Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

February 22, 2016,

 

among

 

MELLANOX TECHNOLOGIES, LTD.,
as the Israeli Borrower,

 

MELLANOX TECHNOLOGIES, INC.,
as the U.S. Borrower,

 

The LENDERS Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., CITIBANK, N.A.,
BANK HAPOALIM B.M. and BANK LEUMI LE-ISRAEL B.M.
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

 

1

SECTION 1.02.

Classification of Loans and Borrowings

 

50

SECTION 1.03.

Terms Generally

 

50

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

 

51

SECTION 1.05.

Excluded Swap Obligations

 

52

SECTION 1.06.

Limited Condition Acquisitions

 

52

 

 

 

 

ARTICLE II

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

 

53

SECTION 2.02.

Loans and Borrowings

 

54

SECTION 2.03.

Requests for Borrowings

 

54

SECTION 2.04.

Funding of Borrowings

 

55

SECTION 2.05.

Interest Elections

 

56

SECTION 2.06.

Termination and Reduction of Commitments

 

57

SECTION 2.07.

Repayment of Loans; Evidence of Debt

 

57

SECTION 2.08.

Amortization of Term Loans

 

58

SECTION 2.09.

Prepayment of Loans

 

59

SECTION 2.10.

Fees

 

61

SECTION 2.11.

Interest

 

61

SECTION 2.12.

Alternate Rate of Interest

 

62

SECTION 2.13.

Increased Costs

 

63

SECTION 2.14.

Break Funding Payments

 

64

SECTION 2.15.

Taxes

 

64

SECTION 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

68

SECTION 2.17.

Mitigation Obligations; Replacement of Lenders

 

70

SECTION 2.18.

Defaulting Lenders

 

71

SECTION 2.19.

Incremental Term Facilities

 

71

SECTION 2.20.

Refinancing Facilities

 

73

SECTION 2.21.

Loan Modification Offers

 

75

SECTION 2.22.

Borrower Representative

 

77

 

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

 

77

 

i

--------------------------------------------------------------------------------


 

SECTION 3.02.

Authorization; Enforceability

 

77

SECTION 3.03.

Governmental Approvals; No Conflicts

 

78

SECTION 3.04.

Financial Condition; No Material Adverse Change

 

78

SECTION 3.05.

Properties

 

79

SECTION 3.06.

Litigation

 

79

SECTION 3.07.

Environmental Matters

 

80

SECTION 3.08.

Compliance with Laws and Agreements

 

80

SECTION 3.09.

Investment Company Status

 

80

SECTION 3.10.

Taxes

 

80

SECTION 3.11.

ERISA and Labor Matters

 

80

SECTION 3.12.

Subsidiaries

 

81

SECTION 3.13.

Insurance

 

81

SECTION 3.14.

Solvency

 

81

SECTION 3.15.

Disclosure

 

81

SECTION 3.16.

Collateral Matters

 

82

SECTION 3.17.

Federal Reserve Regulations

 

83

SECTION 3.18.

Anti-Corruption Laws and Sanctions

 

83

SECTION 3.19.

Use of Proceeds

 

84

SECTION 3.20.

USA PATRIOT Act

 

84

 

 

 

 

ARTICLE IV

 

Conditions

 

 

 

 

SECTION 4.01.

Closing Date

 

84

 

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Financial Statements and Other Information

 

88

SECTION 5.02.

Notices of Material Events

 

91

SECTION 5.03.

Information Regarding Collateral

 

91

SECTION 5.04.

Existence; Conduct of Business

 

92

SECTION 5.05.

Payment of Obligations

 

92

SECTION 5.06.

Maintenance of Properties

 

92

SECTION 5.07.

Insurance

 

92

SECTION 5.08.

Books and Records; Inspection and Audit Rights

 

93

SECTION 5.09.

Compliance with Laws

 

93

SECTION 5.10.

Use of Proceeds

 

94

SECTION 5.11.

Additional Subsidiaries

 

94

SECTION 5.12.

Refinancing

 

94

SECTION 5.13.

Further Assurances

 

94

SECTION 5.14.

After-Acquired Real Property

 

95

SECTION 5.15.

Environmental Compliance

 

95

SECTION 5.16.

Designation of Subsidiaries

 

95

SECTION 5.17.

Certain Post-Closing Collateral Obligations

 

96

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

 

96

SECTION 6.02.

Liens

 

98

SECTION 6.03.

Fundamental Changes

 

100

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

 

101

SECTION 6.05.

Asset Sales

 

104

SECTION 6.06.

Sale/Leaseback Transactions

 

106

SECTION 6.07.

Hedging Agreements

 

106

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

 

107

SECTION 6.09.

Transactions with Affiliates

 

109

SECTION 6.10.

Restrictive Agreements

 

109

SECTION 6.11.

Amendment of Material Documents

 

110

SECTION 6.12.

Fiscal Year

 

110

SECTION 6.13.

Financial Maintenance Covenants

 

111

SECTION 6.14.

Company in Violation

 

111

 

 

 

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

 

 

 

SECTION 9.01.

Notices

 

120

SECTION 9.02.

Waivers; Amendments

 

121

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

 

124

SECTION 9.04.

Successors and Assigns

 

127

SECTION 9.05.

Survival

 

131

SECTION 9.06.

Counterparts; Integration; Effectiveness

 

131

SECTION 9.07.

Severability

 

132

SECTION 9.08.

Right of Setoff

 

132

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

132

SECTION 9.10.

WAIVER OF JURY TRIAL

 

134

SECTION 9.11.

Headings

 

134

SECTION 9.12.

Confidentiality

 

134

SECTION 9.13.

Interest Rate Limitation

 

135

SECTION 9.14.

Release of Liens and Guarantees

 

135

SECTION 9.15.

USA PATRIOT Act Notice

 

136

SECTION 9.16.

No Fiduciary Relationship

 

136

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.17.

Non-Public Information

 

136

SECTION 9.18.

Judgment Currency

 

137

SECTION 9.19.

Lender Representation

 

137

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

137

 

SCHEDULES:

 

Schedule 1.01(a)   –                   Commitments

Schedule 3.06    –                                 Litigation

Schedule 3.12    –                                 Subsidiaries

Schedule 3.13    –                                 Insurance

Schedule 5.17    –                                 Post-Closing Actions

Schedule 6.01    –                                 Existing Indebtedness

Schedule 6.02    –                                 Existing Liens

Schedule 6.04    –                                 Existing Investments

Schedule 6.10    –                                 Existing Restrictions

 

EXHIBITS:

 

Exhibit A                             –                                 Form of
Assignment and Assumption

Exhibit B                             –                                 Form of
Borrowing Request

Exhibit C                             –                                 Form of
U.S. Collateral Agreement

Exhibit D                             –                                 Form of
Compliance Certificate

Exhibit E                              –                                 Form of
Interest Election Request

Exhibit F                               –                                
Form of Perfection Certificate

Exhibit G                             –                                 Form of
Supplemental Perfection Certificate

Exhibit H                            –                                 Form of
Solvency Certificate

Exhibit I-1                      –                                 Form of U.S.
Tax Compliance Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I-2                      –                                 Form of U.S.
Tax Compliance Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I-3                      –                                 Form of U.S.
Tax Compliance Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-4                      –                                 Form of U.S.
Tax Compliance Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit J                                 –                                
Form of Closing Certificates

Exhibit K                             –                                 Form of
Guarantee Agreement

Exhibit L                              –                                 Form of
Intercompany Note

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 22, 2016, among MELLANOX
TECHNOLOGIES, LTD., a public company formed under the laws of the State of
Israel (the “Israeli Borrower” or the “Company”), MELLANOX TECHNOLOGIES, INC., a
California corporation (the “U.S. Borrower” and, together with the Israeli
Borrower, the “Borrowers”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, shall bear interest at a rate determined by
reference to the Alternate Base Rate.

 

“Accepting Lenders” has the meaning set forth in Section 2.21(a).

 

“Acquisition” means the acquisition by the Company (directly or indirectly) of
all the outstanding Equity Interests in EZ Chip pursuant to the Acquisition
Agreement.

 

“Acquisition Agreement” means the Agreement of Merger, entered into as of
September 30, 2015, by and among the Company, Mondial Europe Sub Ltd., a private
company and a wholly-owned Subsidiary of the Company, and EZ Chip, as amended on
November 17, 2015, together with all exhibits, schedules and disclosure letters
thereto.

 

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

 

“Adjustment Date” has the meaning set forth in the Applicable Pricing Grid.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in Article
VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning set forth in Section 2.21(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as the same may be modified, amended or
supplemented from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in U.S. Dollars with a maturity of one month plus 1%.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum determined in accordance with the definition of “LIBO
Rate” herein, as the screen or quoted rate at approximately 11:00 a.m., London
time, on such day for deposits in U.S. Dollars with a maturity of one month. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

 

“Applicable Funding Account” means the applicable account of the applicable
Borrower that shall be specified in a written notice signed by a Financial
Officer and delivered to (and, in the case of any account located outside the
United States or the State of Israel, reasonably approved by) the Administrative
Agent.

 

“Applicable Pricing Grid” means the table set forth below:

 

Pricing Level

 

Total Net Leverage
Ratio

 

Applicable Rate
for Eurocurrency
Loans

 

Applicable Rate
for ABR Loans

 

I

 

> 2.00:1.00

 

2.00

%

1.00

%

II

 

> 1.50:1 and < 2.00:1.00

 

1.75

%

0.75

%

III

 

> 1.00:1 and < 1.50:1.00

 

1.625

%

0.625

%

IV

 

> 0.50:1 and < 1.00:1.00

 

1.50

%

0.50

%

V

 

< 0.50:1.00

 

1.25

%

0.25

%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable Rate
resulting from changes in the Total Net Leverage Ratio shall become effective on
the date (the “Adjustment Date”) that is three Business Days after the date on
which a Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 5.01(d) and shall remain in effect until the next change to be
effected pursuant to this paragraph.  If any Compliance Certificate referred to
above is not delivered within the time period specified in Section 5.01(d),
then, until the date that is three Business Days after the date on which such
Compliance Certificate is delivered, the highest rate set forth in each column
of the Applicable Pricing Grid shall apply.  In addition, at all times while an
Event of Default under clauses (a), (b), (h) or (i) of Article VII shall have
occurred and be continuing, the highest rate set forth in each column of the
Applicable

 

2

--------------------------------------------------------------------------------


 

Pricing Grid shall apply.  Each determination of the Total Net Leverage Ratio
pursuant to the Applicable Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.13(a).

 

“Applicable Rate” means, for any day, (a) with respect to any ABR Loan or
Eurocurrency Loan that is an Initial Term Loan, 0.625% per annum and 1.625% per
annum, respectively; provided that on and after the first Adjustment Date
occurring after the delivery of a Compliance Certificate for the full fiscal
quarter of the Company after the Closing Date, the Applicable Margin with
respect to the Initial Term Loans will be determined pursuant to the Applicable
Pricing Grid and (b) with respect to any Incremental Term Loan of any Series,
the rate per annum specified in the Incremental Facility Amendment establishing
the Incremental Term Commitments of such Series.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Bank
Hapoalim B.M. and Bank Leumi le-Israel B.M. in its capacity as a joint lead
arranger and joint bookrunner for the Initial Term Loan Commitments and Initial
Term Loans.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrowers.

 

“Authorized Officer” means the chief executive officer, president or chief
financial officer of the Company or the U.S. Borrower or any other officer of
the Company or the U.S. Borrower designated by it for such purpose.

 

“Available Amount” means, as of any time, the excess, if any, of:

 

(a)                                 $15,000,000; plus

 

(b)                                 the amount (which amount shall not be less
than zero) equal to 50% of Cumulative Consolidated Net Income as of such time;
plus

 

(c)                                  the sum of (i) the Net Proceeds received by
the Company in respect of sales and issuances of its Qualified Equity Interests
or capital contributions (other than the issuance of Equity Interests to
officers, directors or employees of the Company or any Subsidiary pursuant to
employee benefit or incentive plans or other similar arrangements, the issuance
of Equity Interests to any Subsidiary, and the issuance of Qualified Equity
Interests that are used to make Investments pursuant to Section 6.04(t)), plus
(ii) the Net Proceeds of Indebtedness and Disqualified Equity Interests of the
Company, in each case incurred or issued after the Closing Date, which have been
exchanged or converted into Qualified Equity Interests of the Company, plus
(iii) the Net Proceeds of Dispositions of

 

3

--------------------------------------------------------------------------------


 

Investments made using the Available Amount (in an amount, together with amounts
added pursuant to clause (iv) below, not to exceed the amount of such Investment
made using the Available Amount), plus (iv) returns, profits, distributions and
similar amounts received in cash or Permitted Investments on Investments made
using the Available Amount (in an amount, together with amounts added pursuant
to clause (iii) above, not to exceed the amount of such Investments made using
the Available Amount), plus (v) the Investments made using the Available Amount
of the Company and its Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Subsidiary or that has been merged or consolidated into the
Company or any of its Subsidiaries or the fair market value of the assets of any
Unrestricted Subsidiary that have been transferred to the Company or any of its
Subsidiaries in an amount not to exceed the amount of the Investment of the
Company and its Subsidiaries in such Unrestricted Subsidiary made using the
Available Amount; over

 

(d)                                 the sum of all Investments made prior to
such time in reliance on Section 6.04(s)(ii), plus all Restricted Payments made
prior to such time in reliance on Section 6.08(a)(vii), plus all expenditures in
respect of Indebtedness made prior to such time in reliance on
Section 6.08(b)(v), in each case utilizing the Available Amount or portions
thereof in effect on the date of any such Investment, Restricted Payment or
expenditure.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, liquidator, trustee, administrator, custodian, assignee
for the benefit of creditors, officer for the implementation of reorganization
process (‘Havraa’) or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment.

 

“Base Incremental Amount” means, as of any date, an amount equal to
(a) $100,000,000 less (b) the aggregate principal amount of all Incremental Term
Loans made prior to such date in reliance on the Base Incremental Amount.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower Representative” has the meaning set forth in Section 2.22.

 

“Borrowers” has the meaning set forth in the preamble hereto.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means $500,000.

 

“Borrowing Multiple” means $250,000.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03, which shall be, in the case of any
such written request, substantially in the form of Exhibit B or any other form
approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Tel Aviv, Israel are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in U.S. Dollars in
the London interbank market.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP,
excluding (i) any such expenditures made to restore, replace or rebuild assets
to the condition of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, (ii) any such expenditures constituting Permitted
Acquisitions or any other acquisition of all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person and related costs and
expenses and (iii) any such expenditures in the form of a substantially
contemporaneous exchange of similar property, plant, equipment or other capital
assets, except to the extent of cash or other consideration (other than the
assets so exchanged), if any, paid or payable by the Company and its
Subsidiaries, and (b) such portion of principal payments on Capital Lease
Obligations made by the Company and its Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement).  The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.  For purposes
of Section 6.02, a Capital

 

5

--------------------------------------------------------------------------------


 

Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.

 

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

 

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Company or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Company or any Subsidiary.

 

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of Section 975 of the Code and (b) each Subsidiary of any such
controlled foreign corporation.

 

“CFC Holding Company” means a Subsidiary, substantially all of the assets of
which consist of Equity Interests or Indebtedness of (a) one or more CFCs or
(b) one or more CFC Holding Companies.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder, but excluding
any employee benefit plan of such Person or its subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan unless such plan is party of a group) of Equity
Interests in the Company representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Company, (b) the U.S. Borrower shall
cease to be a wholly-owned direct Subsidiary of the Company or another Loan
Party or (c) occupation at any time of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were not
(i) directors of the Company on the date of this Agreement or (ii) nominated or
appointed by the board of directors of the Company.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, including the entry into any agreement with such
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

6

--------------------------------------------------------------------------------


 

“Charges” has the meaning set forth in Section 9.13.

 

“Chief Scientist Rights” means all the rights, powers and privileges of the
Research Committee by virtue of the Research Law and/or any instrument of
approval granted by the Chief Scientist of the Israel Ministry of Economy,
pursuant to the Chief Scientist’s powers under the Research Law.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans or
Incremental Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is an Initial Term Loan Commitment or an Incremental Term Commitment
of any Series, and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.  Additional Classes of Loans, Borrowings,
Commitments and Lenders may be established pursuant to Sections 2.19, 2.20 and
2.21.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02) and the Initial Term
Loans are funded.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

 

“Collateral Agreements” means the Israeli Collateral Agreements and the U.S.
Collateral Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from each Borrower and each Designated Subsidiary either (i) counterparts of the
Guarantee Agreement and each applicable Collateral Agreement duly executed and
delivered on behalf of such Person or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a supplement to the
Guarantee Agreement and each applicable Collateral Agreement, substantially in
the form specified therein (or as otherwise agreed by the Administrative Agent),
duly executed and delivered on behalf of such Person, together with documents of
the type referred to in paragraph (e) of Section 4.01 and, to the extent
reasonably requested by the Administrative Agent, opinions of the type referred
to in paragraph (d) of Section 4.01, with respect to such Designated Subsidiary;

 

(b)                                 (i) all outstanding Equity Interests in any
Significant Subsidiary (other than Excluded Equity Interests), in each case
directly owned by any Loan Party, shall have been pledged pursuant to a
Collateral Agreement and (ii) the Administrative Agent shall, to the extent
required by such Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank,
and, with

 

7

--------------------------------------------------------------------------------


 

respect to Equity Interests of Persons formed in Israel, irrevocable
instructions in relation to payments while an Event of Default shall have
occurred and be continuing;

 

(c)                                  all (i) Indebtedness of the Company and
each Subsidiary that is owing to any Loan Party in an aggregate principal amount
in excess of $7,500,000 shall be evidenced by the Intercompany Note or a
promissory note and shall have been pledged pursuant to a Collateral Agreement
or a supplement to a Collateral Agreement, and the Administrative Agent shall
have received all such Intercompany Notes or promissory notes, as applicable,
together with undated instruments of transfer with respect thereto endorsed in
blank, except that Indebtedness of the Company and each Subsidiary that is owing
to any Loan Party and is incurred from time to time in the ordinary course of
business shall not be required to be evidenced by an Intercompany Note or
promissory note and the ancillary documentation referred to above (irrespective
of the amount of such Indebtedness), to the extent that such Indebtedness is
repaid or reduced to or below the aforementioned $7,500,000, in each case,
within 45 days of the date incurred;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by Requirements of Law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to evidence the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement”, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the Loan Party that is the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid and enforceable first Lien on the Mortgaged Property
described therein, free of any other Liens except as permitted under
Section 6.02, together with such endorsements and affirmative coverage as the
Administrative Agent may reasonably request, (iii) if the Company is in receipt
of a Standard Flood Hazard Determination that shows that a Mortgaged Property is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, the Company shall (prior to the delivery of a counterpart
to the Mortgage for such Mortgaged Property) deliver to the Administrative Agent
evidence of such flood insurance as may be required under applicable law or
regulations, including the Flood Insurance Regulations, and in any event in
form, substance and amount reasonably satisfactory to the Administrative Agent,
(v) any surveys as may exist at such time with respect to any such Mortgaged
Property and (vi) legal opinions as the Administrative Agent may reasonably
request with respect to any such Mortgage and with respect to the Loan Party’s
execution of such Mortgage.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.17 to satisfy the Collateral
and Guarantee Requirement with

 

8

--------------------------------------------------------------------------------


 

respect to the items specified in Schedule 5.17 and (y) Section 5.11 to satisfy
the Collateral and Collateral Requirement with respect to Designated
Subsidiaries newly acquired or formed (or which first become Designated
Subsidiaries) after the Closing Date and with respect to assets acquired after
the Closing Date that do not automatically constitute Collateral under a
Collateral Agreement, (b) the foregoing provisions of this definition shall not
require the creation or perfection of pledges of or security interests in, or
the obtaining of title insurance, legal opinions or other deliverables with
respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Subsidiary, in each case as to which the Administrative Agent
and the Borrowers reasonably agree in writing that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to the Company and the Subsidiaries (including, without limitation, the
imposition of withholding or other material taxes or as the result of the
operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction)), shall be excessive in relation to the benefits to be
obtained by the Lenders therefrom, (c) Liens required to be granted from time to
time pursuant to the term “Collateral and Guarantee Requirement” shall be
subject to exceptions and limitations set forth in the Security Documents and,
to the extent appropriate in the applicable jurisdiction, as reasonably agreed
between the Administrative Agent and the Company, (d) in no event shall the
Collateral include any Excluded Assets. The Administrative Agent may, without
the consent of any Lender, grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Designated Subsidiary (including extensions
beyond the Closing Date and the time periods set forth in Schedule 5.17 or in
connection with assets acquired, or Designated Subsidiaries formed or acquired,
after the Closing Date) if it and the Company reasonably agree that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.  In addition, in no event shall (a) control agreements or
control or similar arrangements be required with respect to cash deposit or
securities accounts, (b) notice be required to be sent to account debtors or
other contractual third parties prior to the occurrence and absent the
continuance of an Event of Default, (c) landlord lien waivers, estoppels or
collateral access letters be required to be delivered, (d) perfection be
required with respect to letter of credit rights and commercial tort claims
(except to the extent perfected through the filing of Uniform Commercial Code
financing statements, registration with the Company Registrar or analogous
filings in the jurisdiction of the applicable Loan Party) or (e) security
documents governed by the laws of a jurisdiction other than Israel and the
United States or any State thereof or the District of Columbia be required (it
being understood and agreed that, notwithstanding anything herein to the
contrary, security interests in any Intellectual Property (including any
know-how) that was developed in connection with any funding from the Office of
the Chief Scientist of the Israeli Ministry of Economy or any successor
governmental body (“OCS”) and any rights derived therefrom, including under the
standard OCS program, the Magnet program and/or the Magneton program
(“OCS-Funded Know-How”) shall be subject to the immediately following paragraph
and shall be granted solely under security documents governed by Israeli law and
subject to the exclusive jurisdiction of Israeli courts).

 

The Secured Parties hereby acknowledge that any security interest in any
OCS-Funded Know-How, to the extent applicable, and the realization thereof is
subject to the

 

9

--------------------------------------------------------------------------------


 

Research Law.  In addition, the Secured Parties hereby acknowledge that (a) the
grant of the security interest in any OCS-Funded Know-How will require and will
be subject to the approval of the OCS and to the execution and delivery by the
Administrative Agent, on behalf of itself and the other Secured Parties, of an
undertaking towards the OCS, in form and substance required by the OCS, prior to
the creation of such security interest, (b) any realization of a security
interest in OCS-Funded Know-How, including the sale, assignment or license of
the OCS-Funded Know-How and its transfer within the framework of realization
procedures under the Loan Documents will require and be subject to the approval
of the OCS and to the conditions of the OCS Undertakings, the terms of the
program pursuant to which grants were provided to the applicable Loan Party and
of the Research Law. In addition, any realization of the OCS-Funded-Know-How
will be subject to receiving an undertaking of the grantee, potential buyer or
any other transferee to assume the applicable obligations in respect of such
OCS-Funded Know-How in accordance with the Research Law (including, for the sake
of clarity, according to Sections 19, 19A, 19B and 21 thereof and any additional
approval or payment as required therein) (the “OCS Undertaking”).  This
paragraph is referred to herein as the “OCS Provision”.  The Secured Parties
hereby authorize the Administrative Agent to take, or refrain from taking, any
actions or to enter into any necessary undertakings or agreements on behalf of
the Secured Parties that the Administrative Agent shall determine in its sole
discretion are necessary to comply with the OCS Provision or any other
requirements of the OCS with respect to OCS-Funded Know-How and any ancillary or
related property.

 

“Commitment” means with respect to any Lender, such Lender’s Initial Term Loan
Commitment, Incremental Term Commitment of any Series or any combination thereof
(as the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2015, relating to the credit facilities provided for
herein.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

 

(a)                                 (i)                                    
consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),

 

10

--------------------------------------------------------------------------------


 

(ii)                                  provision for taxes based on income,
profits or losses, including foreign withholding taxes, and for corporate
franchise, capital stock, net worth and value-added taxes, in each case during
such period,

 

(iii)                               all amounts attributable to depreciation,
depletion and amortization for such period (excluding amortization expense
attributable to a prepaid cash expense that was paid in a prior period),

 

(iv)                              any extraordinary, unusual or non-recurring
losses or charges for such period, determined on a consolidated basis in
accordance with GAAP,

 

(v)                                 any Non-Cash Charges for such period;
provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a)(v) (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made,

 

(vi)                              any losses for such period attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(vii)                           any unrealized losses for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements,

 

(viii)                        proceeds of business interruption insurance (to
the extent actually received),

 

(ix)                              charges, losses or expenses to the extent
indemnified, reimbursable or insured (to the extent covered by contractual
indemnifications or reimbursement agreements and actually reimbursed or
otherwise paid) or reimbursed by a third party,

 

(x)                                 accruals and expenses (including
rationalization, legal, tax, structuring and other costs and expenses) related
to the Transactions, acquisitions or issuances of debt or equity permitted under
the Loan Documents, whether or not consummated, plus

 

(b)                                 Pro Forma Adjustments in connection with
Permitted Acquisitions (including the Acquisition) and other Specified
Transactions consummated during such period (or, for purposes of determining
whether such Permitted Acquisition and any related Investment or incurrence of
Indebtedness or Lien is permitted, after the end of such period); provided that
(i) such Pro Forma Adjustments shall be calculated net of the amount of actual
benefits realized and (ii) the aggregate amount of all amounts under this clause
(b) that increase Consolidated EBITDA in any Test Period shall not exceed, and
shall be limited to, 15 % of Consolidated EBITDA in respect of such Test Period
(calculated after giving effect to such adjustments and all other adjustments to
Consolidated EBITDA and after giving effect to all adjustments in connection
with the Acquisition); and minus

 

11

--------------------------------------------------------------------------------


 

(c)                                  without duplication and to the extent
included in determining such Consolidated Net Income:

 

(i)                                     any extraordinary gains for such period,
determined on a consolidated basis in accordance with GAAP,

 

(ii)                                  any non-cash gains for such period,
including with respect to write-ups of assets or goodwill, determined on a
consolidated basis in accordance with GAAP,

 

(iii)                               any gains attributable to the early
extinguishment of Indebtedness or obligations under any Hedging Agreement,
determined on a consolidated basis in accordance with GAAP, and

 

(iv)                              any unrealized gains for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements.

 

provided further that, Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) non-cash
foreign translation gains and losses.  For purposes of calculating Consolidated
EBITDA for any period to determine the Total Net Leverage Ratio, the Secured Net
Leverage Ratio or the Interest Coverage Ratio, if during such period the Company
or any Subsidiary shall have consummated a Specified Transaction or any
Unrestricted Subsidiary shall have been re-designated as a Subsidiary,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(c).  For purposes of determining
the Total Net Leverage Ratio, the Secured Net Leverage Ratio and the Interest
Coverage Ratio with respect to any period including a fiscal quarter ended on or
prior to the Closing Date, Consolidated EBITDA will (subject to
Section 1.04(c) with respect to any Specified Transaction or Subsidiary
Designation after the Closing Date) be deemed to be equal to (i) for the fiscal
quarter ended December 31, 2014, $117,055,000, (ii) for the fiscal quarter ended
March 31, 2015, $141,848,000, (iii) for the fiscal quarter ended June 30, 2015,
$180,612,000 and (iv) for the fiscal quarter ended September 30, 2015,
$203,209,000.

 

“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedging Agreements in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), but excluding, however, any amounts referred to in
Section 2.10 payable to the Administrative Agent and Lenders on or before the
Closing Date.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
other cash distributions actually paid by such Person to the Company or,

 

12

--------------------------------------------------------------------------------


 

subject to clauses (b) and (c) of this proviso, any consolidated Subsidiary
during such period, (b) the income of, and any amounts referred to in clause
(a) of this proviso paid to any Subsidiary (other than a Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or other cash distributions by such Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other cash distributions have been legally and
effectively waived; provided that the foregoing provisions of this clause
(b) shall not result in the net income or loss of EZ Chip and its consolidated
Subsidiaries being excluded from the calculation of Consolidated Net Income for
any period, and (c) the income or loss of, and any amounts referred to in clause
(a) of this proviso paid to, any consolidated Subsidiary that is not
wholly-owned by the Company to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated
Subsidiary.  Notwithstanding the foregoing, the amount of any cash dividends
paid by any Unrestricted Subsidiary and received by the Company or the
Subsidiaries during any such period shall be included, without duplication and
subject to clauses (b) and (c) of the proviso in the immediately preceding
sentence, in the calculation of Consolidated Net Income for such period.  For
purposes of calculating Consolidated Net Income for any period to determine the
Total Net Leverage Ratio, the Secured Net Leverage Ratio or the Interest
Coverage Ratio, if during such period the Company or any Subsidiary shall have
consummated a Specified Transaction or a Subsidiary Designation, Consolidated
Net Income for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(c).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent and each Lender.

 

“Cumulative Consolidated Net Income” means, as of any date of determination, the
cumulative amount of Consolidated Net Income for the period (taken as one
accounting period) commencing on April 1, 2016 and ending on the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b).

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrowers or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent

 

13

--------------------------------------------------------------------------------


 

to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, made in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund Loans under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such written certification, (d)
has become the subject of a (A) Bankruptcy Event or (B) a Bail-In Action or
(e) has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or its Lender Parent by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18) upon delivery of written notice of such determination
to the Borrowers and each Lender.

 

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by the Company or any Subsidiary, in whole or in part, at the
option of the holder thereof;

 

14

--------------------------------------------------------------------------------


 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date, the Closing Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable and the
termination or expiration of the Commitments and (ii) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institutions” means (a) any persons that are engaged as principals
primarily in private equity, mezzanine financing or venture capital and certain
banks, financial institutions, other institutional lenders and other entities,
in each case, that have been specified by name to the Arrangers by the Borrower
Representative from time to time in writing, subject to the written consent of
the Arrangers (not to be unreasonably withheld or delayed) and (b) competitors
of the Borrowers, EZ Chip and their respective Subsidiaries in each case
identified by name in writing by the Borrower Representative to the
Administrative Agent from time to time and (c) as to any entity referenced in
each case of clauses (a) and (b) above (the “Primary Disqualified Institution”),
any of such Primary Disqualified Institution’s known Affiliates readily
identifiable by name, but excluding any Affiliate that is primarily engaged in,
or that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Primary Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.  For the avoidance of doubt the Administrative Agent
shall, and shall be permitted to, provide such list of Disqualified Institutions
to the Lenders.  In no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any prospective assignee is a
Disqualified Institution or have any liability with respect to any assignment
made to a Disqualified Institution.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

15

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Time” has the meaning set forth in the Acquisition Agreement.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person or (ii) the Company, any Subsidiary or
any other Affiliate of the Company, in each case other than any Disqualified
Institution.

 

“Environmental Laws” means all Requirements of Law relating to pollution or the
protection of the environment or natural resources (or, as it relates to
exposure to hazardous or toxic substances, human health and safety matters).

 

“Environmental Liability” means any liability, obligation, loss, claim, lawsuit
or order, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities) directly or
indirectly resulting or arising from (a) the violation of any Environmental Law
or Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) the Release or
threatened Release of any Hazardous Materials, (d) exposure to any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued or
required under Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests (whether voting or non-voting) in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing (other than, prior to
the date of such conversion, Indebtedness that is convertible into Equity
Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
414(o) of the Code.

 

“ERISA Event” means (a) the existence, with respect to any Plan of the Company,
of a non-exempt Prohibited Transaction; (b) any Reportable Event; (c) any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the

 

16

--------------------------------------------------------------------------------


 

Code or Section 302 of ERISA) applicable to such Plan, in each case whether or
not waived; (d) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan, (e) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (f) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (g) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (h)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (i) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section
305 of ERISA) or terminated (within the meaning of Section 4041A of ERISA); (j)
the failure by the Company or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; or (k) a Foreign Plan
Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $7,500,000 and all leasehold interests; (b) motor vehicles and
other assets subject to certificates of title (other than to the extent a
security interest in such assets can be perfected by filing a Uniform Commercial
Code financing statement or a similar filing in a non-U.S. jurisdiction); (c)
any assets if, to the extent, and for so long as, the grant of a Lien thereon to
secure the Obligations is effectively prohibited by any Requirements of Law;
provided that such asset shall cease to be an Excluded Asset at such time as
such prohibition ceases to be in effect; (d) any lease, license or other
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
security interest or similar arrangement or create a right of termination in
favor of any other party thereto (other than the Company or any Subsidiary), in
each case, after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or analogous law of any non-U.S. jurisdiction, and
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or analogous law of
any non-U.S. jurisdiction notwithstanding such prohibition or right of
termination; (e) (A) any asset to the

 

17

--------------------------------------------------------------------------------


 

extent that a grant of a security interest therein would require the consent
(other than a consent that has been obtained and other than with respect to
OCS-Funded Know-How, which shall be subject to the OCS Provision) of a third
Person (other than the Company or any Subsidiary) in each case pursuant to an
agreement relating to secured Indebtedness permitted by clause (b), (f), (g),
(i), (j), (k), (l), (n), (o) and (p) of Section 6.01 so long as such consent
requirement applies only to the assets securing such Indebtedness and (B) any
lease, license or other agreement which requires the consent (other than a
consent that has been obtained and other than with respect to OCS-Funded
Know-How, which shall be subject to the OCS Provision) of a third Person (other
than the Company or any Subsidiary) in order for such lease, license or other
agreement (or rights thereunder) to be part of the Collateral, in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or analogous law of any non-U.S. jurisdiction, and other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or analogous law of any non-U.S.
jurisdiction notwithstanding such consent requirement; (f) those assets as to
which the Administrative Agent and the Company reasonably agree in writing that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (g) “intent-to-use” trademark applications, unless and until
acceptable evidence of use of the trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a lien in such trademark application prior to such filing would
adversely affect the enforceability or validity of such trademark application;
(h) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby or require
governmental approval or consent (other than an approval or consent that has
been obtained and, to the extent relevant, other than with respect to OCS-Funded
Know-How, which shall be subject to the OCS Provision), in each case, after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or analogous law of any non-U.S. jurisdiction, and other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or analogous law of any non-U.S.
jurisdiction notwithstanding such prohibition, restriction or consent
requirement, (i) any Excluded Equity Interests, (j) other customary exclusions
under applicable local law or in applicable local jurisdictions as mutually
agreed by the Administrative Agent and the Company, (k) margin stock, (l) assets
to the extent a security interest in such assets would result in material
adverse tax consequences (including, without limitation, as a result of the
operation of Section 956 of the IRS Code or any similar law or regulation in any
applicable jurisdiction) or material adverse regulatory consequences, in each
case, as reasonably determined by the Borrowers and the Administrative Agent;
(m) any payroll accounts, employee wage and benefit accounts, tax accounts,
escrow accounts, or fiduciary or trust accounts and (n) at the Borrowers’
discretion, cash or other assets restricted for relationship banks that are
subject to Liens permitted under Section 6.02(m).

 

“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting stock of a Subsidiary that is a CFC or a CFC Holding Company in excess of
65% of the outstanding voting stock (or 65% of the outstanding Equity Interests
in the case of an entity that is not a corporation for U.S. tax purposes) of
such Subsidiary, (b) any Equity Interests if, to the extent, and for so long as,
the grant of a Lien thereon to secure the Obligations is effectively prohibited
by any Requirements of Law; provided that such Equity Interest shall cease to be
an

 

18

--------------------------------------------------------------------------------


 

Excluded Equity Interest at such time as such prohibition ceases to be in
effect, (c) Equity Interests in any Person that is not a wholly owned Subsidiary
directly owned by a Loan Party (including, for the avoidance of doubt, Equity
Interests in the Subsidiaries of EZ Chip); provided that such Equity Interest
shall cease to be an Excluded Equity Interest if such Person becomes a wholly
owned Subsidiary directly owned by a Loan Party and (d) Equity Interests in MFS
to the extent, and for so long as, the grant of a Lien thereon to secure the
Obligations is prohibited or restricted by a Proxy Agreement, or would require
the approval or consent of the relevant United States of America Governmental
Authority; provided that such Equity Interest shall cease to be an Excluded
Equity Interest at such time as such prohibitions, restrictions and approval or
consent requirements cease to be in effect.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Significant Subsidiary, (b) any Subsidiary (other than the U.S. Borrower) that
is a CFC or a CFC Holding Company (and accordingly, in no event shall a CFC or a
CFC Holding Company be required to enter into any Security Document or pledge
any assets hereunder), (c) EZ Chip and its Subsidiaries, only for so long as a
Guarantee of the Loan Document Obligations and grant of Liens as security for
the Loan Document Obligations by EZ Chip and its Subsidiaries would result in
material adverse tax consequences or material adverse regulatory consequences or
would be prohibited by Requirements of Law, in each case, as reasonably
determined in good faith by the Borrowers, (d) any Subsidiary set forth on
Schedule 5.17, (e) MFS, for so long as a Guarantee of the Loan Document
Obligations and grant of Liens as security for the Loan Document Obligations by
MFS is prohibited or restricted by a Proxy Agreement, would require the approval
or consent of the relevant United States of America Governmental Authority or is
prohibited by Requirements of Law and (f) any Subsidiary formed or acquired
after the Closing Date that is prohibited by Requirements of Law from
Guaranteeing the Loan Document Obligations; provided that any Subsidiary shall
cease to be an Excluded Subsidiary at such time as none of foregoing clauses
apply to such Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, as applicable, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (determined after giving effect to any
applicable keepwell, support, or other agreement for the benefit of such Loan
Party and any and all applicable guarantees of such Loan Party’s swap
obligations by the other Loan Parties) by virtue of Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant by any Loan Party of a security interest, as
applicable, becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch

 

19

--------------------------------------------------------------------------------


 

profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.17(b)) or (ii) such Lender changes its lending or branch office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending or branch office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.15(f) and (d) any Taxes imposed under FATCA.

 

“EZ Chip” means EZchip Semiconductor Ltd., a public company formed under the
laws of the State of Israel.

 

“EZ Chip Material Adverse Effect” means a Material Adverse Effect (as defined in
the Acquisition Agreement) on the Acquired Companies (as defined in the
Acquisition Agreement).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.

 

20

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA), program or agreement that is
not subject to US law and is maintained or contributed to by, or entered into
with, the Company, any Affiliate, or any other entity to the extent the Company
could have any liability in respect of its current or former employees, other
than any employee benefit plan, program or agreement that is sponsored or
maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
Israel, any other nation or government, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including the Bank of Israel, the Commissioner of
Capital Markets, Insurance and Savings Department in the Israeli Ministry of
Finance and including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term

 

21

--------------------------------------------------------------------------------


 

“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount, as of any date of determination, of
any Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Company)).  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Guarantee Agreement among the Borrowers, the
other Loan Parties and the Administrative Agent, substantially in the form of
Exhibit K.

 

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, mercury, lime solids,
radon gas and all other substances, wastes or other pollutants (including
explosive, radioactive, hazardous or toxic substances or wastes) that are
regulated pursuant to, or the Release of or exposure to which could give rise to
liability under, any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any Subsidiary shall be a Hedging Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

 

“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.

 

“Incremental Acquisition Term Facility” means Incremental Term Commitments
designated as an “Incremental Acquisition Term Facility” by the Borrowers, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Facility Amendment, the making of which is conditioned
upon the consummation of, and the proceeds of which will be used to finance, a
Permitted Acquisition or other acquisition or Investment permitted hereunder
(including the refinancing of Indebtedness in connection therewith (to the
extent required in connection with such Permitted Acquisition, acquisition or
Investment) and the payment of related fees and expenses).

 

“Incremental Facility Amendment” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and one or more Incremental Term Lenders,
establishing Incremental

 

22

--------------------------------------------------------------------------------


 

Term Commitments of any Series and effecting such other amendments hereto and to
the other Loan Documents as are contemplated by Section 2.19.

 

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Amendment and Section 2.19, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

 

“Incremental Term Facility” means an incremental facility established hereunder
pursuant to an Incremental Facility Amendment providing for Incremental Term
Commitments.

 

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

 

“Incremental Term Loan” means a Loan (which shall be a term loan “A” having
scheduled amortization payments that are greater than 1.00% per annum) made by
an Incremental Term Lender to the Borrowers pursuant to Section 2.19.

 

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding, for the avoidance of doubt, trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable, deferred compensation
arrangements for employees, directors and officers and other accrued
obligations, in each case in the ordinary course of business), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount that would be
available for drawing under all letters of credit issued for the account of such
Person, together without duplication, the amount of all honored but unpaid
drawings and/or unreimbursed payments thereunder and all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of
guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (x) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (y) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and (j)
all Guarantees by such Person of Indebtedness of others.  The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in

 

23

--------------------------------------------------------------------------------


 

which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. 
Notwithstanding the foregoing, the term “Indebtedness” shall not include (i)
purchase price adjustments, earnouts, holdbacks or deferred payments of a
similar nature (including deferred compensation representing consideration or
other contingent obligations incurred in connection with an acquisition), except
in each case to the extent that such amount payable is, or becomes, reasonably
determinable and contingencies have been resolved or such amount would otherwise
be required to be reflected on a balance sheet prepared in accordance with GAAP;
(ii) current accounts payable incurred in the ordinary course of business; (iii)
obligations in respect of non-competes and similar agreements; (iv) Hedging
Obligations; (v) obligations in respect of Cash Management Services; and (vi)
licenses and operating leases. The amount of Indebtedness of any Person for
purposes of clause (i) above shall (unless such Indebtedness has been assumed by
such Person or such Person has otherwise become liable for the payment thereof)
be deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Lenders” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Bank
Hapoalim B.M. and Bank Leumi le-Israel B.M.

 

“Initial Term Loan” means a Loan made pursuant to Section 2.01.

 

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Initial Term Loan to be made by such Lender, as such commitment may be (a)
reduced from time to time pursuant to Section 2.06 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Initial Term Loan Commitment
is set forth in Schedule 1.01(a) or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Initial Term Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Initial Term Loan
Commitments is $280,000,000.

 

“Intellectual Property” has the meaning set forth in the U.S. Collateral
Agreement.

 

“Intercompany Note” means an Intercompany Note among the Loan Parties and the
Subsidiaries party thereto, substantially in the form of Exhibit L or any other
form approved by the Administrative Agent.

 

“Intercreditor Agreement” means (a) in respect of Indebtedness intended to be
secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which

 

24

--------------------------------------------------------------------------------


 

are consistent with market terms governing security arrangements for the sharing
of Liens on a pari passu basis at the time such intercreditor agreement is
proposed to be established in light of the type of Indebtedness to be secured by
such Liens, as reasonably determined by the Administrative Agent and the
Company, and (b) in respect of Indebtedness intended to be secured by some or
all of the Collateral on a junior priority basis with the Obligations, an
intercreditor agreement reasonably acceptable to the Administrative Agent the
terms of which are consistent with market terms governing security arrangements
for the sharing of Liens on a junior basis at the time such intercreditor
agreement is proposed to be established in light of the type of Indebtedness to
be secured by such Liens, as reasonably determined by the Administrative Agent
and the Company (including, without limitation, a customary standstill provision
and a customary waiver by the junior priority creditors of any right to object
to the manner in which the Administrative Agent or the Secured Parties enforce
or collect the Obligations or the liens granted on any of the Collateral).

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrowers to convert or
continue a Term Loan Borrowing in accordance with Section 2.05, which shall be,
in the case of any such written request, substantially in the form of Exhibit E
or any other form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed by all Lenders of the Class participating therein,
twelve months thereafter or any other period acceptable to the Administrative
Agent), as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) the initial Interest
Period for the Initial Term Loans shall commence on the Closing Date and shall
end on March 31, 2016.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which

 

25

--------------------------------------------------------------------------------


 

determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available for
U.S. Dollars) that is shorter than the Impacted Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available for
U.S. Dollars) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the Quotation Day for such Interest Period.  When determining
the rate for a period which is less than the shortest period for which the
Screen Rate is available, the Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight rate for U.S. Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Investment” means, with respect to a specified Person, (a) any Equity
Interests, bonds, notes, debentures or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness of or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (b) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person.  The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the
Company in accordance with GAAP) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received in cash, or
other property that has been converted into cash or is readily marketable for
cash, by such specified Person representing a return of capital of such
Investment, but without any adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment after
the date of such transfer, (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness, other securities or assets of any other Person shall
be the original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus the cost of all additions, as of such date, thereto,
and minus the amount, as of such date, of any portion of such Investment repaid
to the investor in cash as a repayment of principal or a return of capital, as
the case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (v) any Investment (other than
any Investment referred to in clause (i), (ii), (iii) or (iv) above) by the
specified Person in any other Person resulting from the issuance by such other
Person of its Equity Interests to the specified Person shall be the fair value
(as determined reasonably and in good faith by a Financial Officer of the
Company) of such Equity Interests at the time of the issuance thereof.  For
purposes of Section 6.04, if an

 

26

--------------------------------------------------------------------------------


 

Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer of the Company.  Any basket in this Agreement
used to make an Investment by any Loan Party on or after the Closing Date in any
Person that is not a Loan Party on the date such Investment is made but
subsequently becomes a Loan Party in accordance with the terms of this Agreement
shall be refreshed by the amount of the Investment so made on the date such
Person so becomes a Loan Party.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“IRS” means the United States Internal Revenue Service.

 

“Israeli Borrower” has the meaning set forth in the preamble hereto.

 

“Israeli Collateral Agreements” means any pledge, charge, security and/or
collateral agreements, assignments or other documents securing the Obligations,
among the Company and the other Loan Parties organized in Israel or that own
Collateral located in Israel and the Administrative Agent, in each case in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Judgment Currency” has the meaning set forth in Section 9.18(b).

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including in
respect of any Incremental Term Facility and including any Maturity Date that
has been extended from time to time in accordance with this Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.

 

“Lenders” means the Persons listed in Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters Screen that displays such rate (or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall

 

27

--------------------------------------------------------------------------------


 

not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to U.S. Dollars, then the LIBO Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, assignment by way of pledge, security interest or
other encumbrance on, in or of such asset, including any agreement to provide
any of the foregoing, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Limited Condition Acquisition” means any acquisition by the Company or one or
more of its Subsidiaries permitted pursuant to this Agreement whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing and which is designated as a Limited Condition Acquisition by the
Company or such Subsidiary in writing to the Administrative Agent.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrowers under this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
(including with respect to attorneys’ fees) and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to this Agreement and each of the
other Loan Documents and (c) the due and punctual payment and performance of all
the obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Documents” means this Agreement, the Guarantee Agreement, any Incremental
Facility Amendment, any Refinancing Facility Agreement, any Loan Modification
Agreement, the Collateral Agreements, the other Security Documents, and, except
for purposes of Section 9.02, any promissory notes delivered pursuant to Section
2.07(c) (and, in each case, any amendment, restatement, waiver, supplement or
other modification to any of the foregoing).

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Borrowers and the Administrative Agent and one or more Accepting
Lenders, effecting one or more Permitted Amendments and such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.21.

 

28

--------------------------------------------------------------------------------


 

“Loan Modification Offer” has the meaning set forth in Section 2.21(a).

 

“Loan Parties” means each Borrower and each Designated Subsidiary that is a
party to the Guarantee Agreement.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

 

“Local Time” means New York City time.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders other than Defaulting Lenders holding outstanding Loans of
such Class representing more than 50% of the aggregate principal amount of all
Loans of such Class outstanding at such time (other than Loans of Defaulting
Lenders).

 

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations or financial condition of the Company and the
Subsidiaries, in each case, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (c) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents) or Hedging Obligations of any one or more of the
Company and the Subsidiaries in an aggregate principal amount of $20,000,000 or
more.  For purposes of determining Material Indebtedness, the “principal amount”
of any Hedging Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if the applicable Hedging Agreement were terminated at
such time.

 

“Maturity Date” means the Term Maturity Date or the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series, and any extended
maturity date with respect to all or a portion of any Class of Loans or
Commitments hereunder pursuant to a Refinancing Facility Agreement or a Loan
Modification Agreement, as the context requires.

 

“Maximum Incremental Amount” means an amount represented by Incremental Term
Loans to be incurred pursuant to Section 2.19 that would not, immediately after
giving effect to the incurrence thereof (excluding from such pro forma
calculation the Net Proceeds of such Incremental Term Loans (if any) and
assuming, in the case of any delayed draw Incremental Term Facility, that the
full amount thereof is drawn), cause the Secured Net Leverage Ratio, calculated
on a Pro Forma Basis as of the date of incurrence of such Indebtedness, to
exceed 2.25 to 1.00.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“MFS” means Mellanox Federal Systems LLC.

 

29

--------------------------------------------------------------------------------


 

“Minimum Extension Condition” has the meaning set forth in Section 2.21(a).

 

“MNPI” means material information concerning the Company, EZ Chip, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act.  For purposes of this definition, “material information” means information
concerning the Company, EZ Chip, any Subsidiary or any Affiliate of any of the
foregoing, or any of their securities, that could reasonably be expected to be
material for purposes of the United States Federal and State securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt, trust deed or
other similar security document granting a Lien on any Mortgaged Property to
secure the Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, that is required to be encumbered pursuant
to Section 5.14 hereof, subject to the limitations in the definition of the term
“Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds (which
term, for purposes of this definition, shall include Permitted Investments)
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Company and the
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Company and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans, any Permitted First Priority Refinancing Indebtedness, any
Permitted Second Priority Refinancing Indebtedness and any Permitted Unsecured
Refinancing Indebtedness) secured by such asset, (B) the pro rata portion of net
cash proceeds thereof (calculated without regard to this subclause (B))
attributable to minority interests and not available for distribution to or for
the account of the Company and the Subsidiaries as a result thereof, and (C) the
amount of any liabilities directly associated with such asset and retained by
the Company or any Subsidiary and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Company and the Subsidiaries
(including any taxes paid or payable in connection with transferring or
distributing any such amounts to the Company or any other Loan Party), and the
amount of any reserves established by the Company and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout, holdback or similar
obligations) reasonably

 

30

--------------------------------------------------------------------------------


 

estimated to be payable, that in each case are directly attributable to the
occurrence of such event (as determined reasonably and in good faith by a
Financial Officer of the Company).  For purposes of this definition, in the
event any taxes estimated to be payable with respect to any event as described
in clause (b)(iii) above are determined by the Company or the applicable
Subsidiary not to be payable or any contingent liability reserve established
with respect to any event as described in clause (b)(iii) above shall be
reduced, in an aggregate amount equal to or greater than $500,000, the amount of
such estimated taxes not payable or reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be receipt, on the date of such determination or reduction, of cash
proceeds in respect of such event.

 

“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP, (b)
non-cash expenses resulting from the grant of stock options, restricted stock
awards or other equity-based incentives to any director, officer or employee of
the Company or any Subsidiary (excluding, for the avoidance of doubt, any cash
payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable, (d)
the non-cash impact of accounting changes or restatements and (e) non-cash
charges and expenses resulting from pension adjustments.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

 

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.

 

“OCS” has the meaning set forth in the definition of “Collateral and Guarantee
Requirement”.

 

“OCS-Funded Know-How” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement”.

 

“OCS Provision” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.

 

“Organizational Documents”  means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection

 

31

--------------------------------------------------------------------------------


 

with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Company or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person if (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person will be or become a Loan Party or
(b) in the case of any purchase or other acquisition of assets other than Equity
Interests, such assets will be owned by a Loan Party; provided that, in each
case, (i) the business of such Person, or such assets, as the case may be,
constitute a business permitted under Section 6.03(b), (ii) with respect to each
such purchase or other acquisition, all actions required to be taken (if any)
with respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” shall be taken within the required time periods for
satisfaction of such requirements set forth therein and (iii) at the time of the
entry into the definitive documentation with respect to such purchase or
acquisition, no Event of Default shall have occurred and be continuing, in each
case, immediately after giving Pro Forma Effect to such purchase or other
acquisition as if it were consummated on such date, including the incurrence of
Indebtedness in connection therewith.  For the avoidance of doubt, the
Acquisition shall be deemed to be a Permitted Acquisition for all purposes under
this Agreement.

 

32

--------------------------------------------------------------------------------


 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) changes to
any prepayment premiums with respect to the applicable Loans and Commitments of
a relevant Class, (c) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom and (d) additional amendments to the terms of this Agreement
applicable only to the applicable Loans and/or Commitments of the Accepting
Lenders that either are (i) less favorable to such Accepting Lenders than the
terms of this Agreement prior to giving effect to such Permitted Amendments or
(ii) only apply after the Latest Maturity Date in effect immediately prior to
giving effect to such Permitted Amendments and, in each case, that are
reasonably acceptable to the Administrative Agent.

 

“Permitted Amount” means, as of any date, (a) $25,000,000 less (b) the sum of,
without duplication, (i) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(n) as of such date, (ii) the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
outstanding under Section 6.04(d) as of such date, (iii) the aggregate
outstanding amount of loans or advances made by Loan Parties to Subsidiaries
that are not Loan Parties under Section 6.04(e) as of such date, (iv) the
aggregate outstanding amount of Indebtedness of Subsidiaries that are not Loan
Parties guaranteed by Loan Parties under Section 6.04(f) as of such date, (v)
the aggregate amount of Investments by the Company and the Subsidiaries in
Unrestricted Subsidiaries outstanding under Section 6.04(p) as of such date and
(vi) the aggregate amount of Dispositions by Loan Parties to Subsidiaries that
are not Loan Parties under Section 6.05(b)(ii) as of such date.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or delinquent, or are being contested in compliance with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ and other like Liens imposed by law
(other than any Lien imposed pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a violation of Section 436 of the Code or any analogous
laws), arising in the ordinary course of business that (x) do not, in the
aggregate, relate to an amount in excess of $250,000 and, to the extent such
amount is exceeded, are not overdue for a period of more than 60 days after
receipt of notice that payment is due or (y) are being contested in compliance
with Section 5.05;

 

(c)                                  (i) Liens (including pledges and deposits)
arising in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits and similar statutory obligations and (ii) pledges and

 

33

--------------------------------------------------------------------------------


 

deposits in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (c)(i) above;

 

(d)                                 pledges and deposits made (i) to secure the
performance of bids, trade and commercial contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Company or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (d)(i) above;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   encroachments, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property, and other
minor title imperfections and defects with respect to real property, that in any
case do not secure any monetary obligations and do not materially interfere with
the use, occupancy or ordinary conduct of business of the Company or any
Subsidiary at such real property;

 

(g)                                  Liens deemed to arise from repurchase
agreements that constitute Permitted Investments;

 

(h)                                 Liens arising solely by virtue of any
contractual, statutory or common law provisions, banker’s liens, rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions and securities accounts and other
financial assets maintained with a securities intermediary; provided that such
deposit accounts or funds and securities accounts or other financial assets are
not established or deposited for the purpose of providing collateral for any
Indebtedness;

 

(i)                                     Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases entered into by the Company and the Subsidiaries
in the ordinary course of business;

 

(j)                                    Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 (or the applicable corresponding
section) of the Uniform Commercial Code in effect in the relevant jurisdiction
covering only the items being collected upon (or similar provisions under
applicable law);

 

(k)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the personal property subject to any lease, license
or sublicense or concession agreement, in each case which are entered into in
the ordinary course of business;

 

(l)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

34

--------------------------------------------------------------------------------


 

(m)                             Liens that are contractual rights of set-off;

 

(n)                                 with respect to any Mortgaged Property, such
exceptions appearing in Schedule B to the title insurance policies delivered to
the Administrative Agent pursuant to the terms of this Agreement, all of which
exceptions must be acceptable to the Administrative Agent or expressly permitted
pursuant to the terms of this Agreement; and

 

(o)                                 the Chief Scientist Rights;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit, bank guarantees or similar
instruments.

 

“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of bonds, debentures, notes or
similar instruments (but not loans) (a) that is secured by Liens on the
Collateral on a pari passu basis (but without regard to the control of remedies)
to the Liens on the Collateral securing the Obligations and any other Permitted
First Priority Refinancing Indebtedness and is not secured by any property or
assets of the Company or any of the Subsidiaries other than the Collateral (or
property or assets that substantially concurrently become Collateral), (b) the
proceeds of which, substantially concurrently with the incurrence thereof, are
applied to the repayment or prepayment of then outstanding Term Loan Borrowings
of any Class; provided that the principal amount of such Permitted First
Priority Refinancing Indebtedness shall not exceed the amount of the Term Loan
Borrowings so refinanced (plus the aggregate amount of accrued and unpaid
interest with respect to such outstanding Term Loan Borrowings, fees, expenses,
commissions, underwriting discounts and premiums payable in connection
therewith), (c) that does not mature earlier than the Latest Maturity Date then
in effect, and has a weighted average life to maturity no shorter than the Class
of Term Loans with the latest Maturity Date in effect at the time of incurrence
of such Indebtedness, (d) that contains covenants, events of default and other
terms that are customary for similar Indebtedness in light of then-prevailing
market conditions and, when taken as a whole (other than interest rates, rate
floors, fees and optional prepayment or redemption terms), are no more
restrictive with respect to the Company or any Subsidiary than those set forth
in the Loan Documents (other than covenants or other provisions applicable only
to periods after the Maturity Date of the Loans and Commitments being refinanced
by such Permitted First Priority Refinancing Indebtedness); provided that such
Permitted First Priority Refinancing Indebtedness may contain financial
maintenance covenants, so long as any such financial maintenance covenant shall
not be more restrictive with respect to the Company and its Subsidiaries than
(or in addition to) the financial maintenance covenants set forth in Section
6.13 (unless such financial maintenance covenants are also added to this
Agreement for the benefit of the Lenders); provided further that a certificate
of a Financial Officer of the Company delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the

 

35

--------------------------------------------------------------------------------


 

Company of its reasonable objection within three Business Days after receipt of
such certificate together with a reasonable description of the basis upon which
it objects, (e) the security agreements relating to which are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (f) that is not guaranteed by any
Persons other than the Loan Parties and (g) in respect of which a trustee,
collateral agent, security agent or similar Person, acting on behalf of the
holders thereof, shall have become party to an Intercreditor Agreement. 
Permitted First Priority Refinancing Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, (i) a short term credit rating of “P-1” or higher from Moody’s or
“A-1” or higher from S&P or (ii) a long term rating of “A2” or higher from
Moody’s or “A” or higher from S&P;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and demand or time deposits, in each case maturing within
365 days from the date of acquisition thereof, issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)                                 repurchase agreements with a term of not
more than 90 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

 

(e)                                  “money market funds” that (i) comply with
the criteria set forth in Rule 2a-7 under the Investment Company Act, (ii) with
(A) a short term credit rating of “P-1” or higher from Moody’s or “A-1” or
higher from S&P or (B) a long term rating of “A2” or higher from Moody’s or “A”
or higher from S&P and (iii) have portfolio assets of at least $5,000,000,000;

 

(f)                                   investments in Indebtedness that is (x)
issued by Persons with (i) a short term credit rating of “P-1” or higher from
Moody’s or “A-1” or higher from S&P or (ii) a long term rating of “A2” or higher
from Moody’s or “A” or higher from S&P, in each case for clauses (i) and (ii)
with maturities not more than 12 months after the date of acquisition and (y) of
a type customarily used by companies for cash management purposes;

 

(g)                                  investments in accordance with the
Company’s cash management and investment policy or guidelines as provided to the
Administrative Agent and as in effect

 

36

--------------------------------------------------------------------------------


 

on the Closing Date (as may be modified by the Company after the Closing Date in
a manner reasonably satisfactory to the Administrative Agent); and

 

(h)                                 in the case of the Company or any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.

 

“Permitted Ratio Indebtedness” means Indebtedness of the Company or any
Subsidiary (a) that is unsecured or subordinated to the Loan Document
Obligations, (b) that does not mature earlier than the date that is 91 days
after the Latest Maturity Date then in effect, and has a weighted average life
to maturity no shorter than the Class of Term Loans with the latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (c) that, in the
case of such Indebtedness in the form of bonds, debentures, notes or similar
instrument, does not provide for any amortization, mandatory prepayment,
redemption or repurchase (other than upon a change of control or fundamental
change and customary acceleration rights after an event of default and, for the
avoidance of doubt, rights to convert or exchange in the case of convertible or
exchangeable Indebtedness) prior to the date that is the Latest Maturity Date
and (d) that contains covenants, events of default, guarantees and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions (it being understood and agreed that such Indebtedness shall not
include any financial maintenance covenants and that applicable negative
covenants shall be incurrence-based to the extent customary for similar
Indebtedness) and, when taken as a whole (other than interest rates, rate
floors, fees and optional prepayment or redemption terms), are not more
favorable to the lenders or investors providing such Permitted Ratio
Indebtedness, as the case may be, than those set forth in the Loan Documents are
with respect to the Lenders (other than covenants or other provisions applicable
only to periods after the Latest Maturity Date then in effect); provided that a
certificate of a Financial Officer of the Company delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements shall be conclusive.

 

“Permitted Second Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a junior basis to the Liens on the
Collateral securing the Obligations and any Permitted First Priority Refinancing
Indebtedness and is not secured by any property or assets of the Company or any
of the Subsidiaries other than the Collateral (or property or assets that
substantially concurrently become Collateral), (b) the proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class;
provided that the principal amount of such Permitted Second Priority Refinancing
Indebtedness shall not exceed the amount of the Term Loan Borrowings so
refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan

 

37

--------------------------------------------------------------------------------


 

Borrowings, fees, expenses, commissions, underwriting discounts and premiums
payable in connection therewith), (c) that does not mature earlier than the
Latest Maturity Date then in effect, and has a weighted average life to maturity
no shorter than the Class of Term Loans with the latest Maturity Date in effect
at the time of incurrence of such Indebtedness, (d) that contains covenants,
events of default and other terms that are customary for similar Indebtedness in
light of then-prevailing market conditions and, when taken as a whole (other
than interest rates, rate floors, fees and optional prepayment or redemption
terms), are no more restrictive with respect to the Company or any Subsidiary
than those set forth in the Loan Documents (other than covenants or other
provisions applicable only to periods after the Maturity Date of the Loans and
Commitments being refinanced by such Permitted Second Priority Refinancing
Indebtedness); provided that such Permitted Second Priority Refinancing
Indebtedness may contain financial maintenance covenants, so long as any such
financial maintenance covenant shall not be more restrictive with respect to the
Company and its Subsidiaries than (or in addition to) the financial maintenance
covenants set forth in Section 6.13 (unless such financial maintenance covenants
are also added to this Agreement for the benefit of the Lenders); provided
further that a certificate of a Financial Officer of the Company delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Company of its reasonable objection within three Business
Days after receipt of such certificate together with a reasonable description of
the basis upon which it objects, (e) the security agreements relating to which
are substantially the same as the Security Documents (with such differences as
are satisfactory to the Administrative Agent), (f) that is not guaranteed by any
Persons other than the Loan Parties and (g) in respect of which a trustee,
collateral agent, security agent or similar Person, acting on behalf of the
holders thereof, shall have become party to an Intercreditor Agreement. 
Permitted Second Priority Refinancing Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Unsecured Refinancing Indebtedness” means Indebtedness of the Company
or any other Loan Party in the form of unsecured term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or unsecured bonds, debentures, notes or similar instruments (a) the
proceeds of which, substantially concurrently with the incurrence thereof, are
applied to the repayment or prepayment of then outstanding Term Loan Borrowings
of any Class; provided that the principal amount of such Permitted Unsecured
Refinancing Indebtedness shall not exceed the amount of the Term Loan Borrowings
so refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (b) that
does not mature earlier than the Latest Maturity Date then in effect, and has a
weighted average life to maturity no shorter than the Class of Term Loans with
the latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (c) that contains covenants, events of default and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions and, when taken as a whole (other than interest rates, rate floors,
fees and optional prepayment or redemption terms), are no more restrictive with
respect to the Company or any Subsidiary than

 

38

--------------------------------------------------------------------------------


 

those set forth in the Loan Documents (other than covenants or other provisions
applicable only to periods after the Maturity Date of the Loans and Commitments
being refinanced by such Permitted Unsecured Refinancing Indebtedness); provided
that such Permitted Unsecured Refinancing Indebtedness may contain financial
maintenance covenants, so long as any such financial maintenance covenant shall
not be more restrictive with respect to the Company and its Subsidiaries than
(or in addition to) the financial maintenance covenants set forth in Section
6.13 (unless such financial maintenance covenants are also added to this
Agreement for the benefit of the Lenders); provided further that a certificate
of a Financial Officer of the Company delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the Company of its
reasonable objection within three Business Days after receipt of such
certificate, together with a reasonable description of the basis upon which it
objects and (d) that is not guaranteed by any Persons other than the Loan
Parties.  Permitted Unsecured Refinancing Indebtedness will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the four full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Prepayment Event” means:

 

(a)                                 any Disposition (including pursuant to a
sale and leaseback transaction and by way of merger or consolidation) (for
purposes of this defined term, collectively, “dispositions”) of any asset of the
Company or any Subsidiary, other than (i) dispositions described in clauses (a)
through (k) and (m) of Section 6.05 and (ii) other dispositions resulting in
aggregate Net Proceeds not exceeding (A) $1,000,000 in the case of any single
disposition or series of related dispositions and (B) together with the Net
Proceeds excluded pursuant to clause (b) below during such fiscal year,
$5,000,000 for all such dispositions during any fiscal year of the Company;

 

39

--------------------------------------------------------------------------------


 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of (for purposes of this defined term, collectively, “casualty
events”), any asset of the Company or any Subsidiary, other than casualty events
resulting in aggregate Net Proceeds not exceeding (i) $1,000,000 in the case of
any single casualty event or series of related casualty events and (ii) together
with the Net Proceeds excluded pursuant to clause (a)(ii) above during such
fiscal year, $5,000,000 for all such casualty events during any fiscal year of
the Company; or

 

(c)                                  the incurrence by the Company or any
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred under Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Adjustment” means, with respect to any Specified Transaction, for any
Test Period that includes all or any part of a fiscal quarter included in any
Post-Transaction Period, the pro forma increase or decrease (for the avoidance
of doubt, net of any such increase or decrease actually realized) in
Consolidated EBITDA (including the portion thereof attributable to any assets
(including Equity Interests) sold or acquired) from cost savings, operating
expense reductions, business optimization projects and other synergies (in each
case net of amounts actually realized and costs incurred to achieve the same),
in each case, related to such Specified Transaction, restructurings, business
optimization activities, cost savings initiatives and other similar initiatives
(including restructuring charges and any charges and expenses incurred in
connection with Capital Expenditures for future expansion and business
optimization projects) that are reasonably identifiable, factually supportable
and projected by Company in good faith (as certified by a Financial Officer of
the Company) to result from actions taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of Company) within 18 months after such Specified Transaction,
restructuring, business optimization activities, cost savings initiative or
other initiative, including those in connection with the Acquisition; provided
that, so long as such actions are taken or expected to be taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period, as applicable, the cost savings and
synergies related to such actions or such additional costs, as applicable, may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Consolidated EBITDA to be realized on a “run-rate” basis during the
entirety, or, in the case of, additional costs, as applicable, to be incurred
during the entirety of such Test Period; provided further that any such pro
forma increase or decrease to Consolidated EBITDA shall be without duplication
for cost savings, synergies or additional costs already included in Consolidated
EBITDA for such Test Period.

 

40

--------------------------------------------------------------------------------


 

“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made (subject, for the avoidance of doubt, to the
limitations set forth in clause (b) of the definition of Consolidated EBITDA)
and (b) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant:  (i)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction (A) in the case of a
Disposition of all or substantially all Equity Interests in any Subsidiary or
any division, product line, or facility used for operations of the Company or
any of the Subsidiaries or the designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (B) in the case of an acquisition or
Investment described in the definition of “Specified Transaction” or designation
of an Unrestricted Subsidiary as a Subsidiary, shall be included, (ii) any
prepayment, repayment, retirement, redemption or satisfaction of Indebtedness,
and (iii) any Indebtedness incurred or assumed by the Company or any of the
Subsidiaries in connection therewith; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with (and subject to
applicable limitations included in) the definition of Consolidated EBITDA and
give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Company and the Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Prohibition on Money Laundering Law” means the Prohibition on Money Laundering
Law 5760-2000 and the regulations, rules, circulars and guidelines promulgated
or published thereunder.

 

“Proposed Change” has the meaning set forth in Section 9.02(c).

 

“Proxy Agreement” means a proxy agreement entered into between MFS and the
relevant United States of America Governmental Authority.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

 

“Quotation Day” means with respect to any Eurocurrency Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).

 

41

--------------------------------------------------------------------------------


 

“Refinancing” means the repayment, redemption, defeasance, discharge,
refinancing, replacement or termination of existing third party indebtedness for
borrowed money of the Company and its Subsidiaries (or the delivery of notice
for the repayment or redemption thereof to the extent accompanied by any
prepayments or deposits required to defease, terminate and satisfy in full the
obligations under any related indentures or notes) and the termination of all
commitments and the release of all liens securing the obligations thereunder,
other than (A) ordinary course capital leases, purchase money indebtedness,
equipment financings, customer financings and related guarantees, hedging
contracts, other ordinary short term working capital facilities, bank guarantees
and letters of credit, (B) indebtedness of the Company or any of its
Subsidiaries permitted to remain outstanding or be incurred prior to the Closing
Date under the Acquisition Agreement, (C) intercompany Indebtedness permitted
pursuant to Section 6.01(c) and (D) other Indebtedness permitted pursuant to
Section 6.01(b).

 

“Refinancing Commitment” means a Refinancing Term Loan Commitment.

 

“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Borrowers, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Commitments and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.20.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premiums and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control, fundamental change, or upon conversion or exchange in the
case of convertible or exchangeable Indebtedness or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date that
is 91 days after the Latest Maturity Date in effect on the date of such
extension, renewal or refinancing; provided that, notwithstanding the foregoing,
scheduled amortization payments (however denominated) of such Refinancing
Indebtedness shall be permitted so long as the weighted average life to maturity
of such Refinancing Indebtedness shall be longer than the shorter of (x) the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing and (y) the weighted average
life to maturity of the Class of Term Loans remaining as of the date of such
extension, renewal or refinancing with the latest Maturity Date; (d) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary, in each case that shall not have been (or, in
the case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original

 

42

--------------------------------------------------------------------------------


 

Indebtedness) an obligor in respect of such Original Indebtedness, and shall not
constitute an obligation of either Borrower if such Borrower shall not have been
an obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of such Subsidiary or of such Borrower only to the
extent of their obligations in respect of such Original Indebtedness; (e) if
such Original Indebtedness shall have been subordinated in right of payment or
otherwise to the Loan Document Obligations, such Refinancing Indebtedness shall
also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.

 

“Refinancing Lenders” means the Refinancing Term Lenders.

 

“Refinancing Loans” means the Refinancing Term Loans.

 

“Refinancing Term Lender” has the meaning set forth in Section 2.20(a).

 

“Refinancing Term Loan” has the meaning set forth in Section 2.20(a).

 

“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.20(a).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Registrar of Companies” means the Israeli Companies Registrar.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.

 

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Reg. § 4043.

 

“Required Financials” has the meaning set forth in Section 3.04(a).

 

43

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Term Loans and unused
Commitments representing more than 50% of the sum of the aggregate outstanding
Term Loans and unused Commitments at such time (excluding for purposes of any
such calculation Defaulting Lenders).

 

“Requirements of Law” means, with respect to any Person, (a) the Organizational
Documents of such Person and (b) any law (including common law), statute,
ordinance, treaty, rule, regulation, code, judgment, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Research Committee” means the Israeli Ministry of Economy Industrial Research
and Development Committee.

 

“Research Law” means the Israeli Encouragement of Research and Development Law,
5744-1984 and the regulations, rules, circulars and guidelines promulgated or
published thereunder.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Company or any Subsidiary.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained or provided by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, the Minister of Finance of the State of Israel or
under the Trading with the Enemy Ordinance 1939, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the State of
Israel pursuant to the Trading with the Enemy Ordinance 1939 or (c) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

44

--------------------------------------------------------------------------------


 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person that is not the Company or any Subsidiary
and the Company or any Subsidiary leases such property, or other property that
it intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.

 

“Screen Rate” has the meaning set forth in the definition of LIBO Rate.

 

“SEC” means the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed pursuant to a Cash Management Agreement in effect on
the Closing Date, entered into with a party that was a Lender as of the Closing
Date or an Affiliate thereof, or (b) are owed pursuant to a Cash Management
Agreement entered into after the Closing Date with a party that was a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case at the time such Cash Management Agreement was entered into,
and, in the case of any such Cash Management Agreement referred to in clause
(a) or (b) above, has been designated by the Company in a written notice given
to the Administrative Agent as a Cash Management Agreement the obligations under
which are to constitute Secured Cash Management Obligations for purposes of the
Loan Documents.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Closing Date with a counterparty
that was a Lender as of the Closing Date or an Affiliate thereof, or (b) is
entered into after the Closing Date with a counterparty that was a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case at the time such Hedging Agreement was entered into, and, in the case
of any such Hedging Agreement referred to in clause (a) or (b) above has been
designated by the Company in a written notice given to the Administrative Agent
as a Hedging Agreement the obligations under which are to constitute Secured
Hedging Obligations for purposes of the Loan Documents.

 

“Secured Net Leverage Ratio” means, on any date of determination, the ratio of
(a) an amount equal to (x) Total Secured Indebtedness as of the last day of the
Test Period most recently ended on or prior to such date less (y) Unrestricted
Cash of the Company and its Subsidiaries in excess of $100,000,000, but not to
exceed $40,000,000 in the aggregate, and net of the amount of any taxes that
would have been required to be paid if such Unrestricted Cash had been used to
repay Indebtedness constituting Total Secured Indebtedness to (b) Consolidated
EBITDA for the Test Period most recently ended on or prior to such date.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arrangers, (d) each provider of Cash Management Services under a
Cash

 

45

--------------------------------------------------------------------------------


 

Management Agreement the obligations under which constitute Secured Cash
Management Obligations, (e) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under this Agreement or any other Loan Document and (g) the successors and
permitted assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreements, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.03, 5.11 or 5.17 or the requirements of the Collateral and
Guarantee Requirement to secure the Obligations.

 

“Series” has the meaning set forth in Section 2.19(b).

 

“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its Subsidiaries and excluding
intercompany assets), on any date of determination, equal to or greater than
$20,000,000 and/or (ii) the gross revenues (net of payroll, taxes, benefits and
other deductions permitted under GAAP and excluding intercompany gross revenues)
of which, for the Test Period most recently ended, are equal to or greater than
$20,000,000, in each case calculated in accordance with GAAP and (b) each
Subsidiary that owns any Equity Interests of any Subsidiary that would be deemed
a Significant Subsidiary under clause (a)(i) or (a)(ii) above; provided that if
at the end of any Test Period during the term of this Agreement, the combined
aggregate amount of total assets (excluding intercompany assets) as of the last
day of any fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) or combined aggregate amount of gross
revenues (excluding intercompany gross revenues) for the Test Period most
recently ended of all Subsidiaries that are not Significant Subsidiaries shall
have exceeded 10.0% of the Total Assets (excluding intercompany assets) of the
Company and its subsidiaries or 10.0% of the consolidated gross revenues
(excluding intercompany gross revenues) of the Company and its subsidiaries for
the Test Period most recently ended, then one or more of the Subsidiaries that
are not Significant Subsidiaries shall be designated by the Company in writing
to the Administrative Agent as a Significant Subsidiary until such excess has
been eliminated (it being understood that no Subsidiary that is not wholly-owned
or is otherwise an Excluded Subsidiary pursuant to the operation of clauses
(b) — (e) of the definition thereof shall be designated a Significant Subsidiary
pursuant to this proviso).

 

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by, or with respect to, EZ Chip and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Company (or its applicable
affiliates) has the right to terminate its (or their) obligations under the
Acquisition Agreement or to decline to consummate the Acquisition as a result of
a breach of any one or more of such representations and warranties in the
Acquisition Agreement.

 

“Specified Permitted Acquisition Agreement Representations” means, with respect
to any Permitted Acquisition or other acquisition or Investment permitted
hereunder, such of the representations and warranties made by, or with respect
to, the applicable entity to be

 

46

--------------------------------------------------------------------------------


 

acquired and its Subsidiaries in the applicable acquisition or investment
agreement as are material to the interests of the Lenders, but only to the
extent that the Company (or its affiliates) have the right to terminate its (or
their) obligations under such agreement or to decline to consummate such
transaction as a result of a breach of any one or more of such representations
and warranties in such agreement.

 

“Specified Representations” means the representations and warranties made in
Sections 3.01 (as it relates solely to the Loan Parties), 3.02, 3.03(b) (as it
relates to the entering into and the performance of the Loan Documents and the
incurrence of the Loans and granting of Liens hereunder), 3.09, 3.14, 3.16
(after giving effect to the second to last paragraph of Section 4.01), 3.17,
3.18, 3.19 and 3.20.

 

“Specified Time” means 11:00 a.m., London time.

 

“Specified Transaction” means, with respect to any period, any Investment,
acquisition, Disposition, incurrence, assumption or repayment of Indebtedness
(including the incurrence of Incremental Term Facilities), Restricted Payment,
designation of a Subsidiary as an Unrestricted Subsidiary or of an Unrestricted
Subsidiary as a Subsidiary or other event that by the terms of this Agreement
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate (without duplication) of the maximum rates (expressed as
a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP and (b) any other Person (i) of
which Equity Interests representing more than 50% of the equity value or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more Subsidiaries of the

 

47

--------------------------------------------------------------------------------


 

parent or by the parent and one or more Subsidiaries of the parent.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company;
provided, however, that Unrestricted Subsidiaries shall be deemed not to be
Subsidiaries for any purpose of this Agreement or the other Loan Documents.

 

“Subsidiary Designation” has the meaning set forth in Section 1.04(c).

 

“Supplemental Perfection Certificate” means a certificate substantially in the
form of Exhibit G or any other form approved by the Administrative Agent.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any Swap.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means an Initial Term Loan Commitment or an Incremental Term
Commitment of any Series.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan” means an Initial Term Loan or an Incremental Term Loan of any
Series.

 

“Term Maturity Date” means the date that is three years after the Closing Date.

 

“Test Period” means each period of four consecutive fiscal quarters of the
Company.

 

“Total Assets” means, as of any date, the total assets of the Company and its
subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Company and its subsidiaries, determined on a pro forma
basis.

 

“Total Indebtedness” means, on any date, the aggregate principal amount of
Indebtedness of the Company and the Subsidiaries outstanding as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but without giving effect to
any election to value any Indebtedness at “fair value”, as described in
Section 1.04(a), or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness).

 

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) an amount equal to (x) Total Indebtedness as of the last day of the Test
Period most recently

 

48

--------------------------------------------------------------------------------


 

ended on or prior to such date less (y) Unrestricted Cash of the Company and its
Subsidiaries in excess of $100,000,000, but not to exceed $40,000,000 in the
aggregate, and net of the amount of any taxes that would have been required to
be paid if such Unrestricted Cash had been used to repay Indebtedness
constituting Total Indebtedness to (b) Consolidated EBITDA for the Test Period
most recently ended on or prior to such date.

 

“Total Secured Indebtedness” means, as of any date, the aggregate amount of
Total Indebtedness as of such date that is secured by a Lien on any property or
assets of the Company and the Subsidiaries (but only, for the avoidance of
doubt, to the extent so secured).

 

“Transaction Costs” means the (i) consideration in connection with the
Acquisition, (ii) the fees, costs and expenses incurred in connection with the
Transactions and (iii) the Refinancing.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the creation and perfection of the security interests
provided for in the Security Documents, (c) the consummation of the Acquisition,
(d) the Refinancing and (e) the payment of the Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Cash” means cash and Permitted Investments of the Company and its
Subsidiaries which are not subject to any Liens (other than Permitted
Encumbrances of the type described in clause (a) or (h) of the definition
thereof and Liens permitted by Sections 6.02(a) or (l)).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company pursuant to Section 5.16
subsequent to the Closing Date and (b) any Subsidiary of an Unrestricted
Subsidiary.

 

“U.S. Borrower” has the meaning set forth in the preamble hereto.

 

“U.S. Collateral Agreement” means the Collateral Agreement among the Borrowers,
the other Loan Parties and the Administrative Agent, substantially in the form
of Exhibit C.

 

“U.S. Dollars”, “US$” or “$” refers to lawful money of the United States of
America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(f)(ii)(B)(3).

 

49

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“wholly-owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned Subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Term Loan” or “Term Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Term Loan” or “Eurocurrency Term Borrowing”).

 

SECTION 1.03.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words

 

50

--------------------------------------------------------------------------------


 

“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”

 

SECTION 1.04.           Accounting Terms; GAAP; Pro Forma Calculations.  (a) 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature used herein shall be construed in accordance with GAAP as in
effect from time to time; provided that (i) if the Company, by notice to the
Administrative Agent, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Company, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities), or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value”, as defined therein and (B) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.  For purposes of the foregoing, any
change by the Company in its accounting principles and standards to adopt
International Financial Reporting Standards, regardless of whether required by
applicable laws and regulations, will be deemed a change in GAAP.

 

(b)                                 Notwithstanding any change in GAAP after the
Closing Date that would require obligations that would be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date
to be classified and accounted for as capital leases or otherwise reflected on
the consolidated balance sheet of the Company and its Subsidiaries, such
obligations shall continue to be treated as operating leases for all purposes
under this Agreement.

 

(c)                                  For purposes of determining compliance with
any test or covenant contained in this Agreement with respect to any period
during which any Specified Transaction occurs or during which any designation of
any Subsidiary as an Unrestricted Subsidiary and any Unrestricted Subsidiary as
a Subsidiary in accordance with the definition of “Unrestricted Subsidiary”
occurs (a “Subsidiary Designation”), or for purposes of determining whether any
Specified Transaction or Subsidiary Designation is permitted hereunder,
Consolidated EBITDA,

 

51

--------------------------------------------------------------------------------


 

the Total Net Leverage Ratio, the Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated with respect to such period on a Pro Forma
Basis, giving effect to such Specified Transaction or Subsidiary Designation.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, Unrestricted Subsidiaries may be included in the calculation of
Consolidated EBITDA, Consolidated Net Income, Total Indebtedness, Total Secured
Indebtedness and Consolidated Interest Expense for purposes of calculating the
Total Net Leverage Ratio, the Secured Net Leverage Ratio and the Interest
Coverage Ratio so long as the combined aggregate amount of total assets as of
the last day of any fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) or combined aggregate amount of
gross revenues for the Test Period most recently ended in each case of all
Unrestricted Subsidiaries but excluding intercompany assets and intercompany
gross revenues does not exceed 5% of the Total Assets of the Company and its
subsidiaries or 5% of the consolidated gross revenues of the Company and its
subsidiaries, in each case, excluding intercompany assets and intercompany gross
revenues for the Test Period most recently ended.

 

SECTION 1.05.           Excluded Swap Obligations.  Notwithstanding any
provision of this Agreement or any other Loan Document, no Guarantee by any Loan
Party under any Loan Document shall include a Guarantee of any Obligation that,
as to such Loan Party, is an Excluded Swap Obligation and no Collateral provided
by any Loan Party shall secure any Obligation that, as to such Loan Party, is an
Excluded Swap Obligation.  In the event that any payment is made by, or any
collection is realized from, any Loan Party as to which any Obligations are
Excluded Swap Obligations, or from any Collateral provided by such Loan Party,
the proceeds thereof shall be applied to pay the Obligations of such Loan Party
as otherwise provided herein without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.

 

SECTION 1.06.           Limited Condition Acquisitions.  In connection with the
incurrence of any Indebtedness or Liens or the making of any Investments,
Restricted Payments, prepayments of unsecured Indebtedness or Subordinated
Indebtedness, Dispositions or fundamental changes or the designation of any
Subsidiaries or Unrestricted Subsidiaries, in each case, in connection with a
Limited Condition Acquisition (any of the foregoing, an “LCA Action” and
collectively, the “LCA Actions”), for purposes of determining compliance with
any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result from any such LCA Action, as
applicable, such condition shall, at the option of the Company (the Company’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed satisfied, so long as no Default or
Event of Default exists on the date the definitive agreements for such Limited
Condition Acquisition are entered into (the “LCA Test Date”).  For the avoidance
of doubt, if the Company has exercised the LCA Election, and any Default or
Event of Default occurs following the LCA Test Date and prior to the
consummation of such Limited Condition Acquisition, any such Default or Event of
Default shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.

 

52

--------------------------------------------------------------------------------


 

(a)                                 In connection with the incurrence of any LCA
Action, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Total Net
Leverage Ratio,  the Secured Net Leverage Ratio or the Interest Coverage Ratio;
or

 

(ii)                                  testing baskets set forth in this
Agreement;

 

in each case, upon the LCA Election, the date of determination of whether any
such action is permitted hereunder, shall be the LCA Test Date, and if, after
giving effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) on a Pro Forma Basis as if they
had occurred at the beginning of the most recent four consecutive fiscal
quarters ending prior to the LCA Test Date for which consolidated financial
statements of the Company are available, the Company could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Company has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of the Company or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations.  If the
Company has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of any Indebtedness or Liens or the making of any
Investments, Restricted Payments, prepayments of unsecured Indebtedness or
Subordinated Indebtedness, Dispositions or fundamental changes or the
designation of any Subsidiaries or Unrestricted Subsidiaries, in each case on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.  The Consolidated Net Income (and any other financial defined term
derived therefrom) shall not include any Consolidated Net Income of or
attributable to the target Person or assets associated with any such Limited
Condition Acquisition for usages other than in connection with the applicable
transaction pertaining to such Limited Condition Acquisition unless and until
the closing of such Limited Condition Acquisition shall have actually occurred.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.           Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make a Term Loan in U.S. Dollars to the
Borrowers on the

 

53

--------------------------------------------------------------------------------


 

Closing Date in a principal amount not exceeding its Initial Term Loan
Commitment.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

SECTION 2.02.           Loans and Borrowings.  (a)  Each Loan shall be made as
part of a Borrowing made by the Lenders ratably in accordance with their
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                                 Subject to Section 2.12, each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrowers may request in accordance herewith.  Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurocurrency Borrowing that results from a
continuation of an outstanding Eurocurrency Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
(or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert to
or continue, any Eurocurrency Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03.           Requests for Borrowings.  To request a Term Loan
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request by delivery of an executed written Borrowing Request in accordance
with the notice provisions set forth in Section 9.01 (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days (or, in the case of the Term Loan Borrowing to be made on the Closing Date,
one Business Day) before the date of the proposed Borrowing (or such shorter
period of time as may be agreed to by the Administrative Agent and the Lenders)
or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., Local Time,
on the day of the proposed Borrowing (or, in the case of the Term Loan Borrowing
to be made on the Closing Date, one Business Day before the date of the proposed
Borrowing (or such shorter period of time as may be agreed to by the
Administrative Agent and the Lenders).  Each such Borrowing Request shall be
irrevocable.  Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

54

--------------------------------------------------------------------------------


 

(i)                                     whether the requested Borrowing is to be
a Term Loan Borrowing or an Incremental Term Loan Borrowing of a particular
Series;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the Applicable Funding Account.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of three months’ duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04.           Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in U.S. Dollars by 2:00 p.m. (or in the case of the
Loans to be made on the Closing Date, 9:00 a.m.), Local Time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrowers by promptly remitting the amounts so received, in like funds,
to the Applicable Funding Account.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section 2.04 and may, in reliance on such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Term Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the

 

55

--------------------------------------------------------------------------------


 

amount of such interest paid by the Borrowers for such period.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.05.           Interest Elections.  (a)  Each Term Loan Borrowing
initially shall be of the Type and, in the case of a Eurocurrency Borrowing,
shall have an initial Interest Period as specified in the applicable Borrowing
Request or as otherwise provided in Section 2.03.  Thereafter, the Borrower
Representative may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing and, in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.05.  The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.05, the Borrower Representative shall notify the Administrative Agent
of such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative was requesting a Term
Loan Borrowing of the Type resulting from such election to be made on the
effective date of such election (it being understood and agreed that such an
election may be made prior to the Closing Date).  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of an executed written Interest Election
Request in accordance with the notice provisions set forth in Section 9.01. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of three months duration.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section 2.05, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(d)                                 If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Borrowing for an
additional Interest Period of three months.  Notwithstanding any contrary
provision hereof, if an Event of Default under clause (h) or (i) of Article VII
has occurred and is continuing with respect to the Company or the U.S. Borrower,
or if any other Event of Default has occurred and is continuing and the
Administrative Agent, at the request of a Majority in Interest of Lenders of any
Class, has notified the Company of the election to give effect to this sentence
on account of such other Event of Default, then, in each such case, so long as
such Event of Default is continuing, (i) no outstanding Borrowing of such
Class may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing of such Class shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.06.           Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Initial Term Loan Commitments shall automatically
terminate on the earlier of (x) the Closing Date (upon funding of the Initial
Term Loans) and (y) 11:59 p.m., New York City time, on April 16, 2016.

 

(b)                                 The Borrowers may at any time terminate, or
from time to time permanently reduce, the Commitments of any Class; provided
that each partial reduction of the Commitments of any Class shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under
paragraph (b) of this Section 2.06 at least three Business Days prior to the
effective date of such termination or reduction, specifying the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof. 
Each notice delivered by the Company pursuant to this Section 2.06 shall be
irrevocable.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.  A notice of termination of the Commitments delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities being funded, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

SECTION 2.07.           Repayment of Loans; Evidence of Debt.  (a)  The
Borrowers hereby unconditionally promise to pay, jointly and severally, (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Initial Term Loan of such Lender as provided in
Section 2.08 and (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Incremental Term Loan of such Lender on
the Maturity Date applicable to such Incremental Term Loans.

 

57

--------------------------------------------------------------------------------


 

(b)                                 The records maintained by the Administrative
Agent and the Lenders shall be prima facie evidence of the existence and amounts
of the obligations of the Borrowers in respect of Loans, interest and fees due
or accrued hereunder; provided that the failure of the Administrative Agent or
any Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrowers to pay any amounts due hereunder in
accordance with the terms of this Agreement.

 

(c)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or to such payee and its registered assigns).

 

SECTION 2.08.           Amortization of Term Loans.  (a)  The Borrowers shall,
jointly and severally, repay Initial Term Loan Borrowings on the last Business
Day of each March, June, September and December, commencing on June 30, 2016 and
ending with the last such Business Day to occur prior to the Term Maturity Date,
in an aggregate principal amount for each such date equal to the percentage set
forth below opposite the applicable date of the aggregate principal amount of
the Initial Term Loan Borrowings outstanding on the Closing Date (as such amount
shall be adjusted pursuant to paragraph (c) of this Section 2.08).

 

Repayment Date – Last 
Business Day of the 
Applicable Month

 

Repayment Percentage

 

June 2016

 

2.50%

 

September 2016

 

2.50%

 

December 2016

 

2.50%

 

March 2017

 

2.50%

 

June 2017

 

3.75%

 

September 2017

 

3.75%

 

December 2017

 

3.75%

 

March 2018

 

3.75%

 

June 2018

 

6.25%

 

September 2018

 

6.25%

 

 

58

--------------------------------------------------------------------------------


 

Repayment Date – Last 
Business Day of the 
Applicable Month

 

Repayment Percentage

 

December 2018

 

6.25%

 

Term Maturity Date

 

All outstanding amounts, as set forth in clause (b) below

 

 

The Borrowers shall, jointly and severally, repay Incremental Term Loans of any
Series in such amounts and on such date or dates as shall be specified therefor
in the Incremental Facility Amendment establishing the Incremental Term
Commitments of such Series (as such amount shall be adjusted pursuant to
paragraph (c) of this Section 2.08 or pursuant to such Incremental Facility
Amendment).

 

(b)                                 To the extent not previously paid, (i) all
Initial Term Loans shall be due and payable on the Term Maturity Date and
(ii) all Incremental Term Loans of any Series shall be due and payable on the
applicable Incremental Term Maturity Date.

 

(c)                                  Any optional prepayment of Term Loans of
any Class pursuant to Section 2.09(a) shall be applied to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to this
Section 2.08 as directed by the Borrowers (and absent such direction, in direct
order of maturity thereof) and may be applied to the Initial Term Loans or any
Incremental Term Loans, in any case, as directed by the Borrowers (and absent
such direction, in direct order of maturity thereof).  All mandatory prepayments
of Term Loans pursuant to Section 2.09(b) shall be applied to reduce the
subsequent scheduled repayments of the Term Loans to be made pursuant to this
Section 2.08 first to the scheduled installments thereof occurring within the
next twelve months of such mandatory prepayment date in direct order of maturity
and second ratably to the remaining respective installments thereof.

 

(d)                                 Repayments of Term Loans shall be
accompanied by accrued interest on the amounts repaid.

 

SECTION 2.09.           Prepayment of Loans.  (a)  The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section 2.09.

 

(b)                                 In the event and on each occasion that any
Net Proceeds are received by or on behalf of the Company or any Subsidiary in
respect of any Prepayment Event, the Borrowers shall, not later than the fifth
Business Day following the day such Net Proceeds are received, prepay Term Loan
Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that the Company may use a portion of such Net Proceeds to
prepay or repurchase Permitted First Priority Refinancing Indebtedness to the
extent any applicable credit agreement, indenture or other agreement governing
such Permitted First

 

59

--------------------------------------------------------------------------------


 

Priority Refinancing Indebtedness so requires, in each case in an amount not to
exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
the numerator of which is the outstanding principal amount of such Permitted
First Priority Refinancing Indebtedness and the denominator of which is the sum
of the outstanding principal amount of such Permitted First Priority Refinancing
Indebtedness and the outstanding principal amount of Term Loans; provided
further that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Company shall, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of a Financial Officer of the Company to the effect that the Company
or applicable Subsidiary intends to cause the Net Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 365 days
after receipt of such Net Proceeds to acquire assets to be used or useful in the
business of the Company or the Subsidiaries, or to consummate any Permitted
Acquisition (or any other acquisition of all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person) or other Investment permitted
hereunder, and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of such 365-day
period (or within a period of 180 days thereafter if by the end of such initial
365-day period the Company or one or more Subsidiaries shall have entered into
an agreement with a third party to acquire such assets, or to consummate such
Permitted Acquisition or other Investment, with such Net Proceeds), at which
time a prepayment shall be required in an amount equal to such Net Proceeds that
have not been so applied.

 

(c)                                  Prior to any optional or mandatory
prepayment of Borrowings under this Section 2.09, the Borrowers shall, subject
the next sentence, specify the Borrowing or Borrowings to be prepaid in the
notice of such prepayment delivered pursuant to paragraph (d) of this
Section 2.09.  In the event of any mandatory prepayment of Term Loans made at a
time when Term Loans of more than one Class are outstanding, the Borrowers shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among the Term Loans pro rata based on the aggregate principal
amounts of outstanding Borrowings of each such Class; provided that the amounts
so allocable to Incremental Term Loans of any Series may be applied to other
Term Loan Borrowings as provided in the applicable Incremental Facility
Amendment.

 

(d)                                 The Borrowers shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
any optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 1:00 p.m., Local Time, three Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing, not later than 1:00 p.m.,
Local Time, one Business Day (or two Business Days, in the case of a mandatory
prepayment) before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment of Term Loans pursuant to
paragraph (a) of this Section 2.09 may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice of prepayment may

 

60

--------------------------------------------------------------------------------


 

be revoked by the Borrowers (by notice to the Administrative Agent on or prior
to the specified date of prepayment) if such condition is not satisfied. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.

 

(e)                                  Notwithstanding any other provisions of
this Section 2.09, to the extent that any of or all the Net Proceeds of any
Disposition by a Subsidiary (other than the U.S. Borrower) or of any casualty
event (as defined in the definition of Prepayment Event) from a Subsidiary
(other than the U.S. Borrower) in each case giving rise to a Prepayment Event
either (A) is prohibited or delayed by applicable local law from being
repatriated to the United States or the State of Israel, as applicable or
(B) would, in the good faith judgment of the Company, result in a material
adverse tax consequence to the Company or any of its Subsidiaries if applied to
repay the Term Loans, in each case, the portion of such Net Proceeds so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.09(b). Instead, such amounts may be retained by the applicable
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States or the State of Israel, as applicable
(the Company hereby agreeing to cause the applicable Subsidiary to promptly take
all actions reasonably required by the applicable local law to permit such
repatriation as long as such repatriation does not create a material adverse tax
consequence) or, in the good faith judgment of the Company, a material adverse
tax consequence to the Company or any of its Subsidiaries would result if such
Net Proceeds are applied to repay the Term Loans, and once such repatriation of
any of such affected Net Proceeds is permitted under the applicable local law
and, in the good faith judgment of the Company, no material adverse tax
consequence to the Company or any of its Subsidiaries would result if such Net
Proceeds are applied to repay the Term Loans, such repatriation will be promptly
effected and such Net Proceeds will be promptly (and in any event not later than
five (5) Business Days) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.09 to the extent provided herein.

 

SECTION 2.10.           Fees.

 

(a)                                 The Borrowers agree, jointly and severally,
to pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrowers and the
Administrative Agent.

 

(b)                                 All fees payable hereunder shall be paid in
U.S. Dollars on the dates due, in immediately available funds, to the
Administrative Agent.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.11.           Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

61

--------------------------------------------------------------------------------


 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.11 or
(ii) in the case of any other amount, 2.00% per annum plus the rate applicable
to ABR Term Loans as provided in paragraph (a) of this Section 2.11.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.11 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.  All interest shall be payable in U.S. Dollars.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate and Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.12.           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing of any Class:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means (including by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by a
Majority in Interest of the Lenders of such Class that the Adjusted LIBO Rate or
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Eurocurrency Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrowers and the Lenders of such Class as promptly as
practicable and, until the Administrative Agent notifies the Borrowers and the
Lenders of such Class that the circumstances giving rise to

 

62

--------------------------------------------------------------------------------


 

such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing of such Class to, or continuation of any Borrowing
of such Class as, a Eurocurrency Borrowing shall be ineffective, and (ii) any
Borrowing Request for a Eurocurrency Borrowing of such Class denominated in U.S.
Dollars shall be treated as a request for an ABR Borrowing.

 

SECTION 2.13.           Increased Costs.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of the term “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount)
then, from time to time upon request of such Lender, the Borrowers will pay,
jointly and severally, to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs or expenses incurred or
reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then, from time to time upon request of such
Lender, the Borrowers will pay, jointly and severally, to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.13
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

63

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.13 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.13 for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.14.           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrowers (whether
or not such notice may be revoked in accordance with the terms hereof) or
(e) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.17 or 9.02(c), then, in any such event, the Borrowers
shall, jointly and severally, compensate each Lender for the loss, cost and
expense attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender delivered to the Borrowers and
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.14 shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

SECTION 2.15.           Taxes.  (a)  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable

 

64

--------------------------------------------------------------------------------


 

to additional sums payable under this Section 2.15) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.15, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent,

 

65

--------------------------------------------------------------------------------


 

shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(f)(ii)(A), (ii)(B), (ii)(D) and
(iii) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that either Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), copies of executed originals of IRS Form W-9 certifying that such Lender
is exempt from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, copies of executed
originals of IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 copies of executed originals of IRS
Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of either Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a

 

66

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate”) and (y) copies of executed originals of IRS
Form W-8BEN or Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, copies of executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), copies of executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)                               Each non-Israeli Lender shall deliver to the
Company, upon request from time to time, executed originals of State of Israel
Ministry of Finance form A/114 (or any form that will replace it from time to
time). Each Israeli Lender shall deliver to the Company, upon request from time
to time, a certificate of exemption from withholding tax issued by the Israeli
Tax Authority.

 

67

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.15 (including by the payment of additional amounts pursuant to this
Section 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed,
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 2.16.           Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest or fees, or otherwise) in U.S. Dollars
prior to 1:00 p.m., Local Time, on the date when due, in immediately available
funds, without any setoff or counterclaim.  All such payments in U.S. Dollars
shall be made to the Administrative Agent at its designated office, except
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  Any amounts received after the
time required to be received hereunder on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent shall distribute any such payment received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
Each Lender at its option may change its branch office for purposes of such
distribution of payments hereunder to any domestic or foreign branch of such
Lender by providing written notice of such change to the Administrative Agent no
later than the date that is three (3) Business Days prior to the date of the
applicable payment; provided that such Lender shall have delivered to the
Administrative Agent and the Company properly completed and executed
documentation as will permit such payments to be made to such branch office
without deduction or withholding for any Tax in excess of the deduction or
withholding for any Tax that would be imposed if the Lender did not change its
branch office.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and,

 

68

--------------------------------------------------------------------------------


 

in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.  All payments required to be made by any Loan
Party under any Loan Document shall be made in U.S. Dollars except that any
amounts payable under Section 2.13, 2.14 or 9.03 (or any indemnification or
expense reimbursement provision of any other Loan Document) that are invoiced in
a currency other than U.S. Dollars shall be payable in the currency so invoiced.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  Except to the extent that this Agreement
provides for payments to be disproportionately allocated to or retained by a
particular Lender or group of Lenders (including non-Defaulting Lenders as
opposed to Defaulting Lenders or in connection with the payment of interest or
fees at different rates and the repayment of principal amounts of Term Loans at
different times as a result of Refinancing Agreements pursuant to Section 2.20),
each Lender agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Loans of
other Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement (for the avoidance of doubt, as in effect
from time to time), or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any Person that
is an Eligible Assignee (as such term is defined from time to time).  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. Notwithstanding the foregoing, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in

 

69

--------------------------------------------------------------------------------


 

accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(a), 2.15(e),
2.16(d) and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

SECTION 2.17.           Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 2.13, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the Borrower
Representative) use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay, jointly
and severally, all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.13, (ii) the Borrowers are required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15 or (iii) any Lender has become a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.13 or 2.15) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrowers shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts (including, for all such Lenders other than Defaulting
Lenders, any amounts under Section 2.14) payable to it hereunder and under the
other Loan Documents (if applicable, in each

 

70

--------------------------------------------------------------------------------


 

case only to the extent such amounts relate to its interest as a Lender of a
particular Class) from the assignee (in the case of such principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts), (C) in
the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments and (D) such assignment does not conflict with applicable law.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrowers to require such assignment and
delegation have ceased to apply.

 

SECTION 2.18.           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(a)                                 Waivers and Amendments.  The Commitment and
Loans of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

 

(b)                                 Defaulting Lender Cure.  If the Borrowers
and the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will cease to be a Defaulting Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

SECTION 2.19.           Incremental Term Facilities.  (a)  The Borrowers may on
one or more occasions after the Closing Date, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments;
provided that the aggregate amount of the Incremental Term Loans incurred under
this Section 2.19 on any date shall not exceed the greater of (x) an amount
equal to the Base Incremental Amount in effect on such date, (y) an amount
subject to the Maximum Incremental Amount as of such date and (z) an amount
equal to the aggregate amount of all optional prepayments of Term Loans (except
prepayments made with the proceeds of any long-term Indebtedness) (it being
understood that the Borrowers shall be deemed to have used amounts under clause
(x) and clause (z) above prior to utilization of amounts under clause
(y) above).  Each such notice shall specify (A) the date on which the Borrowers
propose that the Incremental Term Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Term Commitments, as applicable, being requested (it being agreed
that (x) any Lender approached to provide any Incremental

 

71

--------------------------------------------------------------------------------


 

Term Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Commitment and (y) any Person that the Borrowers propose to
become an Incremental Term Lender, if such Person is not then a Lender, must be
an Eligible Assignee).

 

(b)                                 The terms and conditions of any Incremental
Term Facility and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Amendment, substantially consistent to those of the Term Commitments and the
Term Loans and, to the extent such terms and conditions are not substantially
consistent with the terms and conditions applicable to the Term Commitments and
the Term Loans, such terms and conditions shall not be more favorable, taken as
a whole, to the Incremental Term Lenders providing such Incremental Term
Facility than the terms of the existing Term Commitments and the Term Loans, as
applicable (other than with respect to terms and conditions applicable only
after the Latest Maturity Date then in effect); provided that (i) the upfront
fees, interest rates and amortization schedule applicable to any Incremental
Term Facility and Incremental Term Loans shall be determined by the Borrowers
and the Incremental Term Lenders providing the relevant Incremental Term
Commitments, (ii) except in the case of an Incremental Term Facility effected as
an increase to an existing Class of Term Loans, the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Terms Loans with the latest Maturity
Date, (iii) no Incremental Term Maturity Date shall be earlier than the Term
Maturity Date and (iv) any Incremental Term Facility, for purposes of
prepayments (either mandatory or optional), shall be treated substantially the
same as (and in any event no more favorably than) the Term Loans.  Any
Incremental Term Commitments established pursuant to an Incremental Facility
Amendment that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement.  Each Incremental Term Facility and all extensions
of credit thereunder shall be secured by the same Collateral securing the other
Loan Document Obligations on a pari passu basis with the Liens on the Collateral
securing the other Loan Document Obligations and shall be Guaranteed by the same
Loan Parties that Guarantee the other Loan Document Obligations.

 

(c)                                  The Incremental Term Commitments and
Incremental Term Facilities relating thereto shall be effected pursuant to one
or more Incremental Facility Amendments executed and delivered by the Borrowers,
each Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that no Incremental Term Commitments shall become
effective unless (i) no Event of Default (or, in the case of any Incremental
Acquisition Term Facility if agreed by all applicable Incremental Term Lenders,
no Event of Default under clause (a), (b), (h) or (i) of Article VII) shall have
occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Term Commitments (and assuming that the full amount of such Incremental Term
Commitments shall have been funded as Loans on such date), (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents (or, in the case of any Incremental Acquisition Term
Facility if agreed by all applicable Incremental Term Lenders, the Specified
Representations and the Specified Permitted Acquisition Agreement
Representations) shall be true and correct (A) in the case of such
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects and (B) otherwise, in all material respects, in each
case on and as of such

 

72

--------------------------------------------------------------------------------


 

date, except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (iii) the Company shall be in
compliance on a Pro Forma Basis with each of the financial maintenance covenants
set forth in Section 6.13, (iv) the Borrowers shall make any payments required
to be made pursuant to Section 2.14 in connection with such Incremental Term
Commitments and the related transactions under this Section 2.19 and (v) the
Borrowers shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction.  Each Incremental Facility Amendment may,
without the consent of any Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section 2.19.

 

(d)                                 Upon the effectiveness of an Incremental
Term Commitment of any Incremental Term Lender, such Incremental Term Lender
shall be deemed to be a “Lender” (and a Lender in respect of Commitments and
Loans of the applicable Class) hereunder, and henceforth shall be entitled to
all the rights of, and benefits accruing to, Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and shall be bound by
all agreements, acknowledgements and other obligations of Lenders (or Lenders in
respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents.

 

(e)                                  Subject to the terms and conditions set
forth herein and in the applicable Incremental Facility Amendment, each Lender
holding an Incremental Term Commitment of any Series shall make an Incremental
Term Loan to the Borrowers in an amount equal to such Incremental Term
Commitment on the date specified in such Incremental Facility Amendment.

 

(f)                                   The Administrative Agent shall notify the
Lenders promptly upon receipt by the Administrative Agent of any notice from the
Borrowers referred to in Section 2.19(a) and of the effectiveness of any
Incremental Term Commitments, in each case advising the Lenders of the details
thereof.

 

SECTION 2.20.           Refinancing Facilities.  (a)  The Borrowers may, on one
or more occasions after the Closing Date, by written notice to the
Administrative Agent and with the consent of the Borrowers, the Refinancing Term
Lenders and, to the extent that the rights, duties or privileges of the
Administrative Agent are affected, the Administrative Agent (not to be
unreasonably withheld or delayed), request the establishment hereunder of one or
more additional Classes of term loan “A” commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrowers (the
“Refinancing Term Loans”); provided that each Refinancing Term Loan Lender shall
be an Eligible Assignee and shall otherwise be reasonably acceptable to the
Administrative Agent to the extent that the Administrative Agent’s consent would
be required in connection with an assignment to such Refinancing Term Loan
Lender pursuant to Section 9.04.

 

73

--------------------------------------------------------------------------------


 

(b)                                 The Refinancing Term Loan Commitments shall
be effected pursuant to one or more Refinancing Facility Agreements executed and
delivered by the Borrowers, each Refinancing Term Lender providing such
Refinancing Term Loan Commitments and the Administrative Agent; provided that no
Refinancing Term Loan Commitments shall become effective unless (i) no Event of
Default shall have occurred and be continuing on the date of effectiveness
thereof, (ii) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality or Material Adverse Effect, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) the Company shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction
and (iv) substantially concurrently with the effectiveness thereof, the
Borrowers shall obtain Refinancing Term Loans thereunder and shall repay or
prepay then outstanding Term Borrowings of one or more Classes in an aggregate
principal amount equal to the aggregate amount of such Refinancing Term Loan
Commitments; provided that the principal amount of such Refinancing Term Loans
shall not exceed the amount of the Term Borrowings so refinanced (plus the
aggregate amount of accrued and unpaid interest with respect to such outstanding
Term Borrowings, fees, expenses, commissions, underwriting discounts and
premiums payable in connection therewith).  The Borrowers shall determine the
amount of such prepayments allocated to each Class of outstanding Term Loans,
and any such prepayment of Term Borrowings of any Class shall be applied to
reduce the subsequent scheduled repayments of Term Borrowings of such Class to
be made pursuant to Section 2.08(a) as directed by the Borrowers.

 

(c)                                  The Refinancing Facility Agreement shall
set forth, with respect to the Refinancing Commitments established thereby and
the Refinancing Loans and other extensions of credit to be made thereunder, to
the extent applicable, the following terms thereof:  (i) the designation of such
Refinancing Commitments and Refinancing Loans as a new “Class” for all purposes
hereof (provided that with the consent of the Administrative Agent, any
Refinancing Commitments and Refinancing Loans may be treated as a single “Class”
with any then-outstanding existing Commitments or Loans), (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class, provided that (A) such stated termination and
maturity dates shall not be earlier than the Maturity Date applicable to the
Class of Term Loans so refinanced and (B) any Refinancing Term Loans shall not
have a weighted average life to maturity shorter than the Class of Term Loans so
refinanced, (iii) any amortization applicable thereto and the effect thereon of
any prepayment of such Refinancing Term Loans (provided that such Refinancing
Term Loans shall have scheduled amortization payments that are greater than
1.00% per annum), (iv) the interest rate or rates applicable to the Refinancing
Loans of such Class, (v) the fees applicable to the Refinancing Commitments or
Refinancing Loans of such Class, (vi) in the case of any Refinancing Term Loans,
any original issue discount applicable thereto, (vii) the initial Interest
Period or Interest Periods applicable to Refinancing Loans of such Class,
(viii) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Commitments or Refinancing Loans of such
Class (which prepayment requirements, in the case of any

 

74

--------------------------------------------------------------------------------


 

Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with any Class of
existing Term Loans, but may not provide for prepayment requirements that are
more favorable to the Lenders holding such Refinancing Term Loans than to the
Lenders holding such Class of Term Loans) and any restrictions on the voluntary
or mandatory reductions or prepayments of Refinancing Commitments or Refinancing
Loans of such Class and (ix) any financial maintenance covenant with which the
Company shall be required to comply (provided that if any Refinancing Term Loans
have a financial maintenance covenant at any time prior to the Latest Maturity
Date in effect hereunder at the time of incurrence of such Refinancing Term
Loans, such financial maintenance covenant shall not be more restrictive with
respect to the Company and its Subsidiaries than (or in addition to) the
financial maintenance covenants set forth in Section 6.13 (unless such financial
maintenance covenants are also added to this Agreement for the benefit of all
Lenders)).  Except as contemplated by the preceding sentence, the terms of the
Refinancing Term Loan Commitments and Refinancing Term Loans shall be
substantially the same as the terms of the existing Term Commitments and the
existing Term Loans and in any event no more restrictive, taken as a whole, with
respect to the Company or any Subsidiary than those set forth in the Loan
Documents with respect to the existing Term Commitments and the existing Term
Loans (other than covenants or other provisions applicable only to periods after
the Maturity Date of the Loans and Commitments being refinanced by such
Refinancing Term Loan Commitments and Refinancing Term Loans).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement.  Each Refinancing Facility Agreement
may, without the consent of any Lender other than the applicable Refinancing
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.20, including any amendments
necessary to treat the applicable Refinancing Commitments and Refinancing Loans
as a new “Class” of loans and/or commitments hereunder.

 

SECTION 2.21.           Loan Modification Offers.  (a)  The Borrowers may on one
or more occasions after the Closing Date, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all (and not fewer than all) the Lenders of one or more Classes (each
Class subject to such a Loan Modification Offer, an “Affected Class”) to make
one or more Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrowers.  Such
notice shall set forth (i) the terms and conditions of the requested Loan
Modification Offer and (ii) the date on which such Loan Modification Offer is
requested to become effective.  Permitted Amendments shall become effective only
with respect to the Loans and Commitments of the Lenders of the Affected
Class that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and Commitments of such Affected Class as to which such
Lender’s acceptance has been made.  With respect to all Permitted Amendments
consummated by the Borrowers pursuant to this Section 2.21, (i) such Permitted
Amendments shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.09 and (ii) any Loan Modification Offer, unless
contemplating a Maturity Date already in effect hereunder pursuant to a
previously consummated Permitted Amendment, must be in a minimum amount of
$25,000,000 (or such lesser amount as may be approved by the Administrative
Agent in its reasonable discretion); provided that the Borrowers may at their
election specify as a condition (a

 

75

--------------------------------------------------------------------------------


 

“Minimum Extension Condition”) to consummating any such Permitted Amendment that
a minimum amount (to be determined and specified in the relevant Loan
Modification Offer in the Borrowers’ sole discretion and which may be waived by
the Borrowers) of Commitments or Loans of any or all Affected Classes be
extended.  If the aggregate principal amount of Commitments or Loans of any
Affected Class in respect of which Lenders shall have accepted the relevant Loan
Modification Offer shall exceed the maximum aggregate principal amount of
Commitments or Loans of such Affected Class offered to be extended by the
Borrowers pursuant to such Loan Modification Offer, then the Commitments and
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the relative principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Loan Modification Offer.

 

(b)                                 A Permitted Amendment shall be effected
pursuant to a Loan Modification Agreement executed and delivered by the
Borrowers, each Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless (i) no Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality or
Material Adverse Effect, in all respects and (B) otherwise, in all material
respects, in each case on and as of such date, except in the case of any such
representation and warranty that specifically relates to an earlier date, in
which case such representation and warranty shall be so true and correct on and
as of such earlier date, (iii) the Borrowers shall have delivered, or agreed to
deliver by a date following the effectiveness of such Permitted Amendment
reasonably acceptable to the Administrative Agent, to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents (including reaffirmation agreements,
supplements and/or amendments to Mortgages or other Security Documents, in each
case to the extent applicable) as shall reasonably be requested by the
Administrative Agent in connection therewith and (iv) any applicable Minimum
Extension Condition shall be satisfied (unless waived by the Borrower).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement.  Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.21, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new Class of loans and/or commitments hereunder (and the Lenders
hereby irrevocably authorize the Administrative Agent to enter into any such
amendments); provided that all Borrowings, all prepayments of Loans and all
reductions of Commitments shall continue to be made on a ratable basis among all
Lenders, based on the relative amounts of their Commitments (i.e., both extended
and non-extended), until the repayment of the Loans attributable to the
non-extended Commitments (and the termination of the non-extended Commitments)
on the relevant Maturity Date.  The Administrative Agent and the Lenders hereby
acknowledge that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement are not intended to apply to
the transactions effected pursuant to this Section 2.21.  This Section 2.21
shall supersede any provisions in Section 2.16 or Section 9.02 to the contrary.

 

76

--------------------------------------------------------------------------------


 

SECTION 2.22.           Borrower Representative. Each of the Israeli Borrower
and the U.S. Borrower hereby irrevocably appoints and designates the Israeli
Borrower (the “Borrower Representative”) as its representative and agent for all
purposes under this Agreement and the other Loan Documents, including requests
for Loans, designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Lenders and/or the Administrative Agent.  The
Borrower Representative hereby irrevocably accepts such appointment.  Each of
the Lenders and the Administrative Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any notice of borrowing) delivered by the Borrower Representative on behalf of
the Israeli Borrower and/or the U.S. Borrower.  Each of the Lenders and/or the
Administrative Agent may give any notice or communication to the Borrowers (or
any one or more of them) hereunder to the Borrower Representative on behalf of
the Borrowers (or any one of them).  Each of the Lenders and/or the
Administrative Agent shall have the right, in its discretion, to deal
exclusively with the Borrower Representative for any or all purposes under the
Loan Documents.  Each of the Israeli Borrower and the U.S. Borrower agrees that
any notice, election, communication, representation, agreement or undertaking
made on its behalf by the Borrower Representative shall be binding upon and
enforceable against it.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Company and the U.S. Borrower represent and warrant to the Lenders that:

 

SECTION 3.01.           Organization; Powers.  The Company and each Subsidiary
(a) is duly organized, validly existing and, to the extent that such concept is
applicable in the relevant jurisdiction, in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority, and
the legal right (i) to carry on its business as now conducted and as proposed to
be conducted and (ii) to execute, deliver and perform its obligations under each
Loan Document (with respect to each Loan Party) to which it is a party and to
effect the Transactions and (c) except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and, to the extent that such
concept is applicable in the relevant jurisdiction, is in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 3.02.           Authorization; Enforceability.  The execution, delivery
and performance by each Loan Party of each Loan Document to which it is a party,
and the consummation by each Loan Party of the Transactions to which it is a
party, has been duly authorized by all necessary corporate or other
organizational action.  This Agreement has been duly executed and delivered by
the Company and the U.S. Borrower and constitutes, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of the
Company, the U.S. Borrower or such other Loan Party, as applicable, enforceable
against such Person in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other

 

77

--------------------------------------------------------------------------------


 

laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) as contemplated by
the definition of “Collateral and Guarantee Requirement”, (ii) such as have been
obtained or made and are in full force and effect and (iii) filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
Requirement of Law applicable to the Company or any Subsidiary, except to the
extent any such violations, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result (alone or with notice or lapse of time or both) in a default
under any indenture or agreement governing any Indebtedness, any material
agreement or any other material instrument binding upon the Company or any
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Company or any
Subsidiary or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, except to the extent any such
violations, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (d) will not result in the creation
or imposition of any Lien on any asset now owned or hereafter acquired by the
Company or any Subsidiary, except Liens created under the Loan Documents.

 

SECTION 3.04.           Financial Condition; No Material Adverse Change.  (a) 
The Company has heretofore furnished to the Lenders (i) (x) the audited
consolidated balance sheets of the Company and its subsidiaries on a
consolidated basis, and related statements of income, changes in equity and cash
flows of the Company and its subsidiaries on a consolidated basis for the
periods ended December 31, 2012, December 31, 2013 and December 31, 2014,
audited by and accompanied by the opinion of Pricewaterhouse Coopers LLP,
independent registered public accounting firm, and the related unaudited
consolidating financial statements and (y) unaudited consolidated and
consolidating balance sheets and related statements of income, changes in equity
and cash flows of the Company and its subsidiaries for the fiscal quarters ended
March 31, 2015, June 30, 2015 and September 30, 2015 (the financial statements
set forth in this clause (a)(i)(x) and (y), the “Company Required Financials”)
and (ii) (x) the audited consolidated balance sheets of EZ Chip and its
subsidiaries and related statements of income, changes in equity and cash flows
of EZ Chip and its subsidiaries for the periods ended December 31, 2012,
December 31, 2013 and December 31, 2014, audited by and accompanied by the
opinion of Kost Forer Gabbay & Kasierer, independent registered public
accounting firm, and the related unaudited consolidating financial statements
and (y) unaudited consolidated and consolidating balance sheets and related
statements of income, changes in equity and cash flows of the EZ Chip and its
subsidiaries for the fiscal quarters ended March 31, 2015, June 30, 2015 and
September 30, 2015 (the financial statements set forth in this clause
(a)(ii)(x) and (y), the “EZ Chip Required Financials”, and together with the
Company Required Financials, the “Required Financials”).  The Required
Financials present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its subsidiaries and EZ
Chip and its subsidiaries, respectively, as of such date and for such period in
conformity with GAAP, subject, with respect to any quarterly financial
statements, to the absence of footnotes and to normal year-end audit adjustments
and, in respect of the EZ Chip Required Financials,

 

78

--------------------------------------------------------------------------------


 

subject to the knowledge of the Company based on the representations in the
Acquisition Agreement.

 

(b)                                 Except as disclosed by the Company in
reports filed with or furnished to the SEC prior to the Closing Date (it being
understood the preceding shall not apply to disclosure set forth in risk
factors, forward looking statements and other similar prospective statements
contained therein), since December 31, 2014  there has been no event or
condition that has resulted, or would reasonably be expected to result, in a
Material Adverse Effect.

 

(c)                                  As of the balance sheet date of the most
recent financial statements referred to in this Section 3.04, none of the
Company or any of its Subsidiaries has any Guarantee obligations, contingent
liabilities, or any long-term leases or unusual forward or long-term commitments
(including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives), in each case that is material to
the Company and its subsidiaries on a consolidated basis, that are not reflected
in the most recent financial statements referred to in this Section 3.04, as
required by GAAP.

 

SECTION 3.05.           Properties.  (a)  As of the Closing Date, neither the
Company or any Subsidiary owns fee simple title to any real property.  The
Company and each Subsidiary has good title to, or valid leasehold interests in,
all its real and personal property material to its business (including Mortgaged
Properties, if any), except as could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Company and each Subsidiary owns, or is
licensed to use, all Intellectual Property used in the conduct of the business
of the Company and its Subsidiaries, and the use thereof and the conduct of
their business by the Company or any Subsidiary does not infringe in any respect
upon the rights of any other Person, except in each case for any such
infringements that, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect, and provided that the foregoing
representations are made to the knowledge of the Company with respect to
infringement of patents owned by third parties.  The Company or its Subsidiaries
have made all maintenance payments and taken all other actions necessary to
maintain in full force and effect all registrations and applications for
Intellectual Property owned by the Company and each of its Subsidiaries that are
material to the business of the Company or any Subsidiary. Each such
registration and application is subsisting and, to the knowledge of the Company
or any Subsidiary, valid and enforceable. No claim, litigation or proceeding is
pending or, to the knowledge of the Company or any Subsidiary, threatened
against the Company or any Subsidiary in which any Person is alleging that the
Company or any of its Subsidiaries is infringing, misappropriating, diluting, or
otherwise violating the Intellectual Property of any Person in any respect,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. To the knowledge of the Company or any Subsidiary,
no Person is infringing the Intellectual Property owned by the Company or any of
its Subsidiaries, except as would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.06.           Litigation.  Except as disclosed on Schedule 3.06, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company or any Loan Party,
threatened in writing against or

 

79

--------------------------------------------------------------------------------


 

affecting the Company or any Subsidiary that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 3.07.           Environmental Matters. Except with respect to any
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, (a) there are no actions, suits or
proceedings with respect to any Environmental Liability by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened in writing against or affecting the Company or any
Subsidiary; and (b) none of the Company or any Subsidiary (i) has violated any
Environmental Law or is subject to any Environmental Liability, (ii) has failed
to obtain, maintain or comply with any Environmental Permit required for the
Company or any Subsidiary to operate as currently operated or as planned, or
knows of any reason such Environmental Permit may be revoked, not renewed, or
adversely modified, (iii) has used, handled, stored or disposed of Hazardous
Materials in a manner that would reasonably be expected to result in
Environmental Liability, (iv) has received notice of any claim alleging the
Company or any Subsidiary is responsible for any Environmental Liability,
(v) knows of any basis for, or is subject to any judgment or consent order
pertaining to, any Environmental Liability of the Company or any Subsidiary or
(vi) has contractually assumed any liability or obligation under or relating to
Environmental Laws.

 

SECTION 3.08.           Compliance with Laws and Agreements.  The Company and
each Subsidiary is in compliance with (i) all Requirements of Law and (ii) all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Company is not a “Company in Violation” under Section 362A of the
Israeli Companies Law 5759-1999.

 

SECTION 3.09.           Investment Company Status.  None of the Company or any
other Loan Party is required to be registered as an “investment company” under
the Investment Company Act.

 

SECTION 3.10.           Taxes.  The Company and each Subsidiary (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it, except to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) has paid or caused to be
paid all Taxes required to have been paid by it, except where (i)(x) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (y) the Company or such Subsidiary, as applicable, has set aside
on its books adequate reserves with respect thereto to the extent required by
GAAP, or (ii) the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.11.           ERISA and Labor Matters.  (a)  No ERISA Events have
occurred or are reasonably expected to occur that could, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) there are no
strikes, lockouts, work stoppages or similar labor disputes against the Company
or any Subsidiary pending or, to the knowledge of the Company or

 

80

--------------------------------------------------------------------------------


 

any Subsidiary, threatened, (ii) hours worked by and payment made to employees
of the Company and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (iii) all payments due from the Company or any
Subsidiary on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the Company or relevant Subsidiary.

 

SECTION 3.12.           Subsidiaries.  Schedule 3.12 sets forth the name and
jurisdiction of organization of, and the ownership interest of the Company and
each Subsidiary in, each Subsidiary and each class of Equity Interest of each
Loan Party and each direct Subsidiary thereof and identifies each Subsidiary
that is a Loan Party or an Excluded Subsidiary, in each case as of the Closing
Date.  The Equity Interests in each Subsidiary have been duly authorized and
validly issued and are fully paid and nonassessable, and such Equity Interests
are owned by the Company, directly or indirectly, free and clear of all Liens
(other than Liens created under the Loan Documents and Liens permitted by
Section 6.02).  Except as set forth in Schedule 3.12, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Subsidiary is a party requiring, and there are no Equity Interests
in any Subsidiary outstanding that upon exercise, conversion or exchange would
require, the issuance by any Subsidiary of any additional Equity Interests or
other securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any Equity Interests in any
Subsidiary.

 

SECTION 3.13.           Insurance.  Schedule 3.13 sets forth a description of
all material insurance maintained by or on behalf of the Company and the
Subsidiaries as of the Closing Date.

 

SECTION 3.14.           Solvency.  Immediately after giving effect to the
Transactions on the Closing Date, the Company and its Subsidiaries (on a
consolidated basis) (a) have property with fair value greater than the total
amount of their debts and liabilities, contingent (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability), subordinated or otherwise, (b) have assets with present fair
salable value not less than the amount that will be required to pay their
liability on their debts as they become absolute and matured, (c) will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured, (d) would not be deemed by a court to be
insolvent or unable to pay their debts when due  and (d) are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which their property would constitute an unreasonably small
capital.

 

SECTION 3.15.           Disclosure.  No written reports, financial statements,
certificates or other written information (taken as a whole) furnished by or on
behalf of any Loan Party to any Arranger, the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were

 

81

--------------------------------------------------------------------------------


 

made, not materially misleading; provided that, with respect to forecasts and
projected financial information, the Company and the U.S. Borrower represent
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time so prepared and, if such projected
financial information was furnished prior to the Closing Date, as of the Closing
Date (it being understood and agreed that any such projected financial
information may vary from actual results and that such variations may be
material).

 

SECTION 3.16.           Collateral Matters.  Subject to the Collateral and
Guarantee Requirement:

 

(a)                                 Each Collateral Agreement (other than any
Israeli Collateral Agreement relating to Israeli Patents (as defined below)),
upon execution and delivery thereof by the parties thereto, will create in favor
of the Administrative Agent, for the benefit of the Secured Parties, under the
laws of the jurisdiction governing such Collateral Agreement, a valid and
enforceable security interest in the Collateral (as defined therein, or if
applicable, the analogous term in any Israeli Collateral Agreement) and (i) when
the Collateral (as defined in the U.S. Collateral Agreement) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent in the State of New York, together with instruments
of transfer duly endorsed in blank and, in relation to the Loan Parties
organized in Israel, also upon the filing of the U.S. Collateral Agreement (by
way of a Hebrew language debenture) with the Israeli Companies Registrar within
21 days of execution thereof, the security interest created under the U.S.
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the pledgors thereunder in such Collateral to the
extent such security interest may be perfected by delivery of certificated
securities, prior and superior in right to any other Person (other than
Permitted Encumbrances that by operation of law or contract would have priority
over the Obligations), (ii) when financing statements in appropriate form are
filed in the applicable filing offices and, in relation to the Loan Parties
organized in Israel, also upon the filing of the U.S. Collateral Agreement (by
way of a Hebrew language debenture) with the Israeli Companies Registrar within
21 days of execution thereof, the security interest created under the U.S.
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the pledgors in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person (other than Liens permitted under Section 6.02), (iii) with respect
to Israeli Collateral Agreements, relating to patents registered with the
applicable Governmental Authority in the State of Israel (“Israeli Patents”),
upon execution and delivery thereof by the parties thereto and registration with
the applicable Governmental Authority within 21 days of execution thereof, will
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, under Israeli law, a valid and enforceable security interest in the
Collateral (as defined therein), and will constitute a fully perfected security
interest in all right, title and interest of the pledgors in such Collateral and
(iv) with respect to Israeli Collateral Agreements other than in relation to
Israeli Patents, when filed with the applicable Governmental Authority, will
constitute a fully perfected security interest in all right, title and interest
of the pledgers thereunder  in the Collateral (as defined therein), if filed
within 21 days of execution thereof.

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a

 

82

--------------------------------------------------------------------------------


 

legal, valid and enforceable lien on, or security interest in, as applicable,
all the applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a valid first priority lien on, or fully perfected security interest in, as
applicable, all right, title and interest of the mortgagors in the Mortgaged
Properties and the proceeds thereof, prior and superior in right to any other
Person, other than Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the U.S. Collateral
Agreement (or an IP Security Agreement, as defined in the U.S. Collateral
Agreement, in form and substance reasonably satisfactory to the Company and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section 3.16, the security
interest created under the U.S. Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property in which a security interest may be perfected by
filing or recording in the United States of America, in each case prior and
superior in right to any other Person, other than Liens permitted under
Section 6.02 (it being understood and agreed that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office
will be necessary to perfect a security interest in such Intellectual Property
applied for, acquired or developed by the applicable Loan Parties after the
Closing Date).

 

(d)                                 Each Security Document, upon execution and
delivery thereof by the parties thereto and the making of the filings and
registrations with the applicable Governmental Authorities and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral subject
thereto, and will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Collateral subject thereto, prior
and superior to the rights of any other Person, except for rights secured by
Liens permitted under Section 6.02.

 

SECTION 3.17.           Federal Reserve Regulations.  None of the Company, the
U.S. Borrower or any other Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
purpose that entails a violation (including on the part of any Lender) of any of
the regulations of the Board of Governors, including Regulations U and X.  Not
more than 25% of the value of the assets subject to any restrictions on the
sale, pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock (within the meaning of
Regulation U of the Board of Governors).

 

SECTION 3.18.           Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their

 

83

--------------------------------------------------------------------------------


 

respective officers and employees and, to the knowledge of the Company, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Company being designated as a
Sanctioned Person.  None (a) of the Company, any Subsidiary or any of their
respective directors, officers or employees is a Sanctioned Person or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

SECTION 3.19.           Use of Proceeds.  The Borrowers will use the proceeds of
the Term Loans in compliance with Section 5.10.

 

SECTION 3.20.           USA PATRIOT Act.  The Company and its Subsidiaries are
in compliance in all material respects with the USA PATRIOT Act and the
Prohibition on Money Laundering Law.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.           Closing Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) evidence satisfactory to the Administrative Agent
(which may include a facsimile or other electronic transmission) that such party
has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent and the Arrangers
shall have received at least three Business Days prior to the Closing Date all
documentation and other information about the Loan Parties as has been
reasonably requested in writing at least ten Business Days prior to the Closing
Date by the Administrative Agent or the Arrangers that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act and the Prohibition on Money Laundering Law.

 

(c)                                  The Administrative Agent shall have
received a certificate relating to the organization, existence and good standing
(or an extract from the Companies Registrar in Israel together with a
certificate of incorporation with respect to the Israeli Borrower) of each
Borrower, the authorization of the Transactions and other legal matters
(including confirmation of the Israeli Borrower in accordance with Sections
256(d) and 282 of the Israeli Companies Law 5759-1999 that all required
authorizations and corporate approvals have been obtained) relating to the
Borrowers, the Loan Documents or the Transactions (as applicable), substantially
in the form attached hereto as Exhibit J.

 

84

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a customary favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Closing Date) of (i) Latham & Watkins LLP, special New
York and California counsel for the Loan Parties and (ii) Herzog Fox & Neeman,
special Israeli counsel for the Loan Parties, in each case reasonably
satisfactory to the Administrative Agent.

 

(e)                                  The Administrative Agent shall have
received certificates relating to the organization, existence and good standing
(or an extract from the Companies Registrar in Israel together with certificates
of incorporation with respect to Loan Parties organized in Israel or equivalent
certificate of the applicable Governmental Authority with respect to Loan
Parties organized in non-US and non-Israeli jurisdictions) of each Loan Party
(other than the Borrowers), the authorization of the Transactions and other
legal matters (including confirmation of Loan Parties organized under the laws
of the State of Israel in accordance with Sections 256(d) and 282 of the Israeli
Companies Law 5759-1999 that all required authorizations and corporate approvals
have been obtained) relating to the Loan Parties (other than the Borrowers), the
Loan Documents or the Transactions (as applicable), substantially in the form
attached hereto as Exhibit J.

 

(f)                                   The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by an Authorized
Officer of the Company, confirming compliance with the conditions set forth in
each of paragraphs (l), (m) and (n) of this Section 4.01.

 

(g)                                  The Administrative Agent shall have
received (including, if requested by the Borrower Representative, by way of
off-set against the proceeds of the Loans) all fees and other reasonable
out-of-pocket amounts required to be paid on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, payment or reimbursement of all fees and reasonable out-of-pocket
expenses (including the reasonable and documented fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party on
or prior to the Closing Date.

 

(h)                                 The Collateral and Guarantee Requirement
shall have been satisfied (subject to the penultimate sentence of this
Section 4.01).  The Administrative Agent shall have received a completed
Perfection Certificate, dated the Closing Date and signed by an Authorized
Officer of the Company, together with all attachments contemplated thereby,
including the IP Security Agreements and the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search.

 

(i)                                     The Administrative Agent shall have
received reasonably satisfactory evidence that the insurance required by
Section 5.07 is in effect, together with endorsements naming the Administrative
Agent, for the benefit of the Secured Parties, as additional insured or loss
payee thereunder to the extent required under Section 5.07.

 

(j)                                    [Reserved]

 

85

--------------------------------------------------------------------------------


 

(k)                                 The Administrative Agent shall have received
(i) a certificate in the form attached hereto as Exhibit H, dated the Closing
Date and signed by the chief financial officer of the Company, as to the
solvency of the Company and the Subsidiaries on a consolidated basis after
giving effect to the Transactions and (ii) a duly completed and executed
Borrowing Request from the Borrower Representative.

 

(l)                                     The Closing (as defined in the
Acquisition Agreement) shall have occurred, or shall occur substantially
simultaneously with the funding of the Initial Term Loans, in all material
respects in accordance with the Acquisition Agreement, without giving effect to
any amendments, consents or waivers thereto that are materially adverse to the
Arrangers or the Lenders, without the prior consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned) (it being
understood and agreed that (i) any amendment to the definition of “Material
Adverse Effect” or to the “Xerox” provisions in Section 10.13 of the Acquisition
Agreement is materially adverse to the interests of the Arrangers and the
Lenders and (ii) any reduction or increase in the purchase price in connection
with the Acquisition shall not be deemed to be material and adverse to the
interests of the Arrangers or the Lenders to the extent that it is less than 8%
of the purchase price); provided that the Borrowers shall use commercially
reasonable efforts to ensure that the Effective Time occurs on the Closing
Date.  It is understood and agreed that the determination of whether the Closing
(as defined in the Acquisition Agreement) has occurred in accordance with the
terms of the Acquisition Agreement shall be governed by, and construed in
accordance with, the laws of the State of Israel (in each case, without regard
to the principles of conflict of laws thereof, to the extent that the same are
not mandatorily applicable by statute and would require or permit the
application of the law of another jurisdiction).

 

(m)                             The Specified Representations shall be true and
correct in all material respects as of the Closing Date (except in the case of
any Specified Representation which expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be); provided, that to the extent that any Specified Representation is qualified
by or subject to a “material adverse effect”, “material adverse change” or
similar term or qualification, (a) to the extent such representation relates to
EZ Chip and its Subsidiaries, the definition thereof shall be the definition of
“EZ Chip Material Adverse Effect” for purposes of the making or deemed making of
such Specified Representation on, or as of, the Closing Date (or any date prior
thereto) and (b) the same shall be true and correct in all respects.  The
Specified Acquisition Agreement Representations shall be true and correct as of
the Closing Date.

 

(n)                                 There shall not have occurred any EZ Chip
Material Adverse Effect since September 30, 2015.

 

(o)                                 The Administrative Agent shall have received
(i) the Required Financials and (ii) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Company as of and for
the twelve-month period ending September 30, 2015, prepared after giving effect
to the Transactions as if the

 

86

--------------------------------------------------------------------------------


 

Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income.

 

(p)                                 The Administrative Agent shall have received
in Israel the following documents, executed by the parties thereto: (i) all
Israeli Collateral Agreements and (ii) a Form 10 in form for filing with the
Registrar of Companies with respect thereto, a pledge notice for filing with the
Israeli Registrar of Pledges and with the Israeli Registrar of Patents, together
with such other applications and ancillary documentation as detailed in the
Israeli Collateral Agreements.

 

(q)                                 The making of the Initial Term Loans by a
Lender subject to the Bank of Israel or Supervisor of Capital Markets, Insurance
and Savings Department guidelines and directives shall not result in such Lender
exceeding the limits under Bank of Israel guidelines and directives and/or the
guidelines and directives of the Supervisor of Capital Markets, Insurance and
Savings Department with respect to single borrowers (“Loveh Boded”), groups of
borrowers (“Kvutzat Lovim”), connected persons (“Anashim Kshurim”) or any other
limit or limitations imposed thereunder.

 

Notwithstanding the foregoing, but subject to the requirement to execute and
deliver the items referred to in clause (p) above, if the Company and the U.S.
Borrower shall have used commercially reasonable efforts to deliver any document
or take any action, without undue burden or expense, but shall nevertheless be
unable to deliver such document or take such action, that is required to be
delivered or taken in order to satisfy the Collateral and Guarantee Requirement,
such delivery or action (other than the pledge and perfection of the security
interest in (A) the Equity Interests of the Loan Parties’ direct wholly-owned
Significant Subsidiaries (other than EZ Chip) that are not Excluded Equity
Interests, (B) other assets pursuant to which a Lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code and (C) other
assets pursuant to which a Lien may be perfected by registration with the
Company Registrar, the Pledges Registrar or the Patent Registrar in Israel
(provided that (w) the Company shall use best efforts to have all floating
charges duly registered by the Companies Registrar on the Closing Date, (x) the
Company shall use best efforts to ensure that all other filings to be made with
the Companies Registrar (excluding the pledge over the equity securities of EZ
Chip, which is subject to the following proviso) shall be filed and bear the
stamp of the Companies Registrar on the Closing Date, (y) the Company shall use
best efforts to have all debentures creating pledges over patents be filed and
bear the stamp of the Patent Registrar on the Closing Date and (z) the Company
shall use best efforts to have all pledges created by non-Israeli entities over
Israeli assets be registered by the Pledges Registrar), and provided further
that (1) any required approvals from the Office of the Chief Scientist of the
Israel Ministry of Economy, or any successor governmental body, shall be
received prior to the Closing Date, (2) the Company shall use best efforts to
ensure that filings with the Companies Registrar of the pledge over the Equity
Interests of EZ Chip and delivery of stock certificates for EZ Chip shall be
completed on the same day as the occurrence of the Effective Time and (3) to the
extent that any registration or filing, as applicable, required by clauses
(w) through (z) above or clause (2) of this proviso cannot be completed on the
Closing Date (or, with respect to the pledge over the equity securities of the
EZ Chip, the Effective Time) after use of best efforts, the applicable documents
shall be filed and bear the stamp of the Companies Registrar, the Patent
Registrar or the Pledges Registrar, as applicable, no later than one Business
Day (which, for this purpose,

 

87

--------------------------------------------------------------------------------


 

shall also exclude any days on which such registrar is not open for business)
after the Closing Date (or, with respect to the pledge over the equity
securities of EZ Chip, the Effective Time)) shall not be a condition precedent
to the obligations of the Lenders hereunder on the Closing Date, but shall be
required to be accomplished as provided in Section 5.17.

 

The Administrative Agent shall promptly notify the Lenders of the Closing Date,
and such notice shall be conclusive and binding.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrowers covenant and agree with the Lenders that:

 

SECTION 5.01.           Financial Statements and Other Information.  The Company
will furnish to the Administrative Agent, on behalf of each Lender (or in the
case of clause (h) below, conduct):

 

(a)                                 within 90 days after the end of each fiscal
year of the Company (or, for so long as the Company shall be subject to periodic
reporting obligations under the Exchange Act, by the date that the Annual Report
on From 10 K of the Company for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such forms), its audited
consolidated balance sheet and statements of income, comprehensive income,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Pricewaterhouse Coopers LLP or another
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than any such
exception or explanatory paragraph (but not qualification) that is expressly
solely with respect to, or expressly resulting solely from, an upcoming maturity
date of the credit facilities hereunder occurring within one year from the time
such report is delivered)) to the effect that such financial statements present
fairly in all material respects the financial condition, results of operations
and cash flow of the Company and its subsidiaries on a consolidated basis as of
the end of and for such fiscal year in accordance with GAAP and accompanied by a
narrative report containing management’s discussion and analysis of the
financial position and financial performance for such fiscal year in reasonable
form and detail;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Company (or, with respect
to the first fiscal quarter ending after the Closing Date, within 60 days after
the end of such fiscal quarter), its unaudited consolidated balance sheet and
unaudited statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year setting forth in
each case in comparative form the figures for the corresponding period or
periods

 

88

--------------------------------------------------------------------------------


 

of (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Company as presenting fairly
in all material respects the financial condition, results of operations and cash
flows of the Company and its subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes, and accompanied by a narrative report containing management’s
discussion and analysis of the financial position and financial performance for
such fiscal quarter in reasonable form and detail;

 

(c)                                  if any Subsidiary has been designated as an
Unrestricted Subsidiary, concurrently with each delivery of financial statements
under clause (a) or (b) above, financial statements (in substantially the same
form as the financial statements delivered pursuant to clauses (a) and
(b) above) prepared on the basis of consolidating the accounts of the Company
and its Subsidiaries and treating any Unrestricted Subsidiaries as if they were
not consolidated with the Company or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail; provided that the financial
statements pursuant to this clause (c) shall not be required to be delivered so
long as the combined aggregate amount of total assets as of the last day of any
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) or combined aggregate amount of gross revenues for
the Test Period most recently ended in each case of all Unrestricted
Subsidiaries but excluding intercompany assets and revenues does not exceed 10%
of the Total Assets of the Company and its subsidiaries or 10% of the
consolidated gross revenues of the Company and its subsidiaries, in each case,
excluding intercompany assets and revenues for the Test Period most recently
ended.

 

(d)                                 not later than the date of delivery of
financial statements under clause (a) or (b) above, a completed Compliance
Certificate of a Financial Officer of the Company (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) demonstrating compliance with the financial covenants contained in
Section 6.13 by calculation thereof as of the end of the fiscal period covered
by such financial statements, (iii) identifying as of the date of such
Compliance Certificate each Subsidiary that (A) is an Excluded Subsidiary as of
such date but has not been identified as an Excluded Subsidiary in Schedule 3.12
or in any prior Compliance Certificate or (B) has previously been identified as
an Excluded Subsidiary but has ceased to be an Excluded Subsidiary, (iv) if any
change in GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of the Company most recently theretofore delivered
under clause (a) or (b) above (or, prior to the first such delivery, referred to
in Section 3.04) that is required to be disclosed in the financial statements
that are delivered concurrently with such Compliance Certificate, stating the
occurrence of such change in GAAP or in the  application thereof; provided that
the requirement in this clause (iv) may be satisfied by referencing in the
Compliance Certificate the specific notes to the financial statements containing
such disclosure and (v) in the case of the Compliance Certificate relating to
annual financial statements delivered pursuant to clause (a) above, setting
forth the amounts of the Available Amount utilized during the most recent fiscal

 

89

--------------------------------------------------------------------------------


 

year included in such financial statements, specifying each such use and the
amount thereof;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be;

 

(f)                                   not later than the fifth Business Day
after receipt thereof (to the extent delivered by the Company’s accountants)
copies of all accountants’ letters in connection with a qualification to the
audited financials or similar issue;

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender (acting through
the Administrative Agent) may reasonably request;

 

(h)                                 a quarterly conference call (each such call
to be at a time and date to be agreed by the Company and the Administrative
Agent), among senior management of the Company and the Lenders, it being
understood that this clause (h) shall be deemed satisfied by the occurrence of
the Company’s quarterly public conference call with its equity holders to the
extent the dial-in details of such call are made publicly available by the
Company or its Subsidiaries prior to the occurrence of such call; and

 

(i)                                     promptly upon effectiveness thereof,
copies of any Proxy Agreement and any foreign ownership, control or influence
mitigation agreement to which MFS is a party.

 

Notwithstanding anything to the contrary in this Section 5.01, (a) none of the
Company or any of its Subsidiaries will be required to disclose any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representative or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement with a third party not entered into in contemplation hereof, (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) constitutes classified information and (b) all such material
that is so disclosed will be subject to Sections 9.12 and 9.17.

 

Information required to be furnished pursuant to clause (a), (b) or (c) of this
Section 5.01 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a Platform to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be furnished pursuant to this
Section 5.01 or Section 5.02 may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

90

--------------------------------------------------------------------------------


 

SECTION 5.02.           Notices of Material Events.  Within five Business Days
after obtaining knowledge thereof, the Company will furnish to the
Administrative Agent notice of the following:

 

(a)                                 the occurrence of any Default; provided that
giving such notice shall not shorten any grace period that applies to such
Default pursuant to Article VII;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including with respect to any Environmental Liability) against the Company or
any Subsidiary or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent, that in each case could reasonably be expected to result
in a Material Adverse Effect or that in any material manner questions the
validity of this Agreement or any other Loan Document;

 

(c)                                  the occurrence of any ERISA Event or any
fact or circumstance that gives rise to a reasonable expectation that any ERISA
Event will occur that, in either case, alone or together with any other ERISA
Events that have occurred or are reasonably expected to occur, could reasonably
be expected to result in a Material Adverse Effect;

 

(d)                                 any material change in accounting policies
or financial reporting practices by the Company or any Subsidiary (it being
understood and agreed that such notice shall be deemed provided to the extent
described in any financial statement delivered to the Administrative Agent
pursuant to the terms of this Agreement);

 

(e)                                  any Governmental Authority denial,
revocation, modification or non-renewal of any Environmental Permit held or
sought by the Company or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

 

(f)                                   any other development that has resulted,
or could reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.           Information Regarding Collateral.  (a)  The Company will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s legal name, as set forth in such Loan Party’s organizational
documents, (ii) in the jurisdiction of incorporation or organization of any Loan
Party, (iii) in the form of organization of any Loan Party or (iv) in any Loan
Party’s organizational identification number or Federal Taxpayer Identification
Number, if such Loan Party is organized under the laws of a jurisdiction that
requires a Loan Party’s organizational identification number or Federal Taxpayer
Identification Number to be set forth on the face of a Uniform Commercial Code
financing statement.  Upon request, the Company agrees to deliver all executed
or authenticated financing statements and other filings under the Uniform
Commercial Code (or analogous law in a non-U.S. jurisdiction)

 

91

--------------------------------------------------------------------------------


 

or otherwise that are required in order for the Administrative Agent to continue
to have a valid, legal and perfected security interest in all the Collateral
following any such change.

 

(b)                                 At the time of delivery of financial
statements pursuant to Section 5.01(a), the Company shall deliver to the
Administrative Agent a completed Supplemental Perfection Certificate, signed by
a Financial Officer of the Company, (i) setting forth the information required
pursuant to the Supplemental Perfection Certificate and indicating, in a manner
reasonably satisfactory to the Administrative Agent, any changes in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section 5.03 (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the Closing
Date) or (ii) certifying that there has been no change in such information from
the most recent Supplemental Perfection Certificate delivered pursuant to this
Section 5.03 (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Closing Date).

 

(c)                                  With respect to the Israeli Collateral
Agreements, promptly upon receipt of pledge certificates, the Company shall
deliver to the Administrative Agent an original of such certificate together
with a copy of the relevant registry evidencing the registration of any such
Israeli Collateral Agreement.

 

SECTION 5.04.           Existence; Conduct of Business.  The Company and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (i) its legal existence and (ii) the rights,
licenses, permits, privileges, franchises, and Intellectual Property material to
the conduct of its business, in each case with respect to clause (i) (other than
the preservation of the existence of the Borrowers) and clause (ii) to the
extent that the failure to do any of the foregoing would reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any transaction permitted under Section 6.03 or 6.05, including any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05.           Payment of Obligations.  The Company and each Subsidiary
will pay its material obligations (other than Indebtedness and any obligations
in respect of Hedging Agreements), including Tax liabilities, before the same
shall become delinquent or in default, except where (a)(i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto to the extent required by GAAP or (b) the failure to make
payment could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06.           Maintenance of Properties.  The Company and each
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, in each case except where the failure to so
keep and maintain could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

 

SECTION 5.07.           Insurance.  The Company and each Subsidiary will
maintain, with financially sound and reputable insurance companies, as
determined by the Company in good faith, insurance in such amounts (with no
greater risk retention) and against

 

92

--------------------------------------------------------------------------------


 

such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations.  Each such policy of liability or property insurance maintained by or
on behalf of Loan Parties shall (a) in the case of each liability insurance
policy (other than workers’ compensation, director and officer liability, errors
and omissions liability (to the extent endorsement of such policy is not
permitted) or other policies in which such endorsements are not customary), name
the Administrative Agent, on behalf of the Secured Parties, as an additional
insured thereunder, and (b) in the case of each property insurance policy,
contain a customary lender’s loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the lender’s loss
payee thereunder.  With respect to each Mortgaged Property that is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party has obtained, and will maintain, with
financially sound and reputable insurance companies, such flood insurance in
form, substance and amount as may be reasonably required by the Administrative
Agent but in any event as is required under applicable law, including the Flood
Insurance Regulations and provide evidence in form and substance satisfactory to
Administrative Agent of such flood insurance.  Notwithstanding the foregoing, if
the Administrative Agent receives any payment under any insurance policy of the
Company or of any Subsidiary, or otherwise receives any amount in respect of any
casualty or condemnation event with respect to any property of the Company or
any Subsidiary, in each case at a time when no Event of Default has occurred and
is continuing, the Administrative Agent shall promptly remit such amount to an
account specified by the Company.

 

SECTION 5.08.           Books and Records; Inspection and Audit Rights.  The
Company will, and will cause each Subsidiary to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and in
material conformity with all Requirements of Law are made of all dealings and
transactions in relation to its business and activities.  The Company will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender (in the case of such Lender, coordinated
through the Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and, subject to Sections 9.12 and 9.17,  to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during regular business hours and as often as reasonably requested;
provided, however, that, excluding any such visits and inspections during the
continuation of an Event of Default, (i) only the Administrative Agent, acting
individually or on behalf of the Lenders, may exercise rights under this
Section 5.08 and (ii) the Administrative Agent shall not exercise the rights
under this Section 5.08 more often than one time during any calendar year.

 

SECTION 5.09.           Compliance with Laws.  (a)  The Company and each
Subsidiary will comply with all Requirements of Law with respect to it or its
assets, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

93

--------------------------------------------------------------------------------


 

(c)                                  The Company and each Subsidiary will comply
with all minimum funding requirements and all other material requirements of
ERISA, if applicable, so as not to give rise to any liability thereunder, except
to the extent a failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.10.           Use of Proceeds.  The proceeds of the Initial Term Loans
made on the Closing Date will be used, together with cash on hand at the
Company, solely to pay the Transaction Costs.  The proceeds of the Incremental
Term Loans will be used solely for the purpose or purposes set forth in the
applicable Incremental Facility Amendment.  The Borrowers will not request any
Borrowing, and the Company shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of  any Sanctions applicable to any party hereto.

 

SECTION 5.11.           Additional Subsidiaries.  If any additional Subsidiary
(other than an Excluded Subsidiary if the Equity Interests in such Excluded
Subsidiary and any Indebtedness of such Excluded Subsidiary are, in each case,
excluded from the Collateral and Guarantee Requirement) is formed or acquired or
any existing Subsidiary ceases to be an Excluded Subsidiary after the Closing
Date, then the Company will, as promptly as practicable and, in any event,
within 60 days (or such longer period as the Administrative Agent may, in its
sole discretion, agree to in writing) after such Subsidiary is formed or
acquired or ceases to be an Excluded Subsidiary, notify the Administrative Agent
thereof and (a) with respect to any such Subsidiary (other than an Excluded
Subsidiary), cause such Subsidiary to satisfy the Collateral and Guarantee
Requirement, to the extent applicable and (b) cause each Loan Party to satisfy
the Collateral and Guarantee Requirement with respect to any Equity Interest in
or Indebtedness of such Subsidiary owned by such Loan Party.

 

SECTION 5.12.           Refinancing. The Company shall cause the Refinancing, if
any, to be consummated substantially simultaneously with the Effective Time.

 

SECTION 5.13.           Further Assurances.  The Company and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be satisfied, all at the expense of the Loan
Parties.  The Company also agrees to provide to the Administrative Agent
(i) from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents and (ii) promptly after
reasonable request therefor, all documentation and other information reasonably
requested by the Administrative Agent or any Lender that is required to satisfy
applicable “know your borrower” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Prohibition on Money Laundering Law.

 

94

--------------------------------------------------------------------------------


 

SECTION 5.14.           After-Acquired Real Property.  Each Loan Party shall
grant to the Administrative Agent, within 90 days of the acquisition thereof (or
such later date as the Administrative Agent may agree), a Mortgage on each
parcel of real property located in the U.S. or Israel owned in fee by such Loan
Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has an assessed value for
real estate taxation purposes or book value, whichever is higher, of at least
$7,500,000, and shall cause clause (e) of the Collateral and Guarantee
Requirement to be satisfied with respect to such real property and such
Mortgage.

 

SECTION 5.15.           Environmental Compliance.  (a)  The Company and each
Subsidiary will (i) comply with all Environmental Laws, and obtain, comply with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (ii) take all reasonable efforts to ensure that
all of its tenants, subtenants, contractors, subcontractors, and invitees comply
with all Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits, applicable to them; provided that, for purposes of this
Section 5.15(a), noncompliance with any of the foregoing shall be deemed not to
constitute a breach of this covenant so long as, with respect to any such
noncompliance, the Company or its relevant Subsidiary is undertaking all
reasonable efforts to achieve compliance (or to ensure that the relevant tenant,
subtenant, contractor, subcontractor or invitee is achieving compliance), and
provided further that, in any case, such noncompliance, individually or in the
aggregate, would not reasonably be expected to give rise to a Material Adverse
Effect.

 

(b)                                 Without in any way limiting the Company’s
and each Subsidiary’s obligations under Section 5.15(a), the Company and each
Subsidiary will promptly comply with all orders and directives of all
Governmental Authorities regarding Environmental Laws, other than such orders
and directives that are being disputed in good faith in the applicable manner
and forum, or the noncompliance with which would not reasonably be expected,
individually or in the aggregate, to give rise to a Material Adverse Effect.

 

SECTION 5.16.           Designation of Subsidiaries.  The Company may at any
time designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Subsidiary by delivering to the Administrative Agent a
certificate of an Authorized Officer of the Company specifying such designation
and certifying that the conditions to such designation set forth in this
Section 5.16 are satisfied; provided that:

 

(i)                                     both immediately before and immediately
after any such designation, no Event of Default shall have occurred and be
continuing; and

 

(ii)                                  in the case of a designation of a
Subsidiary as an Unrestricted Subsidiary, each Subsidiary of such Subsidiary has
been, or concurrently therewith will be, designated as an Unrestricted
Subsidiary in accordance with this Section 5.16.

 

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Company in such Subsidiary on the date of designation in an
amount equal to the fair market value of the Company’s Investment therein (as
determined reasonably and in good faith by a Financial Officer of the Company). 
The designation of any Unrestricted Subsidiary as a

 

95

--------------------------------------------------------------------------------


 

Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

 

SECTION 5.17.           Certain Post-Closing Collateral Obligations.  As
promptly as practicable, and in any event within the applicable time period set
forth in Schedule 5.17 (or such longer time as the Administrative Agent may
reasonably agree), the Company and each other Loan Party will deliver all
documents and take all actions set forth on Schedule 5.17 or that would have
been required to be delivered or taken on the Closing Date but for the
penultimate sentence of Section 4.01, in each case except to the extent
otherwise agreed by the Administrative Agent pursuant to its authority as set
forth in the definition of Collateral and Guarantee Requirement.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company and the U.S. Borrower covenant and agree with the Lenders
that:

 

SECTION 6.01.           Indebtedness; Certain Equity Securities.  None of the
Company or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the Closing Date
and set forth on Schedule 6.01 and Refinancing Indebtedness in respect of any of
the foregoing;

 

(c)                                  unsecured intercompany Indebtedness among
the Company and its Subsidiaries; provided that (A) any such Indebtedness owing
by any Loan Party shall be subordinated in right of payment to the Loan Document
Obligations on terms (x) at least as favorable to the Lenders as those set forth
in the form of Intercompany Note attached as Exhibit L or (y) customary for
intercompany subordinated Indebtedness and reasonably acceptable to the
Administrative Agent; provided that a written subordination agreement shall not
be required if the Company and its Subsidiaries are not required to evidence
such Indebtedness by an Intercompany Note or a promissory note pursuant to the
terms of the Collateral and Guarantee Requirement and the aggregate amount of
all such Indebtedness that is not subject to a written subordination agreement
satisfying the requirements of this clause (A) shall not exceed $15,000,000 at
any time outstanding, (B) any such Indebtedness owing to any Loan Party shall be
evidenced by an Intercompany Note or a promissory note which shall have been
pledged pursuant to the Collateral Agreements to the extent required by the
Collateral and Guarantee Requirement and (C) any such Indebtedness owing by any
Subsidiary that is not a Loan Party to any Loan Party shall be incurred in
compliance with Section 6.04(e);

 

(d)                                 Guarantees incurred in compliance with
Section 6.04;

 

96

--------------------------------------------------------------------------------


 

(e)                                  Permitted First Priority Refinancing
Indebtedness, Permitted Second Priority Refinancing Indebtedness, Permitted
Unsecured Refinancing Indebtedness and any Refinancing Indebtedness in respect
of any of the foregoing;

 

(f)                                   (i) Indebtedness of the Company or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, purchase money
Indebtedness and any Indebtedness assumed by the Company or any Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$15,000,000 at any time outstanding, and (ii) Refinancing Indebtedness in
respect of Indebtedness incurred or assumed pursuant to clause (i) above;

 

(g)                                  (i) Indebtedness of any Person that becomes
a Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Closing Date, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in a
Permitted Acquisition; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, and (ii) Refinancing Indebtedness in respect of Indebtedness
assumed pursuant to clause (i) above; provided further that the aggregate
principal amount of Indebtedness permitted by this clause (g) shall not exceed
$10,000,000 at any time outstanding;

 

(h)                                 Permitted Ratio Indebtedness so long as, at
the time of incurrence of such Permitted Ratio Indebtedness, the Total Net
Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence
thereof, is not in excess of the level that is 0.25 to 1.00 less than the then
applicable financial maintenance covenant level set forth in Section 6.13(a);
provided that (i) immediately prior to and immediately after giving effect to
the incurrence of any Permitted Ratio Indebtedness under this clause (h), no
Event of Default shall have occurred and be continuing and (ii) the Company
will, on the date of incurrence of such Indebtedness, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company, dated
such date, confirming the satisfaction of the conditions set forth above and
attaching a reasonably detailed calculation of the Total Net Leverage Ratio on a
Pro Forma Basis as of such date identifying the Permitted Ratio Indebtedness
being incurred and specifying that it is being incurred pursuant to this clause
(h);

 

(i)                                     Indebtedness incurred in the ordinary
course of business and owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

 

(j)                                    Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations under (i) workers’ compensation, health,

 

97

--------------------------------------------------------------------------------


 

disability or other employee benefits, casualty or liability insurance,
unemployment insurance and other social security laws and local state and
federal payroll taxes, (ii) obligations in connection with self-insurance
arrangements in the ordinary course of business and (iii) bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance and
reclamation bonds and obligations of a like nature;

 

(k)                                 Indebtedness consisting of client advances
or deposits received in the ordinary course of business;

 

(l)                                     Indebtedness consisting of short term
credit facilities, including, among others, bank guarantees and letters of
credit, collectively in an aggregate amount not to exceed $15,000,000;

 

(m)                             Indebtedness of the Company or any Subsidiary in
the form of purchase price adjustments (including in respect of working
capital), earnouts, deferred compensation, indemnification or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investments
permitted under Section 6.04 or Dispositions permitted under Section 6.05;

 

(n)                                 Indebtedness of Subsidiaries that are not
Loan Parties; provided that no Subsidiary that is not a Loan Party shall incur
any Indebtedness under this Section 6.01(n) if, at the time of, and after giving
effect to, the incurrence of such Indebtedness (and any substantially
simultaneous use of the Permitted Amount) and the use of proceeds thereof, the
Permitted Amount would be less than zero;

 

(o)                                 Indebtedness relating to premium financing
arrangements for property and casualty insurance plans and health and welfare
benefit plans (including health and workers compensation insurance, employment
practices liability insurance and directors and officers insurance), if incurred
in the ordinary course of business; and

 

(p)                                 additional Indebtedness in an aggregate
amount at any time outstanding not in excess of $10,000,000.

 

SECTION 6.02.           Liens.  None of the Company or any Subsidiary will
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Company or any
Subsidiary existing on the Closing Date and set forth on Schedule 6.02; provided
that (i) such Lien shall not apply to any other asset of the Company or any
Subsidiary other than after acquired property that is affixed or incorporated
into the asset covered by such Lien on the Closing Date and the proceeds and
products of the foregoing and (ii) such Lien shall secure only those

 

98

--------------------------------------------------------------------------------


 

obligations that it secures on the Closing Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(b) as Refinancing Indebtedness in respect
thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any asset of
any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated); provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), (ii) such Lien shall not apply to any other asset of the Company
or any Subsidiary (other than (x) in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition and (y) after
acquired property that is affixed or incorporated into the asset initially
covered by such Lien and the proceeds and products of the foregoing) and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(g) as
Refinancing Indebtedness in respect thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Company or any Subsidiary; provided that
(i) such Liens secure Indebtedness incurred to finance such acquisition,
construction or improvement and permitted by clause (f)(i) of Section 6.01 or
any Refinancing Indebtedness in respect thereof permitted by clause (f)(ii) of
Section 6.01, and (ii) such Liens shall not apply to any other property or
assets of the Company or any Subsidiary, other than after acquired property
affixed or incorporated into such asset initially covered by such Lien and the
proceeds and products of the foregoing;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Subsidiary that is
not a wholly-owned Subsidiary or (ii) the Equity Interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the Organizational Documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

 

99

--------------------------------------------------------------------------------


 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     Liens consisting of cash collateral to
secure Hedging Agreements permitted by Section 6.07;

 

(j)                                    Liens granted by a Subsidiary that is not
a Loan Party in respect of Indebtedness permitted to be incurred by such
Subsidiary under Section 6.01(c);

 

(k)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Article VII;

 

(l)                                     Liens on the Collateral securing
(i) Permitted First Priority Refinancing Indebtedness permitted under
Section 6.01(e) on a pari passu or junior basis with the Liens on the Collateral
securing the Loan Document Obligations, and Refinancing Indebtedness in respect
thereof; provided that a trustee, collateral agent, security agent or other
Person acting on behalf of the holders of such Indebtedness has entered into an
Intercreditor Agreement and (ii) Permitted Second Priority Refinancing
Indebtedness permitted under Section 6.01(e) on a junior basis to the Liens on
the Collateral securing the Loan Document Obligations and Refinancing
Indebtedness in respect thereof; provided that a trustee, collateral agent,
security agent or other Person acting on behalf of the holders of such
Indebtedness has entered into an Intercreditor Agreement;

 

(m)                             Liens on cash and other assets owned by a Person
that has incurred Indebtedness permitted pursuant to Section 6.01(l) to secure
such Indebtedness of such Person; provided that such Liens shall not apply to
any other assets of the Company or any Subsidiary other than after acquired
property that is affixed or incorporated into the assets initially covered by
such Lien and the proceeds and products of the foregoing; and

 

(n)                                 additional Liens securing Indebtedness or
other obligations in an aggregate principal amount not to exceed $15,000,000 at
any time outstanding.

 

SECTION 6.03.           Fundamental Changes.  (a)  None of the Company or any
Subsidiary will merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, (i) any Person (other than the Company) may merge into or
consolidate with the Company in a transaction in which the Company is the
surviving entity, (ii) any Person (other than the Company or the U.S. Borrower)
may merge or consolidate with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary (and, if any party to such merger or
consolidation is a Loan Party, the surviving entity is a Loan Party), (iii) any
Subsidiary (other than the U.S. Borrower) may merge into or consolidate with any
Person (other than the Company or the U.S. Borrower) in a transaction permitted
under Section 6.05 (other than pursuant to Section 6.05(n)) in which, after
giving effect to such transaction, the surviving entity is not a Subsidiary,
(iv) any Subsidiary (other than the U.S. Borrower) may merge, consolidate or
amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that if such Subsidiary is a

 

100

--------------------------------------------------------------------------------


 

Loan Party the continuing or surviving Person shall be a Loan Party and (v) any
Subsidiary (other than the U.S. Borrower) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted under Section 6.04 or 6.05 (other than
pursuant to Section 6.05(n)).

 

(b)                                 None of the Company or any Subsidiary will
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related, ancillary, adjacent or incidental thereto.

 

SECTION 6.04.           Investments, Loans, Advances, Guarantees and
Acquisitions.  None of the Company or any Subsidiary will purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly-owned Subsidiary prior thereto), make or otherwise permit to
exist any Investment in any other Person, except:

 

(a)                                 the Acquisition;

 

(b)                                 Permitted Investments;

 

(c)                                  Investments existing in Subsidiaries on the
Closing Date and other Investments existing or contemplated by investment
agreements existing on the Closing Date, in each case as set forth on
Schedule 6.04;

 

(d)                                 (i) additional Investments by any Loan Party
in another Loan Party, (ii) Investments by any Subsidiary that is not a Loan
Party in any other Subsidiary that is not a Loan Party and (iii) Investments
(including by way of capital contributions) by the Company and the Subsidiaries
in Equity Interests in their Subsidiaries; provided, in the case of clause
(iii), that (x) any such Equity Interests held by a Loan Party shall be pledged
in accordance with the requirements of (and to the extent required by) the
Collateral and Guarantee Requirement and (y) no Investment by any Loan Party in
any Subsidiary that is not a Loan Party shall be permitted pursuant to this
Section 6.04(d) if, at the time of the making of, and after giving effect to,
such Investment (and any substantially simultaneous use of the Permitted
Amount), the Permitted Amount would be less than zero;

 

(e)                                  loans or advances made among the Company
and its Subsidiaries; provided that no loan or advance made by any Loan Party to
a Subsidiary that is not a Loan Party shall be permitted pursuant to this
Section 6.04(e) if, at the time of, and after giving effect to, the making of
such loan or advance (and any substantially simultaneous use of the Permitted
Amount) and the use of proceeds thereof, the Permitted Amount would be less than
zero;

 

(f)                                   Guarantees by the Company or any
Subsidiary of Indebtedness or other obligations of the Company or any Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any

 

101

--------------------------------------------------------------------------------


 

letter of credit or letter of guaranty); provided that (i) (A) a Subsidiary that
has not Guaranteed the Obligations pursuant to the Guarantee Agreement shall not
Guarantee any Indebtedness of any Loan Party (other than Indebtedness of a Loan
Party owed to the Company or a Subsidiary) and (B) if the Guarantee is of
Indebtedness that is required to be subordinated to the Loan Document
Obligations, such Guarantee shall be subordinated to the Loan Document
Obligations on terms no less favorable to the Lenders than the subordination
terms of such Subordinated Indebtedness, (ii) any such Guarantee constituting
Indebtedness is permitted by Section 6.01 (other than clause (d) thereof) and
(iii) no Guarantee by any Loan Party of Indebtedness (excluding, for the
avoidance of doubt, Guarantees of obligations not constituting Indebtedness) of
any Subsidiary that is not a Loan Party shall be permitted pursuant to this
Section 6.04(f) if, at the time of the making of, and after giving effect to,
such Guarantee (and any substantially simultaneous use of the Permitted Amount),
the Permitted Amount would be zero;

 

(g)                                  (i) loans or advances to officers,
directors or employees of the Company or any Subsidiary made in the ordinary
course of business, including those to finance the purchase of Equity Interests
of the Company pursuant to employee plans and (ii) payroll, travel,
entertainment, relocation and similar advances to directors and employees of the
Company or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of the Company or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;
provided that the aggregate principal amount of such loans and advances under
this clause (g) outstanding at any time shall not exceed $2,500,000;

 

(h)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or consisting of securities acquired in
connection with the satisfaction or enforcement of claims due or owing to the
Company or any Subsidiary, in each case in the ordinary course of business;

 

(i)                                     Permitted Acquisitions (it being
understood the definition thereof contains certain separate requirements that
must be complied with in order for an Investment to qualify as a Permitted
Acquisition);

 

(j)                                    Investments held by a Subsidiary acquired
after the Closing Date or of a Person merged or consolidated with or into the
Company or a Subsidiary after the Closing Date, in each case as permitted
hereunder, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(k)                                 Investments made as a result of the receipt
of noncash consideration from a sale, transfer, lease or other disposition of
any asset in compliance with Section 6.05;

 

(l)                                     Investments by the Company or any
Subsidiary that result solely from the receipt by the Company or such Subsidiary
from any of its Subsidiaries of a dividend or

 

102

--------------------------------------------------------------------------------


 

other Restricted Payment in the form of Equity Interests, evidences of
Indebtedness or other securities (but not any additions thereto made after the
date of the receipt thereof);

 

(m)                             Investments in the form of Hedging Agreements
permitted under Section 6.07;

 

(n)                                 Investments consisting of (i) extensions of
trade credit, (ii) deposits made in connection with the purchase of goods or
services or the performance of leases, licenses or contracts, in each case, in
the ordinary course of business, (iii) notes receivable of, or prepaid royalties
and other extensions of credit to, customers and suppliers that are not
Affiliates of the Company and that are made in the ordinary course of business
and (iv) Guarantees made in the ordinary course of business in support of
obligations of the Company or any of its Subsidiaries not constituting
Indebtedness for borrowed money, including operating leases and obligations
owing to suppliers, customers and licensees;

 

(o)                                 mergers and consolidations permitted under
Section 6.03 that do not involve any Person other than the Company and
Subsidiaries that are wholly-owned Subsidiaries;

 

(p)                                 Investments (including by way of capital
contributions, loans and advances and Guarantees of Indebtedness) by the Company
and the Subsidiaries in Unrestricted Subsidiaries; provided that no Investment
may be made under this clause (p) if, at time of the making of, and after giving
effect to, such Investment (and any substantially simultaneous use of the
Permitted Amount), the Permitted Amount would be less than zero;

 

(q)                                 Investments consisting of Guarantees in the
ordinary course of business to support the obligations of any Subsidiary under
its worker’s compensation and general insurance agreements;

 

(r)                                    additional Investments, including
Investments in connection with the acquisition of Subsidiaries that are not Loan
Parties or other Persons that will not be Loan Parties, in an aggregate amount
not in excess of (i) $10,000,000 in any fiscal year plus (ii) if the Total Net
Leverage Ratio immediately after giving effect to any such Investment,
calculated on a Pro Forma Basis at the time such Investment is made, is less
than the level that is 0.25 to 1.00 less than the then applicable financial
maintenance covenant level set forth in Section 6.13(a), in an amount not in
excess of the Available Amount at the time such Investment is made; provided,
however, that at the time any such Investment is made pursuant to this
clause (r), no Default shall have occurred and be continuing or would result
therefrom;

 

(s)                                   intercompany loans or other intercompany
Investments made by the Loan Parties in the ordinary course of business to or in
any Subsidiary that is not a Loan Party to provide funds as necessary to enable
the applicable Subsidiary that is not a Loan Party to comply with changes in
statutory or contractual capital requirements (other than any contractual
requirement that constitutes a Guarantee);

 

103

--------------------------------------------------------------------------------


 

(t)                                    any Investment to the extent procured in
exchange for the issuance of Qualified Equity Interests;

 

(u)                                 Investments to the extent consisting of the
redemption, purchase, repurchase or retirement of any common Equity Interests
expressly permitted under Section 6.08;

 

(v)                                 Guarantees by the Company or any Subsidiary
of operating leases or of other obligations (for the avoidance of doubt,
excluding any Capital Lease Obligations) that do not constitute Indebtedness, in
each case, entered into by the Company or any such Subsidiary in the ordinary
course of business; provided that, in the case of any Guarantee by a Loan Party
of obligations of a Restricted Subsidiary that is not a Loan Party, no Event of
Default shall have occurred and be continuing or would result therefrom;

 

(w)                               Investments consisting of the non-exclusive
licensing of Intellectual Property pursuant to joint marketing arrangements with
other Persons, in the ordinary course of business;

 

(x)                                 additional Investments, including
Investments in connection with the acquisitions of Foreign Subsidiaries or other
Persons that will not be Loan Parties; provided that the Total Net Leverage
Ratio immediately after giving effect to any such Investment, calculated on a
Pro Forma Basis at the time such Investment is made, is less than 2.25 to 1.00;
provided, however, that at the time any such Investment is made pursuant to this
clause (x), no Default shall have occurred and be continuing or would result
therefrom.

 

Notwithstanding anything contrary set forth above, (i) if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04 and (ii) if any Investment is made in
reliance on any “basket” determined by reference to Total Assets, no fluctuation
in the aggregate amount of Total Assets shall result in a breach of this
Section 6.04.  In addition, in the event that a Loan Party makes an Investment
in an Excluded Subsidiary for purposes of permitting such Excluded Subsidiary or
any other Excluded Subsidiary to apply the amounts received by it to make a
substantially concurrent Investment (which may be made through any other
Excluded Subsidiary) permitted hereunder, such substantially concurrent
Investment by such Excluded Subsidiary shall not be included as an Investment
for purposes of this Section 6.04 to the extent that the initial Investment by
the Loan Party reduced amounts available to make Investments hereunder.

 

SECTION 6.05.           Asset Sales.  None of the Company or any Subsidiary will
sell, transfer, lease, license, sublicense or otherwise dispose of any asset,
including any Equity Interest owned by it (but other than, for the avoidance of
doubt, treasury shares of the Company held by the Company), nor will any
Subsidiary issue any additional Equity Interest in such Subsidiary (other than
issuing directors’ qualifying shares and other than issuing Equity Interests to
the Company or another Subsidiary in compliance with Section 6.04(d)) (each, a
“Disposition”), except:

 

104

--------------------------------------------------------------------------------


 

(a)                                 Dispositions of (i) inventory or other
tangible property, (ii) used, obsolete, damaged or surplus equipment and
(iii) cash and Permitted Investments, in each case in the ordinary course of
business;

 

(b)                                 Dispositions to the Company or a Subsidiary;
provided that (i) any such Disposition involving a Subsidiary that is not a Loan
Party shall be made in compliance with Sections 6.04 and 6.09 and (ii) no
Disposition by any Loan Party to Subsidiaries that are not Loan Parties that is
not made as an Investment permitted by Section 6.04 shall be permitted if, at
the time of the making of, and after giving effect to, such Disposition (and any
substantially simultaneous use of the Permitted Amount), the Permitted Amount
would be less than zero;

 

(c)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d)                                 (i) Dispositions of assets to the extent
that such Disposition constitutes an Investment referred to in and permitted by
Section 6.04 and (ii) Dispositions of assets to the extent that such Disposition
constitute a Restricted Payment referred to in and permitted by Section 6.08;

 

(e)                                  Sale/Leaseback Transactions permitted by
Section 6.06;

 

(f)                                   Licenses, sublicenses, leases or subleases
entered into in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Company or any Subsidiary;

 

(g)                                  Non-exclusive licenses or sublicenses of
Intellectual Property in the ordinary course of business;

 

(h)                                 Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Company or any
Subsidiary;

 

(i)                                     Dispositions of assets (including as a
result of like-kind exchanges) to the extent that (i) such assets are exchanged
for credit (on a fair market value basis) against the purchase price of similar
or replacement assets or (ii) such asset is Disposed of for fair market value
and the proceeds of such Disposition are promptly applied to the purchase price
of similar or replacement assets;

 

(j)                                    Dispositions of Investments in joint
ventures to the extent required by the relevant joint venture arrangements;

 

(k)                                 the abandonment, cancellation, non-renewal
or discontinuance of use or maintenance of non-material Intellectual Property
that the Company determines in its reasonable judgment does not need to be used
or maintained in the ordinary course of business;

 

105

--------------------------------------------------------------------------------


 

(l)                                     additional Disposition of assets
(including Equity Interests); provided that (i) if the total fair market value
of the assets subject to any such Disposition or series of related Dispositions
is in excess of $5,000,000, it shall be for fair market value (or if not for
fair market value, the shortfall is permitted as and treated as an Investment
under Section 6.04), (ii) at least 75% of the total consideration for any such
Disposition received by the Company and its Subsidiaries is in the form of cash
or Permitted Investments, (iii) no Default or Event of Default then exists or
would result from such Disposition (except if such Disposition is made pursuant
to an agreement entered into at a time when no Default or Event of Default
exists) and (iv) the requirements of Section 2.09(b), to the extent applicable,
are complied with in connection therewith; provided, however, that for purposes
of clause (ii) above, any liabilities (as shown on the Company’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Company or such Subsidiary (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
with respect to the applicable Disposition and for which the Company and its
Subsidiaries shall have been validly released by all applicable creditors in
writing shall be deemed to be cash;

 

(m)                             the granting of Liens permitted pursuant to
Section 6.02 (other than Section 6.02(f));

 

(n)                                 Dispositions permitted by Section 6.03
(other than by reference to this Section 6.05(n)); and

 

(o)                                 Dispositions of receivables in the ordinary
course of business and consistent with past practice of the Company and the
Subsidiaries.

 

Notwithstanding the foregoing, other than Dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Requirements of Law, no such Disposition
of any Equity Interests in any Subsidiary shall be permitted unless (i) with
respect to any wholly-owned Domestic Subsidiary, such Equity Interests
constitute all of the Equity Interests in such Subsidiary held by the Company
and the Subsidiaries and (ii) immediately after giving effect to such
transaction, the Company and the Subsidiaries shall otherwise be in compliance
with Section 6.04.

 

SECTION 6.06.           Sale/Leaseback Transactions.  None of the Company or any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05 (other than
Section 6.05(e)), (b) any Capital Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations) are permitted under Section 6.02.

 

SECTION 6.07.           Hedging Agreements.  None of the Company or any
Subsidiary will enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of the Equity Interests or
Indebtedness of the Company or any Subsidiary),

 

106

--------------------------------------------------------------------------------


 

including with respect to currencies, and (b) Hedging Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

 

SECTION 6.08.           Restricted Payments; Certain Payments of Indebtedness. 
(a)  None of the Company or any Subsidiary will declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(i)                                     any Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, in
each case ratably to the holders of such Equity Interests (or if not ratably, on
a basis more favorable to the Company and the Loan Parties);

 

(ii)                                  the Company may declare and pay dividends
with respect to its Equity Interests payable solely in shares of Qualified
Equity Interests of the Company;

 

(iii)                               the Company may repurchase, purchase,
acquire, cancel or retire for value Equity Interests of the Company from present
or former employees, officers, directors or consultants (or their estates or
beneficiaries under their estates) of the Company or any Subsidiary upon the
death, disability, retirement or termination of employment or service of such
employees, officers, directors or consultants, or to the extent required,
pursuant to employee benefit plans, employment agreements, stock purchase
agreements or stock purchase plans, or other benefit plans; provided that the
aggregate amount of Restricted Payments made pursuant to this
Section 6.08(a)(iii) shall not exceed $5,000,000 in any fiscal year;

 

(iv)                              the Company may make cash payments in lieu of
the issuance of fractional shares representing insignificant interests in the
Company in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Company;

 

(v)                                 the Company may acquire Equity Interests of
the Company upon the exercise of stock options for such Equity Interests of the
Company if such Equity Interests represent a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with the exercise of options by, or the vesting of restricted Equity
Interests held by, any current or former director, officer or employee of the
Company or its Subsidiaries;

 

(vi)                              the Company may convert or exchange any Equity
Interests of the Company for or into Qualified Equity Interests of the Company;

 

(vii)                           so long as no Default shall have occurred and be
continuing or would result therefrom, the Company or any Subsidiary may on any
date make Restricted Payments in an amount equal to the Available Amount on such
date; provided, however, that at the time of the making of such Restricted
Payments and immediately after giving effect to such Restricted Payments made in
reliance on this subclause (vii), the Total Net Leverage Ratio on such date,
calculated on a Pro Forma Basis to give effect to any such

 

107

--------------------------------------------------------------------------------


 

Restricted Payment, is not in excess of the level that is 0.25 to 1.00 less than
the then applicable financial maintenance covenant level set forth in
Section 6.13(a);

 

(viii)                        any Subsidiary may repurchase its Equity Interests
held by minority shareholders or interest holders in a Permitted Acquisition or
another transaction expressly permitted by Section 6.04 (other than
Section 6.04(u) (it being understood that for purposes of Section 6.04, the
Company shall be deemed the purchaser of such Equity Interests and such
repurchase shall constitute an Investment by the Company in a Person that is not
a Subsidiary in the amount of such purchase unless such Subsidiary becomes a
Loan Party in connection with such repurchase);

 

(ix)                              to the extent constituting a Restricted
Payment, the Company and its Subsidiaries may enter into any Investment
expressly permitted by Section 6.04 (other than Section 6.04(u)); and

 

(x)                                 additional Restricted Payments; provided
that the Total Net Leverage Ratio immediately after giving effect to any such
Restricted Payment, calculated on a Pro Forma Basis at the time such Restricted
Payment is made, is less than 2.00 to 1.00; provided, further, that at the time
any such Restricted Payment is made pursuant to this clause (x), no Default
shall have occurred and be continuing or would result therefrom.

 

(b)                                 None of the Company or any Subsidiary will
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Permitted Unsecured Refinancing Indebtedness,
unsecured Indebtedness incurred pursuant to Section 6.01(h) or Subordinated
Indebtedness that is required pursuant to Section 6.01 to be subordinated to the
payment of the Obligations, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
defeasance, cancelation or termination of such unsecured Indebtedness or
Subordinated Indebtedness, except:

 

(i)                                     regularly scheduled interest and
principal payments as and when due in respect of such Indebtedness, other than
payments prohibited by the subordination provisions thereof;

 

(ii)                                  refinancings of such Indebtedness with the
proceeds of Refinancing Indebtedness permitted in respect thereof under
Section 6.01;

 

(iii)                               payments of or in respect of such
Indebtedness made solely with Qualified Equity Interests in the Company or the
conversion of such Indebtedness into Qualified Equity Interests of the Company;

 

(iv)                              prepayments of intercompany Indebtedness
permitted hereby owed by the Company or any Subsidiary to the Company or any
Subsidiary, other than prepayments prohibited by the subordination provisions
governing such Indebtedness; provided that, for the avoidance of doubt, no
prepayment of any Indebtedness owed by

 

108

--------------------------------------------------------------------------------


 

any Loan Party to any Subsidiary that is not a Loan Party shall be permitted so
long as a Default shall have occurred and be continuing or would result
therefrom;

 

(v)                                 so long as no Default shall have occurred
and be continuing or would result therefrom, the Company may on any date make
payments of or in respect of any such Indebtedness in an amount equal to the
Available Amount on such date; provided, however, that at the time of the making
of such payments and immediately after giving effect to such payments made in
reliance on this subclause (v), the Total Net Leverage Ratio on such date,
calculated on a Pro Forma Basis to give effect to any such payment, is not in
excess of the level that is 0.25 to 1.00 less than the then applicable financial
maintenance covenant level set forth in Section 6.13(a); and

 

(vi)                              other payments of or in respect of any such
Indebtedness; provided that the Total Net Leverage Ratio immediately after
giving effect to any such payment, calculated on a Pro Forma Basis at the time
such payment is made, is less than 2.00 to 1.00; provided, further, that at the
time any such payment is made pursuant to this clause (vi), no Default shall
have occurred and be continuing or would result therefrom.

 

SECTION 6.09.           Transactions with Affiliates.  None of the Company or
any Subsidiary will sell, lease or otherwise transfer any assets to, or
purchase, lease or otherwise acquire any assets from, or otherwise engage in any
other transactions in each case with an aggregate value for any such transaction
or series of related transactions in excess of $5,000,000 with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions, taken as a whole, not less favorable to the Company or such
Subsidiary than those that could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) transactions between or among Subsidiaries
that are not Loan Parties not involving any other Affiliate, (d)  any Investment
permitted under Section 6.04, (e) the payment of reasonable fees to directors of
the Company or any Subsidiary who are not employees of the Company or any
Subsidiary, (f) compensation, expense reimbursement and indemnification of, and
other employment arrangements (including severance arrangements) and health,
disability and similar insurance or benefit arrangements with, directors,
officers and employees of the Company or any Subsidiary entered into in the
ordinary course of business, (g) any Restricted Payment permitted by
Section 6.08, (h) sales of Equity Interests to Affiliates to the extent not
prohibited under this Agreement and (i) any payments or other transactions
pursuant to any tax sharing agreement among the Loan Parties and their
Subsidiaries; provided that any such tax sharing agreement is on terms usual and
customary for agreements of that type.

 

SECTION 6.10.           Restrictive Agreements.  None of the Company or any
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure the Obligations or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (B) restrictions and conditions contained in any agreement or
document governing or evidencing Refinancing

 

109

--------------------------------------------------------------------------------


 

Indebtedness in respect of Indebtedness referred to in clause (A) (including,
for the avoidance of doubt, Permitted First Priority Refinancing Indebtedness,
Permitted Second Priority Refinancing Indebtedness and Permitted Unsecured
Refinancing Indebtedness) or Refinancing Indebtedness in respect thereof;
provided that any restrictions and conditions (that would otherwise be
prohibited by clause (a) or (b) above) contained in any such agreement or
document referred to in this clause (B) are not less favorable in any material
respect to the Lenders than the restrictions and conditions imposed by this
Agreement, (C) restrictions and conditions existing on the date hereof
identified on Schedule 6.10 and any extension, renewal, amendment, modification
or replacement thereof, except to the extent any such extension, renewal,
amendment, modification or replacement expands the scope of any such restriction
or condition, (D) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions and conditions imposed by its Organizational Documents
or any related joint venture or similar agreements; provided that such
restrictions and conditions apply only to such Subsidiary and to the Equity
Interests of such Subsidiary, (E) restrictions imposed by any agreement
governing Indebtedness entered into after the Closing Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Company, no more restrictive with respect to the Company or any Subsidiary than
those contained in this Agreement and (F) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets of
the Company or any Subsidiary, in each case pending such sale; provided that
such restrictions and conditions apply only to such Subsidiary or the assets
that are to be sold and, in each case, such sale is permitted hereunder; and
(ii) clause (a) of the foregoing shall not apply to (A) restrictions and
conditions imposed by any agreement relating to secured Indebtedness permitted
by clause (f), (g), (i), (j), (k), (l), (n), (o) and (p) of Section 6.01 if such
restrictions and conditions apply only to the assets securing such Indebtedness,
(B) customary provisions in leases, licenses and other agreements restricting
the assignment thereof, (C) customary net worth provisions contained in real
property leases, (D) restrictions on cash or other deposits or net worth imposed
by (x) suppliers or landlords under contracts entered into in the ordinary
course of business or (y) customers under contracts entered into in the ordinary
course of business, and (E) restrictions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted by Section 6.01(g); provided that such
restrictions apply only to such Subsidiary and its assets (or any special
purpose acquisition Subsidiary without material assets acquiring such Subsidiary
pursuant to a merger).  Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.11 or
5.17 or under the Security Documents.

 

SECTION 6.11.           Amendment of Material Documents.  None of the Company or
any Subsidiary will amend, modify or waive any of its rights under (a) any
agreement or document evidencing Subordinated Indebtedness or Permitted
Unsecured Refinancing Indebtedness or unsecured Indebtedness incurred pursuant
to Section 6.01(h) that constitutes Material Indebtedness or (b) its
Organizational Documents, in each case to the extent such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12.           Fiscal Year.  The Company will not, and the Company will
not permit any other Loan Party to, change its fiscal year to end on a date
other than December 31.

 

110

--------------------------------------------------------------------------------


 

SECTION 6.13.           Financial Maintenance Covenants.

 

(a)                                 Total Net Leverage Ratio.  The Company shall
not permit the Total Net Leverage Ratio as of any date set forth below to exceed
the ratio set forth opposite such fiscal quarter:

 

Fiscal Quarter

 

Total Net
Leverage Ratio

June 30, 2016

 

3.00 to 1.00

September 30, 2016

 

3.00 to 1.00

December 31, 2016

 

3.00 to 1.00

March 31, 2017

 

3.00 to 1.00

June 30, 2017

 

2.75 to 1.00

September 30, 2017

 

2.75 to 1.00

December 31, 2017

 

2.75 to 1.00

March 31, 2018

 

2.75 to 1.00

June 30, 2018

 

2.75 to 1.00

September 30, 2018

 

2.75 to 1.00

December 31, 2018

 

2.75 to 1.00

 

(b)                                 Interest Coverage Ratio.  The Company shall
not permit the Interest Coverage Ratio as of the last day of any period of four
consecutive fiscal quarters of the Company to be less than 3.50 to 1.00.

 

SECTION 6.14.           Company in Violation.  None of the Company or any
Subsidiary will become a “Company in Violation” under Section 362A of the
Israeli Companies Law 5759-1999.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (each such event, an “Event of Default”) shall
occur:

 

(a)                                 the Borrowers shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for mandatory prepayment thereof or
otherwise;

 

(b)                                 the Borrowers shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article VII) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

 

111

--------------------------------------------------------------------------------


 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of any Loan Party in any Loan Document or in
any report, certificate, financial statement or other information furnished
pursuant to or in connection with this Agreement or any other Loan Document or
waiver hereunder or thereunder shall prove to have been incorrect in any
material respect when made or deemed made;

 

(d)                                 the Company or the U.S. Borrower shall fail
to observe or perform any covenant, condition or agreement contained in
Section 5.02(a), 5.04 (with respect to the existence of the Company and the U.S.
Borrower), 5.10 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article VII), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent or any Lender to the
Company (with a copy to the Administrative Agent in the case of any such notice
from a Lender);

 

(f)                                   the Company or any Subsidiary shall fail
to make any payment (whether of principal, interest, premium or otherwise and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any grace period
applicable on the date on which such payment was initially due);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due or being required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (in each case after expiration of any
applicable grace or cure period set forth in the agreement or instrument
evidencing or governing such Material Indebtedness); provided that this
clause (g) shall not apply to (i) any secured Indebtedness that becomes due as a
result of the voluntary sale, transfer or other disposition of the assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01 or (iii) the
occurrence of any conversion or exchange trigger in Indebtedness that is
contingently convertible or exchangeable into Equity Interests of the Company;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization, or other relief in respect of the Company, the U.S. Borrower or
any Significant Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, State, Israeli or other foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) the appointment of
a receiver, trustee, custodian, sequestrator, liquidator, conservator or similar
official for the Company, the U.S. Borrower or any Significant Subsidiary or for
a substantial part of its assets, (iii) rehabilitation, creditors’ arrangement
or compromise, or a moratorium of any Indebtedness (including a freeze order
(Hakpaat Halichim) pursuant to Sections 350 or

 

112

--------------------------------------------------------------------------------


 

351 of the Israeli Companies Law 5759-1999), or (iv) removal of the Company from
the records of the Companies Registrar, and, in any such case, such proceeding,
action or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Company, the U.S. Borrower or any
Significant Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted under
Section 6.03(a)(v)), reorganization or other relief under any Federal,
State, Israeli or other foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article VII, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, liquidator, conservator or
similar official for the Company, the U.S. Borrower or any Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors,
commence negotiations with one or more of its creditors with a view to
rescheduling any of its Indebtedness or enter into a compromise, arrangement,
assignment or composition with one or more of its creditors in connection with
its potential inability to pay any Indebtedness as it shall become due, apply
for any remedies with respect to, or enters into, any rehabilitation, creditors’
arrangement or compromise, a moratorium of any Indebtedness (including a freeze
order (Hakpaat Halichim) pursuant to Sections 350 or 351 of the Israeli
Companies Law 5759-1999), or the board of directors (or similar governing body)
of the Company, the U.S. Borrower or any Significant Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (i) or clause
(h) of this Article VII;

 

(j)                                    the Company, the U.S. Borrower or any
Significant Subsidiary shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer), shall be rendered against the Company, the U.S.
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company, the U.S. Borrower or
any Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

113

--------------------------------------------------------------------------------


 

(m)                             any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral having, individually or in
the aggregate, a fair value in excess of $15,000,000, with the priority required
by the applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable Security
Document or Section 9.14 or (iii) as a result of the Administrative Agent’s
(A) failure to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreements or (B) file
continuation statements under the applicable Uniform Commercial Code (or similar
provisions under applicable law);

 

(n)                                 any Guarantee purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, except as a result of the release thereof or
any limitation in respect thereof, in each case as provided in the applicable
Loan Document or Section 9.14; or

 

(o)                                 a Change in Control shall occur; or

 

(p)                                 the Effective Time shall not occur by the
date that is three Business Days (which, for this purpose, shall also exclude
any days on which the Companies Registrar is not open for business) after the
Closing Date (or such later date as may be agreed by the Administrative Agent in
its reasonable discretion).

 

then, and (i) in every such event (other than an event with respect to the
Company or the U.S. Borrower described in clause (h) or (i) of this
Article VII), and at any time after the Closing Date and thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take any or all of the
following actions, at the same or different times:  (A) terminate the
Commitments, and thereupon such Commitments shall terminate immediately and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
such time outstanding), in which case any principal not so declared to be due
and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued or
owing hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and (ii) in the case of any event with respect to
the Company or the U.S. Borrower described in clause (h) or (i) of this
Article VII, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers hereunder, shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

114

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents and
authorizes the Administrative Agent, in its capacity as Administrative Agent, to
execute and deliver the Loan Documents and to take such actions and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto (including, as trustee under any Security Document governed
by Israeli or other relevant law).  In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders hereby grants to the Administrative Agent any required powers of
attorney to comply with the OCS Provision and to execute any Security Document
governed by the laws of such jurisdiction on such Lender’s behalf.  It is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power (including with respect to
enforcement and collection), except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.  Notwithstanding clause (b) of the
immediately preceding sentence, the Administrative

 

115

--------------------------------------------------------------------------------


 

Agent shall not be required to take, or to omit to take, any action hereunder or
under the Loan Documents unless, upon demand, the Administrative Agent receives
an indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all liabilities, costs and expenses that, by reason of such action or
omission, may be imposed on, incurred by or asserted against the Administrative
Agent or any Related Person thereof.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more

 

116

--------------------------------------------------------------------------------


 

sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any of and all their duties and exercise their
rights and powers through their respective Related Parties.  The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company (and so long as
no Event of Default shall have occurred and be continuing, with the consent of
the Company, not to be unreasonably withheld or delayed), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank subject, so long as no Event of Default
shall have occurred and be continuing, to the approval by the Company (which
approval shall not be unreasonably withheld or delayed).  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent (including compliance with the OCS
Provision), and the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents.  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed by the Borrowers and
such successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties and for purposes of compliance with the OCS Provision, the retiring
Administrative Agent shall continue to be vested with such security interest and
be subject to such compliance as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties (and shall be subject to

 

117

--------------------------------------------------------------------------------


 

compliance with the OCS Provision) of the retiring Administrative Agent;
provided that (i) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender. 
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article VIII and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Closing Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, this Agreement and each other Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date.

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Loan Document Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent on behalf of the Secured
Parties at such sale or other disposition.

 

118

--------------------------------------------------------------------------------


 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement or Cash Management Agreement, the obligations under which constitute
Secured Hedging Obligations or Secured Cash Management Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under this Agreement or any other Loan
Document.  By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or Cash Management Agreement shall be
deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e).  The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim under Sections 2.10,
2.11, 2.13, 2.14, 2.15 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

 

Notwithstanding anything herein to the contrary, the Arrangers shall have no
duties or obligations under this Agreement or any other Loan Document (except in
its capacity,

 

119

--------------------------------------------------------------------------------


 

as applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder.

 

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Company’s rights to consent pursuant to and subject to the conditions set forth
in this Article VIII, none of the Company or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions.  Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article VIII.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.           Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section 9.01), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

 

(i)                                     if to the Company, to it at Mellanox
Technologies, Ltd., Hakidma 26, Ofer Industrial Park, Yokneam, Israel 2069200,
Attention of Jacob Shulman (Phone: (408) 916-0024; Fax No. (408) 585-0324;
Email: Jacob@mellanox.com);

 

(ii)                                  if to the U.S. Borrower, to it at Mellanox
Technologies, Inc., 350 Oakmead Parkway, Suite 100, Sunnyvale, CA 94085,
Attention of Jacob Shulman (Phone: (408) 916-0024; Fax No. (408) 585-0324;
Email: Jacob@mellanox.com);

 

(iii)                               if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., 500 Stanton Christiana Road OPS 2 Floor 3, Newark, DE 19713,
Attention of Christopher Jackson (Phone: 302-634-1198; Fax No. 302-634-3301;
Email: Christopher.jackson@chase.com with a copy to
12012443629@tls.ldsprod.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Bruce Borden (Phone:
212-270-5799; Fax No. 212-270-5127; Email: bruce.s.borden@jpmorgan.com);

 

(iv)                              if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section 9.01 shall be effective as
provided in such paragraph.

 

120

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet and intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  Any notices or other communications to
the Administrative Agent or the Company may be delivered or furnished by
electronic communications pursuant to procedures approved by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)                                  Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)                                 The Company agrees that the Administrative
Agent may, but shall not be obligated to, make any communication by posting such
communications on Debt Domain, Intralinks, Syndtrak or a similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in such communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the communications or the Platform.

 

SECTION 9.02.           Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for

 

121

--------------------------------------------------------------------------------


 

which given.  Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as otherwise expressly provided in
this Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the U.S. Borrower, the Administrative Agent and the Required Lenders
and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders, provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Loan Parties party to such Loan Document and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
(A) such amendment does not adversely affect in any material respect the rights
of any Lender or (B) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
amount of or extend the expiration date of any Commitment of any Lender without
the written consent of such Lender, (B) reduce the principal amount of any Loan
or reduce the rate of interest thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority In Interest of each adversely
affected Class) or any waiver of or change to a financial ratio or defined term
related thereto), or reduce any fees payable hereunder, in each case, without
the written consent of each Lender directly and adversely affected thereby (in
which case the separate consent of the Required Lenders shall not be required),
(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.08 or
the applicable Incremental Facility Amendment or Refinancing Facility Agreement,
or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (in which case the separate consent of
the Required Lenders shall not be required), (D) change Section 2.16(b) or
2.16(c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender adversely affected thereby,
(E) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of the term “Required Lenders” or “Majority in Interest”
or any other provision of this Agreement or any other Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or otherwise modify any rights thereunder or make any determination or
grant any consent thereunder, without the written consent of each Lender (or
each Lender of such Class, as applicable); provided that, with the consent of
the Required Lenders or pursuant to an Incremental Facility Amendment or
Refinancing Facility Agreement, the provisions of this Section 9.02 and the
definition of the term “Required Lenders” may be amended to include references
to any new Class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing Classes of Loans or Lenders, (F) release all or
substantially all

 

122

--------------------------------------------------------------------------------


 

of the value of the Guarantees provided by the Loan Parties under the Guarantee
Agreement without the written consent of each Lender (except as expressly
provided in Section 9.14 or the Guarantee Agreement (including any such release
by the Administrative Agent in connection with any sale or other disposition of
any Subsidiary upon the exercise of remedies under the Security Documents), it
being understood and agreed that an amendment or other modification of the type
of obligations guaranteed under the Guarantee Agreement shall not be deemed to
be a release or limitation of any Guarantee), (G) release all or substantially
all the Collateral from the Liens of the Security Documents without the written
consent of each Lender (except as expressly provided in Section 9.14 or the
applicable Security Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents), (H) subordinate the Loan
Document Obligations to any other obligations without the written consent of
each Lender directly and adversely affected thereby, (I) change Section 4.02 of
the U.S. Collateral Agreement or any similar “waterfall” provision of an Israeli
Collateral Agreement without the written consent of each Lender directly and
adversely affected thereby or (J) change any provisions of this Agreement or any
other Loan Document in a manner that by its terms directly and adversely affects
the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class; provided further that (1) no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent
without the prior written consent of the Administrative Agent, and (2) any
amendment, waiver or other modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders of one or more
Classes (but not the Lenders of any other Class) may be effected by an agreement
or agreements in writing entered into by the Company, the U.S. Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section 9.02 if such
Class of Lenders were the only Class of Lenders hereunder at the time (it being
understood that increases in the Applicable Rate, amendments or modifications to
the amortization of the Initial Term Loans as in effect on the Closing Date, any
amendment to the Term Maturity Date such that the Initial Term Loans mature
prior to the Term Maturity Date as in effect on the Closing Date and any waiver
of conditions to the provision of any Incremental Term Facility shall be deemed
to affect each Class).  Notwithstanding any of the foregoing, (1) no consent
with respect to any amendment, waiver or other modification of this Agreement or
any other Loan Document shall be required of any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(A), (B) or (C) of clause (ii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly and adversely
affected by such amendment, waiver or other modification and (2) this Agreement
may be amended to provide for Incremental Term Facilities, Refinancing
Commitments and Refinancing Loans and Permitted Amendments in connection with
Loan Modification Offers as provided in Sections 2.19, 2.20 and 2.21, in each
case without any additional consents.

 

(c)                                  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to paragraph (b) of this Section 9.02,

 

123

--------------------------------------------------------------------------------


 

the consent of a majority in interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section 9.02 being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as Administrative Agent is
not a Non-Consenting Lender, the Company may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (in the case of such principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts), (iii) the Company
or such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii), (iv) such assignment does not
conflict with applicable law and (v) the assignee shall have given its consent
to such Proposed Change and, as a result of such assignment and delegation and
any substantially contemporaneous assignments and delegations and consents, such
Proposed Change can be effected.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Guarantee Agreement, the Collateral
Agreements or any other Security Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

 

(e)                                  The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

SECTION 9.03.           Expenses; Indemnity; Damage Waiver.  (a)  The Borrowers
shall, jointly and severally, pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Arranger and
their respective Affiliates without duplication, including the reasonable and
documented fees, charges and disbursements of one primary counsel and if
reasonably necessary, one firm of local counsel in each jurisdiction as the
Administrative Agent shall deem advisable in connection with the creation and
perfection of the security interests in the Collateral provided under the Loan
Documents (and such additional counsels otherwise retained with the Company’s
consent (such consent not to be unreasonably withheld or delayed)), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, as well as the preparation, negotiation, execution, delivery and
administration of this Agreement, the other Loan Documents

 

124

--------------------------------------------------------------------------------


 

and any amendments, modifications and waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Arranger or any Lender and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of any counsel for any of the foregoing, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided that
the fees, charges and disbursements of counsel required to be paid by the
Borrowers pursuant to this clause (ii) shall be limited to (A) one counsel to
the Administrative Agent and for the Lenders (taken together as a single group
or client), (B) if reasonably necessary, one local counsel required in any
relevant local jurisdiction and applicable special regulatory counsel,
(C) additional counsel retained with the Company’s consent (such consent not to
be unreasonably withheld or delayed) and (D) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest, one additional counsel for each party
subject to such conflict.

 

(b)                                 The Borrowers shall, jointly and severally,
indemnify the Administrative Agent (and any sub-agent thereof), each Arranger
and each Lender, and each Related Party of any of the foregoing Persons and
permitted successors and assigns of any of the foregoing Persons, without
duplication (each such Person being called an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including reasonable and documented fees,
charges and disbursements of counsel (limited to reasonable fees, disbursements
and other charges of one primary counsel for all Indemnitees, taken as a whole,
and, if reasonably necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest, where an Indemnitee affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for such
affected Indemnitee) and other reasonable and documented out-of-pocket expenses,
incurred by or asserted against any Indemnitee arising out of, in connection
with or as a result of (i) the structuring, arrangement and syndication of the
credit facilities provided for herein, the preparation, execution, delivery,
operation and administration of this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or the use
of the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any Mortgaged Property or any other property
owned, leased or operated by the Company or any Subsidiary or any Environmental
Liability related in any way to the Company or any Subsidiary or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement or any other Loan Document,
any Affiliate of any of the foregoing or any third party (and regardless of
whether any Indemnitee is a party thereto); provided that the

 

125

--------------------------------------------------------------------------------


 

foregoing indemnity shall not, as to any Indemnitee, apply to any losses,
claims, damages, penalties, liabilities or related expenses to the extent they
(A) are found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct, bad faith or gross
negligence of such Indemnitee or any of its controlled Affiliates or any of the
officers, directors, employees, agents, advisors or other representatives of any
of the foregoing, in each case who are involved in the Transactions, (B) result
from a claim brought by the Company or any of its Subsidiaries for a material
breach of such Indemnitee’s or its controlled Affiliate’s or any officers,
directors, employees, agents, advisors or other representatives of any of the
foregoing’s obligations under this Agreement or any other Loan Document if the
Company or such Subsidiary has obtained a final and non-appealable judgment in
the Company’s or its Subsidiary’s favor on such claim as determined by a court
of competent jurisdiction, (C) result from a proceeding that does not involve an
act or omission by either Borrower or any of its Affiliates and that is brought
by an Indemnitee against any other Indemnitee (other than a proceeding that is
brought against an Indemnitee in its capacity as or in fulfilling its roles as
an agent or arranger hereunder or any similar role with respect to the
Indebtedness incurred or to be incurred hereunder, unless such proceeding arises
from the gross negligence, bad faith or willful misconduct of such Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment)) or (D) results from settlements effected without the
Company’s prior written consent (such consent not to be unreasonably withheld or
delayed); provided that, if settled with the Company’s prior written consent,
the Borrowers agree to indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, penalties, liabilities or related
expenses by reason of such settlement in accordance with the other provisions of
this Section 9.03(b).  Without limiting the foregoing proviso, and to the extent
permitted by applicable law, the Borrowers agree not to assert, and hereby
waive, and shall cause the Company and its Subsidiaries not to assert and to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that they now or hereafter may have by statute or otherwise against any
Indemnitee.  This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrowers fail to
pay any amount required to be paid by it under paragraph (a) or (b) of this
Section 9.03 to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as applicable, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Administrative
Agent (or such sub-agent) or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity.  For purposes of this Section 9.03, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the outstanding Term
Loans and unused Term Commitments, in each case, at that time.

 

(d)                                 To the fullest extent permitted by
applicable law, the Company shall not assert, or permit any of its Affiliates or
Related Parties to assert, and each hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of

 

126

--------------------------------------------------------------------------------


 

information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet) or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or the
use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 9.03
shall be payable within ten Business Days after written demand therefor.

 

SECTION 9.04.           Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) neither the Company nor the U.S. Borrower may assign, delegate or otherwise
transfer any of its respective rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment, delegation or transfer by the Company or the U.S. Borrower without
such consent shall be null and void) and (ii) no Lender may assign, delegate or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04), any Arranger and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, any Arranger and any
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees after the funding of the Initial Term Loans on the Closing
Date all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)                               the Company; provided that no consent of the
Company shall be required (1) for an assignment and delegation to a Lender, an
Affiliate of a Lender or an Approved Fund, (2) if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, for
any other assignment and delegation; provided further that the Company shall be
deemed to have consented to any such assignment and delegation unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment and
delegation of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

127

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment and
delegation to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment and delegation of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment and delegation
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment and delegation or, if no trade date is so specified,
as of the date the Assignment and Assumption with respect to such assignment and
delegation is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided
that no such consent of the Borrowers shall be required if an Event of Default
has occurred and is continuing;

 

(B)                               each partial assignment and delegation shall
be made as an assignment and delegation of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit the assignment and delegation
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C)                               the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, provided
that (1) only one such processing and recordation fee shall be payable in the
event of simultaneous assignments and delegations from any Lender or its
Approved Funds to one or more other Approved Funds of such Lender and (2) with
respect to any assignment and delegation pursuant to Section 2.17(b) or 9.02(c),
the parties hereto agree that such assignment and delegation may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto; and

 

(D)                               the assignee, if it shall not be a Lender,
shall (1) deliver to the Administrative Agent and to the Company any tax forms
required by Section 2.15(f) and (2) to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned and delegated by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned and delegated by such Assignment

 

128

--------------------------------------------------------------------------------


 

and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and subject
to the obligations and limitations of) Sections 2.13, 2.14, 2.15 and 9.03).  Any
assignment, delegation or other transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and,
as to entries pertaining to it, any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon receipt by the Administrative Agent of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.15(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.04 and any written consent to such assignment and delegation
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this
Section 9.04 or is otherwise not in proper form, it being acknowledged that the
Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee.  No assignment or delegation shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 9.04
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in

 

129

--------------------------------------------------------------------------------


 

proper form, and each assignee, by its execution and delivery of an Assignment
and Assumption, shall be deemed to have represented to the assigning Lender and
the Administrative Agent that such assignee is an Eligible Assignee.

 

(vi)                              The words “execution”, “signed”, “signature”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
applicable, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act or any other similar State laws
based on the Uniform Electronic Transactions Act.

 

(c)                                  Any Lender may, without the consent of (or
notice to) the Company, the U.S. Borrower or the Administrative Agent, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the U.S. Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(f) (it being understood
and agreed that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.16 and 2.17 as if it were an assignee under
paragraph (b) of this Section 9.04 and (B) shall not be entitled to receive any
greater payment under Section 2.13 or 2.15, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law or compliance by any Lender with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.17(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the

 

130

--------------------------------------------------------------------------------


 

name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may, without the consent of the
Company or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding anything else to the
contrary contained in this Agreement, any attempted assignment or sale of a
participation to a Person who is not an Eligible Assignee shall be null and
void.

 

SECTION 9.05.           Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Lender or any Affiliate of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.13, 2.14, 2.15, 2.16(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06.           Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a

 

131

--------------------------------------------------------------------------------


 

single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the syndication of the Loans and Commitments constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07.           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates,
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or its Affiliates to or for the credit or the account
of any Loan Party against any of and all the Obligations then due of the
Borrowers or any such other Loan Party now or hereafter existing under this
Agreement or the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Loan Parties may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such Indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set-off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and the other Loan Documents
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender agrees to notify the applicable Loan Parties and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application. The rights of each Lender and their
respective Affiliates under this Section 9.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have.

 

SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process. (a)  This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the

 

132

--------------------------------------------------------------------------------


 

transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York; provided, however, that
(i) security interests in any OCS-Funded Know-How shall be granted solely under
security agreements governed by Israeli law, (ii) any such claim, controversy,
dispute or cause of action based upon, arising out of or relating to the
Research Law, Chief Scientist Rights, or the pledge of any OCS-Funded Know-How
or the realization of any such pledge, (iii) the interpretation of the
definition of EZ Chip Material Adverse Effect (and whether or not an EZ Chip
Material Adverse Effect has occurred), (iv) the accuracy of any Specified
Acquisition Agreement Representations and whether as a result of any inaccuracy
thereof the Company and Mondial Europe Sub Ltd. have the right (without regard
to any notice requirement) to terminate their obligations (or to refuse to
consummate the acquisition) under the Acquisition Agreement and (v) whether the
acquisition has been consummated in accordance with the terms of the Acquisition
Agreement, in each case, shall be governed by, and construed in accordance with,
the laws of the State of Israel (in each case, without regard to the principles
of conflict of laws thereof, to the extent that the same are not mandatorily
applicable by statute and would require or permit the application of the law of
another jurisdiction).

 

(b)                                 The Company and the U.S. Borrower each
irrevocably and unconditionally agree that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender or any Related Party of any of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of such courts and agrees that all claims in respect of any
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court.  Each party hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action, litigation or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or any of its properties in the courts of any jurisdiction. 
Notwithstanding the foregoing, (i) security interests in OCS-Funded Know-How
shall be subject to the exclusive jurisdiction of the courts of Israel and
(ii) any action, litigation or proceeding of any kind or description based upon,
arising out of or relating to the Research Law, Chief Scientist Rights, or the
pledge of any OCS-Funded Know-How or the realization of any such pledge shall be
subject to the exclusive jurisdiction of the applicable courts of the State of
Israel and each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such courts.

 

(c)                                  The Company and the U.S. Borrower hereby
irrevocably and unconditionally waive, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in

 

133

--------------------------------------------------------------------------------


 

paragraph (b) of this Section 9.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.           Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors on a
need-to-know basis, it being understood and agreed that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its Related Parties) to any Hedging Agreement
relating to the Company or any Subsidiary and its obligations hereunder or under
any other Loan Document, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein

 

134

--------------------------------------------------------------------------------


 

or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company or its Subsidiary.  For purposes of
this Section 9.12, “Information” means all information received from the Company
relating to the Company or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Company or its Subsidiary;
provided that, in the case of information received from the Company or its
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.  If the Administrative Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to the Company.

 

SECTION 9.14.           Release of Liens and Guarantees.  A Loan Party (other
than the Company and the Borrower) shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Loan Party shall be automatically
released, (i) upon the consummation of any transaction permitted by this
Agreement as a result of which such Loan Party ceases to be a Subsidiary (or
becomes an Excluded Subsidiary (other than solely as a result of such Subsidiary
ceasing to be a Significant Subsidiary) or an Unrestricted Subsidiary) and
(ii) at the request of the Company, when such Loan Party becomes an Excluded
Subsidiary solely as a result of such Subsidiary ceasing to be a Significant
Subsidiary; provided that, in each case, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise; provided further that as of any date
upon which a Loan Party (other than the Company and the Borrower) becomes an
Excluded Subsidiary, the Company shall be deemed to have made an Investment in a
Person that is not a Loan Party in an amount equal to the fair market value of
the assets (net of third-party liabilities and intercompany assets) of such
Subsidiary as of such date (as determined reasonably and in good faith by a
Financial Officer of the Company).

 

Upon any sale or other transfer by any Loan Party (other than to the Company or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any

 

135

--------------------------------------------------------------------------------


 

Security Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents shall be
automatically released.  In connection with any termination or release pursuant
to this Section 9.14, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section 9.14 shall be without
recourse to or warranty by the Administrative Agent.  Each of the Secured
Parties irrevocably authorizes the Administrative Agent, at its option and in
its discretion, to effect the releases set forth in this Section 9.14.

 

SECTION 9.15.           USA PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the USA
PATRIOT Act.

 

SECTION 9.16.           No Fiduciary Relationship.  Each of the Company and the
U.S. Borrower, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Company, the U.S. Borrower, the
Subsidiaries and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Arrangers, the Lenders or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.  The Administrative Agent, the Arranges, the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Company, the U.S. Borrower, the Subsidiaries and
their respective Affiliates, and none of the Administrative Agent, the
Arrangers, the Lenders or any of their respective Affiliates has any obligation
to disclose any of such interests to the Company, the U.S. Borrower, the
Subsidiaries or any of their respective Affiliates.  Each of the Company and the
U.S. Borrower hereby agrees that neither it nor any of its Affiliates will
assert any claim against the Administrative Agent, the Arrangers, the Lenders or
any of their respective Affiliates based on alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.17.           Non-Public Information.  (a)  Each Lender acknowledges
that all information, including requests for waivers and amendments, furnished
by the Company, the U.S. Borrower or the Administrative Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI.  Each Lender represents to
the Company, the U.S. Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, State and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, State and foreign securities laws.

 

136

--------------------------------------------------------------------------------


 

(b)                                 The Company, the U.S. Borrower and each
Lender acknowledge that, if information furnished by the Company or the U.S.
Borrower pursuant to or in connection with this Agreement is being distributed
by the Administrative Agent through the Platform, (i) the Administrative Agent
may post any information that the Company or the U.S. Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Company or the U.S. Borrower has not
indicated whether any information furnished by it pursuant to or in connection
with this Agreement contains MNPI, the Administrative Agent reserves the right
to post such information solely on that portion of the Platform as is designated
for Private Side Lender Representatives.  The Company and the U.S. Borrower
agree to clearly designate all information provided to the Administrative Agent
by or on behalf of the Company or the U.S. Borrower that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Company or the U.S.
Borrower without liability or responsibility for the independent verification
thereof.

 

SECTION 9.18.           Judgment Currency.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in U.S. Dollars into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction U.S. Dollars could be purchased with such other currency
on the Business Day immediately preceding the day on which final judgment is
given.

 

(b)                                 The obligations of each party hereto in
respect of any sum due to any other party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than U.S. Dollars, be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase U.S. Dollars with the Judgment Currency; if the
amount of U.S. Dollars so purchased is less than the sum originally due to the
Applicable Creditor in U.S. Dollars, such party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Applicable Creditor
against such deficiency.  The obligations of the parties contained in this
Section 9.18 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.19.           Lender Representation.  Each Lender that is subject to
the Bank of Israel or Supervisor of Capital Markets, Insurance and Savings
Department guidelines and directives hereby represents that, based on the
information that has been made available to it, the making of the Initial Term
Loans by such Lender on the Closing Date would not have resulted in such Lender
exceeding the limits under Bank of Israel guidelines and directives with respect
to single borrowers (“Loveh Boded”), groups of borrowers (“Kvutzat Lovim”),
connected persons (“Anashim Kshurim”) or any other limit or limitations imposed
thereunder.

 

SECTION 9.20.           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan

 

137

--------------------------------------------------------------------------------


 

Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature pages follow]

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MELLANOX TECHNOLOGIES, LTD., as the Israeli Borrower

 

 

 

By:

 

 

 

/s/ Meir Alon

 

 

Name:

Meir Alon

 

 

Title:

Authorized Signatory

 

 

 

MELLANOX TECHNOLOGIES, INC., as the U.S. Borrower

 

 

 

By:

 

 

 

/s/ Jacob Shulman

 

 

Name:

Jacob Shulman

 

 

Title:

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

By:

 

 

 

/s/ Bruce S. Borden

 

 

Name:

Bruce S. Borden

 

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

 

 

 

/s/ Bruce S. Borden

 

 

Name:

Bruce S. Borden

 

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Citibank, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Stuart Darby

 

 

 

Name: Stuart Darby

 

 

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

BANK HAPOALIM B.M., as a Lender

 

 

 

 

 

By:

 

By:

 

 

 

 

/s/ Bercovitch Tuvia

 

 

/s/ Baruch Cohen

 

Name: Bercovitch Tuvia

 

 

Name: Baruch Cohen

 

Title: North Business Center Manager

 

 

Title: Customer Relation Manage

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Bank Leumi le-Israel B.M., as a Lender

 

 

 

 

 

By:

 

By:

 

 

 

 

/s/ Danny Shapira

 

 

/s/ Galit Greenberg

 

Name: Danny Shapira

 

 

Name: Galit Greenberg

 

Title: 3464

 

 

Title: 4607

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Mizrahi Tefahot Bank Ltd., as a Lender

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Gerry B. Perez

 

 

 

Name: Gerry B. Perez

 

 

 

Title: SVP & CCO

 

 

By:

 

 

 

 

 

 

/s/ Mary Mikolaitis-Ryan

 

 

 

Name: Mary Mikolaitis-Ryan

 

 

 

Title: SVP & Chief Compliance & Operations Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

SILICON VALLEY BANK, as a Lender

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Alina Zinchik

 

 

 

Name: Alina Zinchik

 

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

Commitments

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

65,333,333.33

 

Citibank, N.A.

 

$

65,333,333.33

 

Bank Leumi le-Israel B.M.

 

$

42,000,000

 

Bank Hapoalim B.M.

 

$

42,000,000

 

Silicon Valley Bank

 

$

37,333,333.33

 

Mizrahi Tefahot Bank Ltd.

 

$

28,000,000

 

Total

 

$

280,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

Subsidiaries

 

Name of Entity

 

Jurisdiction

 

Ownership

 

Type of
Stock

 

Loan Party or
Excluded
Subsidiary?

Mellanox Technologies, Inc.

 

California

 

Wholly owned subsidiary of Mellanox Technologies, Ltd.

 

Common shares

 

Loan Party

Mellanox Technologies TLV Ltd.

 

Israel

 

Wholly owned subsidiary of Mellanox Technologies, Ltd.

 

Ordinary shares

 

Loan Party

Mellanox Technologies Distribution Ltd.

 

Israel

 

Wholly owned subsidiary of Mellanox Technologies, Ltd.

 

Ordinary shares

 

Loan Party

Mellanox Federal Systems, LLC

 

Delaware

 

Wholly owned subsidiary of Mellanox Technologies, Inc.

 

Common shares

 

Loan Party

Mellanox Technologies Silicon Photonics Inc.
(formerly known as Kotura, Inc.)

 

California

 

Wholly owned subsidiary of Mellanox Technologies, Inc.

 

Common shares

 

Loan Party

Integrity Project Ltd.

 

Israel

 

Wholly owned subsidiary of Mellanox Technologies TLV Ltd.

 

Ordinary shares

 

Loan Party

Arroyo Holding Corp.

 

Delaware

 

Wholly owned subsidiary of Mellanox Technologies Silicon Photonics Inc.

 

Common stock

 

Excluded Subsidiary

Arroyo Light Holding Corp.

 

Delaware

 

Wholly owned subsidiary of Arroyo Holding Corp.

 

Common stock

 

Excluded Subsidiary

Arroyo Sub Holding Corp.

 

Delaware

 

Wholly owned subsidiary of Arroyo Holding Corp.

 

Common stock

 

Excluded Subsidiary

 

--------------------------------------------------------------------------------


 

Lightcross, Inc

 

Delaware

 

Owned 50% by Arroyo Light Holding Corp. and 50% by Arroyo Sub Holding Corp.

 

Common stock

 

Excluded Subsidiary

EZchip Semiconductor Ltd.

 

Israel

 

Wholly owned by Mellanox Technologies Limited

 

Ordinary shares

 

Excluded Subsidiary

EZchip Technologies Ltd.

 

Israel

 

Wholly owned by EZchip Semiconductor Ltd.

 

Ordinary Shares, Preferred A Shares, Preferred B Shares and Preferred C Shares

 

Excluded Subsidiary

EZchip, Inc.

 

Delaware

 

Wholly owned by EZchip Technologies Ltd.

 

Common stock

 

Excluded Subsidiary

EZchip Semiconductor, Inc.

 

Delaware

 

Wholly owned by EZchip, Inc.

 

Common stock

 

Excluded Subsidiary

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

Insurance

 

1.              Israeli Insurance Program: covering Mellanox Technologies, Ltd.,
Mellanox Technologies Distribution Ltd., Mellanox Technologies TLV Ltd., and
Integrity Project Ltd.

 

1.1

·                  Name of Policy: Property All Risk including EQ and NP

·                  Insurer: AIG

·                  Policy No.: 470000284215

·                  Aggregate Coverage Amount: USD 200,000,000 (as an aggregate
of the individual heads of liability set out in the policy)

 

1.2

·                  Name of Policy: Third Party Liability

·                  Insurer: AIG

·                  Policy No.: 530000223115

·                  Aggregate Coverage Amount: USD 5,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

1.3

·                  Name of Policy: Employers Liability

·                  Insurer: AIG

·                  Policy No.: 540000224715

·                  Aggregate Coverage Amount: USD 10,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

1.4

·                  Name of Policy: Personal Accidents Insurance

·                  Insurer: AIG

·                  Policy No.: 57000739315

·                  Aggregate Coverage Amount: USD 50,000 (as an aggregate of the
individual heads of liability set out in the policy)

 

2.              International Program: covering Mellanox Technologies, Inc.,
Mellanox Technologies Silicon Photonics Inc., Mellanox Federal Systems, LLC,
Arroyo Holding Corp., Arroyo Light Holding Corp., Arroyo Sub. Holding Corp., and
Lightcross, Inc.

 

Global coverage for Umbrella, Cargo, Crime, Errors and Omissions and Product
liabilities.

 

2.1

·                  Name of Policy: Commercial Property (Domestic Package)

·                  Insurer: Zurich Insurance

·                  Policy No.: CPO9805422-04

·                  Aggregate Coverage Amount: USD 68,534,365 (as an aggregate of
the individual heads of liability set out in the policy)

 

--------------------------------------------------------------------------------


 

2.2

·                  Name of Policy: General Liability (Domestic Package)

·                  Insurer: Zurich Insurance

·                  Policy No.: CPO9805422-04

·                  Aggregate Coverage Amount: USD 1,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.3

·                  Name of Policy: Foreign Package

·                  Insurer: Zurich Insurance

·                  Policy No.: ZE9827110-05

·                  Aggregate Coverage Amount: USD 1,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.4

·                  Name of Policy: Domestic Automobile Liability (Domestic
Package)

·                  Insurer: Zurich Insurance

·                  Policy No.: CPO9805422-04

·                  Aggregate Coverage Amount: USD 1,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.5

·                  Name of Policy: Umbrella Liability

·                  Insurer: Zurich Insurance

·                  Policy No.: AUC9805550-04

·                  Aggregate Coverage Amount: USD 25,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.6

·                  Name of Policy: Global Cargo Stock Throughput

·                  Insurer: Underwriters at Lloyd’s of London/Price Forbes

·                  Policy No.: N15CA14990

·                  Aggregate Coverage Amount: USD 50,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.7

·                  Name of Policy: Domestic Workers Compensation

·                  Insurer: Zurich Insurance

·                  Policy No.: WC5852558-03

·                  Aggregate Coverage Amount: Statutory Limits (as an aggregate
of the individual heads of liability set out in the policy)

 

2.8

·                  Name of Policy: Errors and Omissions Liability

·                  Insurer: Underwriters at Lloyd’s of London/Aspen

·                  Policy No.: B0595EO0908102015

·                  Aggregate Coverage Amount: USD 7,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

--------------------------------------------------------------------------------


 

2.9

·                  Name of Policy: Global Crime (Executive Risk Protection
Package)

·                  Insurer: Chubb Insurance Company

·                  Policy No.: 82219359

·                  Aggregate Coverage Amount: USD 500,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.10

·                  Name of Policy: Fiduciary Liability (Executive Risk
Protection Package)

·                  Insurer: Chubb Insurance Company

·                  Policy No.: 82219359

·                  Aggregate Coverage Amount: USD 3,000,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

2.11

·                  Name of Policy: Business Travel Accident

·                  Insurer: American International Group (AIG)

·                  Policy No.: GTP0009138754

·                  Aggregate Coverage Amount: USD 500,000 (as an aggregate of
the individual heads of liability set out in the policy)

 

3.              Directors and Officers: Global coverage

 

3.01

·                  Name of Policy: Directors and Officers

·                  Insurers: lead by Axis / XL Catlin / Endurance

·                  Aggregate Coverage Amount: USD 50,000,000 + 10,000,000 SIDE A
(as an aggregate of the individual heads of liability set out in the policy)

·                  Policy No.: As set out in the table below:

 

Layer

 

Insurer

 

Policy no.

Primary Layer:

 

50% Axis
33.33% XL Catlin
20% Endurance

 

FD111050e

1st Excess Layer

 

100% XL Catlin

 

FD111051e

2nd Excess Layer

 

25% Endurance
50% Pioneer
25%  Axis

 

FD111052e

3rd Excess Layer

 

50% Navigators
50%  CV Starr

 

FD111053e

 

--------------------------------------------------------------------------------


 

4th Excess Layer

 

50% Navigators
50%  CV Starr

 

FD111054e

Side ADIC - 5th Excess Layer

 

33.34% CV Starr
33.33% HCC
33.33% AIG

 

FD111055e

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Post-Closing Actions

 

1.              On the day of the Effective Time, the Company shall (a) execute
and deliver to the Administrative Agent a fixed charge over the Equity Interests
of EZ Chip, in form and substance reasonably satisfactory to the Administrative
Agent, (b) deliver to the Administrative Agent the stock certificate
representing the Equity Interests of EZ Chip (to the extent such Equity
Interests are certificated) and irrevocable instructions relating to the Equity
Interests of EZ Chip and (c) deliver to the Administrative Agent a customary
favorable written opinion (addressed to the Administrative Agent and the
Lenders) of Herzog Fox & Neeman, special Israeli counsel for the Loan Parties,
as to the matters set forth in the foregoing clauses (a) and (b) and reasonably
satisfactory to the Administrative Agent.

 

2.              No later than one Business Day (which, for this purpose, shall
also exclude any days on which the applicable registrar is not open for
business) after the Closing Date, the Company and each other applicable Loan
Party shall cause each of the following documents to be filed and bear the stamp
of the Companies Registrar or the Patent Registrar, as applicable: (a) all
floating charges executed and delivered by the Company and each other applicable
Loan Party on the Closing Date, (b) all other filings to be made by the Company
and each other applicable Loan Party with the Companies Registrar (excluding the
pledge over the Equity Interests of EZ Chip, which is subject to paragraph 3
below), and (c) all debentures creating pledges over patents executed and
delivered by the Company and each other applicable Loan Party on the Closing
Date.

 

3.              No later than one Business Day (which, for this purpose, shall
also exclude any days on which the Companies Registrar is not open for business)
after the day of the Effective Time, the Company shall cause the pledge over the
Equity Interests of EZ Chip to be filed and bear the stamp of the Companies
Registrar.

 

4.              Except in respect of U.S. Patent No. 7386207, which the Company
represents and warrants is not material to the businesses of the Company or any
of its Subsidiaries, each Grantor will clear and correct defects in the chain of
title (including any recordations of name changes) of the Intellectual Property
owned by such Grantor, individually or in the aggregate, by making appropriate
filings with the United States Patent and Trademark Office and United States
Copyright Office no later than 30 days after the Closing Date, and will provide
documentation of such filings to the Administrative Agent no later than 10
Business Days after making same.

 

5.              No later than March 1, 2016, the Administrative Agent shall have
received evidence of the filing of a UCC-3 termination with respect to financing
statement file number 11-7268011734 04/28/2011 filed against Kotura, Inc. with
the California Secretary of State.

 

6.              No later than 30 days after the Closing Date, the Administrative
Agent shall have received endorsements naming the Administrative Agent, for the
benefit of the Secured Parties, as additional insured or loss payee under the
insurance policies of the Company and its Subsidiaries in accordance with
Section 5.07 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

Debtor

 

Creditor

 

Amount (USD)1

 

Mellanox Technologies, Inc.

 

Beijing Mellanox Technologies Co. Ltd.

 

149,000

 

 

--------------------------------------------------------------------------------

1 Rounded up to the nearest $1000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

Existing Investments

 

Investor

 

Company

 

Amount (USD)2

 

Mellanox Technologies, Ltd.

 

Mellanox Technologies Denmark ApS

 

4,066,000

 

Mellanox Technologies, Ltd.

 

Mellanox Technologies Denmark Holding ApS

 

919,000

 

Mellanox Technologies, Ltd.

 

Beijing Mellanox Technologies Co. Ltd.

 

150,000

 

Mellanox Technologies TLV Ltd.

 

Mellanox Technologies Japan KK

 

84,000

 

Mellanox Technologies TLV Ltd.

 

Mellanox Technologies UK Ltd.

 

48,637,000

 

Mellanox Technologies, Ltd.

 

Luxtera

 

6,239,000

 

Mellanox Technologies, Ltd.

 

Qualisystems

 

1,500,000

 

EZchip Semiconductor Ltd.

 

Noviflow Inc.

 

211,800

3

EZchip Semiconductor Ltd.

 

BehavioReal Ltd

 

350,000

4

 

--------------------------------------------------------------------------------

2 Rounded up to the nearest $1,000.

3 Consideration received in 679,808 Class A Shares in Noviflow Inc.

4 Consideration received as a combination of 149,440 Preferred A3 Shares in
BehavioReal Ltd and cash.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

Existing Restrictions

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
(as defined below), (a) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facilities identified below (including any
Guarantees) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption
(including the Standard Terms and Conditions), without representation or
warranty by the Assignor.

 

1.            Assignor:

 

2.            Assignee:

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1

 

3.           Borrowers: Mellanox Technologies, Ltd. and Mellanox
Technologies, Inc.

 

4.          Administrative Agent: JPMorgan Chase Bank, N.A., as the
Administrative Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

1                   Select as applicable.

 

--------------------------------------------------------------------------------


 

5.                                      Credit Agreement: The Credit Agreement
dated as of February 22, 2016, among the Borrowers, the Lenders party thereto
and the Administrative Agent, as amended, supplemented or otherwise modified as
of the date hereof

 

6.                                      Assigned Interest:2

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans3

 

Term Loans

 

$

 

 

$

 

 

 

%

[                       ]4

 

$

 

 

$

 

 

 

%

 

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.

 

--------------------------------------------------------------------------------

2     Must comply with the minimum assignment amount set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

 

3     Set forth, to at least nine decimals, as a percentage of the
Commitments/Loans of all Term Lenders, Incremental Term Lenders or Refinancing
Lenders of any Series, as applicable.

 

4     In the event Incremental Term Commitments/Loans or Refinancing
Commitments/Loans of any Series are established under Section 2.19 or
Section 2.20 of the Credit Agreement, as applicable, refer to the Series of such
Incremental Term Commitments/Loans or Refinancing Commitments/Loans assigned, as
applicable.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and]1 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:]2

 

 

 

[MELLANOX TECHNOLOGIES, LTD., as the Borrower Representative]

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

1     To be included only if the consent of the Administrative Agent is required
by Section 9.04(b)(i)(B) or 9.04(b)(ii)(A) of the Credit Agreement.

 

2     To be included only if the consent of the Company is required by
Section 9.04(b)(i)(A) or 9.04(b)(ii)(A) of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of either Borrower, any
Subsidiary or any Affiliate of either Borrower or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by either
Borrower, any Subsidiary or any Affiliate of either Borrower or any other Person
of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including, for the avoidance of doubt, that it is not a Disqualified
Institution), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (v) if it is a
Lender that is a U.S. Person, attached to this Assignment and Assumption is an
executed original of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax and an executed original of State of Israel
Ministry of Finance form A/114, (vi) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement (including
Section 2.15(f) thereof), duly completed and executed by the Assignee, and
(vii) it does not bear a relationship to either Borrower as described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date.  The Assignor
and the Assignee shall make all such adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves as they shall have
agreed, and the Administrative Agent shall have no obligations with respect to
any such adjustment.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road OPS 2 Floor 3

Newark, DE 19713

Attention: Christopher Jackson
Telephone: +1 302-634-1198

Fax: +1 302-634-3301
Email: Christopher.jackson@chase.com; 12012443629@tls.ldsprod.com

 

Copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Bruce Borden

Telephone: +1 212-270-5799

Fax: +1 212-270-5127

Email: bruce.s.borden@jpmorgan.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel, Mellanox Technologies, Inc., a California
corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

This notice constitutes a Borrowing Request and the Borrower Representative
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
it requests a Borrowing under the Credit Agreement, and in connection therewith
specifies the following information with respect to such Borrowing:

 

(A)       Name of Borrower Representative:  Mellanox Technologies, Ltd.

 

(B)       Class of Borrowing:1

 

(C)       Aggregate principal amount of Borrowing :2

 

--------------------------------------------------------------------------------

1     Specify Term Loan Borrowing, Incremental Term Loan Borrowing or
Refinancing Term Loan Borrowing, and if an Incremental Term Loan Borrowing or
Refinancing Term Loan Borrowing, specify the Series.

 

2     Must comply with Section 2.02(c) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(D)       Date of Borrowing (which is a Business Day):

 

(E)        Type of Borrowing:3

 

(F)         Interest Period and the last day thereof:4

 

(G)       Location and number of the Israeli Borrower’s account to which
proceeds of the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                                                                        )

 

 

 

Very truly yours,

 

 

 

MELLANOX TECHNOLOGIES, LTD., as the Borrower Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

3     Specify Eurocurrency or ABR Borrowing.  If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.

 

4     Applicable to Eurocurrency Borrowings, shall be subject to the definition
of “Interest Period” and can be a period of one, two, three or six months (or,
if agreed by all Lenders participating in the requested Borrowing, twelve months
or any other period acceptable to the Administrative Agent).  If an Interest
Period is not specified, then the Borrower Representative shall be deemed to
have selected an Interest Period of three months’ duration.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

[FORM OF] COLLATERAL AGREEMENT

 

dated as of

 

February 22, 2016,

 

among

 

MELLANOX TECHNOLOGIES LTD.,

 

MELLANOX TECHNOLOGIES, INC.,

 

THE OTHER SUBSIDIARIES OF MELLANOX TECHNOLOGIES LTD.
IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

Pledge of Securities

 

 

 

SECTION 2.01.

Pledge

5

SECTION 2.02.

Delivery of the Pledged Securities; Uncertificated Securities

5

SECTION 2.03.

Representations and Warranties

7

SECTION 2.04.

Registration in Nominee Name; Denominations

8

SECTION 2.05.

Voting Rights; Dividends and Interest

8

 

 

 

ARTICLE III

 

Security Interests in Personal Property

 

 

 

SECTION 3.01.

Security Interest

10

SECTION 3.02.

Representations and Warranties

12

SECTION 3.03.

Covenants

14

SECTION 3.04.

Instruments and Tangible Chattel Paper

15

SECTION 3.05.

Intellectual Property Covenant

15

SECTION 3.06.

Commercial Tort Claims

17

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.01.

Remedies Upon Default

17

SECTION 4.02.

Application of Proceeds

19

SECTION 4.03.

Grant of License To Use Intellectual Property

20

SECTION 4.04.

Securities Act

20

 

 

 

ARTICLE V Indemnity, Subrogation, Contribution and Subordination

 

 

 

SECTION 5.01.

Indemnity and Subrogation

21

SECTION 5.02.

Contribution and Subrogation

21

SECTION 5.03.

Subordination

22

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Miscellaneous

 

 

 

SECTION 6.01.

Notices

22

SECTION 6.02.

Waivers; Amendment

22

SECTION 6.03.

Administrative Agent’s Fees and Expenses; Indemnification

23

SECTION 6.04.

Survival

23

SECTION 6.05.

Counterparts; Effectiveness; Successors and Assigns

24

SECTION 6.06.

Severability

24

SECTION 6.07.

Governing Law; Jurisdiction; Consent to Service of Process

24

SECTION 6.08.

WAIVER OF JURY TRIAL

25

SECTION 6.09.

Headings

25

SECTION 6.10.

Security Interest Absolute

25

SECTION 6.11.

Termination or Release

26

SECTION 6.12.

Additional Subsidiaries

26

SECTION 6.13.

Administrative Agent Appointed Attorney-in-Fact

26

SECTION 6.14.

Secured Cash Management Obligations and Secured Hedging Obligations

27

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Subsidiary Loan Parties

 

Schedule II

Pledged Equity Interests; Pledged Debt Securities

 

Schedule III

Intellectual Property

 

Schedule IV

Commercial Tort Claims

 

 

Exhibits

 

Exhibit I

Form of Supplement

 

Exhibit II-A

Form of Patent Security Agreement

 

Exhibit II-B

Form of Trademark Security Agreement

 

Exhibit II-C

Form of Copyright Security Agreement

 

 

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT dated as of February 22, 2016 (this “Agreement”), among the
Borrowers, the Subsidiaries from time to time party hereto and JPMorgan Chase
Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Mellanox Technologies, Ltd. (the “Israeli Borrower”
or the “Company”), Mellanox Technologies, Inc. (the “U.S. Borrower” and,
together with the Israeli Borrower, the “Borrowers”), the Lenders from time to
time party thereto and JPMCB, as Administrative Agent.  The Lenders have agreed
to extend credit to the Borrowers on the terms and subject to the conditions set
forth in the Credit Agreement.  The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement.  The Subsidiary Loan Parties are Subsidiaries of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.  Accordingly,
the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.            Defined Terms.  (a)  Each capitalized term used but not
defined herein and defined in the Credit Agreement shall have the meaning
specified in the Credit Agreement.  Each other term used but not defined herein
that is defined in the New York UCC (as defined herein) shall have the meaning
specified in the New York UCC.  The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

 

(b)           The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.            Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the Preamble hereto.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Borrowers” has the meaning assigned to such term in the Recitals hereto.

 

“Claiming Party” has the meaning assigned to such term in Section 5.02.

 

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

 

“Company” has the meaning assigned to such term in the Recitals hereto.

 

“Contributing Party” has the meaning assigned to such term in Section 5.02.

 

--------------------------------------------------------------------------------


 

“Copyright License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Copyright owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Copyright owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement, including, in the case of
any Grantor, the exclusive Copyright licenses set forth under its name on
Schedule III.

 

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including
registrations, recordings, supplemental registrations, pending applications for
registration, and renewals in the United States Copyright Office (or any similar
office in any other country or any political subdivision thereof), including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III and (c) any other adjacent or other rights related or appurtenant
to the foregoing, including moral rights.

 

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

 

“Grantors” means, collectively, the Borrowers and each Subsidiary Loan Party
party hereto from time to time.

 

“Indemnified Amount” has the meaning assigned to such term in Section 5.02.

 

“Intellectual Property” means all intellectual property rights throughout the
world, including rights in the following: (i) Patents, (ii)  Trademarks,
(iii) Copyrights and works of authorship, (iv) databases and data rights,
(v) trade secrets, know-how, formulae, inventions (whether or not patentable),
technology processes, techniques, technical data, designs, drawings, and
specifications, (vi) Software, (vii) Licenses, and (viii) all rights to sue for
the past, present or future infringement, dilution, misappropriation or other
violation of any of the foregoing anywhere in the world.

 

“IP Security Agreements” has the meaning assigned to such term in
Section 3.02(b).

 

“Israeli Borrower” has the meaning assigned to such term in the Recitals hereto.

 

“Israeli Grantor” means each Grantor that is formed under the laws of the State
of Israel.

 

“JPMCB” has the meaning assigned to such term in the Preamble hereto.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights in or to Intellectual
Property to which any Grantor is a party.

 

2

--------------------------------------------------------------------------------


 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means, collectively, (a) all the Loan Document Obligations,
(b) all the Secured Cash Management Obligations and (c) all the Secured Hedging
Obligations (other than any Excluded Swap Obligation).

 

“Patent License” means any written agreement to which a Grantor is a party, now
or hereafter in effect, granting to any Person any right to make, use or sell
any invention on which a Patent has been granted to any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent has been granted to any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

 

“Payment In Full” means when all Loan Document Obligations have been paid in
full (except contingent indemnification and expense reimbursement obligations
and tax gross-up or yield protection obligations which, in each case, survive
the termination of the Loan Documents and in respect of which no claim has been
made) and the Lenders have no further commitment to lend under the Credit
Agreement.

 

“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered by the Company to the Administrative Agent pursuant to
Section 4.01(h) of the Credit Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

3

--------------------------------------------------------------------------------


 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Software” means any and all (i) computer programs, systems, applications, and
code, including any and all software implementations of algorithms, models, and
methodologies, whether in source code or object code, (ii) databases and
compilations, including any and all libraries, data and collections of data
whether machine-readable, on paper or otherwise, (iii) description, flow charts,
and other work product used to design, plan, organize, and develop any of the
foregoing, screens, user interfaces, report formats, firmware, development
tools, templates, menus, buttons, and icons, (iv) the technology supporting, and
the contents and audiovisual displays of, any Internet site(s), and (v) all
documentation, other works of authorship and media, including user manuals and
other training documentation, related to or embodying any of the foregoing or on
which any of the foregoing is recorded.

 

“Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries identified
on Schedule I and (b) each other Subsidiary that becomes a party to this
Agreement after the Closing Date.

 

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

 

“Supplemental Perfection Certificate” means each supplemental Perfection
Certificate delivered by the Company pursuant to Section 5.03(b) of the Credit
Agreement.

 

“Trademark License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Trademark owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, global top level domain
names, social media identifiers, other source or business identifiers, designs
and general intangibles of like nature, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar office in any State of the
United States of America or any other country or any political subdivision
thereof, all extensions or renewals thereof, and all common law rights related
thereto, including, in the case of any Grantor, any of the foregoing set forth
under its name on Schedule III and (b) all goodwill associated therewith or
symbolized thereby.

 

“U.S. Borrower” has the meaning assigned to such term in the Recitals hereto.

 

SECTION 1.03.            Overriding Provision. Notwithstanding anything
contained in this Agreement to the contrary: (a) with respect to the security
interests granted by the Israeli Grantors pursuant to this Agreement, this
Agreement and each of the terms hereof relating to Collateral shall be limited
solely to Collateral (including each of its constitutive parts) located in

 

4

--------------------------------------------------------------------------------


 

the United States of America or governed by the laws of the United States of
America (including, for the avoidance of doubt, federal laws and state laws);
and (b) in respect of Collateral constituting OCS-Funded Know-How, the creation
of any security interest over such Collateral and any realization in respect
thereof shall be: (i) subject to the OCS Provision (including the Research Law
and the OCS approvals dated January 26, 2016 as may be amended from time to
time); and (ii) governed by the laws of the State of Israel and subject to the
exclusive jurisdiction of the Israeli courts.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.              Pledge.  As security for the payment in full of the
Obligations, each Grantor hereby assigns as security and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all
such Grantor’s right, title and interest in, to and under: (a)(i) the Equity
Interests in any Significant Subsidiary now or at any time hereafter owned by or
on behalf of such Grantor, including those set forth opposite the name of such
Grantor on Schedule II, but excluding any Excluded Assets and (ii) all
certificates and other instruments representing all such Equity Interests, but
excluding any Excluded Assets ((i) and (ii) collectively, the “Pledged Equity
Interests”); (b)(i) the debt securities now owned or at any time hereafter
acquired by such Grantor, including those listed opposite the name of such
Grantor on Schedule II, but excluding any Excluded Asset and (ii) all promissory
notes and other instruments evidencing all such debt securities, but excluding
any Excluded Asset ((i) and (ii) collectively, the “Pledged Debt Securities”);
(c) all other property of such Grantor that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section 2.01 or Section 2.02;
(d) subject to Section 2.05, all payments of principal, and all interest,
dividends or other distributions, whether paid or payable in cash, instruments
or other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the Pledged Equity Interests and Pledged
Debt Securities; (e) subject to Section 2.05, all rights and privileges of such
Grantor with respect to the securities, instruments and other property referred
to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any of the
foregoing, but in each case in respect of clauses (a) through (f), excluding any
Excluded Assets (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).  Notwithstanding the
foregoing, (i) to the extent MFS holds a U.S. facility security clearance and is
operating pursuant to a foreign ownership, control or influence (“FOCI”)
mitigation agreement, the Pledged Collateral with respect to MFS shall be
subject to the requirements of such FOCI mitigation agreement and the National
Industrial Security Program Operating Manual (“NISPOM”).  Without derogating
from Section 1.03 above, for the avoidance of doubt, the security interest
granted hereunder by the Israeli Grantors shall include any Pledged Collateral
owned by the Israeli Grantors that is issued by a Person that is organized under
the laws of the United States of America (including, for the avoidance of doubt,
federal and state laws).

 

SECTION 2.02.              Delivery of the Pledged Securities; Uncertificated
Securities.  (a)  Each Grantor agrees to deliver or cause to be delivered to the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent any and all Pledged Securities evidencing or representing
Pledged Equity Interests (other than (x) Equity Interests (other than those
issued by a Subsidiary) that are publicly traded securities subject to a
depositary such as DTC, or otherwise held through a securities intermediary in a
securities account and (y) Permitted Investments) (i) on the Closing Date, in
the case of any such Pledged Securities (other than those referred to in clause
(ii) below) owned by such Grantor on the Closing Date and (ii) as promptly as
practicable and, in any event, within 45 days (or such longer period as the
Administrative Agent) may, in its sole discretion, agree to in writing) after
the acquisition thereof, in the case of any such Pledged Securities acquired by
such Grantor after the Closing Date.

 

(b)           Each Grantor will cause (i) all Indebtedness owed to such Grantor
by the Company or any Subsidiary in an aggregate principal amount in excess of
$7,500,000 to be evidenced by the Intercompany Note or a promissory note and
(ii) each such promissory note to be pledged and delivered to the Administrative
Agent pursuant to Section 3.04, except that Indebtedness of the Company or any
Subsidiary that is owing to such Grantor and is incurred from time to time in
the ordinary course of business shall not be required to be evidenced by an
Intercompany Note or a promissory note and the ancillary documentation referred
to above (irrespective of the amount of such Indebtedness), to the extent that
such Indebtedness is repaid or reduced below the aforementioned $7,500,000, in
each case, within 45 days of the date incurred.

 

(c)           Upon delivery to the Administrative Agent as required hereunder,
any Pledged Securities shall be accompanied by undated stock powers or allonges,
as applicable, duly executed by the applicable Grantor in blank or other undated
instruments of transfer reasonably satisfactory to the Administrative Agent and
such other instruments and documents as the Administrative Agent may reasonably
request.  Each delivery of Pledged Securities after the Closing Date shall be
accompanied by a schedule providing the information required by Schedule II with
respect to such Pledged Securities; provided that failure to attach any such
schedule thereto shall not affect the validity of such pledge of such Pledged
Securities.  Each schedule so delivered after the Closing Date shall be deemed
attached hereto and made a part hereof as a supplement to Schedule II and any
prior schedules so delivered.

 

(d)           Each Grantor acknowledges and agrees that (i) to the extent any
interest in any United States limited liability company or United States limited
partnership controlled now or in the future by such Grantor (or by such Grantor
and one or more other Loan Parties) and pledged hereunder is a “security” within
the meaning of Article 8 of the New York UCC and is governed by Article 8 of the
New York UCC, such interest shall be certificated; and such certificate shall be
delivered to the Administrative Agent in accordance with Section 2.02(a) and
(ii) each such interest shall at all times hereafter continue to be such a
security and represented by such certificate.  Each Grantor further acknowledges
and agrees that with respect to any interest in any United States limited
liability company or United States limited partnership controlled now or in the
future by such Grantor (or by such Grantor and one or more other Loan Parties)
and pledged hereunder that is not a “security” within the meaning of Article 8
of the New York UCC, the terms of such interest shall at no time provide that
such interest is a “security” within the meaning of Article 8 of the New York
UCC, nor shall such interest be represented by a certificate, unless such
Grantor provides prior written notification to the Administrative Agent that the
terms of such interest so provide that such interest is a “security”

 

6

--------------------------------------------------------------------------------


 

within the meaning of Article 8 of the New York UCC and such interest is
thereafter represented by a certificate, and such certificate shall be delivered
to the Administrative Agent in accordance with Section 2.02(a).

 

SECTION 2.03.              Representations and Warranties.  The Grantors jointly
and severally represent and warrant to the Administrative Agent, for the benefit
of the Secured Parties, that:

 

(a)           Schedule II sets forth, as of the Closing Date, a true and
complete list, with respect to each Grantor, of (i) all the Pledged Equity
Interests owned by such Grantor and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
such Pledged Equity Interests and (ii) all the Pledged Debt Securities owned by
such Grantor (other than any Pledged Equity Interests or Pledged Debt Securities
that are not or are not yet required to have been delivered to the
Administrative Agent under the terms of this Agreement or the Credit Agreement);

 

(b)           the Pledged Equity Interests and Pledged Debt Securities issued by
the Borrowers and any wholly-owned Subsidiary have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity Interests issued by the U.S. Borrower or any other wholly-owned
Subsidiaries, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities owned by the Borrowers or any wholly-owned Subsidiaries, are
legal, valid and binding obligations of the issuers thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(c)           except for the security interests granted hereunder, each of the
Grantors (i) is as of the Closing Date and, subject to any Dispositions made in
compliance with the Credit Agreement or any repayment or other satisfaction of
indebtedness represented as evidenced by such Pledged Securities, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II as owned by such Grantor, (ii) holds the same free and
clear of all Liens, other than Liens created by the Security Documents,
Permitted Encumbrances and other Liens permitted under Section 6.02 of the
Credit Agreement, (iii) will make no further assignment, pledge, hypothecation
or transfer of, or create or permit to exist any security interest in or other
Lien on, the Pledged Collateral, other than Liens created by the Security
Documents, Permitted Encumbrances, other Liens permitted under Section 6.02 of
the Credit Agreement and transfers made in compliance with the Credit Agreement,
and (iv) will defend its title or interest thereto or therein against any and
all Liens (other than the Liens created by the Security Documents, Permitted
Encumbrances and other Liens permitted under Section 6.02 of the Credit
Agreement), however arising, of all Persons whomsoever;

 

(d)           each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

7

--------------------------------------------------------------------------------


 

(e)           by virtue of the execution and delivery by the Grantors of this
Agreement and, with respect to the security interests granted by the Israeli
Grantors hereunder, also upon the filing of this Agreement (by way of a Hebrew
language debenture) with the Israeli Companies Registrar within 21 days of
execution thereof (“Israeli Perfection”), when any Pledged Securities are
delivered to the Administrative Agent in accordance with this Agreement (subject
to the Israeli Perfection), the Administrative Agent will obtain a legal, valid
and perfected Lien upon and security interest in such Pledged Securities as
security for the payment of the Obligations and such Lien is and shall be prior
to any other Lien on such Pledged Securities, other than Liens permitted under
Section 6.02 of the Credit Agreement that by operation of law or contract would
have priority; and

 

(f)            subject to the Israeli Perfection, the pledge effected hereby is
effective to vest in the Administrative Agent, for the benefit of the Secured
Parties, the rights of the Administrative Agent in the Pledged Collateral as set
forth herein and all action by any Grantor required by the terms of this
Agreement to perfect the Lien on the Pledged Collateral has been, or will be, as
applicable, duly taken.

 

SECTION 2.04.            Registration in Nominee Name; Denominations.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
in the name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent for the benefit of the Secured Parties.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor.  Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

SECTION 2.05.            Voting Rights; Dividends and Interest.  (a)  Unless and
until an Event of Default shall have occurred and be continuing and, other than
in the case of an Event of Default under paragraph (h) or (i) of Article VII of
the Credit Agreement, the Administrative Agent shall have provided notice to the
Grantors that the Grantors’ rights, in whole or in part, under this Section 2.05
are being suspended:

 

(i)            each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
materially and adversely affect the rights and remedies of any of the
Administrative Agent or any other Secured Party under this Agreement or any
other Loan Document or the ability of the Secured Parties to exercise the same;

 

8

--------------------------------------------------------------------------------


 

(ii)           the Administrative Agent shall promptly execute and deliver to
each Grantor, or cause to be promptly executed and delivered to such Grantor,
all proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to Section 2.05(a)(i); and

 

(iii)          each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Equity
Interests or Pledged Debt Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor, required to be delivered to the Administrative Agent
hereunder, shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the form in which they shall have been received (with
any endorsements, stock or note powers, allonges and other instruments of
transfer reasonably requested by the Administrative Agent).

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, and, other than in the case of an Event of Default under paragraph
(h) or (i) of Article VII of the Credit Agreement, after the Administrative
Agent shall have provided notice to the Grantors of the suspension of the
Grantor’s rights under Section 2.05(a)(iii), all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.05(a)(iii), shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions.  All dividends, interest, principal and other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the form
in which they shall have been received (with any necessary endorsements, stock
powers or other instruments of transfer).  Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this Section 2.05(b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property, shall be held as security for the payment of the Obligations
and shall be applied in accordance with the provisions of Section 4.02.  After
all Events of Default have been cured or waived, the Administrative Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise have been
permitted to retain pursuant to the terms of Section 2.05(a)(iii) and that
remain in such account.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, and, other than in the case of an Event of Default under paragraph
(h) or (i) of Article VII of the Credit Agreement, after the Administrative
Agent shall have provided notice to the Grantors of the suspension of the
Grantors’ rights under Section 2.05(a)(i), all rights of any Grantor to

 

9

--------------------------------------------------------------------------------


 

exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to Section 2.05(a)(i), shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.  After all Events of Default have been cured or waived, all rights
vested in the Administrative Agent pursuant to this paragraph (c) shall cease,
the Grantors shall have the exclusive right to exercise the voting and
consensual rights and powers they would otherwise be entitled to exercise prior
to such vesting.

 

(d)           Any notice given by the Administrative Agent to the Grantors
suspending the Grantors’ rights under Section 2.05(a): (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given to one or more of
the Grantors at the same or different times and (iii) may suspend the rights and
powers of the Grantors under Section 2.05(a)(i) or Section 2.05(a)(iii) in part
without suspending all such rights or powers (as specified by the Administrative
Agent in its sole and absolute discretion) and without waiving or otherwise
affecting the Administrative Agent’s right to give additional notices from time
to time suspending other rights and powers so long as an Event of Default has
occurred and is continuing.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.            Security Interest.  (a)  As security for the payment in
full of the Obligations, and subject to Section 3.01(d), each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right, title or interest (collectively, the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all cash, cash equivalents and Deposit Accounts;

 

(iv)          all Documents;

 

(v)           all Equipment;

 

(vi)          all Fixtures;

 

(vii)         all General Intangibles, including all Intellectual Property;

 

(viii)        all Instruments;

 

10

--------------------------------------------------------------------------------


 

(ix)          all Inventory;

 

(x)           all other Goods;

 

(xi)          all Investment Property;

 

(xii)         all Letter-of-Credit Rights;

 

(xiii)        all Commercial Tort Claims described on Schedule IV, as such
schedule may be supplemented from time to time pursuant to Section 3.05;

 

(xiv)        all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

 

(xv)         all books and records pertaining to the Article 9 Collateral; and

 

(xvi)        all Proceeds, Supporting Obligations and products of any and all of
the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing.

 

Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Article 9 Collateral as “all assets” of such Grantor or words
of similar effect or of a lesser scope or with greater detail and (ii) contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization and the type of
organization and (B) in the case of a financing statement filed as a fixture
filing or covering Article 9 Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Article 9 Collateral relates.  Each Grantor agrees to provide the
information required for any such filing to the Administrative Agent promptly
upon request.

 

Subject to the OCS Provision, the Administrative Agent (or its designee) is
further authorized by each Grantor to file with the United States Patent and
Trademark Office or the United States Copyright Office (or any successor
office), as applicable, such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States Trademarks, United States Copyrights and United States exclusive
Copyright Licenses granted by such Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.

 

(b)           The Security Interest and the security interest granted pursuant
to Article II are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

 

11

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything herein to the contrary, to the extent and
for so long as any asset is an Excluded Asset or OCS-Funded Know-How, the
Security Interest granted under this Section 3.01 shall not attach to, and the
Article 9 Collateral shall not include, such asset; provided, however that the
Security Interest shall immediately attach to, and the Article 9 Collateral
shall immediately include, any such asset (or portion thereof) upon such asset
(or such portion) ceasing to be an Excluded Asset or OCS-Funded Know-How, as
applicable.

 

SECTION 3.02.            Representations and Warranties.  The Grantors jointly
and severally represent and warrant to the Administrative Agent for the benefit
of the Secured Parties that:

 

(a)           Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant the
Security Interest hereunder (except for minor defects in title that do not
interfere with its ability to (i) conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes or (ii) grant a Security Interest in such Article 9 Collateral
hereunder) and has full power and authority to grant to the Administrative
Agent, for the benefit of the Secured Parties the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

 

(b)           The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material respects as of the
Closing Date.  The filing of Uniform Commercial Code financing statements
(including fixture filings, as applicable) prepared by the Administrative Agent
based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal and other
offices specified in Schedule 2 to the Perfection Certificate are all the
filings, recordings and registrations that are necessary or advisable (other
than the Israeli Perfection and filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, in order to perfect the Security Interest in the Article 9
Collateral consisting of United States Patents, United States Trademarks, United
States Copyrights and United States exclusive Copyright Licenses) to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States of America (or any political subdivision thereof) and its
territories and possessions.  No further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary with respect
to any such Article 9 Collateral in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements.  A
Patent Security Agreement in the form of Exhibit II-A hereto, a Trademark
Security Agreement in the form of Exhibit II-B hereto, a Copyright Security
Agreement in the form of Exhibit II-C hereto (and with respect to each such
agreement executed by an Israeli Grantor, such agreement incorporating
Section 1.03 hereto) (such agreements being collectively referred to herein as
the “IP Security Agreements”), in each case containing a description of the
Article 9 Collateral consisting of United States Patents, United States
Trademarks, United States Copyrights and United States exclusive Copyright
Licenses, as applicable, and executed by each Grantor owning any such Article 9
Collateral,

 

12

--------------------------------------------------------------------------------


 

have been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of United States Patents, United States
Trademarks, United States Copyrights and United States exclusive Copyright
Licenses in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary with respect
to any such Article 9 Collateral in any such jurisdiction (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States Patents, United States
Trademarks and United States Copyrights and United States exclusive Copyright
Licenses acquired or developed after the Closing Date).

 

(c)           The Security Interest constitutes (i)  a legal and valid security
interest in all the Article 9 Collateral securing the payment of the
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States of America (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code in such jurisdictions and (iii) subject to the
filings described in Section 3.02(b), a security interest that shall be
perfected in all Article 9 Collateral in which a security interest may be
perfected upon the receipt and recording of the IP Security Agreements with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest does and shall have greater
priority than any other Lien on any of the Article 9 Collateral with respect to
which a Uniform Commercial Code statement has been filed or that is subject to
an Intellectual Property security agreement or short form, other than Permitted
Encumbrances and Liens permitted under Section 6.02 of the Credit Agreement.

 

(d)           Schedule III sets forth, as of the Closing Date, a true and
complete list, with respect to each Grantor, of (i) all Patents owned by such
Grantor that have been issued by or applied for with the United States Patent
and Trademark Office, (ii) all Copyrights owned by such Grantor that have been
registered with the United States Copyright Office, (iii) all Trademarks owned
by such Grantor that have been registered or applied for with the United States
Patent and Trademark Office, and (iv) all exclusive Copyright Licenses under
which such Grantor is a licensee, in each case truly and completely specifying
the name of the registered owner, title, type of mark, registration or
application number, expiration date (if already registered) or filing date, a
brief description thereof and, if applicable, the licensee, licensor and date of
license agreement.  In the event any Supplemental Perfection Certificate or any
Supplement shall set forth any Intellectual Property, Schedule III shall be
deemed to be supplemented to include the reference to such Intellectual
Property, in the same form as such reference is set forth on such Supplemental
Perfection Certificate or Supplement.

 

(e)           Schedule IV sets forth, as of the Closing Date, a true and
complete, in all material respects, list, with respect to each Grantor, of each
Commercial Tort Claim in respect of which a complaint or a counterclaim has been
filed by such Grantor, seeking damages in an

 

13

--------------------------------------------------------------------------------


 

amount reasonably estimated to exceed $2,500,000, including a summary
description of such claim.

 

(f)            No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for any of the foregoing related solely to Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

 

SECTION 3.03.            Covenants.  (a)  Each Grantor agrees (i) to be bound by
the provisions of Section 5.03 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Company were
a reference to such Grantor, (ii) reasonably promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in Section 5.03(a) of the Credit Agreement and (iii) to be
bound by the provisions of Sections 2.15, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09,
5.13, 5.14, 5.15 and 5.17 of the Credit Agreement with the same force and
effect, and to the same extent, as if such Grantor were a party to the Credit
Agreement.  Each Grantor agrees promptly to notify the Administrative Agent if
any material portion of the Article 9 Collateral constituting Goods, Equipment
or Inventory owned or held by such Grantor is damaged, destroyed, or subject to
condemnation.

 

(b)           Each Grantor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Administrative Agent in the
Article 9 Collateral and the priority thereof against any Lien not permitted
pursuant to Section 6.02 of the Credit Agreement.

 

(c)           At its option, the Administrative Agent may discharge past due
Taxes, assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents after the Administrative Agent has requested that such Grantor do so,
and each Grantor jointly and severally agrees to reimburse the Administrative
Agent reasonably promptly on demand for any reasonable payment made or any
reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization (and any such payment made or expense waived shall be an
additional Obligation secured hereby); provided, however that nothing in this
Section 3.03(c) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other obligations of any
Grantor with respect to Taxes, assessments, charges, fees and Liens and
maintenance as set forth herein or in the other Loan Documents.

 

14

--------------------------------------------------------------------------------


 

(d)           None of the Administrative Agent or the Secured Parties shall have
any responsibility for, or liability for its failure in, observing or performing
any obligations to be observed and performed by any Grantor under any contract,
agreement or instrument relating to the Article 9 Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.

 

(e)           None of the Grantors shall make or permit to be made any transfer
of the Article 9 Collateral (other than Dispositions permitted under the Credit
Agreement).

 

(f)            Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and its designees) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.07 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems reasonably necessary.  All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
out-of- pocket attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable reasonably promptly upon demand by the Grantors to the
Administrative Agent and shall be additional Obligations secured hereby.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, all insurance payments, proceeds of insurance and
any awards arising from condemnation of any Collateral received by the
Administrative Agent in connection with any loss, damage or destruction of any
Collateral shall be transferred to the applicable Grantor.

 

SECTION 3.04.            Instruments and Tangible Chattel Paper.  Without
limiting each Grantor’s obligations under Article II, if any Grantor shall at
any time own or acquire any Instruments (other than any instrument with a face
amount of less than $5,000,000) or Tangible Chattel Paper (other than Tangible
Chattel Paper with a value less than $5,000,000) constituting Collateral, such
Grantor shall within 30 days (or such other period as may be reasonably
acceptable to the Administrative Agent) after acquisition thereof endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

 

SECTION 3.05.            Intellectual Property Covenants.

 

(a)           Each Grantor agrees that it will do or cause to be done all things
necessary to preserve, renew, and keep in full force and effect the legal
existence of all Intellectual

 

15

--------------------------------------------------------------------------------


 

Property, which, in the reasonable judgment of the Company, is material to the
conduct of the business of the Company and its Subsidiaries taken as a whole.

 

(b)           Each Grantor agrees that, should it obtain an ownership or other
interest in any Article 9 Collateral consisting of Intellectual Property after
the Closing Date or if an Excluded Asset or any OCS-Funded Know-How ceases to be
an Excluded Asset or OCS-Funded Know-How, as applicable, after the Closing Date
(collectively, “After-Acquired Intellectual Property”), (i) the provisions of
this Agreement shall automatically apply thereto, and (ii) any such
After-Acquired Intellectual Property shall automatically become part of the
Collateral consisting of Intellectual Property subject to the terms and
conditions of this Agreement with respect thereto. Each Grantor shall (i) within
the time frames set forth in Section 5.03(b) of the Credit Agreement, provide
the Administrative Agent with an updated Schedule III, and (ii) promptly
thereafter, execute and deliver to the Administrative Agent an appropriate IP
Security Agreement supplement to evidence the Administrative Agent’s security
interest in any United States registered, issued, or applied for After-Acquired
Intellectual Property. In each case, each Grantor will promptly cooperate as
reasonably necessary to enable the Administrative Agent to make any necessary or
advisable recordations with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable.

 

(c)           With respect to each item of its registered or applied for
Intellectual Property which, in the reasonable judgment of the Company is
material to the conduct of the business of the Company and its Subsidiaries
taken as a whole, each Grantor agrees to take all commercially reasonable steps
(i) to maintain the validity and enforceability of any such Intellectual
Property and to maintain such Intellectual Property in full force and effect and
(ii) to pursue the registration and maintenance of each such registration or
application, now or hereafter included in the Intellectual Property of such
Grantor, including the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office, the United States Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the United States Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 

(d)           Each Grantor shall not do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property which, in the reasonable
judgment of the Company is material to the conduct of the business of the
Company and its Subsidiaries taken as a whole, may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).

 

(e)           Each Grantor shall take all commercially reasonable steps to
preserve and protect each item of its Intellectual Property which, in the
reasonable judgment of the Company is material to the conduct of the business of
the Company and its Subsidiaries taken as a whole, including maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all commercially reasonable steps to ensure
that all licensed

 

16

--------------------------------------------------------------------------------


 

users of any of the Trademarks abide by the applicable license’s terms with
respect to the standards of quality.

 

(f)            In the event that any Grantor has reason to believe that any
Intellectual Property material to the conduct of the business of the Company and
its Subsidiaries, taken as a whole, has been or is likely to be infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent and shall, if consistent with reasonable business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as appropriate in such Grantor’s reasonable business
judgment.

 

(g)           Upon and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each License to effect the assignment
of all such Grantor’s right, title and interest thereunder to the Administrative
Agent or its designee.

 

SECTION 3.06.            Commercial Tort Claims. In the event any Supplemental
Perfection Certificate or any Supplement shall set forth any Commercial Tort
Claim, Schedule IV shall be deemed to be supplemented to include the reference
to such Commercial Tort Claim (and the description thereof), in the same form as
such reference and description are set forth on such Supplemental Perfection
Certificate or Supplement.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.            Remedies Upon Default.  Subject to the OCS Provision,
upon the occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have notified the Grantors that it is exercising its
rights under this Section 4.01, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent promptly on demand, and it is agreed that
the Administrative Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, promptly on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the applicable Grantors to the
Administrative Agent, for the benefit of the Secured Parties, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained using commercially reasonable
efforts), and (b) with or without legal process or demand for performance, to
take upon prior notice possession of the Article 9 Collateral and without
liability for trespass to enter upon prior notice any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law.  Without limiting the generality of the foregoing, each Grantor
agrees that the Administrative Agent shall have the right upon the occurrence
and during the continuance of an Event of Default, subject to the OCS Provision
and

 

17

--------------------------------------------------------------------------------


 

the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate.  The Administrative
Agent shall be authorized to take the actions set forth in Sections 4.02, 4.03
and 4.04.  Each such purchaser at any sale of Collateral shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal that such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.  Notwithstanding the foregoing, to the extent MFS holds a U.S. facility
security clearance and is operating pursuant to a FOCI mitigation agreement,
Collateral owned by MFS shall be subject to the requirements of the NISPOM and
such FOCI mitigation agreement.

 

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or, to the extent permitted by law, private sale or other
disposition, subject to the OCS Provision the Administrative Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.  For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the

 

18

--------------------------------------------------------------------------------


 

return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full unless the terms of such agreement permit the Administrative Agent
to terminate such sale without liability thereto.  As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and subject to the OCS Provision to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

SECTION 4.02.            Application of Proceeds.  The Administrative Agent
shall apply the proceeds of any collection, sale, foreclosure or other
realization upon any Collateral, including any Collateral consisting of cash, as
follows:

 

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable and documented out-of-pocket fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other reasonable and documented out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
subject to the OCS Provision the receipt of the Administrative Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.  The Grantors shall remain liable for any deficiency
if the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations, including any attorneys’ fees and other expenses incurred
by Administrative Agent or any Lender to collect such deficiency. 
Notwithstanding the foregoing, the proceeds of any collection, sale, foreclosure
or realization upon any Collateral of any Grantor, including any collateral
consisting of cash, shall not be applied to any Excluded Swap Obligation of such
Grantor and shall instead be applied to other obligations.

 

19

--------------------------------------------------------------------------------


 

SECTION 4.03.            Grant of License To Use Intellectual Property.  For the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, subject to the OCS Provision,
each Grantor hereby grants to the Administrative Agent an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof, the right to prosecute and maintain all Intellectual Property
and the right to sue for past, present or future infringement of the
Intellectual Property, to the extent that such non-exclusive license (a) does
not violate the express terms of any agreement between a Grantor and a third
party governing the applicable Grantor’s use of such Collateral consisting of
Intellectual Property, and does not give such third party any right of
acceleration, modification, termination, or cancelation and (b) is not
prohibited by any Requirements of Law other than, in each case, to the extent
that any such term or prohibition would be rendered ineffective pursuant to any
other applicable Requirements of Law, including pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the New York UCC or any other applicable law.  The use
of such license by the Administrative Agent may be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

 

SECTION 4.04.            Securities Act.  In view of the position of the
Grantors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act as now or
hereafter in effect or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable blue sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Collateral, and shall be authorized to, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, and upon consummation of any such sale may
assign, transfer and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold.  Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, blue sky or other state securities laws to the extent the
Administrative Agent has determined that

 

20

--------------------------------------------------------------------------------


 

such registration is not required by any Requirement of Law and (b) may approach
and negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale.  Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Administrative Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Administrative Agent, in its sole and absolute discretion, may in good
faith deem fair under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
potential purchasers (or a single purchaser) were approached. The provisions of
this Section 4.04 will apply notwithstanding the existence of a private market
upon which the quotations or sales prices may exceed substantially the price at
which the Administrative Agent sells.

 

ARTICLE V
 
Indemnity, Subrogation, Contribution and Subordination

 

SECTION 5.01.            Indemnity and Subrogation.  In addition to all such
rights of indemnity as the Grantors may have under applicable law (but subject
to Section 5.03), each of the Borrowers and each Subsidiary Loan Party agrees
that in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Obligation of such Borrower or such Subsidiary Loan Party, such Borrower (if
such Obligation is an obligation of such Borrower), or such Subsidiary Loan
Party (if such Obligation is an obligation of such Subsidiary Loan Party), shall
indemnify such Grantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

 

SECTION 5.02.            Contribution and Subrogation.  Each Grantor (each such
Grantor (other than, in the case of any payment referred to in this sentence in
respect of any Obligation of either Borrower or any Subsidiary Loan Party, such
Borrower or such Subsidiary Loan Party, as applicable) being called a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event assets
of any other Grantor shall be sold pursuant to any Security Document to satisfy
any Obligation (other than any assets of either Borrower or of any Subsidiary
Loan Party sold to satisfy its own Obligations) and such other Grantor (the
“Claiming Party”) shall not have been fully indemnified by the applicable
Borrower or the applicable Subsidiary Loan Party, as applicable, as provided in
Section 5.01, such Contributing Party shall indemnify the Claiming Party in an
amount equal to the greater of the book value or the fair market value of such
assets (the “Indemnified Amount”), as the case may be, in each case multiplied
by a fraction of which the numerator shall be the net worth of such Contributing
Party on the Closing Date and the denominator shall be the aggregate net worth
of all the Contributing Parties on the Closing Date (or, in the case of any
Contributing Party becoming a party hereto pursuant to Section 6.12, the date of
the supplement hereto executed and delivered by such Contributing Party).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall (subject to Section 5.03) be subrogated to the rights of such
Claiming Party under Section 5.01 to the extent of such payment. 
Notwithstanding the foregoing, to the extent that any Claiming Party’s right to
indemnification hereunder arises from a sale of Collateral made to satisfy
Obligations constituting Swap Obligations, only those Contributing Parties for
whom such Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party,

 

21

--------------------------------------------------------------------------------


 

with the fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

 

SECTION 5.03.            Subordination.  (a)  Notwithstanding any provision of
this Agreement to the contrary, all rights of the Grantors under Sections 5.01
and 5.02 and all other rights of the Grantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to
Payment In Full.  No failure on the part of the Borrowers or any other Grantor
to make the payments required by Sections 5.01 and 5.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.

 

(b)           Each Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Grantor or any other
Subsidiary shall be fully subordinated to Payment In Full.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01.            Notices.  All communications and notices to the
Administrative Agent and the Borrowers hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement.  All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.

 

SECTION 6.02.            Waivers; Amendment.  (a)  No failure or delay by any
Secured Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.  No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified (other than supplements expressly contemplated hereby)
except pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is applicable, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement;

 

22

--------------------------------------------------------------------------------


 

provided that the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth herein or in any other Security Document to the extent such
departure is not inconsistent with the Collateral and Guarantee Requirement or
with any other limitation on the authority of the Administrative Agent set forth
in the Credit Agreement.

 

(c)           This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

 

SECTION 6.03.            Administrative Agent’s Fees and Expenses;
Indemnification.  (a)  The Loan Parties party hereto jointly and severally agree
to reimburse the Administrative Agent for its fees and expenses incurred
hereunder as provided in Section 9.03(a) of the Credit Agreement as if each
reference therein to the Borrowers were a reference to the Grantors.

 

(b)           The Grantors jointly and severally agree to indemnify and hold
harmless each Indemnitee as provided in Section 9.03(b) of the Credit Agreement
as if each reference to the Borrowers therein were a reference to the Grantors.

 

(c)           Any amounts payable hereunder, including as provided in
Section 6.03(a) or 6.03(b), shall be additional Obligations secured hereby and
by the other Security Documents.  All amounts due under
Section 6.03(a) or 6.03(b) shall be payable promptly after written demand
therefor.

 

(d)           To the extent permitted by applicable law, no Grantor shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
Grantor hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

 

(e)           BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

SECTION 6.04.            Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans, regardless of

 

23

--------------------------------------------------------------------------------


 

any investigation made by or on behalf of any Secured Party and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any Loan Document is executed
and delivered or any credit is extended under the Credit Agreement, and, subject
to Section 6.11 hereof, shall continue in full force and effect until Payment In
Full.

 

SECTION 6.05.            Counterparts; Effectiveness; Successors and Assigns. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract.  This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 6.06.            Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 6.07.            Governing Law; Jurisdiction; Consent to Service of
Process.   (a)  Subject to Section 1.03 hereof, this Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)           Subject to Section 1.03 hereof, each party hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court.  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or any of its
properties in the courts of any jurisdiction.

 

24

--------------------------------------------------------------------------------


 

(c)           Subject to Section 1.03 hereof, each of the Loan Parties hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or in
any court referred to in paragraph (b) of this Section 6.07.  Each of the Loan
Parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 6.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 6.08.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.08.

 

SECTION 6.09.            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 6.10.            Security Interest Absolute.  All rights of the
Administrative Agent hereunder, the Security Interest, the grant of the security
interest in the Pledged Collateral and all obligations of each Loan Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment to or waiver of, or any consent to any departure from,
the Credit Agreement, any other Loan Document, any agreement with respect to any
of the Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Loan Party in respect of the Obligations or this
Agreement (other than a release of any Grantor or Collateral in accordance with
Section 6.11).

 

25

--------------------------------------------------------------------------------


 

SECTION 6.11.            Termination or Release.  (a)  This Agreement, the
Security Interest and all other security interests granted hereby shall
automatically terminate and be released upon Payment In Full, without any action
on the part of any Person.

 

(b)           The Security Interest and the other security interests granted
hereby shall also automatically terminate and be released (in whole or in part)
at the time or times and in the manner set forth in Section 9.14 of the Credit
Agreement without any further action on the part of any Person.  In the event of
any such termination or release, Schedules II, III and IV to this Agreement
shall be deemed to be modified to remove the Collateral with respect to which
the Security Interest and the other security interests granted hereby have been
so released.

 

(c)           In connection with any termination or release pursuant to this
Section 6.11, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request and hereby authorizes any amendments to or terminations of
financing statements necessary to evidence such termination or release.  Any
execution and delivery of documents by the Administrative Agent pursuant to this
Section 6.11 shall be without recourse to or warranty by the Administrative
Agent.

 

SECTION 6.12.            Additional Subsidiaries.  Pursuant to the Credit
Agreement, certain Subsidiaries not party hereto on the Closing Date may be
required to enter into this Agreement.  Upon the execution and delivery by the
Administrative Agent and any such Subsidiary of a Supplement, such Subsidiary
shall become a Subsidiary Loan Party and a Grantor hereunder, with the same
force and effect as if originally named as such herein.  The execution and
delivery of any Supplement shall not require the consent of any other Loan
Party.  The rights and obligations of each Loan Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary Loan
Party as a party to this Agreement.

 

SECTION 6.13.            Administrative Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary to accomplish the purposes hereof at any time after and during
the continuance of an Event of Default, which appointment is irrevocable and
coupled with an interest.  Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Administrative Agent to the
Company of its intent to exercise such rights, with full power of substitution
either in the Administrative Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (e) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (f) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do

 

26

--------------------------------------------------------------------------------


 

all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their Related Parties
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable judgment).

 

SECTION 6.14.            Secured Cash Management Obligations and Secured Hedging
Obligations.  No Secured Party that obtains the benefit of this Agreement shall
have any right to notice of any action or to consent to, direct or object to,
any action hereunder or otherwise in respect of the Collateral (including,
without limitation, the release or impairment of any Collateral) other than in
its capacity as a Lender or the Administrative Agent, as applicable, and, in any
such case, only to the extent expressly provided in the Loan Documents,
including without limitation Article VIII of the Credit Agreement.  Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement,
including, without limitation, under Article VIII of the Credit Agreement.

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

MELLANOX TECHNOLOGIES, LTD.

 

 

 

BY

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

MELLANOX TECHNOLOGIES, INC.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

MELLANOX TECHNOLOGIES SILICON PHOTONICS INC.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

MELLANOX FEDERAL SYSTEMS, LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MELLANOX TECHNOLOGIES DISTRIBUTION LTD.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

28

--------------------------------------------------------------------------------


 

 

MELLANOX TECHNOLOGIES TLV LTD.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INTEGRITY PROJECT LTD.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

29

--------------------------------------------------------------------------------


 

Schedule I to
the Collateral Agreement

 

SUBSIDIARY LOAN PARTIES

 

Subsidiary Name

 

Jurisdiction of Incorporation

Mellanox Technologies Silicon Photonics Inc.

 

California

Mellanox Federal Systems, LLC

 

Delaware

Mellanox Technologies Distribution Ltd.

 

Israel

Mellanox Technologies TLV Ltd.

 

Israel

Integrity Project Ltd.

 

Israel

 

--------------------------------------------------------------------------------


 

Schedule II to
the Collateral Agreement

 

PLEDGED EQUITY INTERESTS

 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity
Interest

 

Percentage
of
Ownership

 

Mellanox Technologies, Inc.

 

Mellanox Technologies Silicon Photonics Inc.

 

C-1

 

1000 common Stock

 

100

%

Mellanox Technologies, Inc.

 

Mellanox Federal Systems, LLC

 

N/A

 

LLC Membership interests

 

100

%

Mellanox Technologies, Ltd.

 

Mellanox Technologies, Inc.

 

C-2

 

1,000 ordinary shares

 

100

%

 

PLEDGED DEBT SECURITIES

 

Intercompany Note, dated February 22, 2016, among the Company and the
subsidiaries of Company party thereto.

 

Promissory Note, dated August 15, 2013 by Mellanox Technologies, Inc. in favor
of Mellanox Technologies, Ltd. for the principal amount of $5,000,000.

 

Promissory Note, dated August 15, 2013 by Mellanox Technologies, Inc. in favor
of Mellanox Technologies, Ltd. for the principal amount of $8,750,000.

 

Promissory Note, dated August 15, 2013 by Mellanox Technologies, Inc. in favor
of Mellanox Technologies, Ltd. for the principal amount of $7,500,000.

 

Promissory Note, dated August 15, 2013 by Mellanox Technologies, Inc. in favor
of Mellanox Technologies, Ltd. for the principal amount of $3,750,000.

 

--------------------------------------------------------------------------------


 

Schedule III to
the Collateral Agreement

 

INTELLECTUAL PROPERTY

 

Patents and Patent Applications

 

Loan Party

 

Title

 

Application
Number

 

Jurisdiction

 

Grant Number

Mellanox Technologies Silicon Photonics Inc.

 

An electro-optic device

 

09/083,395

 

USA

 

5908305

Mellanox Technologies Silicon Photonics Inc.

 

Application of electrical field power to Light-Transmitting Medium

 

13/136,828

 

USA

 

8410566

Mellanox Technologies Silicon Photonics Inc.

 

Assembly of an optical component and optical waveguide

 

09/264,441

 

USA

 

5991484

Mellanox Technologies Silicon Photonics Inc.

 

Assembly of an optical component and optical waveguide

 

08/853,104

 

USA

 

5881190

Mellanox Technologies Silicon Photonics Inc.

 

Attenuator Having Reduced Optical Loss in the Pass Mode

 

10/371,642

 

USA

 

6853793

Mellanox Technologies Silicon Photonics Inc.

 

Compact optical equalizer

 

09/991,893

 

USA

 

6853797

Mellanox Technologies Silicon Photonics Inc.

 

Connection between an integrated optical waveguide and an optical fiber

 

08/643,476

 

USA

 

5787214

Mellanox Technologies Silicon Photonics Inc.

 

Controlled Selectivity Etch for Use with Optical Component Fabrication  

 

10/345,709

 

USA

 

7005247

Mellanox Technologies Silicon Photonics Inc.

 

Coupling a Light Sensor Array with an Optical  Component

 

10/267,812

 

USA

 

7308166

Mellanox Technologies Silicon Photonics Inc.

 

Coupling a Light Sensor Array with an Optical  Component

 

11/980,205

 

USA

 

7769254

Mellanox Technologies Silicon Photonics Inc.

 

Detector having tuned resistors

 

11/899,402

 

USA

 

8053722

Mellanox Technologies Silicon Photonics Inc.

 

Device for re-directing light from an optical waveguide

 

09/019,729

 

USA

 

6108472

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Device with Multiple light sensors receiving light signals from a waveguide

 

13/066,542

 

USA

 

8989540

Mellanox Technologies Silicon Photonics Inc.

 

Edge coupling of optical devices

 

13/694,070

 

USA

 

9217836

Mellanox Technologies Silicon Photonics Inc.

 

Efficient Coupling of an optical fiber to optical Component

 

09/854,425

 

USA

 

6614965

Mellanox Technologies Silicon Photonics Inc.

 

Efficient transfer of light signals between optical devices

 

11/881,745

 

USA

 

7646949

Mellanox Technologies Silicon Photonics Inc.

 

Electro-optic device

 

09/874,999

 

USA

 

6801702

Mellanox Technologies Silicon Photonics Inc.

 

Electro-optic modulator

 

10/468,938

 

USA

 

7684655

Mellanox Technologies Silicon Photonics Inc.

 

End user optical Transceiver with Transmit signal attenuation

 

11/985,062

 

USA

 

7917035

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing uniformity of slab region thickness in optical components

 

13/506,910

 

USA

 

8728837

Mellanox Technologies Silicon Photonics Inc.

 

Extension of steps in reflective optical gratings

 

12/800,600

 

USA

 

8463093

Mellanox Technologies Silicon Photonics Inc.

 

External cavity laser

 

09/144,075

 

USA

 

6101210

Mellanox Technologies Silicon Photonics Inc.

 

Formation of a surface on an Optical Component

 

09/723,757

 

USA

 

6563997

Mellanox Technologies Silicon Photonics Inc.

 

Formation of facets on an Optical Component

 

10/455,865

 

USA

 

7267780

Mellanox Technologies Silicon Photonics Inc.

 

Formation of optical components on a Substrate

 

09/785,565

 

USA

 

6596185

Mellanox Technologies Silicon Photonics Inc.

 

Forming optical device using multiple mask formation techniques

 

12/384,094

 

USA

 

8571362

Mellanox Technologies Silicon Photonics Inc.

 

Gain medium providing laser and amplification functionality to optical device

 

13/317,340

 

USA

 

9025241

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Grating having reduced mode dispersion

 

11/807,219

 

USA

 

7409123

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical intensity modulator

 

11/147,403

 

USA

 

7394949

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical phase modulator

 

11/146,898

 

USA

 

7394948

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical phase modulator

 

12/154,435

 

USA

 

7542630

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical transmitter producing modulated light signals

 

13/385,780

 

USA

 

8526769

Mellanox Technologies Silicon Photonics Inc.

 

In-line light sensor

 

10/500,318

 

USA

 

7386207

Mellanox Technologies Silicon Photonics Inc.

 

In-line light sensor

 

12/080,824

 

USA

 

7826700

Mellanox Technologies Silicon Photonics Inc.

 

In-line light sensor

 

12/807,973

 

USA

 

8326094

Mellanox Technologies Silicon Photonics Inc.

 

Integrated light absorber

 

09/095,817

 

USA

 

6002514

Mellanox Technologies Silicon Photonics Inc.

 

Integrated optical device

 

09/864,393

 

USA

 

6556759

Mellanox Technologies Silicon Photonics Inc.

 

Integrated silicon PIN diode electro-optic device

 

08/617,810

 

USA

 

5757986

Mellanox Technologies Silicon Photonics Inc.

 

Integration of components on optical device

 

13/385,774

 

USA

 

8638485

Mellanox Technologies Silicon Photonics Inc.

 

Interface between light source and optical component

 

12/215,693

 

USA

 

7658552

Mellanox Technologies Silicon Photonics Inc.

 

Isolation device

 

09/850,060

 

USA

 

6628852

Mellanox Technologies Silicon Photonics Inc.

 

Isolation of components on optical device

 

13/506,705

 

USA

 

8989522

Mellanox Technologies Silicon Photonics Inc.

 

Light monitor configured to tap portion of light signal from mid-waveguide

 

12/804,769

 

USA

 

8411260

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Light sensor with reduced dark current

 

13/506,071

 

USA

 

8842946

Mellanox Technologies Silicon Photonics Inc.

 

Method of fabricating an integrated optical component

 

09/686,906

 

USA

 

6509139

Mellanox Technologies Silicon Photonics Inc.

 

Multi-channel optical device

 

11/998,846

 

USA

 

7542641

Mellanox Technologies Silicon Photonics Inc.

 

Multi-channel optical device

 

13/136,601

 

USA

 

8463088

Mellanox Technologies Silicon Photonics Inc.

 

Multi-channel optical device

 

12/800,047

 

USA

 

8965208

Mellanox Technologies Silicon Photonics Inc.

 

Multiplexer having improved efficiency

 

10/644,395

 

USA

 

7805037

Mellanox Technologies Silicon Photonics Inc.

 

Optic system for light attenuation

 

10/485,970

 

USA

 

7065264

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having a flat top output

 

09/924,398

 

USA

 

6614951

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having features extending different depths into a light
transmitting medium

 

12/321,368

 

USA

 

8021561

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having flat top output

 

10/101,481

 

USA

 

6792180

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having reduced dependency on etch depth

 

13/385,099

 

USA

 

8542954

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having reduced dependency on etch depth

 

13/385,372

 

USA

 

8515214

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having reduced interference from radiation modes

 

10/649,044

 

USA

 

6970611

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having selected bandwidth

 

09/998,381

 

USA

 

6714704

Mellanox Technologies Silicon Photonics Inc.

 

Optical Component Having Waveguides Extending from a Common Region

 

10/236,505

 

USA

 

6921490

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Optical coupler at interface between light sensor and waveguide

 

12/291,003

 

USA

 

7769259

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having light sensor employing horzontal electric field

 

12/380,016

 

USA

 

8053790

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having light sensor employing horzontal electric field

 

12/584,476

 

USA

 

8093080

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having modulator employing horizontal electrical field

 

12/653,547

 

USA

 

8346028

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having partially butt coupled light sensor

 

12/799,633

 

USA

 

8476576

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having reduced optical leakage

 

13/374,784

 

USA

 

8817354

Mellanox Technologies Silicon Photonics Inc.

 

Optical Modulator with Three Dimensional Waveguide Tapers

 

12/816,935

 

USA

 

8401345

Mellanox Technologies Silicon Photonics Inc.

 

Optical receiver for use with a  range of signal strengths

 

12/077,068

 

USA

 

7599596

Mellanox Technologies Silicon Photonics Inc.

 

Optical system having dynamic waveguide alignment

 

12/928,077

 

USA

 

9217831

Mellanox Technologies Silicon Photonics Inc.

 

Optical waveguide attenuation

 

09/116,082

 

USA

 

6021248

Mellanox Technologies Silicon Photonics Inc.

 

Phase Modulator for Semiconductor Waveguide

 

 09/533,942

 

USA

 

6298177

Mellanox Technologies Silicon Photonics Inc.

 

Production of an integrated optical device

 

09/578,513

 

USA

 

6517997

Mellanox Technologies Silicon Photonics Inc.

 

Reducing optical loss in an optical modulator using depletion region

 

12/660,149

 

USA

 

8737772

Mellanox Technologies Silicon Photonics Inc.

 

Reducing optical loss in reflective optical grating

 

12/927,412

 

USA

 

8300999

Mellanox Technologies Silicon Photonics Inc.

 

Rib Waveguide Device With Mode Filter

 

09/731,843

 

USA

 

6516120

Mellanox Technologies Silicon Photonics Inc.

 

Ring resonator with wavelength selectivity

 

12/928,076

 

USA

 

8897606

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Sensing system having wavelength reflectors that receive modulated light signals

 

11/292,317

 

USA

 

7697121

Mellanox Technologies Silicon Photonics Inc.

 

Stray light absorption

 

09/076,743

 

USA

 

6298178

Mellanox Technologies Silicon Photonics Inc.

 

System for managing thermal conduction of optical devices

 

13/507,491

 

USA

 

8731345

Mellanox Technologies Silicon Photonics Inc.

 

System having light sensor with enhanced sensitivity

 

12/803,136

 

USA

 

8639065

Mellanox Technologies Silicon Photonics Inc.

 

System having light sensor with enhanced sensitivity including a multiplication
layer for generating additional electrons

 

12/589,501

 

USA

 

8242432

Mellanox Technologies Silicon Photonics Inc.

 

System having optical amplifier incorporated into stacked optical devices

 

12/008,717

 

USA

 

7945131

Mellanox Technologies Silicon Photonics Inc.

 

System having reduced distance between scintillator and Light Sensor Array

 

12/156,784

 

USA

 

7659519

Mellanox Technologies Silicon Photonics Inc.

 

Transfer of light signals between optical devices

 

13/888,229

 

USA

 

9052464

Mellanox Technologies Silicon Photonics Inc.

 

Transfer of light signals between optical fibers and system using optical
devices with optical vias

 

12/148,784

 

USA

 

8090231

Mellanox Technologies Silicon Photonics Inc.

 

Tunable add/drop node

 

10/158,399

 

USA

 

6810168

Mellanox Technologies Silicon Photonics Inc.

 

Tunable add/drop node for optical network

 

09/724,179

 

USA

 

7113704

Mellanox Technologies Silicon Photonics Inc.

 

Tunable Filter

 

09/845,685

 

USA

 

6853773

Mellanox Technologies Silicon Photonics Inc.

 

Tunable optical filter

 

09/872,472

 

USA

 

6674929

Mellanox Technologies Silicon Photonics Inc.

 

Wafer level testing of optical components

 

10/186,187

 

USA

 

6947622

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Wafer level testing of optical devices

 

13/694,047

 

USA

 

8724100

Mellanox Technologies Silicon Photonics Inc.

 

Waveguide end face

 

09/118,739

 

USA

 

6266468

Mellanox Technologies Silicon Photonics Inc.

 

Waveguide tap monitor

 

10/161,208

 

USA

 

6885795

Mellanox Technologies Silicon Photonics Inc.

 

Combining light signals from multiple laser cavities

 

13/385,275

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Control of thermal energy in optical devices

 

14/670,292

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Controlling the composition of electro-absorption media in optical devices

 

PCT/US/2014/045302

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Controlling the composition of electro-absorption media in optical devices

 

14/322,672

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Coupling between optical devices

 

13/385,339

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Edge construction on optical devices

 

14/974,515

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Electrooptic silicon modulator with enhanced bandwidth

 

14/282,975

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing planarization uniformity in optical

 

13/694,048

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing the bandwidth of light sensors on planar optical devices

 

14/853,602

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing the performance of light sensors that receive light signals from an
integrated waveguide

 

13/889,890

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Integration of laser into optical platform

 

13/506,629

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Optical Device Having Light Sensor with Doped Regions

 

13/507,468

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Reducing power requirements for optical links

 

14/280,067

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Reduction of Mode Hopping in a Laser Cavity

 

13/573,892

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Resolution of mode hopping in optical links

 

14/741,391

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Resolution of mode hopping in the output of laser cavities

 

14/869,002

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Temperature control of components on an optical device

 

14/231,383

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Temperature control of components on an optical device

 

PCT/US2015/023418

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Temperature control of a component on an optical device

 

14/337,822

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Temperature control of components on an optical device

 

14/671,348

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Use of Common Active Materials in Optical Components

 

14/048,685

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Wafer level testing of optical devices

 

14/675,256

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Communication link with intra-packet flow control

 

13/426,748

 

USA

 

8908510

 

--------------------------------------------------------------------------------

 


 

Mellanox Technologies TLV Ltd.

 

Data Switch with Shared Port Buffers

 

12/876,265

 

USA

 

8644140

Mellanox Technologies TLV Ltd.

 

Forwarding Database Cache

 

09/892,852

 

USA

 

6438130

Mellanox Technologies TLV Ltd.

 

High-Performance Adaptive Routing

 

12/910,900

 

USA

 

8576715

Mellanox Technologies TLV Ltd.

 

Data Integrity Verification In A Switching Network

 

09/614,629

 

USA

 

6601210

Mellanox Technologies TLV Ltd.

 

Device, System and Method of Accessing Storage

 

12/328,140

 

USA

 

7921178

Mellanox Technologies TLV Ltd.

 

Device, system and method of multicast communication

 

11/727,222

 

USA

 

7864787

Mellanox Technologies TLV Ltd.

 

Device, System and Method for Distributing Messages

 

12/195,805

 

USA

 

8108538

Mellanox Technologies TLV Ltd.

 

Device, System and Method for Distributing Messages

 

13/334,216

 

USA

 

8244902

Mellanox Technologies TLV Ltd.

 

Device, system and method of publishing information to multiple subscribers

 

11/778,109

 

USA

 

7802071

Mellanox Technologies TLV Ltd.

 

Device, system and method of UDP communication

 

11/727,221

 

USA

 

7848322

Mellanox Technologies TLV Ltd.

 

Filtered application-to-application communication

 

09/863,423

 

USA

 

7216225

Mellanox Technologies TLV Ltd.

 

Memory system for mapping SCSI commands from client device to memory space of
server via SSD

 

13/064,126

 

USA

 

8463866

Mellanox Technologies TLV Ltd.

 

Network element with shared buffers

 

13/189,593

 

USA

 

8699491

Mellanox Technologies TLV Ltd.

 

Packet switching based on global identifier

 

13/154,458

 

USA

 

8842671

 

--------------------------------------------------------------------------------


 

Mellanox Technologies TLV Ltd.

 

Reducing Power Consumption in a Fat-Tree Network

 

13/026,309

 

USA

 

8570865

Mellanox Technologies TLV Ltd.

 

Routing support for lossless data traffic

 

3/717,733

 

USA

 

8982703

Mellanox Technologies TLV Ltd.

 

Service-oriented infrastructure management

 

11/635,119

 

USA

 

7822594

Mellanox Technologies TLV Ltd.

 

Service-oriented infrastructure management

 

12/882,225

 

USA

 

8280716

Mellanox Technologies TLV Ltd.

 

Spanning tree root selection in a hierarchical network

 

12/426,970

 

USA

 

8000336

Mellanox Technologies TLV Ltd.

 

System and Method for Highly Scalable High-Speed Content-base filtering and load
balancing in interconnected fabrics

 

09/934,535

 

USA

 

7346702

Mellanox Technologies TLV Ltd.

 

Topology-Aware Fabric-Based Offloading of Collective Functions

 

12/616,152

 

USA

 

9110860

Mellanox Technologies TLV Ltd.

 

Virtual input-output connection for machine virtualization

 

12/344,235

 

USA

 

8201168

Mellanox Technologies TLV Ltd.

 

Virtual input-output connection for machine virtualization

 

13/431,995

 

USA

 

9203645

Mellanox Technologies TLV Ltd.

 

Adaptive allocation of headroom in network devices

 

14/718,114

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Algorithmic Routing in Generalized Fat-Trees

 

14/979,667

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Atomic update of packet classification rules

 

14/868,405

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Cell-Based Link-Level Retry Scheme

 

12/897,808

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Congestion estimation for multi-priority traffic

 

14/967,403

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Dynamic thresholds for congestion control

 

14/672,357

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies TLV Ltd.

 

EFFICIENT LOOKUP OF TCAM-LIKE RULES IN RAM

 

14/827,373

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Error Correction on Demand

 

14/870,031

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Flexible Allocation of Packet Buffers

 

14/994,164

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

High performance Bloom Filtering

 

14/827,402

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Implementing MPLS short-pipe with PHP and pipe models in a lossless network

 

14/705,003

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Loopback-free adaptive routing

 

14/970,608

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Memory-efficient handling of multicast traffic

 

14/961,923

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Physical-layer signaling of flow control updates

 

14/664,944

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Processing Enhanced Cuckoo Hashing

 

14/846,777

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Routable Quantized Congestion Notification (R-QCN)

 

62/200,669

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Routing controlled by subnet managers

 

13/721,052

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Switch chassis with flexible topology

 

14/975,788

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Accurate Global Reference Voltage Distribution System With Local Reference
Voltages Referred To Local Ground And Locally Supplied Voltage

 

12/726,366

 

USA

 

9111602

Mellanox Technologies, Ltd.

 

Self-repair of embedded memory arrays

 

10/135,361

 

USA

 

6667918

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Adapter For High-Speed Ethernet

 

13/225,584

 

USA

 

8419444

Mellanox Technologies, Ltd.

 

Adapter for pluggable module

 

12/825,365

 

USA

 

7934959

Mellanox Technologies, Ltd.

 

Adaptive Routing Using Inter-Switch Notifications

 

13/754,921

 

USA

 

9014006

Mellanox Technologies, Ltd.

 

Auto-negotiation by nodes on an infiniband fabric

 

11/847,360

 

USA

 

7801027

Mellanox Technologies, Ltd.

 

Cable with field-writeable memory

 

13/091,161

 

USA

 

8903683

 

 

 

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

Connector Receptacle Cage

 

29/451,884

 

D737,777

 

Mellanox Technologies, Ltd.

Mellanox Technologies, Ltd.

 

Communication over Multiple Virtual Lanes Using a Shared Buffer

 

13/802,926

 

USA

 

8989011

Mellanox Technologies, Ltd.

 

Communication paths from an InfiniBand host

 

11/614,057

 

USA

 

7730214

Mellanox Technologies, Ltd.

 

Computer bus with enhanced functionality

 

13/153,477

 

USA

 

8671236

Mellanox Technologies TLV Ltd.

 

Configurable Access Control Lists Using TCAM

 

13/310,758

 

USA

 

8861347

Mellanox Technologies, Ltd.

 

Control Message Signature for Device Control

 

12/498,381

 

USA

 

8407478

Mellanox Technologies, Ltd.

 

Credit-based flow control for ethernet

 

13/245,886

 

USA

 

8867356

Mellanox Technologies, Ltd.

 

Cross-Channel Network Operations Offloading for Collective Operations

 

12/945,904

 

USA

 

8811417

Mellanox Technologies, Ltd.

 

Current-triggered low turn-on voltage SCR

 

11/691,514

 

USA

 

7518164

Mellanox Technologies, Ltd.

 

Descriptor prefetch mechanism for high latency and out of order DMA device

 

11/621,789

 

USA

 

7620749

Mellanox Technologies, Ltd.

 

Destination-Based Congestion Control

 

13/304,654

 

USA

 

8705349

Mellanox Technologies, Ltd.

 

Direct Memory Access to Storage Devices

 

13/943,809

 

USA

 

8949486

Mellanox Technologies, Ltd.

 

Direct Updating of Network Delay in Synchronization Packets

 

13/778,180

 

USA

 

9031063

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

DMA Doorbell

 

09/870,016

 

USA

 

6735642

Mellanox Technologies, Ltd.

 

Doorbell Handling with Priority Processing Function

 

10/052,500

 

USA

 

8375145

Mellanox Technologies, Ltd.

 

Dynamically-connected transport services

 

12/621,523

 

USA

 

8213315

Mellanox Technologies, Ltd.

 

Efficient Access to Connectivity Information Using Cable Identification

 

13/743,364

 

USA

 

9111466

Mellanox Technologies, Ltd.

 

Efficient delivery of completion notifications

 

13/682,773

 

USA

 

8924605

Mellanox Technologies, Ltd.

 

Electro-optic integrated circuits and methods for the production thereof

 

12/198,867

 

USA

 

8043877

Mellanox Technologies, Ltd.

 

Electro-Optical Circuitry Having Integrated Connector and Methods for the
Production thereof

 

10/595,372

 

USA

 

7538358

Mellanox Technologies, Ltd.

 

End-to-end cache for network elements

 

13/609,378

 

USA

 

9130885

Mellanox Technologies, Ltd.

 

Fibre Channel Controller Shareable by a Plurality of Operating System Domains
within a Load-Store Architecture

 

11/045,870

 

USA

 

7512717

Mellanox Technologies, Ltd.

 

Fibre Channel Controller Shareable by a Plurality of Operating System Domains
within a Load-Store Architecture

 

11/046,537

 

USA

 

7493416

Mellanox Technologies, Ltd.

 

Fibre Channel Controller Shareable by a Plurality of Operating System Domains
within a Load-Store Architecture

 

11/046,564

 

USA

 

7617333

Mellanox Technologies, Ltd.

 

Fibre Channel Processing by a Host Channel Adapter

 

12/398,194

 

USA

 

8948199

Mellanox Technologies, Ltd.

 

Flip-chip optical interface with micro-lens array

 

13/677,374

 

USA

 

8750657

Mellanox Technologies, Ltd.

 

Handling Multiple Network Transport Service Levels With Hardware And Sotfware
Arbitration

 

10/052,435

 

USA

 

7676597

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Host Channel Adapter With Pattern-type DMA

 

13/337,178

 

USA

 

8751701

Mellanox Technologies, Ltd.

 

Increasing TCP re-transmission process speed

 

10/733,630

 

USA

 

7177941

Mellanox Technologies, Ltd.

 

Integer divider module

 

13/664,428

 

USA

 

9032010

Mellanox Technologies, Ltd.

 

Integrated Optical Interconnect

 

13/369,324

 

USA

 

8750660

Mellanox Technologies, Ltd.

 

Integrated optoelectronic interconnects with side-mounted transducers

 

13/419,447

 

USA

 

8871570

Mellanox Technologies, Ltd.

 

Interrupt Handling in a Virtual Machine Environment

 

13/652,493

 

USA

 

8949498

Mellanox Technologies, Ltd.

 

ISCSI target offload administrator

 

10/116,523

 

USA

 

7089587

Mellanox Technologies, Ltd.

 

Limiting number of retransmission attempts for data transfer via network
interface controller

 

10/733,668

 

USA

 

7243284

Mellanox Technologies, Ltd.

 

Liquid cooling system for modular electronic systems

 

13/245,078

 

USA

 

8817473

Mellanox Technologies, Ltd.

 

Liquid cooling system for modular electronic systems

 

14/322,973 

 

USA

 

8879258

Mellanox Technologies, Ltd.

 

Look-Ahead Handling of Page Faults in I/O Operations

 

13/628,075

 

USA

 

8914458

Mellanox Technologies, Ltd.

 

Low-latency communications

 

13/329,342

 

USA

 

8869171

Mellanox Technologies, Ltd.

 

Maintaining consistent quality of service between subnets

 

13/754,912

 

USA

 

9197586

Mellanox Technologies, Ltd.

 

Method and Apparatus for a Shared I/O Network Interface Controller

 

11/050,420

 

USA

 

8032659

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

10/909,254

 

USA

 

8346884

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

13/467,143

 

USA

 

9015350

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

13/467,161

 

USA

 

9106487

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

13/467,174

 

USA

 

8913615

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O serial ATA controller

 

10/864,766

 

USA

 

7664909

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

10/757,711

 

USA

 

7103064

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/235,513

 

USA

 

7620066

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/235,514

 

USA

 

7620064

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/381,561

 

USA

 

7782893

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

10/757,713

 

USA

 

7457906

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

10/757,714

 

USA

 

7046668

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/379,264

 

USA

 

7706372

Mellanox Technologies, Ltd.

 

Method, System and Protocol that enable unrestricted user-level access to a
network interface adapter

 

10/750,762

 

USA

 

7653754

Mellanox Technologies, Ltd.

 

Methods and Devices for Active Optical Cable Calibration

 

13/733,435

 

USA

 

9088368

Mellanox Technologies, Ltd.

 

Methods and Systems for Running Network Protocols Over Peripheral Component
Interconnect Express

 

13/658,976

 

USA

 

8990472

Mellanox Technologies, Ltd.

 

Modulo remainder generator

 

09/754,479

 

USA

 

6728743

Mellanox Technologies, Ltd.

 

Multiple queue pair access with single doorbell

 

09/991,692

 

USA

 

7543290

Mellanox Technologies, Ltd.

 

Multiple queue pair access with single doorbell

 

12/360,119

 

USA

 

7929539

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Network acceleration architecture

 

11/132,100

 

USA

 

7760741

Mellanox Technologies, Ltd.

 

Network adapter utilizing a hashing function for distributing packets to
multiple processorsfor parallel processing

 

09/383,741

 

USA

 

6631422

Mellanox Technologies, Ltd.

 

Network adapter with shared database for message context information

 

11/329,074

 

USA

 

7603429

Mellanox Technologies, Ltd.

 

Network adapter with shared database for message context information

 

12/369,795

 

USA

 

7930437

Mellanox Technologies, Ltd.

 

Network Adapter with shared database for message context information

 

12/208,355

 

USA

 

8019902

Mellanox Technologies, Ltd.

 

Network Adapter with shared database for message context information

 

13/177,572

 

USA

 

8671138

Mellanox Technologies, Ltd.

 

Network Controller for Obtaining  a Plurality of Network Port Identifiers in
Response to Load-Store Transactions from a Corresponding Plurality of Operatying
System Domains Within a Load-Store Architecture

 

11/045,869

 

USA

 

7502370

Mellanox Technologies, Ltd.

 

Network interface adapter with shared data send resources

 

10/000,456

 

USA

 

8051212

Mellanox Technologies, Ltd.

 

Network interface controller supporting network virtualization

 

13/731,130

 

USA

 

9008097

Mellanox Technologies, Ltd.

 

Network interface controller with circular receive buffer

 

13/280,457

 

USA

 

9143467

Mellanox Technologies, Ltd.

 

Network Interface Controller with Flexible Memory Handling

 

 13/229,772

 

USA

 

8645663

Mellanox Technologies, Ltd.

 

Network interface device with memory management capabilities

 

12/430,912

 

USA

 

8255475

 

--------------------------------------------------------------------------------

 


 

Mellanox Technologies, Ltd.

 

Optical interface and splitter with micro-lens array

 

13/731,025

 

USA

 

8870467

Mellanox Technologies, Ltd.

 

Optical module fabricated on folded printed circuit board

 

13/366,326

 

USA

 

8867870

Mellanox Technologies, Ltd.

 

Packet Communication Buffering With Dynamic Flow Control

 

09/758,029

 

USA

 

6922408

Mellanox Technologies, Ltd.

 

Parallel Optics Integrated Cooling

 

14/294,167

 

USA

 

9016957

Mellanox Technologies, Ltd.

 

Planar optical interface and splitter

 

13/532,829

 

USA

 

8690455

Mellanox Technologies, Ltd.

 

Precise clock synchronization

 

12/618,730

 

USA

 

8370675

Mellanox Technologies, Ltd.

 

Prefetching of receive queue descriptors

 

10/218,605

 

USA

 

7631106

Mellanox Technologies, Ltd.

 

Processing of Block and Transaction signatures

 

12/573,119

 

USA

 

8225182

Mellanox Technologies, Ltd.

 

Processing of Block and Transaction signatures

 

13/489,474

 

USA

 

8751909

Mellanox Technologies, Ltd.

 

Processing of data integrity field (DIF)

 

12/512,026

 

USA

 

8365057

Mellanox Technologies, Ltd.

 

Queue pair context cache

 

10/052,413

 

USA

 

7152122

Mellanox Technologies, Ltd.

 

Receive Queue Descriptor Pool

 

10/200,189

 

USA

 

7263103

Mellanox Technologies, Ltd.

 

Recovering dropped instructions in a network interface controller

 

13/326,354

 

USA

 

8694701

Mellanox Technologies, Ltd.

 

Recovery from iSCSI corruption with RDMA ATP mechanism

 

10/905,812

 

USA

 

7343527

Mellanox Technologies, Ltd.

 

Reducing Power Consumption in a Fat-Tree Network

 

14/033,471

 

USA

 

9106387

Mellanox Technologies, Ltd.

 

Reducing size of completion notifications

 

13/682,772

 

USA

 

8959265

Mellanox Technologies, Ltd.

 

Reliable Message Transmission With Packet-Level Resend

 

10/119,808

 

USA

 

7013419

Mellanox Technologies, Ltd.

 

Responding to dynamically-connected transport requests

 

13/535,382

 

USA

 

8761189

Mellanox Technologies, Ltd.

 

Responding to dynamically-connected transport requests

 

14/277,793

 

USA

 

9031086

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Round-robin arbiter with low jitter

 

10/158,476

 

USA

 

7149227

Mellanox Technologies, Ltd.

 

Self-repair of embedded memory arrays

 

10/135,361

 

USA

 

6667918

Mellanox Technologies, Ltd.

 

Shared memory access using independent memory maps

 

13/471,558

 

USA

 

9256545

Mellanox Technologies, Ltd.

 

Sharing A Network Interface Card Among Multiple Hosts

 

10/127,710

 

USA

 

7245627

Mellanox Technologies, Ltd.

 

Software Interface Between A Parallel Bus And A Packet Network

 

09/655,919

 

USA

 

6668299

Mellanox Technologies, Ltd.

 

Static Rate Flow Control

 

10/054,148

 

USA

 

7224669

Mellanox Technologies, Ltd.

 

Switch with Dual-Function Management Port

 

13/755,137

 

USA

 

8908704

Mellanox Technologies, Ltd.

 

Synchronization Of Interrupts With Data Packets

 

09/559,352

 

USA

 

6243787

Mellanox Technologies, Ltd.

 

Synchronization Of Interrupts With Data Pockets

 

10/070,594

 

USA

 

6978331

Mellanox Technologies, Ltd.

 

System and method for accelerating input/output access operation on a virtual
machine

 

14/011,767

 

USA

 

9003418

Mellanox Technologies, Ltd.

 

System and Method for Accelerating Input/Output Access Operation on a Virtual
Machine

 

11/208,528

 

USA

 

8645964

Mellanox Technologies, Ltd.

 

System And Method For Accelerating Input/Output Access Operation On A Virtual
Machine

 

12/699,894

 

USA

 

8196144

Mellanox Technologies, Ltd.

 

System And Method For Accelerating Input/Output Access Operation On A Virtual
Machine

 

13/420,641

 

USA

 

8595741

Mellanox Technologies, Ltd.

 

System and method for sequencing packets for multiprocessor parallelization in a
computer network system

 

09/213,920

 

USA

 

6338078

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Terminated input buffer with an offset cancellation circuit

 

11/744,891

 

USA

 

7514978

Mellanox Technologies, Ltd.

 

Topology-based consolidation of link state information

 

13/114,071

 

USA

 

9225628

Mellanox Technologies, Ltd.

 

Transceiver Receptacle Cage

 

14/191,550

 

USA

 

9112314

Mellanox Technologies, Ltd.

 

Transceiver Socket Adapter for Passive Optical Cable

 

13/898,557

 

USA

 

8944704

Mellanox Technologies, Ltd.

 

Transmit flow for network acceleration architecture

 

11/132,853

 

USA

 

7733875

Mellanox Technologies, Ltd.

 

Use of free pages in handling of page faults

 

13/628,187

 

USA

 

8745276

Mellanox Technologies, Ltd.

 

Virtualization of Interrupts

 

13/207,418

 

USA

 

8886862

Mellanox Technologies, Ltd.

 

Quad Small Form-factor Pluggable Connector: QSFP extraction Latch design for AOC

 

29/481,151

 

USA

 

D744957

Mellanox Technologies, Ltd.

 

Connector Module 

 

29/464,186

 

USA

 

D734728

Mellanox Technologies, Ltd.

 

Accelerating and Offloading Lock Access Over a Network

 

14/753,159

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Accessing Remote Storage Device Using a Local BUS protocol

 

14/215,097

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Adaption of data center performance using VCSEL/PD control

 

14/222,887

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Adaptive routing controlled by source node

 

14/673,892

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Adaptive Routing Using Inter-Switch Notifications

 

14/662,259

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Address translation services for direct accessing of local memory over a network
fabric

 

14/953,462

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Aggregation Protocol

 

62/211,885

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Application-assisted handling of page faults in I/O operations

 

13/628,155

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Buffering schemes for communication over long haul links

 

14/207,680

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cable Backplane

 

14/445,079

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cable with field-writeable memory

 

14/527,928

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Coherency over PCIe

 

62/246,066

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Collaborative Hardware Interaction By Multiple Entities Using A Shared Queue

 

14/918,599

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Compact Optical Fiber Splitters

 

13/851,178

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Configurable AEN Notification

 

14/534,207

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Congestion Control Enforcement in a Virtualized Environment

 

14/338,488

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Connector Extraction Tool

 

13/905,149

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Connector module with internal wireless communication device

 

14/662,258

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Credit-based flow control for long-haul links

 

14/335,962

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Credit-Based Low-Latency Arbitration with Data Transfer

 

13/763,676

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cross-Channel Network Operations Offloading for Collective Operations

 

14/324,246

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cross-Channel Network Operations Offloading for Collective Operations

 

14/937,907

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Decision Mechanisms for Adaptive Routing

 

14/732,853

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Detection Of Root And Victim Network Congestion

 

14/052,743

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Differentiating among multiple management control instances using IP addresses

 

14/628,256

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Differentiating among multiple management control instances using IP

 

14/700,206

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

 

 

addresses

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

Direct access to local memory in a PCI-e device

 

14/721,009

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Direct IO access from a CPU’s instruction stream

 

14/608,252

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

DMA, MMIO and PCIe emulation by a network device

 

62/162,854

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Dragonfly Plus: Communication Over Bipartite Node Groups Connected by a Mesh
Network

 

14/337,334

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Dynamic optimization for IP forwarding performance

 

62/239,990

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient implementation of MPLS tables for multi-level and multi-path scenarios

 

14/665,005

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient Management of Network Traffic in a Multi-CPU Server

 

14/608,265

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient ordering and flushing mechanisms for peer or remote device

 

62/183,213

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient peer-to-peer entity ID-based access control

 

62/192,582

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient TCP flow processing on an accelerator

 

62/163,995

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

End-to-end cache for network elements

 

14/813,142

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Flow-based packet modification

 

14/729,127

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Handling transport layer operations received out of order

 

14/132,014

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Hardware-based congestion control for TCP traffic

 

62/234,046

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

High-reliability AOC with redundant emitters

 

14/458,273

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

High-speed optical module with flexible printed circuit board

 

13/481,874

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

HYBRID TAG MATCHING

 

14/834,443

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Integrated Circuit Inductor

 

14/172,969

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Integrated optical cooling core for optoelectronic interconnect modules

 

14/667,941

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Interconnection Between Silicon Photonics Devices and Optical Fibers

 

13/935,511

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Interconnection Between Silicon Photonics Devices and Optical Fibers

 

PCT/IB2014/060688

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies, Ltd.

 

Low-Latency Processing in a Network Node

 

14/247,255

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Maintaining a system state cache

 

14/265,397

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Management of data transmission limits for congestion control

 

14/730,257

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Memory sharing using RDMA

 

14/672,397

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Method, apparatus and computer product for sending or receiving data over
multiple networks

 

12/785,499

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Methods and System for Polling Memory Outside a Processor Thread

 

13/671,475

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Methods and Systems for Error-Correction Decoding

 

13/839,193

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Methods and Systems for Network Congestion Management

 

13/803,144

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Module compliance boards for quad small form-factor pluggable (QSFP) devices

 

14/690,428

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Mounting rail with internal power cable

 

13/109,031

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

MPLS forwarding without label swapping

 

14/634,842

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Multi-Host Network Interface Controller with Host Management

 

14/583,124

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Multi-slot plug-in card

 

14/963,266

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network interface controller supporting network virtualization

 

14/637,414

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network Interface Controller with Compression

 

13/792,083

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network interface controller with direct connection to host memory

 

14/033,470

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network Memory

 

14/847,021

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network with Fallback Routing

 

14/745,488

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network-Attached Memory

 

14/644,400

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

NIC with switching functionality between its network ports

 

14/658,260

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Offloading Node CPU in Distributed Redundant Storage Systems

 

13/925,868

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Optical Module

 

14/354,759

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Optical Module

 

PCT/JP2012/077649

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies, Ltd.

 

Packet steering

 

13/291,143

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Packet Switch with Reduced Latency

 

13/972,968

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Page resolution status reporting

 

14/846,870

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Passing power-related information from a host CPU to a peripheral device

 

14/836,988

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Peripheral device assistance in reducing CPU power consumption

 

14/745,549

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Polymer-Based Interconnection between Silicon Photonics Devices and Optical
Fibers

 

13/935,515

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Prioritized Handling of Incoming Packets by a Network Interface Controller

 

13/481,890

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Reducing Processor Loading During Housekeeping Operations

 

14/224,272

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Remote transactional memory

 

14/665,043

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Sharing address translation between CPU and peripheral devices

 

13/665,946

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Simplified packet routing

 

14/046,976

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Simultaneous Operation of Remote Management and Link Aggregation

 

14/547,160

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Storage System and Server

 

14/215,099

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Summing Multiple Floating Point Numbers in an Associative Manner

 

15/041,038

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Switch fabric support for overlay network features

 

13/731,030

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Time-Efficient Network Function Virtualization Architecture

 

14/616,760

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Traffic-Dependent Adaptive Interrupt Moderation

 

14/664,988

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Transceiver Receptacle Cage

 

14/684,527

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Transport-Level Link Aggregation and High Availability for Stateful IO Devices

 

14/666,342

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Twin Axial Cable structure for transmitting signals

 

14/860/166

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Uniting FDB lookups for encapsulated packets

 

13/845,182

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Using a single work item to send multiple messages

 

62/139,843

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Wavelength Auto Negotiation

 

13/958,561

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

New Lens and New MT Spring

 

29/519,274

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Quad Small Form-factor Pluggable back shell design for AOC

 

29/531,312

 

USA

 

Pending

Integrity Project Ltd.

 

System and methods thereof for safe compilation of code into embedded processing
systems

 

14/436,090

 

USA

 

Pending

 

--------------------------------------------------------------------------------

 


 

Trademarks and Trademark Applications

 

Trademark Registrations

 

Registered Owner

 

Mark

 

Registration
No.

 

Jurisdiction of
Registration

Mellanox Technologies, Ltd.

 

BRIDGEX

 

3710421

 

USA

Mellanox Technologies, Ltd.

 

CONNECT-IB

 

4351512

 

USA

Mellanox Technologies, Ltd.

 

CONNECTX

 

3409869

 

USA

Mellanox Technologies, Ltd.

 

COOLBOX

 

4511847

 

USA

Mellanox Technologies, Ltd.

 

CORE-DIRECT

 

3907266

 

USA

Mellanox Technologies, Ltd.

 

GPUDIRECT

 

4190775

 

USA

Mellanox Technologies, Ltd.

 

INFINIBRIDGE

 

4878036

 

USA

Mellanox Technologies, Ltd.

 

INFINIHOST

 

2858756

 

USA

Mellanox Technologies, Ltd.

 

INFINISCALE

 

2753934

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX

 

2681672

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Care

 

4841308

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX FEDERAL SYSTEMS

 

4538682

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX HOSTDIRECT

 

4872672

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX LOGO

 

4058948

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX MULTI-HOST

 

4872673

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX OPEN ETHERNET

 

4706145

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX OPENCLOUD

 

4834375

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX PEERDIRECT

 

4801924

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX SCALABLEHPC

 

4424317

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX TECHNOLOGIES CONNECT ACCELERATE OUTPERFORM

 

4629210

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX VIRTUAL MODULAR SWITCH

 

4777703

 

USA

Mellanox Technologies, Ltd.

 

METRODX

 

4775512

 

USA

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

METROX

 

4397687

 

USA

Mellanox Technologies, Ltd.

 

MLNX-OS

 

4165718

 

USA

Mellanox Technologies, Ltd.

 

OPEN ETHERNET

 

4702121

 

USA

Mellanox Technologies, Ltd.

 

PHYX

 

3759256

 

USA

Mellanox Technologies, Ltd.

 

SWITCHX

 

4026514

 

USA

Mellanox Technologies, Ltd.

 

TESTX

 

4502514

 

USA

Mellanox Technologies, Ltd.

 

THE GENERATION OF OPEN ETHERNET

 

4702122

 

USA

Mellanox Technologies, Ltd.

 

UFM

 

4186048

 

USA

Mellanox Technologies, Ltd.

 

UNBREAKABLE-LINK

 

4839235

 

USA

Mellanox Technologies, Ltd.

 

VIRTUAL PROTOCOL INTERCONNECT

 

3723997

 

USA

Mellanox Technologies TLV Ltd.

 

VOLTAIRE (and design)

 

2420470

 

USA

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Kotura

 

2979685

 

USA

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Kotura and design

 

3186113

 

USA

 

Trademark Applications

 

Registered Owner

 

Mark

 

Application
No.

 

Jurisdiction

Mellanox Technologies, Ltd.

 

25 IS THE NEW 10

 

86794289

 

USA

Mellanox Technologies, Ltd.

 

ACCELIO

 

86083853

 

USA

Mellanox Technologies, Ltd.

 

CLOUDX

 

86189880

 

USA

Mellanox Technologies, Ltd.

 

COMPUSTORX

 

86170426

 

USA

Mellanox Technologies, Ltd.

 

CYPU

 

86654323

 

USA

Mellanox Technologies, Ltd.

 

FPGADIRECT

 

86543722

 

USA

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

HPC-X

 

86304831

 

USA

Mellanox Technologies, Ltd.

 

LINKX

 

86288527

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX CLOUDX

 

86130336

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Cloudx

 

86130336

 

USA

Mellanox Technologies, Ltd.

 

Mellanox NEO

 

86669407

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX OPENCLOUD

 

86093584

 

USA

Mellanox Technologies, Ltd.

 

Mellanox OpenHPC

 

86814538

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Socket Direct

 

86763701

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Spectrum

 

86640534

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX STORAGEX

 

86170424

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX TUNEX

 

86160937

 

USA

Mellanox Technologies, Ltd.

 

NVMEDIRECT

 

86543720

 

USA

Mellanox Technologies, Ltd.

 

ONE SWITCH. A WORLD OF OPTIONS

 

86640535

 

USA

Mellanox Technologies, Ltd.

 

PLATFORMX

 

86297229

 

USA

Mellanox Technologies, Ltd.

 

PSIPHY

 

86212542

 

USA

Mellanox Technologies, Ltd.

 

SIPHY

 

86212541

 

USA

Mellanox Technologies, Ltd.

 

Spectrum

 

86654162

 

USA

Mellanox Technologies, Ltd.

 

STOREX

 

86291335

 

USA

Mellanox Technologies, Ltd.

 

STPU

 

86654322

 

USA

Mellanox Technologies, Ltd.

 

Switch-EN

 

86584950

 

USA

Mellanox Technologies, Ltd.

 

Switch-IB

 

86300804

 

USA

Mellanox Technologies, Ltd.

 

TUNEX

 

86160935

 

USA

Mellanox Technologies, Ltd.

 

UCX

 

86693167

 

USA

Mellanox Technologies, Ltd.

 

UCX Unified Communication X

 

86693185

 

USA

 

--------------------------------------------------------------------------------


 

Copyrights and Copyright Applications

 

Registered Owner

 

Title

 

Registration No.

Mellanox Technologies, Ltd.

 

CIM Provider for Linux/ Windows version 2.0.16.

 

TXu001834900

Mellanox Technologies, Ltd.

 

CIM Provider for Vmware version 1.0.

 

TXu001834912

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.1000.

 

TX0007976911

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.2000.

 

TX0007976916

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.3000.

 

TX0007976918

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.4020.

 

TX0007976921

Mellanox Technologies, Ltd.

 

ConnectX2 Firmware version 2.9.

 

TXu001834906

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.10.

 

TXu001834934

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.30.3200.

 

TX0007977400

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.30.8000.

 

TX0007977394

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.31.5050.

 

TX0007977402

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.32.5000.

 

TX0007976914

Mellanox Technologies, Ltd.

 

Director Plugin.

 

TXu001834941

Mellanox Technologies, Ltd.

 

Fabric Collective Accelerator (FCA) version 3.

 

TXu001836266

Mellanox Technologies, Ltd.

 

HPC-X version 1.0.

 

TX0007977614

Mellanox Technologies, Ltd.

 

HPC-X version 1.2.

 

TX0007977616

Mellanox Technologies, Ltd.

 

Mellanox Fabric Collective Accelerator (FCA) version 2.5.

 

TX0007977589

Mellanox Technologies, Ltd.

 

Mellanox Fabric Collective Accelerator (FCA) version 3.0.

 

TX0007977573

Mellanox Technologies, Ltd.

 

Mellanox Fabric Collective Accelerator (FCA) version 3.1.

 

TX0007977578

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 2.7.1.

 

TXu001834937

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.1.0.

 

TX0007977618

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.5.0.

 

TX0007977617

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.6.0.

 

TX0007977611

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.7.0.

 

TX0007977615

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.1.

 

TXu001834914

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.3.

 

TX0007977517

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.4.

 

TX0007977566

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.5.

 

TX0007977569

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.6.

 

TX0007977571

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA)

 

TX0007977574

 

--------------------------------------------------------------------------------


 

 

 

version 6.7.

 

 

Mellanox Technologies, Ltd.

 

Mellanox Messaging Software (MXM) version 2.

 

TXu001836265

Mellanox Technologies, Ltd.

 

Mellanox OFED version 1.5.3.

 

TXu001834897

Mellanox Technologies, Ltd.

 

Mellanox OFED version 1.8.

 

TXu001836262

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.2.

 

TXu001834944

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.3500.

 

TX0007976900

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.4100.

 

TX0007976904

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.4304.

 

TX0007977515

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.4402.

 

TX0007976906

Mellanox Technologies, Ltd.

 

SDK EN version 4.1.

 

TXu001834930

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.1.

 

TXu001834932

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.000.

 

TX0007977408

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.000.

 

TX0007977512

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.4000.

 

TX0007977412

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.6000.

 

TX0007977415

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.8000.

 

TX0007977417

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.2000.

 

TX0007976922

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.2500.

 

TX0007976923

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.3000.

 

TX0007976926

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.3500.

 

TX0007977078

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.4000.

 

TX0007977081

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.4500.

 

TX0007976880

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.4500.

 

TX0007977083

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.2000.

 

TX0007977987

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.2500.

 

TX0007977090

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.3002.

 

TX0007977134

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.3500.

 

TX0007977136

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.4000.

 

TX0007977139

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.4005.

 

TX0007977140

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) Appliance version 1.8.0.

 

TX0007977607

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) Appliance version 1.9.0.

 

TX0007977613

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 3.7.

 

TXu001822059

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 3.8.

 

TXu001834899

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.0.

 

TX0007977612

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.5.

 

TX0007977609

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.6.

 

TX0007977606

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.7.

 

TX0007977592

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.8.

 

TX0007977593

Mellanox Technologies, Ltd.

 

Unified parallel C (UPC) version 2.

 

TXu001836264

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.6.

 

TXu001834902

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.6.1.2.

 

TX0007977472

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.10.0.

 

TX0007977484

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.10.1.

 

TX0007977510

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.7.0.

 

TX0007977474

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.8.24.

 

TX0007977475

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.9.0.

 

TX0007977477

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.9.3.

 

TX0007977480

Mellanox Technologies, Ltd.

 

Vmware IB Driver version 1.8.2.0.

 

TX0007977423

Mellanox Technologies, Ltd.

 

Vmware IB Driver version 1.8.2.4.

 

TX0007977426

Mellanox Technologies, Ltd.

 

WinOF Driver version 3.2.

 

TXu001834910

Mellanox Technologies, Ltd.

 

WinOF version 4.X.

 

TXu001836263

 

Exclusive Copyright Licenses

 

None.

 

--------------------------------------------------------------------------------


 

Schedule IV to
the Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------

 


 

Exhibit I to
the Collateral Agreement

 

SUPPLEMENT NO.    dated as of [  ] (this “Supplement”), to the Collateral
Agreement dated as of February 22, 2016 (the “Collateral Agreement”), among
Mellanox Technologies, Ltd. (the “Israeli Borrower” or the “Company”), Mellanox
Technologies, Inc. (the “U.S. Borrower” and, together with the Israeli Borrower,
the “Borrowers”), each subsidiary of the Company listed on Schedule I thereto
(each such subsidiary individually a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; the Subsidiary Grantors and the Borrowers are referred to
collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMCB”), as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

A.  Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the lenders from time to time party
thereto and JPMCB, as Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

 

C.  The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make extensions of credit to the Borrowers under the Credit
Agreement.  Section 6.12 of the Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Loan Parties under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party under the Collateral Agreement [in order to induce the Lenders to
make additional extensions of credit under the Credit Agreement] and as
consideration for such extensions of credit previously made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 6.12 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Loan Party
and a Grantor under the Collateral Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it in
such capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct on and
as of the date hereof.  In furtherance of the foregoing, the New Subsidiary, as
security for the payment in full of the Obligations (as defined in the
Collateral Agreement), does hereby create and grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in, to and under the Collateral (as
defined in the Collateral Agreement) of the New Subsidiary.  Each reference to a
“Loan Party,” “Subsidiary Loan Party” or “Grantor” in

 

--------------------------------------------------------------------------------


 

the Collateral Agreement shall be deemed to include the New Subsidiary.  The
Collateral Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that
(a) Schedule I sets forth, as of the date hereof, the true and correct legal
name of the New Subsidiary, its jurisdiction of organization and the location of
its chief executive office; (b) Schedule II sets forth, as of the date hereof, a
true and complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by the New Subsidiary and (ii) all the Pledged Debt Securities
owned by the New Subsidiary; (c)  Schedule III sets forth, as of the date
hereof, a true and complete list of (i) all Patents that have been granted by
the United States Patent and Trademark Office, (ii) all Copyrights that have
been registered with the United States Copyright Office, (iii) all Trademarks
that have been registered with the United States Patent and Trademark Office and
Trademarks for which United States registration applications are pending and
(iv) all exclusive Copyright Licenses under which such Grantor is a licensee and
that, in the case of clauses (i), (ii) and (iii) are owned by the New
Subsidiary, in each case truly and completely specifying the name of the
registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor; and (d) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Subsidiary seeking damages
in an amount reasonably estimated to exceed $2,500,000, including a summary
description of such claim.

 

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses, including the reasonable fees, charges
and disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE I

 

New Subsidiary Information

 

Name

 

Jurisdiction of Organization

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE II

 

Pledged Equity Interests

 

Loan Party

 

Issuer

 

Certificate Number

 

Number and
Class of
Equity Interests

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Securities

 

Loan Party Creditor

 

Debtor

 

Type

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE III

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Schedule IV
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE IV

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------

 


 

Exhibit II-A to
the Collateral Agreement

 

[FORM OF] PATENT SECURITY AGREEMENT dated as of [  ], 201[_] (this “Agreement”),
among [  ] (each a “Grantor” and collectively, the “Grantors”) and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of February 22, 2016, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Mellanox Technologies, Ltd. and Mellanox
Technologies, Inc. (the “Borrowers”), the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Collateral Agreement
dated as of February 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrowers,
the Subsidiary Loan Parties from time to time party thereto and JPMCB, as
Administrative Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.
Notwithstanding anything contained in this Agreement to the contrary: (a) with
respect to the security interests granted by the Israeli Grantors hereunder,
this Agreement and each of the terms hereof relating to Patent Collateral shall
be limited solely to Patent Collateral located in the United States of America
or governed by the laws of the United States of America (including, for the
avoidance of doubt, federal laws and state laws); and (b) in respect of Patent
Collateral constituting OCS-Funded Know-How, the creation of any security
interest over such Patent Collateral and any realization in respect thereof
shall be: (i) subject to the OCS Provision (including the Research Law and the
OCS approvals dated January 26, 2016 as may be amended from time to time); and
(ii) governed by the laws of the State of Israel and subject to the exclusive
jurisdiction of the Israeli courts.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Patent Collateral”):

 

(a)           all letters patent of the United States of America or the
equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States of America
or the equivalent thereof in any other country or any political

 

--------------------------------------------------------------------------------


 

subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including, in the
case of any Grantor, any of the foregoing set forth under its name on Schedule I
(as limited by Section 1 above with respect to the security interests granted by
the Israeli Grantors hereunder); and

 

(b)           all reissues, continuations, divisionals, continuations-in-part,
reexaminations, supplemental examinations, inter partes reviews, renewals,
adjustments or extensions thereof, and the inventions disclosed or claimed
therein, including the right to make, have made, use, sell, offer to sell,
import or export the inventions disclosed or claimed therein.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Patents Owned by [Name of Grantor]

 

U.S. Patents

 

Type

 

Registration No.

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Type

 

Application No.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II-B to
the Collateral Agreement

 

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [  ], 201[_] (this
“Agreement”), among [  ] (each a “Grantor” and collectively, the “Grantors”) and
JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of February 22, 2016, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Mellanox Technologies, Ltd. and Mellanox
Technologies, Inc. (the “Borrowers”), the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Collateral Agreement
dated as of February 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrowers,
the Subsidiary Loan Parties from time to time party thereto and JPMCB, as
Administrative Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.
Notwithstanding anything contained in this Agreement to the contrary: (a) with
respect to the security interests granted by the Israeli Grantors hereunder,
this Agreement and each of the terms hereof relating to Trademark Collateral
shall be limited solely to Trademark Collateral located in the United States of
America or governed by the laws of the United States of America (including, for
the avoidance of doubt, federal laws and state laws); and (b) in respect of
Trademark Collateral constituting OCS-Funded Know-How, the creation of any
security interest over such Trademark Collateral and any realization in respect
thereof shall be: (i) subject to the OCS Provision (including the Research Law
and the OCS approvals dated January 26, 2016 as may be amended from time to
time); and (ii) governed by the laws of the State of Israel and subject to the
exclusive jurisdiction of the Israeli courts.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Trademark Collateral”):

 

(a)           all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, domain names,

 

--------------------------------------------------------------------------------


 

global top level domain names, social media identifiers, other source or
business identifiers, designs and general intangibles of like nature, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar office in any State of the United States of America, all extensions
or renewals thereof, and all common law rights related thereto, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule I (as limited by Section 1 above with respect to the security interests
granted by the Israeli Grantors hereunder); and

 

(b)                                                                                                     
all goodwill associated therewith or symbolized thereby.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Trademarks/Trade Names Owned by [Name of Grantor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Exhibit II-C to
the Collateral Agreement

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [  ], 201[_] (this
“Agreement”), among [  ] (each a “Grantor” and collectively, the “Grantors”) and
JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of February 22, 2016, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Mellanox Technologies, Ltd. and Mellanox
Technologies, Inc. (the “Borrowers”), the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Collateral Agreement
dated as of February 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrowers,
the Subsidiary Loan Parties from time to time party thereto and JPMCB, as
Administrative Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.
Notwithstanding anything contained in this Agreement to the contrary: (a) with
respect to the security interests granted by the Israeli Grantors hereunder,
this Agreement and each of the terms hereof relating to Copyright Collateral
shall be limited solely to Copyright Collateral located in the United States of
America or governed by the laws of the United States of America (including, for
the avoidance of doubt, federal laws and state laws); and (b) in respect of
Copyright  Collateral constituting OCS-Funded Know-How, the creation of any
security interest over such Copyright Collateral and any realization in respect
thereof shall be: (i) subject to the OCS Provision (including the Research Law
and the OCS approvals dated January 26, 2016 as may be amended from time to
time); and (ii) governed by the laws of the State of Israel and subject to the
exclusive jurisdiction of the Israeli courts.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author,

 

--------------------------------------------------------------------------------


 

assignee, transferee or otherwise, (ii) all registrations and applications for
registration of any such copyright in the United States of America or any other
country, including, registrations, recordings, supplemental registrations,
pending applications for registration, and renewals in the United States
Copyright Office, including, in the case of any Grantor, any of the foregoing
set forth under its name on Schedule I and (iii) any other adjacent or other
rights related or appurtenant to the foregoing, including moral rights; and

 

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I (as limited by Section 1 above with respect
to the security interests granted by the Israeli Grantors hereunder).

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Copyrights

 

Registered Owner

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below.  The obligations of the Company
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement.  In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel (the “Company”), Mellanox Technologies, Inc., a
California corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent.  Each capitalized term used but not defined herein
shall have the meaning specified in the Credit Agreement.

 

The undersigned hereby certifies, on behalf of the Company solely in his or her
capacity as a Financial Officer of the Company and not in a personal capacity,
as follows:

 

1.             I am a Financial Officer of the Company.

 

2.             [Attached as Schedule I hereto are (a) the audited consolidated
balance sheet and statements of income, comprehensive income, shareholders’
equity and cash flows required to be delivered by Section 5.01(a) of the Credit
Agreement as of the end of and for the fiscal year ended [·] setting forth in
comparative form the figures for the previous fiscal year, all reported on by
Pricewaterhouse Coopers LLP1, and related narrative report containing
management’s discussion and analysis of the financial position and financial
performance for such fiscal year and (b) reasonably detailed calculations
demonstrating compliance with the financial covenants contained in Section 6.13
of the Credit Agreement by calculation thereof as of the end of the fiscal
period covered by such financial statements.]

 

[or]

 

2.             [Attached as Schedule I hereto are (a) the unaudited consolidated
balance sheet and statements of income and cash flows required to be delivered
by Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [·] and the then elapsed portion of such fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, and related narrative report containing management’s
discussion and analysis of the financial position and financial performance for
such fiscal quarter and (b)

 

--------------------------------------------------------------------------------

1  An independent registered public accounting firm of recognized national
standing may be substituted for Pricewaterhouse Coopers LLP in accordance with
Section 5.01(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

reasonably detailed calculations demonstrating compliance with the financial
covenants contained in Section 6.13 of the Credit Agreement by calculation
thereof as of the end of the fiscal period covered by such financial
statements.  The financial statements referred to in this Section 2 present
fairly in all material respects the financial condition, results of operations
and cash flows of the Company and its subsidiaries on a consolidated basis as of
the end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes.]

 

[3.           Attached as Schedule II hereto is a completed Supplemental
Perfection Certificate, setting forth the information required pursuant to the
Supplemental Perfection Certificate and indicating any changes in such
information from [the most recently delivered Supplemental Perfection
Certificate] / [the Perfection Certificate delivered on the Closing Date)].]

 

[or]

 

[3.           I hereby certify that there has been no change in any information
set forth in [the most recently delivered Supplemental Perfection Certificate] /
[the Perfection Certificate delivered on the Closing Date].]2

 

[3][4].     I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Company and its subsidiaries during the
accounting period covered by the attached financial statements.  The foregoing
examination did not disclose, and I have no knowledge of (a) the existence or
occurrence of any condition or event that constitutes a Default, except as set
forth in a separate attachment, if any, to this Certificate, specifying the
details thereof and the action that the Company has taken or proposes to take
with respect thereto or (b) any change in GAAP or in the application thereof
since the date of the consolidated balance sheet [most recently delivered
pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement] / [referred to
in Section 3.04 of the Credit Agreement] that is required to be disclosed in the
financial statements that are delivered concurrently with this Compliance
Certificate [except as set forth in [a separate attachment to this
certificate][note [·] to the financial statements attached hereto]].

 

[4][5].     Attached as Schedule [II][III] hereto is the name of each
Subsidiary, if any, that (a) is an Excluded Subsidiary as of the date of this
Certificate but has not been identified as an Excluded Subsidiary, as the case
may be, in Schedule 3.12 or in any prior Compliance Certificate or (b) has
previously been identified as an Excluded Subsidiary but has ceased to be an
Excluded Subsidiary, as the case may be.

 

[5][6].     In connection with the annual financial statements delivered
pursuant to Section 5.01(a) of the Credit Agreement, attached as Schedule
[III][IV] hereto are the amounts of the Available Amount, if any, utilized
during the most recent fiscal year included in the attached financial
statements, specifying each such use and the amount thereof.

 

--------------------------------------------------------------------------------

2  Include one of the options for this paragraph 3 only at the time of delivery
of financial statements pursuant to Section 5.01(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[6][7].     The foregoing certifications are made and delivered on [·], pursuant
to Section 5.01(d) of the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MELLANOX TECHNOLOGIES, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road OPS 2 Floor 3

Newark, DE 19713

Attention: Christopher Jackson
Telephone: +1 302-634-1198

Fax: +1 302-634-3301
Email: Christopher.jackson@chase.com; 12012443629@tls.ldsprod.com

 

Copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Bruce Borden

Telephone: +1 212-270-5799

Fax: +1 212-270-5127

Email: bruce.s.borden@jpmorgan.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel, Mellanox Technologies, Inc., a California
corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.  This notice
constitutes an Interest Election Request and the Borrower Representative hereby
gives you notice, pursuant to Section 2.05 of the Credit Agreement, that it
requests the [conversion] / [continuation] of a Borrowing under the Credit
Agreement, and in that connection the Borrower Representative specifies the
following information with respect to such Borrowing and each resulting
Borrowing:

 

1.

Borrowing to which this request applies:

 

Borrower Representative:

Mellanox Technologies, Ltd.

 

Class:1

 

 

Principal Amount:

 

 

--------------------------------------------------------------------------------

1     Specify Term Loan Borrowing, Incremental Term Loan Borrowing or
Refinancing Term Loan Borrowing of a particular Series.

 

--------------------------------------------------------------------------------


 

 

Type:2

 

 

Interest Period:3

 

 

 

 

2.

Effective date of this election:4

 

 

 

 

3.

Resulting Borrowing[s]5

 

 

Class:6

 

 

Principal Amount:7

 

 

Type:8

 

 

Interest Period:9

 

 

--------------------------------------------------------------------------------

2     Specify ABR Borrowing or Eurocurrency Borrowing.

3     In the case of a Eurocurrency Borrowing, specify the last day of the
current Interest Period therefor.

4     Must be a Business Day.

5     If different options are being elected with respect to different portions
of the Borrowing, provide the information required by this item 3 for each
resulting Borrowing.  Each resulting Borrowing shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Type in Section 2.02(c) of the Credit Agreement.

6     Specify whether the resulting Borrowing is to be a Term Loan
Borrowing, Incremental Term Loan Borrowing or Refinancing Term Loan Borrowing of
a particular Series.

7     Indicate the principal amount of the resulting Borrowing and the
percentage of the Borrowing in item 1 above.

8     Specify whether the resulting Borrowing is to be an ABR Borrowing or
Eurocurrency Borrowing.

9     Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing, shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months (or, if agreed by all Lenders
participating in the requested Borrowing, twelve months or any other period
acceptable to the Administrative Agent), and cannot extend beyond the Maturity
Date.  If an Interest Period is not specified, then the Borrower Representative
shall be deemed to have selected an Interest Period of three months’ duration.

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MELLANOX TECHNOLOGIES, LTD., as Borrower Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] PERFECTION CERTIFICATE

 

February 22, 2016

 

Reference is made to the Credit Agreement, dated as of February 22, 2016 (the
“Credit Agreement”), among Mellanox Technologies, Ltd., a public company formed
under the laws of the State of Israel (the “Israeli Borrower” or the “Company”),
Mellanox Technologies, Inc., a California corporation (the “U.S. Borrower” and,
together with the Israeli Borrower, the “Borrowers”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
but not defined herein have the meanings assigned in the Credit Agreement or the
U.S. Collateral Agreement, as applicable.

 

As of the date hereof, the undersigned, an Authorized Officer of the Company,
hereby certifies with respect to each Loan Party, solely in his/her official
capacity and not in any individual capacity, to the Administrative Agent and
each other Secured Party as follows:

 

SECTION 1.         Names.

 

(a)           Set forth on Schedule 1(a) is (i) the exact legal name of each
Loan Party, as such name appears in its certificate of organization or like
document, and its company number (if applicable), (ii) each other legal name
such Loan Party has had in the past five years, together with the date of the
relevant name change and (iii) to our knowledge, each other name (including
trade names or similar appellations) used by each Loan Party or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years.

 

(b)           Except as set forth on Schedule 1(b), no Loan Party has changed
its identity or corporate structure or entered into a similar reorganization
within the past five years.  Changes in identity or corporate structure would
include mergers, consolidations and acquisitions of all or substantially all of
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of) a Person or other
acquisitions of material assets outside the ordinary course of business, as well
as any change in the form, nature or jurisdiction of organization.  With respect
to any such change that has occurred within the past five years, Schedules
1(b) and 2 set forth the information required by Sections 1(a) and 2 of this
Perfection Certificate as to each acquiree or constituent party to such merger,
consolidation or acquisition.

 

SECTION 2.         Jurisdictions and Locations.  Set forth on Schedule 2 is
(i) the jurisdiction of organization and the form of organization of each Loan
Party, (ii) the organizational identification number, if any, assigned by such
jurisdiction, (iii) the address (including, the county) of the chief executive
office of such Loan Party or the registered office of such Loan Party, if
applicable, and (iv) the federal taxpayer identification number of each Loan
Party, if applicable.

 

SECTION 3.         Stock Ownership and other Equity Interests.  Set forth on
Schedule 3 is a true and correct list, for each Loan Party, of all the issued
and outstanding stock, partnership interests, limited liability company
membership interests or other Equity Interests owned, beneficially or of record,
by such Loan Party (other than Excluded Equity Interests),

 

--------------------------------------------------------------------------------


 

specifying the issuer and certificate number (if any) of, and the number, class
and percentage of ownership represented by, such Equity Interests.

 

SECTION 4.         Debt Instruments.  Set forth on Schedule 4 is a true and
correct list, for each Loan Party, of all promissory notes and other
indebtedness evidenced in writing (other than checks to be deposited in the
ordinary course of business) owned by such Loan Party having, in each case, a
value in excess of $7,500,000 (or its equivalent) in aggregate principal amount,
and to the extent applicable, specifying the creditor and debtor thereunder and
the outstanding principal amount thereof.

 

SECTION 5.         Mortgage Filings.  Set forth on Schedule 5 is a list of all
real property owned by each Loan Party having a fair market value of $7,500,000
or more (or its equivalent), together with (a) the exact name of the Loan Party
that owns such real property as such name appears in its certificate of
incorporation or other organizational document, (b) if different from the name
identified pursuant to clause (a), the exact name of the current
mortgagor/grantor of such real property reflected in the records of the filing
office or registry for such real property identified pursuant to the following
clause and (c) the filing office or registry in which a Mortgage with respect to
such real property must be filed or recorded in order for the Administrative
Agent to obtain a perfected security interest therein.

 

SECTION 6.         Intellectual Property.

 

(a)           Set forth on Schedule 6(a) is a true and correct list, with
respect to each Loan Party, of all Patents owned by such Loan Party applied for
or registered with the United States Patent and Trademark Office or with the
Patent Registrar in Israel, including the name of the registered owner or
applicant, title, and registration, publication or application number, as
applicable.

 

(b)           Set forth on Schedule 6(b) is a true and correct list, with
respect to each Loan Party, of all Trademarks owned by such Loan Party applied
for or registered with the United States Patent and Trademark Office or with the
Trademark Registrar in Israel, including the name of the registered owner or
applicant and the registration or application number, as applicable.

 

(c)           Set forth on Schedule 6(c) is a true and correct list, with
respect to each Loan Party, of all United States Copyright registrations owned
by such Loan Party, including the name of the registered owner, title, and the
registration or serial number.

 

(d)           Set forth on Schedule 6(d) is a true and correct list, with
respect to each Loan Party, of all exclusive Copyright Licenses under which such
Loan Party is a licensee of a Copyright registration thereto, including the name
and address of the licensor under such exclusive Copyright License, the
Copyright title and registration or serial number, and, if the registered owner
of such Copyright is a Person other than the applicable licensor, the name of
the registered owner of such Copyright.

 

(e)           Set forth on Schedule 6(e) in proper form for filing with the
United States Patent and Trademark Office, the United States Copyright Office,
the Companies Registrar in Israel, the Patent Registrar in Israel and the
Trademark Registrar in Israel are the filings

 

--------------------------------------------------------------------------------


 

necessary to preserve, protect and perfect the security interests in the
Trademarks, Patents, Copyrights and Copyright Licenses set forth in Schedule
6(a), Schedule 6(b), Schedule 6(c), and Schedule 6(d), respectively, including
duly signed copies of the Patent Security Agreements, Trademark Security
Agreements and the Copyright Security Agreements, as applicable.

 

(f)            Set forth on Schedule 6(f) is a true and correct list, with
respect to each Loan Party, of all copyrights owned and all patents and
trademarks owned, applied for or registered with the United States Patent and
Trademark Office or with the Patent Registrar in Israel or Trademark Registrar
in Israel (as applicable), in each case, to the extent such patents, trademarks
or copyrights form part of the OCS-Funded Know-How of such Loan Party.

 

SECTION 7.         Commercial Tort Claims.  Set forth on Schedule 7 is a true
and correct list of commercial tort claims in excess of $2,500,000 (or its
equivalent) held by any Loan Party, including a brief description thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

 

MELLANOX TECHNOLOGIES, LTD.

 

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Names

 

Loan Party’s Exact Legal Name

 

Other Legal Names during
the Past 5 Years
(including date of change)

 

Other Names
(including trade names or
similar appellations) during
the Past 5 Years

Mellanox Technologies, Inc.

 

N/A

 

N/A

Mellanox Technologies Silicon Photonics Inc.

 

Kotura, Inc.
(December 18, 2015)

 

N/A

Mellanox Federal Systems, LLC

 

N/A

 

N/A

Mellanox Technologies, Ltd.

 

N/A

 

N/A

Mellanox Technologies Distribution Ltd.

 

N/A

 

N/A

Mellanox Technologies TLV Ltd.

 

Voltaire Ltd.
(January 10, 2013)

 

N/A

Integrity Project Ltd.

 

Elad Raz Nechasim Ltd.
(May 15, 2012)

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Names

 

Loan Party

 

Changes in Corporate Structure during
the Past 5 Years

Mellanox Technologies, Inc.

 

Merged with Voltaire USA, LLC in April 2011.

Mellanox Technologies Silicon Photonics Inc.

 

Acquired by Mellanox Technologies, Inc. in July 2013.

Mellanox Federal Systems, LLC

 

N/A

Mellanox Technologies, Ltd.

 

N/A

Mellanox Technologies Distribution Ltd.

 

N/A

Mellanox Technologies TLV Ltd.

 

Acquired by Mellanox Technologies, Ltd. in February 2011

Integrity Project Ltd.

 

Acquired by Mellanox Technologies TLV Ltd. in July 2014

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Jurisdictions and Locations

 

Loan Party

 

Jurisdiction
of
Organization

 

Form of
Organization

 

Organizational
Identification
Number
(if any)

 

Chief
Executive
Office
(including
county)

 

Registered
Office Address
(including
county)

 

Federal
Taxpayer
Identification
Number (if
any)

Mellanox Technologies, Inc.

 

California

 

Corporation

 

C2155872

 

350 Oakmead Parkway, Suite 100
Sunnyvale, CA 94085

 

2710 Gateway Oaks Dr Ste 150N,
Sacramento, CA 95833

 

77-0506739

Mellanox Technologies Silicon Photonics Inc.

 

California

 

Corporation

 

C1751446

 

2630 Corporate Place
Monterey Park, CA 91754

 

818 West Seventh St Ste 930,
Los Angeles, CA 90017

 

95-4499782

Mellanox Federal Systems, LLC

 

Delaware

 

LLC

 

5145344

 

575 Herndon Parkway
Suite 130
Herndon, VA 20170

 

2711 Centerville Road, Suite 400
Wilmington, DE  19808

 

45-5142834

Mellanox Technologies, Ltd.

 

Israel

 

Corporation

 

512763285

 

N/A

 

Hakidma 26, Yokneam Illit, Israel, 2069200

 

N/A

Mellanox Technologies Distribution Ltd.

 

Israel

 

Corporation

 

514595412

 

N/A

 

Hakidma 26, Yokneam Illit, Israel, 2069200

 

N/A

Mellanox Technologies TLV Ltd.

 

Israel

 

Corporation

 

512471962

 

N/A

 

13 Zarchin Street, Raanana,  4366241

 

N/A

Integrity Project Ltd.

 

Israel

 

Corporation

 

514333053

 

N/A

 

7 Aba Hilel Road, Ramat Gan, 5252204

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Stock Ownership and Other Equity Interests

 

Loan Party

 

Issuer

 

Certificate
Number

 

Number and
Class of Equity
Interests

 

Percentage of Ownership

As at the Closing Date

 

 

 

 

 

 

 

 

Mellanox Technologies, Inc.

 

Mellanox Technologies Silicon Photonics Inc.

 

C-1

 

1000 common stock

 

100%

Mellanox Technologies, Inc.

 

Mellanox Federal Systems, LLC

 

N/A

 

LLC Membership interests

 

100%

Mellanox Technologies Silicon Photonics Inc.

 

Arroyo Holding Corp.

 

N/A

 

100 common stock

 

100%

Mellanox Technologies, Ltd.

 

Mellanox Technologies, Inc.

 

C-2

 

1,000 ordinary shares

 

100%

Mellanox Technologies, Ltd.

 

Mellanox Technologies TLV Ltd.

 

N/A

 

ordinary shares

 

100%

Mellanox Technologies, Ltd.

 

Mellanox Technologies Distribution Ltd.

 

N/A

 

ordinary shares

 

100%

Mellanox Technologies TLV Ltd.

 

Integrity Project Ltd.

 

N/A

 

25,000 ordinary shares

 

100%

As at the Effective Time

 

 

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

EZchip Semiconductor Ltd.

 

N/A

 

30,791,346 ordinary shares

 

100%

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Debt Instruments

 

1.             Intercompany Note, dated February 22, 2016, among the Company and
the subsidiaries of Company party thereto.

 

2.             Promissory Notes:

 

Debtor

 

Creditor

 

Principal Amount (USD)

 

Mellanox Technologies, Inc.

 

Mellanox Technologies, Ltd.

 

5,000,000

 

Mellanox Technologies, Inc.

 

Mellanox Technologies, Ltd.

 

8,750,000

 

Mellanox Technologies, Inc.

 

Mellanox Technologies, Ltd.

 

7,500,000

 

Mellanox Technologies, Inc.

 

Mellanox Technologies, Ltd.

 

3,750,000

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Real Property

 

Loan Party

 

Common Name
and Address

 

Tax
Assessed
Value and
Book Value

 

Exact Name of
Owner

 

Exact Name of
Mortgagor /
Grantor

 

Filing Office /
Registry

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 6(a)

 

Intellectual Property

 

Patents and Patent Applications

 

Loan Party

 

Title

 

Application
Number

 

Jurisdiction

 

Grant Number

Mellanox Technologies Silicon Photonics Inc.

 

An electro-optic device

 

09/083,395

 

USA

 

5908305

Mellanox Technologies Silicon Photonics Inc.

 

Application of electrical field power to Light-Transmitting Medium

 

13/136,828

 

USA

 

8410566

Mellanox Technologies Silicon Photonics Inc.

 

Assembly of an optical component and optical waveguide

 

09/264,441

 

USA

 

5991484

Mellanox Technologies Silicon Photonics Inc.

 

Assembly of an optical component and optical waveguide

 

08/853,104

 

USA

 

5881190

Mellanox Technologies Silicon Photonics Inc.

 

Attenuator Having Reduced Optical Loss in the Pass Mode

 

10/371,642

 

USA

 

6853793

Mellanox Technologies Silicon Photonics Inc.

 

Compact optical equalizer

 

09/991,893

 

USA

 

6853797

Mellanox Technologies Silicon Photonics Inc.

 

Connection between an integrated optical waveguide and an optical fiber

 

08/643,476

 

USA

 

5787214

Mellanox Technologies Silicon Photonics Inc.

 

Controlled Selectivity Etch for Use with Optical Component Fabrication

 

10/345,709

 

USA

 

7005247

Mellanox Technologies Silicon Photonics Inc.

 

Coupling a Light Sensor Array with an Optical Component

 

10/267,812

 

USA

 

7308166

Mellanox Technologies Silicon Photonics Inc.

 

Coupling a Light Sensor Array with an Optical Component

 

11/980,205

 

USA

 

7769254

Mellanox Technologies Silicon Photonics Inc.

 

Detector having tuned resistors

 

11/899,402

 

USA

 

8053722

Mellanox Technologies Silicon Photonics Inc.

 

Device for re-directing light from an optical waveguide

 

09/019,729

 

USA

 

6108472

Mellanox Technologies Silicon Photonics Inc.

 

Device with Multiple light sensors receiving light signals from a waveguide

 

13/066,542

 

USA

 

8989540

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Edge coupling of optical devices

 

13/694,070

 

USA

 

9217836

Mellanox Technologies Silicon Photonics Inc.

 

Efficient Coupling of an optical fiber to optical Component

 

09/854,425

 

USA

 

6614965

Mellanox Technologies Silicon Photonics Inc.

 

Efficient transfer of light signals between optical devices

 

11/881,745

 

USA

 

7646949

Mellanox Technologies Silicon Photonics Inc.

 

Electro-optic device

 

09/874,999

 

USA

 

6801702

Mellanox Technologies Silicon Photonics Inc.

 

Electro-optic modulator

 

10/468,938

 

USA

 

7684655

Mellanox Technologies Silicon Photonics Inc.

 

End user optical Transceiver with Transmit signal attenuation

 

11/985,062

 

USA

 

7917035

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing uniformity of slab region thickness in optical components

 

13/506,910

 

USA

 

8728837

Mellanox Technologies Silicon Photonics Inc.

 

Extension of steps in reflective optical gratings

 

12/800,600

 

USA

 

8463093

Mellanox Technologies Silicon Photonics Inc.

 

External cavity laser

 

09/144,075

 

USA

 

6101210

Mellanox Technologies Silicon Photonics Inc.

 

Formation of a surface on an Optical Component

 

09/723,757

 

USA

 

6563997

Mellanox Technologies Silicon Photonics Inc.

 

Formation of facets on an Optical Component

 

10/455,865

 

USA

 

7267780

Mellanox Technologies Silicon Photonics Inc.

 

Formation of optical components on a Substrate

 

09/785,565

 

USA

 

6596185

Mellanox Technologies Silicon Photonics Inc.

 

Forming optical device using multiple mask formation techniques

 

12/384,094

 

USA

 

8571362

Mellanox Technologies Silicon Photonics Inc.

 

Gain medium providing laser and amplification functionality to optical device

 

13/317,340

 

USA

 

9025241

Mellanox Technologies Silicon Photonics Inc.

 

Grating having reduced mode dispersion

 

11/807,219

 

USA

 

7409123

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical intensity modulator

 

11/147,403

 

USA

 

7394949

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical phase modulator

 

11/146,898

 

USA

 

7394948

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical phase modulator

 

12/154,435

 

USA

 

7542630

Mellanox Technologies Silicon Photonics Inc.

 

High speed optical transmitter producing modulated light signals

 

13/385,780

 

USA

 

8526769

Mellanox Technologies Silicon Photonics Inc.

 

In-line light sensor

 

10/500,318

 

USA

 

7386207

Mellanox Technologies Silicon Photonics Inc.

 

In-line light sensor

 

12/080,824

 

USA

 

7826700

Mellanox Technologies Silicon Photonics Inc.

 

In-line light sensor

 

12/807,973

 

USA

 

8326094

Mellanox Technologies Silicon Photonics Inc.

 

Integrated light absorber

 

09/095,817

 

USA

 

6002514

Mellanox Technologies Silicon Photonics Inc.

 

Integrated optical device

 

09/864,393

 

USA

 

6556759

Mellanox Technologies Silicon Photonics Inc.

 

Integrated silicon PIN diode electro-optic device

 

08/617,810

 

USA

 

5757986

Mellanox Technologies Silicon Photonics Inc.

 

Integration of components on optical device

 

13/385,774

 

USA

 

8638485

Mellanox Technologies Silicon Photonics Inc.

 

Interface between light source and optical component

 

12/215,693

 

USA

 

7658552

Mellanox Technologies Silicon Photonics Inc.

 

Isolation device

 

09/850,060

 

USA

 

6628852

Mellanox Technologies Silicon Photonics Inc.

 

Isolation of components on optical device

 

13/506,705

 

USA

 

8989522

Mellanox Technologies Silicon Photonics Inc.

 

Light monitor configured to tap portion of light signal from mid-waveguide

 

12/804,769

 

USA

 

8411260

Mellanox Technologies Silicon Photonics Inc.

 

Light sensor with reduced dark current

 

13/506,071

 

USA

 

8842946

Mellanox Technologies Silicon Photonics Inc.

 

Method of fabricating an integrated optical component

 

09/686,906

 

USA

 

6509139

Mellanox

 

Multi-channel optical

 

11/998,846

 

USA

 

7542641

 

--------------------------------------------------------------------------------


 

Technologies Silicon Photonics Inc.

 

device

 

 

 

 

 

 

Mellanox Technologies Silicon Photonics Inc.

 

Multi-channel optical device

 

13/136,601

 

USA

 

8463088

Mellanox Technologies Silicon Photonics Inc.

 

Multi-channel optical device

 

12/800,047

 

USA

 

8965208

Mellanox Technologies Silicon Photonics Inc.

 

Multiplexer having improved efficiency

 

10/644,395

 

USA

 

7805037

Mellanox Technologies Silicon Photonics Inc.

 

Optic system for light attenuation

 

10/485,970

 

USA

 

7065264

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having a flat top output

 

09/924,398

 

USA

 

6614951

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having features extending different depths into a light
transmitting medium

 

12/321,368

 

USA

 

8021561

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having flat top output

 

10/101,481

 

USA

 

6792180

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having reduced dependency on etch depth

 

13/385,099

 

USA

 

8542954

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having reduced dependency on etch depth

 

13/385,372

 

USA

 

8515214

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having reduced interference from radiation modes

 

10/649,044

 

USA

 

6970611

Mellanox Technologies Silicon Photonics Inc.

 

Optical component having selected bandwidth

 

09/998,381

 

USA

 

6714704

Mellanox Technologies Silicon Photonics Inc.

 

Optical Component Having Waveguides Extending from a Common Region

 

10/236,505

 

USA

 

6921490

Mellanox Technologies Silicon Photonics Inc.

 

Optical coupler at interface between light sensor and waveguide

 

12/291,003

 

USA

 

7769259

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having light sensor employing horzontal electric field

 

12/380,016

 

USA

 

8053790

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having light sensor employing horzontal electric field

 

12/584,476

 

USA

 

8093080

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having modulator employing horizontal electrical field

 

12/653,547

 

USA

 

8346028

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having partially butt coupled light sensor

 

12/799,633

 

USA

 

8476576

Mellanox Technologies Silicon Photonics Inc.

 

Optical device having reduced optical leakage

 

13/374,784

 

USA

 

8817354

Mellanox Technologies Silicon Photonics Inc.

 

Optical Modulator with Three Dimensional Waveguide Tapers

 

12/816,935

 

USA

 

8401345

Mellanox Technologies Silicon Photonics Inc.

 

Optical receiver for use with a range of signal strengths

 

12/077,068

 

USA

 

7599596

Mellanox Technologies Silicon Photonics Inc.

 

Optical system having dynamic waveguide alignment

 

12/928,077

 

USA

 

9217831

Mellanox Technologies Silicon Photonics Inc.

 

Optical waveguide attenuation

 

09/116,082

 

USA

 

6021248

Mellanox Technologies Silicon Photonics Inc.

 

Phase Modulator for Semiconductor Waveguide

 

09/533,942

 

USA

 

6298177

Mellanox Technologies Silicon Photonics Inc.

 

Production of an integrated optical device

 

09/578,513

 

USA

 

6517997

Mellanox Technologies Silicon Photonics Inc.

 

Reducing optical loss in an optical modulator using depletion region

 

12/660,149

 

USA

 

8737772

Mellanox Technologies Silicon Photonics Inc.

 

Reducing optical loss in reflective optical grating

 

12/927,412

 

USA

 

8300999

Mellanox Technologies Silicon Photonics Inc.

 

Rib Waveguide Device With Mode Filter

 

09/731,843

 

USA

 

6516120

Mellanox Technologies Silicon Photonics Inc.

 

Ring resonator with wavelength selectivity

 

12/928,076

 

USA

 

8897606

Mellanox Technologies Silicon Photonics Inc.

 

Sensing system having wavelength reflectors that receive modulated light signals

 

11/292,317

 

USA

 

7697121

Mellanox Technologies Silicon Photonics Inc.

 

Stray light absorption

 

09/076,743

 

USA

 

6298178

Mellanox Technologies Silicon Photonics Inc.

 

System for managing thermal conduction of optical devices

 

13/507,491

 

USA

 

8731345

 

--------------------------------------------------------------------------------


 

Mellanox Technologies Silicon Photonics Inc.

 

System having light sensor with enhanced sensitivity

 

12/803,136

 

USA

 

8639065

Mellanox Technologies Silicon Photonics Inc.

 

System having light sensor with enhanced sensitivity including a multiplication
layer for generating additional electrons

 

12/589,501

 

USA

 

8242432

Mellanox Technologies Silicon Photonics Inc.

 

System having optical amplifier incorporated into stacked optical devices

 

12/008,717

 

USA

 

7945131

Mellanox Technologies Silicon Photonics Inc.

 

System having reduced distance between scintillator and Light Sensor Array

 

12/156,784

 

USA

 

7659519

Mellanox Technologies Silicon Photonics Inc.

 

Transfer of light signals between optical devices

 

13/888,229

 

USA

 

9052464

Mellanox Technologies Silicon Photonics Inc.

 

Transfer of light signals between optical fibers and system using optical
devices with optical vias

 

12/148,784

 

USA

 

8090231

Mellanox Technologies Silicon Photonics Inc.

 

Tunable add/drop node

 

10/158,399

 

USA

 

6810168

Mellanox Technologies Silicon Photonics Inc.

 

Tunable add/drop node for optical network

 

09/724,179

 

USA

 

7113704

Mellanox Technologies Silicon Photonics Inc.

 

Tunable Filter

 

09/845,685

 

USA

 

6853773

Mellanox Technologies Silicon Photonics Inc.

 

Tunable optical filter

 

09/872,472

 

USA

 

6674929

Mellanox Technologies Silicon Photonics Inc.

 

Wafer level testing of optical components

 

10/186,187

 

USA

 

6947622

Mellanox Technologies Silicon Photonics Inc.

 

Wafer level testing of optical devices

 

13/694,047

 

USA

 

8724100

Mellanox Technologies Silicon Photonics Inc.

 

Waveguide end face

 

09/118,739

 

USA

 

6266468

Mellanox Technologies Silicon Photonics Inc.

 

Waveguide tap monitor

 

10/161,208

 

USA

 

6885795

Mellanox Technologies Silicon

 

Combining light signals from multiple laser

 

13/385,275

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Photonics Inc.

 

cavities

 

 

 

 

 

 

Mellanox Technologies Silicon Photonics Inc.

 

Control of thermal energy in optical devices

 

14/670,292

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Controlling the composition of electro-absorption media in optical devices

 

PCT/US/2014/045302

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Controlling the composition of electro-absorption media in optical devices

 

14/322,672

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Coupling between optical devices

 

13/385,339

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Edge construction on optical devices

 

14/974,515

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Electrooptic silicon modulator with enhanced bandwidth

 

14/282,975

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing planarization uniformity in optical

 

13/694,048

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing the bandwidth of light sensors on planar optical devices

 

14/853,602

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Enhancing the performance of light sensors that receive light signals from an
integrated waveguide

 

13/889,890

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Integration of laser into optical platform

 

13/506,629

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Optical Device Having Light Sensor with Doped Regions

 

13/507,468

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Reducing power requirements for optical links

 

14/280,067

 

USA

 

Pending

Mellanox Technologies Silicon

 

Reduction of Mode Hopping in a Laser

 

13/573,892

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Photonics Inc.

 

Cavity

 

 

 

 

 

 

Mellanox Technologies Silicon Photonics Inc.

 

Resolution of mode hopping in optical links

 

14/741,391

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Resolution of mode hopping in the output of laser cavities

 

14/869,002

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Temperature control of components on an optical device

 

14/231,383

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Temperature control of components on an optical device

 

PCT/US2015/023418

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Temperature control of a component on an optical device

 

14/337,822

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Temperature control of components on an optical device

 

14/671,348

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Use of Common Active Materials in Optical Components

 

14/048,685

 

USA

 

Pending

Mellanox Technologies Silicon Photonics Inc.

 

Wafer level testing of optical devices

 

14/675,256

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Data Integrity Verification In A Switching Network

 

09/614,629

 

USA

 

6601210

Mellanox Technologies TLV Ltd.

 

Device, System and Method of Accessing Storage

 

12/328,140

 

USA

 

7921178

Mellanox Technologies TLV Ltd.

 

Device, system and method of multicast communication

 

11/727,222

 

USA

 

7864787

Mellanox Technologies TLV Ltd.

 

Device, System and Method for Distributing Messages

 

12/195,805

 

USA

 

8108538

 

--------------------------------------------------------------------------------


 

Mellanox Technologies TLV Ltd.

 

Device, System and Method for Distributing Messages

 

13/334,216

 

USA

 

8244902

Mellanox Technologies TLV Ltd.

 

Device, system and method of publishing information to multiple subscribers

 

11/778,109

 

USA

 

7802071

Mellanox Technologies TLV Ltd.

 

Device, system and method of UDP communication

 

11/727,221

 

USA

 

7848322

Mellanox Technologies TLV Ltd.

 

Filtered application-to-application communication

 

09/863,423

 

USA

 

7216225

Mellanox Technologies TLV Ltd.

 

Memory system for mapping SCSI commands from client device to memory space of
server via SSD

 

13/064,126

 

USA

 

8463866

Mellanox Technologies TLV Ltd.

 

Network element with shared buffers

 

13/189,593

 

USA

 

8699491

Mellanox Technologies TLV Ltd.

 

Packet switching based on global identifier

 

13/154,458

 

USA

 

8842671

Mellanox Technologies TLV Ltd.

 

Reducing Power Consumption in a Fat-Tree Network

 

13/026,309

 

USA

 

8570865

Mellanox Technologies TLV Ltd.

 

Routing support for lossless data traffic

 

3/717,733

 

USA

 

8982703

Mellanox Technologies TLV Ltd.

 

Service-oriented infrastructure management

 

11/635,119

 

USA

 

7822594

Mellanox Technologies TLV Ltd.

 

Service-oriented infrastructure management

 

12/882,225

 

USA

 

8280716

Mellanox Technologies TLV Ltd.

 

Software Interface Between A Parallel Bus And A Packet Network

 

148260

 

Israel

 

148260

Mellanox Technologies TLV Ltd.

 

Spanning tree root selection in a hierarchical network

 

12/426,970

 

USA

 

8000336

Mellanox Technologies TLV Ltd.

 

System and Method for Highly Scalable High-Speed Content-base filtering and load
balancing in interconnected fabrics

 

09/934,535

 

USA

 

7346702

 

--------------------------------------------------------------------------------


 

Mellanox Technologies TLV Ltd.

 

Topology-Aware Fabric-Based Offloading of Collective Functions

 

12/616,152

 

USA

 

9110860

Mellanox Technologies TLV Ltd.

 

Virtual input-output connection for machine virtualization

 

12/344,235

 

USA

 

8201168

Mellanox Technologies TLV Ltd.

 

Virtual input-output connection for machine virtualization

 

13/431,995

 

USA

 

9203645

Mellanox Technologies TLV Ltd.

 

Forwarding Database Cache

 

09/892,852

 

USA

 

6438130

Mellanox Technologies TLV Ltd.

 

High Performance Adaptive Routing

 

12/910,900

 

USA

 

8576715

Mellanox Technologies TLV Ltd.

 

Data Switch with Shared Port Buffers

 

12/876,265

 

USA

 

8644140

Mellanox Technologies TLV Ltd.

 

Communication link with intra packet flow control

 

13/426,748

 

USA

 

8908510

Mellanox Technologies TLV Ltd.

 

Adaptive allocation of headroom in network devices

 

14/718,114

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Algorithmic Routing in Generalized Fat-Trees

 

14/979,667

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Atomic update of packet classification rules

 

14/868,405

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Cell-Based Link-Level Retry Scheme

 

12/897,808

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Congestion estimation for multi-priority traffic

 

14/967,403

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Dynamic thresholds for congestion control

 

14/672,357

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

EFFICIENT LOOKUP OF TCAM-LIKE RULES IN RAM

 

14/827,373

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Error Correction on Demand

 

14/870,031

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Flexible Allocation of Packet Buffers

 

14/994,164

 

USA

 

Pending

Mellanox Technologies TLV

 

High performance Bloom Filtering

 

14/827,402

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Ltd.

 

 

 

 

 

 

 

 

Mellanox Technologies TLV Ltd.

 

Implementing MPLS short-pipe with PHP and pipe models in a lossless network

 

14/705,003

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Loopback-free adaptive routing

 

14/970,608

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Memory-efficient handling of multicast traffic

 

14/961,923

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Physical-layer signaling of flow control updates

 

14/664,944

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Processing Enhanced Cuckoo Hashing

 

14/846,777

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Routable Quantized Congestion Notification (R-QCN)

 

62/200,669

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Routing controlled by subnet managers

 

13/721,052

 

USA

 

Pending

Mellanox Technologies TLV Ltd.

 

Switch chassis with flexible topology

 

14/975,788

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Accurate Global Reference Voltage Distribution System With Local Reference
Voltages Referred To Local Ground And Locally Supplied Voltage

 

12/726,366

 

USA

 

9111602

Mellanox Technologies, Ltd.

 

Self-repair of embedded memory arrays

 

10/135,361

 

USA

 

6667918

Mellanox Technologies, Ltd.

 

Adapter For High-Speed Ethernet

 

13/225,584

 

USA

 

8419444

Mellanox Technologies, Ltd.

 

Adapter for pluggable module

 

12/825,365

 

USA

 

7934959

Mellanox Technologies, Ltd.

 

Adaptive Routing Using Inter-Switch Notifications

 

13/754,921

 

USA

 

9014006

Mellanox Technologies, Ltd.

 

Auto-negotiation by nodes on an infiniband fabric

 

11/847,360

 

USA

 

7801027

Mellanox Technologies, Ltd.

 

Bridge Between Parallel Buses Over a Packet-Switched Network

 

148263

 

Israel

 

148263

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Cable with field-writeable memory

 

13/091,161

 

USA

 

8903683

Mellanox Technologies, Ltd.

 

Connector Receptacle Cage

 

29/451,884

 

D737,777

 

Mellanox Technologies, Ltd.

Mellanox Technologies, Ltd.

 

Communication over Multiple Virtual Lanes Using a Shared Buffer

 

13/802,926

 

USA

 

8989011

Mellanox Technologies, Ltd.

 

Communication paths from an InfiniBand host

 

11/614,057

 

USA

 

7730214

Mellanox Technologies, Ltd.

 

Computer bus with enhanced functionality

 

13/153,477

 

USA

 

8671236

Mellanox Technologies TLV Ltd.

 

Configurable Access Control Lists Using TCAM

 

13/310,758

 

USA

 

8861347

Mellanox Technologies, Ltd.

 

Control Message Signature for Device Control

 

12/498,381

 

USA

 

8407478

Mellanox Technologies, Ltd.

 

Credit-based flow control for ethernet

 

13/245,886

 

USA

 

8867356

Mellanox Technologies, Ltd.

 

Cross-Channel Network Operations Offloading for Collective Operations

 

12/945,904

 

USA

 

8811417

Mellanox Technologies, Ltd.

 

Current-triggered low turn-on voltage SCR

 

11/691,514

 

USA

 

7518164

Mellanox Technologies, Ltd.

 

Data Integrity Verification in a Switching Network

 

148262

 

Israel

 

148262

Mellanox Technologies, Ltd.

 

Descriptor prefetch mechanism for high latency and out of order DMA device

 

11/621,789

 

USA

 

7620749

Mellanox Technologies, Ltd.

 

Destination-Based Congestion Control

 

13/304,654

 

USA

 

8705349

Mellanox Technologies, Ltd.

 

Direct Memory Access to Storage Devices

 

13/943,809

 

USA

 

8949486

Mellanox Technologies, Ltd.

 

Direct Updating of Network Delay in Synchronization Packets

 

13/778,180

 

USA

 

9031063

Mellanox Technologies, Ltd.

 

DMA Doorbell

 

09/870,016

 

USA

 

6735642

Mellanox Technologies, Ltd.

 

Doorbell Handling with Priority Processing Function

 

10/052,500

 

USA

 

8375145

Mellanox Technologies, Ltd.

 

Dynamically-connected transport services

 

12/621,523

 

USA

 

8213315

Mellanox Technologies, Ltd.

 

Efficient Access to Connectivity Information Using Cable Identification

 

13/743,364

 

USA

 

9111466

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Efficient delivery of completion notifications

 

13/682,773

 

USA

 

8924605

Mellanox Technologies, Ltd.

 

Electro-optic integrated circuits and methods for the production thereof

 

12/198,867

 

USA

 

8043877

Mellanox Technologies, Ltd.

 

Electro-Optical Circuitry Having Integrated Connector and Methods for the
Production thereof

 

10/595,372

 

USA

 

7538358

Mellanox Technologies, Ltd.

 

End-to-end cache for network elements

 

13/609,378

 

USA

 

9130885

Mellanox Technologies, Ltd.

 

Fibre Channel Controller Shareable by a Plurality of Operating System Domains
within a Load-Store Architecture

 

11/045,870

 

USA

 

7512717

Mellanox Technologies, Ltd.

 

Fibre Channel Controller Shareable by a Plurality of Operating System Domains
within a Load-Store Architecture

 

11/046,537

 

USA

 

7493416

Mellanox Technologies, Ltd.

 

Fibre Channel Controller Shareable by a Plurality of Operating System Domains
within a Load-Store Architecture

 

11/046,564

 

USA

 

7617333

Mellanox Technologies, Ltd.

 

Fibre Channel Processing by a Host Channel Adapter

 

12/398,194

 

USA

 

8948199

Mellanox Technologies, Ltd.

 

Flip-chip optical interface with micro-lens array

 

13/677,374

 

USA

 

8750657

Mellanox Technologies, Ltd.

 

Handling Multiple Network Transport Service Levels With Hardware And Sotfware
Arbitration

 

10/052,435

 

USA

 

7676597

Mellanox Technologies, Ltd.

 

Host Channel Adapter With Pattern-type DMA

 

13/337,178

 

USA

 

8751701

Mellanox Technologies, Ltd.

 

Increasing TCP re-transmission process speed

 

10/733,630

 

USA

 

7177941

Mellanox Technologies, Ltd.

 

Integer divider module

 

13/664,428

 

USA

 

9032010

Mellanox Technologies, Ltd.

 

Integrated Circuit Switch with Embedded Processor

 

148261

 

Israel

 

148261

Mellanox Technologies, Ltd.

 

Integrated Optical Interconnect

 

13/369,324

 

USA

 

8750660

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Integrated optoelectronic interconnects with side-mounted transducers

 

13/419,447

 

USA

 

8871570

Mellanox Technologies, Ltd.

 

Interrupt Handling in a Virtual Machine Environment

 

13/652,493

 

USA

 

8949498

Mellanox Technologies, Ltd.

 

ISCSI target offload administrator

 

10/116,523

 

USA

 

7089587

Mellanox Technologies, Ltd.

 

Limiting number of retransmission attempts for data transfer via network
interface controller

 

10/733,668

 

USA

 

7243284

Mellanox Technologies, Ltd.

 

Liquid cooling system for modular electronic systems

 

13/245,078

 

USA

 

8817473

Mellanox Technologies, Ltd.

 

Liquid cooling system for modular electronic systems

 

14/322,973

 

USA

 

8879258

Mellanox Technologies, Ltd.

 

Look-Ahead Handling of Page Faults in I/O Operations

 

13/628,075

 

USA

 

8914458

Mellanox Technologies, Ltd.

 

Low-latency communications

 

13/329,342

 

USA

 

8869171

Mellanox Technologies, Ltd.

 

Maintaining consistent quality of service between subnets

 

13/754,912

 

USA

 

9197586

Mellanox Technologies, Ltd.

 

Method and Apparatus for a Shared I/O Network Interface Controller

 

11/050,420

 

USA

 

8032659

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

10/909,254

 

USA

 

8346884

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

13/467,143

 

USA

 

9015350

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

13/467,161

 

USA

 

9106487

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O network interface controller

 

13/467,174

 

USA

 

8913615

Mellanox Technologies, Ltd.

 

Method and apparatus for a shared I/O serial ATA controller

 

10/864,766

 

USA

 

7664909

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

10/757,711

 

USA

 

7103064

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store

 

11/235,513

 

USA

 

7620066

 

--------------------------------------------------------------------------------


 

 

 

fabric

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/235,514

 

USA

 

7620064

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/381,561

 

USA

 

7782893

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

10/757,713

 

USA

 

7457906

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

10/757,714

 

USA

 

7046668

Mellanox Technologies, Ltd.

 

Method and apparatus for shared I/O in a load/store fabric

 

11/379,264

 

USA

 

7706372

Mellanox Technologies, Ltd.

 

Method, System and Protocol that enable unrestricted user-level access to a
network interface adapter

 

10/750,762

 

USA

 

7653754

Mellanox Technologies, Ltd.

 

Methods and Devices for Active Optical Cable Calibration

 

13/733,435

 

USA

 

9088368

Mellanox Technologies, Ltd.

 

Methods and Systems for Running Network Protocols Over Peripheral Component
Interconnect Express

 

13/658,976

 

USA

 

8990472

Mellanox Technologies, Ltd.

 

 

Modulo remainder generator

 

09/754,479

 

USA

 

6728743

Mellanox Technologies, Ltd.

 

Multiple queue pair access with single doorbell

 

09/991,692

 

USA

 

7543290

Mellanox Technologies, Ltd.

 

Multiple queue pair access with single doorbell

 

12/360,119

 

USA

 

7929539

Mellanox Technologies, Ltd.

 

Network acceleration architecture

 

11/132,100

 

USA

 

7760741

Mellanox Technologies, Ltd.

 

Network adapter utilizing a hashing function for distributing packets to
multiple processorsfor parallel processing

 

09/383,741

 

USA

 

6631422

Mellanox Technologies, Ltd.

 

Network adapter with shared database for message context information

 

11/329,074

 

USA

 

7603429

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Network adapter with shared database for message context information

 

12/369,795

 

USA

 

7930437

Mellanox Technologies, Ltd.

 

Network Adapter with shared database for message context information

 

12/208,355

 

USA

 

8019902

Mellanox Technologies, Ltd.

 

Network Adapter with shared database for message context information

 

13/177,572

 

USA

 

8671138

Mellanox Technologies, Ltd.

 

Network Controller for Obtaining a Plurality of Network Port Identifiers in
Response to Load-Store Transactions from a Corresponding Plurality of Operatying
System Domains Within a Load-Store Architecture

 

11/045,869

 

USA

 

7502370

Mellanox Technologies, Ltd.

 

Network interface adapter with shared data send resources

 

10/000,456

 

USA

 

8051212

Mellanox Technologies, Ltd.

 

Network interface controller supporting network virtualization

 

13/731,130

 

USA

 

9008097

Mellanox Technologies, Ltd.

 

Network interface controller with circular receive buffer

 

13/280,457

 

USA

 

9143467

Mellanox Technologies, Ltd.

 

Network Interface Controller with Flexible Memory Handling

 

13/229,772

 

USA

 

8645663

Mellanox Technologies, Ltd.

 

Network interface device with memory management capabilities

 

12/430,912

 

USA

 

8255475

Mellanox Technologies, Ltd.

 

Optical interface and splitter with micro-lens array

 

13/731,025

 

USA

 

8870467

Mellanox Technologies, Ltd.

 

Optical module fabricated on folded printed circuit board

 

13/366,326

 

USA

 

8867870

Mellanox Technologies, Ltd.

 

Packet Communication Buffering With Dynamic Flow Control

 

09/758,029

 

USA

 

6922408

Mellanox Technologies, Ltd.

 

Parallel Buses Communications Over A Packet-Switching Fabric

 

148258

 

Israel

 

148258

Mellanox Technologies, Ltd.

 

Parallel Optics Integrated Cooling

 

14/294,167

 

USA

 

9016957

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Planar optical interface and splitter

 

13/532,829

 

USA

 

8690455

Mellanox Technologies, Ltd.

 

Precise clock synchronization

 

12/618,730

 

USA

 

8370675

Mellanox Technologies, Ltd.

 

Prefetching of receive queue descriptors

 

10/218,605

 

USA

 

7631106

Mellanox Technologies, Ltd.

 

Processing of Block and Transaction signatures

 

12/573,119

 

USA

 

8225182

Mellanox Technologies, Ltd.

 

Processing of Block and Transaction signatures

 

13/489,474

 

USA

 

8751909

Mellanox Technologies, Ltd.

 

Processing of data integrity field (DIF)

 

12/512,026

 

USA

 

8365057

Mellanox Technologies, Ltd.

 

Queue pair context cache

 

10/052,413

 

USA

 

7152122

Mellanox Technologies, Ltd.

 

Receive Queue Descriptor Pool

 

10/200,189

 

USA

 

7263103

Mellanox Technologies, Ltd.

 

Recovering dropped instructions in a network interface controller

 

13/326,354

 

USA

 

8694701

Mellanox Technologies, Ltd.

 

Recovery from iSCSI corruption with RDMA ATP mechanism

 

10/905,812

 

USA

 

7343527

Mellanox Technologies, Ltd.

 

Reducing Power Consumption in a Fat-Tree Network

 

14/033,471

 

USA

 

9106387

Mellanox Technologies, Ltd.

 

Reducing size of completion notifications

 

13/682,772

 

USA

 

8959265

Mellanox Technologies, Ltd.

 

Reliable Message Transmission With Packet-Level Resend

 

10/119,808

 

USA

 

7013419

Mellanox Technologies, Ltd.

 

Responding to dynamically-connected transport requests

 

13/535,382

 

USA

 

8761189

Mellanox Technologies, Ltd.

 

Responding to dynamically-connected transport requests

 

14/277,793

 

USA

 

9031086

Mellanox Technologies, Ltd.

 

Round-robin arbiter with low jitter

 

10/158,476

 

USA

 

7149227

Mellanox Technologies, Ltd.

 

Self-repair of embedded memory arrays

 

10/135,361

 

USA

 

6667918

Mellanox Technologies, Ltd.

 

Shared memory access using independent memory maps

 

13/471,558

 

USA

 

9256545

Mellanox Technologies, Ltd.

 

Sharing A Network Interface Card Among Multiple Hosts

 

10/127,710

 

USA

 

7245627

Mellanox Technologies, Ltd.

 

Software Interface Between A Parallel Bus And A Packet Network

 

09/655,919

 

USA

 

6668299

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Static Rate Flow Control

 

10/054,148

 

USA

 

7224669

Mellanox Technologies, Ltd.

 

Switch with Dual-Function Management Port

 

13/755,137

 

USA

 

8908704

Mellanox Technologies, Ltd.

 

Synchronization Of Interrupts With Data Packets

 

09/559,352

 

USA

 

6243787

Mellanox Technologies, Ltd.

 

Synchronization Of Interrupts With Data Pockets

 

10/070,594

 

USA

 

6978331

Mellanox Technologies, Ltd.

 

System and method for accelerating input/output access operation on a virtual
machine

 

14/011,767

 

USA

 

9003418

Mellanox Technologies, Ltd.

 

System and Method for Accelerating Input/Output Access Operation on a Virtual
Machine

 

11/208,528

 

USA

 

8645964

Mellanox Technologies, Ltd.

 

System And Method For Accelerating Input/Output Access Operation On A Virtual
Machine

 

12/699,894

 

USA

 

8196144

Mellanox Technologies, Ltd.

 

System And Method For Accelerating Input/Output Access Operation On A Virtual
Machine

 

13/420,641

 

USA

 

8595741

Mellanox Technologies, Ltd.

 

System and method for sequencing packets for multiprocessor parallelization in a
computer network system

 

09/213,920

 

USA

 

6338078

Mellanox Technologies, Ltd.

 

Terminated input buffer with an offset cancellation circuit

 

11/744,891

 

USA

 

7514978

Mellanox Technologies, Ltd.

 

Topology-based consolidation of link state information

 

13/114,071

 

USA

 

9225628

Mellanox Technologies, Ltd.

 

Transceiver Receptacle Cage

 

14/191,550

 

USA

 

9112314

Mellanox Technologies, Ltd.

 

Transceiver Socket Adapter for Passive Optical Cable

 

13/898,557

 

USA

 

8944704

Mellanox Technologies, Ltd.

 

Transmit flow for network acceleration architecture

 

11/132,853

 

USA

 

7733875

Mellanox

 

Use of free pages in

 

13/628,187

 

USA

 

8745276

 

--------------------------------------------------------------------------------


 

Technologies, Ltd.

 

handling of page faults

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

Virtualization of Interrupts

 

13/207,418

 

USA

 

8886862

Mellanox Technologies, Ltd.

 

Quad Small Form-factor Pluggable Connector: QSFP extraction Latch design for AOC

 

29/481,151

 

USA

 

D744957

Mellanox Technologies, Ltd.

 

Connector Module

 

29/464,186

 

USA

 

D734728

Mellanox Technologies, Ltd.

 

Accelerating and Offloading Lock Access Over a Network

 

14/753,159

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Accessing Remote Storage Device Using a Local BUS protocol

 

14/215,097

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Adaption of data center performance using VCSEL/PD control

 

14/222,887

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Adaptive routing controlled by source node

 

14/673,892

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Adaptive Routing Using Inter-Switch Notifications

 

14/662,259

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Address translation services for direct accessing of local memory over a network
fabric

 

14/953,462

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Aggregation Protocol

 

62/211,885

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Application-assisted handling of page faults in I/O operations

 

13/628,155

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Buffering schemes for communication over long haul links

 

14/207,680

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cable Backplane

 

14/445,079

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cable with field-writeable memory

 

14/527,928

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Coherency over PCIe

 

62/246,066

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Collaborative Hardware Interaction By Multiple Entities Using A Shared Queue

 

14/918,599

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Compact Optical Fiber Splitters

 

13/851,178

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Configurable AEN Notification

 

14/534,207

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Congestion Control Enforcement in a Virtualized Environment

 

14/338,488

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Connector Extraction Tool

 

13/905,149

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Connector module with internal wireless communication device

 

14/662,258

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Credit-based flow control for long-haul links

 

14/335,962

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Credit-Based Low-Latency Arbitration with Data Transfer

 

13/763,676

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cross-Channel Network Operations Offloading for Collective Operations

 

14/324,246

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Cross-Channel Network Operations Offloading for Collective Operations

 

14/937,907

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Decision Mechanisms for Adaptive Routing

 

14/732,853

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Detection Of Root And Victim Network Congestion

 

14/052,743

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Differentiating among multiple management control instances using IP addresses

 

14/628,256

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Differentiating among multiple management control instances using IP addresses

 

14/700,206

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Direct access to local memory in a PCI-e device

 

14/721,009

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Direct IO access from a CPU’s instruction stream

 

14/608,252

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

DMA, MMIO and PCIe emulation by a network device

 

62/162,854

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Dragonfly Plus: Communication Over Bipartite Node Groups Connected by a Mesh
Network

 

14/337,334

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Dynamic optimization for IP forwarding performance

 

62/239,990

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Efficient implementation of MPLS tables for multi-level and multi-path scenarios

 

14/665,005

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient Management of Network Traffic in a Multi-CPU Server

 

14/608,265

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient ordering and flushing mechanisms for peer or remote device

 

62/183,213

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient peer-to-peer entity ID-based access control

 

62/192,582

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Efficient TCP flow processing on an accelerator

 

62/163,995

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

End-to-end cache for network elements

 

14/813,142

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Flow-based packet modification

 

14/729,127

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Handling transport layer operations received out of order

 

14/132,014

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Hardware-based congestion control for TCP traffic

 

62/234,046

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

High-reliability AOC with redundant emitters

 

14/458,273

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

High-speed optical module with flexible printed circuit board

 

13/481,874

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

HYBRID TAG MATCHING

 

14/834,443

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Integrated Circuit Inductor

 

14/172,969

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Integrated optical cooling core for optoelectronic interconnect modules

 

14/667,941

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Interconnection Between Silicon Photonics Devices and Optical Fibers

 

13/935,511

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Interconnection Between Silicon Photonics Devices and Optical Fibers

 

PCT/IB2014/060688

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies, Ltd.

 

Low-Latency Processing in a Network Node

 

14/247,255

 

USA

 

Pending

Mellanox

 

Maintaining a system

 

14/265,397

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Technologies, Ltd.

 

state cache

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

Management of data transmission limits for congestion control

 

14/730,257

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Memory sharing using RDMA

 

14/672,397

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Method, apparatus and computer product for sending or receiving data over
multiple networks

 

12/785,499

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Methods and System for Polling Memory Outside a Processor Thread

 

13/671,475

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Methods and Systems for Error-Correction Decoding

 

13/839,193

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Methods and Systems for Network Congestion Management

 

13/803,144

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Module compliance boards for quad small form-factor pluggable (QSFP) devices

 

14/690,428

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Mounting rail with internal power cable

 

13/109,031

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

MPLS forwarding without label swapping

 

14/634,842

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Multi-Host Network Interface Controller with Host Management

 

14/583,124

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Multi-slot plug-in card

 

14/963,266

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network interface controller supporting network virtualization

 

14/637,414

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network Interface Controller with Compression

 

13/792,083

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network interface controller with direct connection to host memory

 

14/033,470

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network Memory

 

14/847,021

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network with Fallback Routing

 

14/745,488

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network-Attached Memory

 

14/644,400

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Network-based computational accelerator

 

238,690

 

Israel

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

NIC with switching functionality between its network ports

 

14/658,260

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Offloading Node CPU in Distributed Redundant Storage Systems

 

13/925,868

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Optical Module

 

14/354,759

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Optical Module

 

PCT/JP2012/077649

 

World Intellectual Property Org. (WIPO)

 

Pending

Mellanox Technologies, Ltd.

 

Packet steering

 

13/291,143

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Packet Switch with Reduced Latency

 

13/972,968

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Page resolution status reporting

 

14/846,870

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Passing power-related information from a host CPU to a peripheral device

 

14/836,988

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Peripheral device assistance in reducing CPU power consumption

 

14/745,549

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Polymer-Based Interconnection between Silicon Photonics Devices and Optical
Fibers

 

13/935,515

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Prioritized Handling of Incoming Packets by a Network Interface Controller

 

13/481,890

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Reducing Processor Loading During Housekeeping Operations

 

14/224,272

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Remote transactional memory

 

14/665,043

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Sharing address translation between CPU and peripheral devices

 

13/665,946

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Simplified packet routing

 

14/046,976

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Simultaneous Operation of Remote Management and Link Aggregation

 

14/547,160

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Storage System and Server

 

14/215,099

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Summing Multiple Floating Point Numbers in an Associative Manner

 

15/041,038

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Switch fabric support for overlay network features

 

13/731,030

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Time-Efficient Network Function Virtualization Architecture

 

14/616,760

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Traffic-Dependent Adaptive Interrupt Moderation

 

14/664,988

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Transceiver Receptacle Cage

 

14/684,527

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Transport-Level Link Aggregation and High Availability for Stateful IO Devices

 

14/666,342

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Twin Axial Cable structure for transmitting signals

 

14/860/166

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Uniting FDB lookups for encapsulated packets

 

13/845,182

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Using a single work item to send multiple messages

 

62/139,843

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Wavelength Auto Negotiation

 

13/958,561

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

New Lens and New MT Spring

 

29/519,274

 

USA

 

Pending

Mellanox Technologies, Ltd.

 

Quad Small Form-factor Pluggable back shell design for AOC

 

29/531,312

 

USA

 

Pending

Integrity Project Ltd.

 

System and methods thereof for safe compilation of code into embedded processing
systems

 

14/436,090

 

USA

 

Pending

 

--------------------------------------------------------------------------------


 

Schedule 6(b)

 

Intellectual Property

 

Trademarks and Trademark Applications

 

Trademark Registrations

 

Registered Owner

 

Mark

 

Registration No.

 

Jurisdiction of
Registration

Mellanox Technologies, Ltd.

 

ACCELIO

 

259559

 

Israel

Mellanox Technologies, Ltd.

 

BRIDGEX

 

3710421

 

USA

Mellanox Technologies, Ltd.

 

CLOUDX

 

262809

 

Israel

Mellanox Technologies, Ltd.

 

COMPUSTORX

 

262233

 

Israel

Mellanox Technologies, Ltd.

 

CONNECT-IB

 

4351512

 

USA

Mellanox Technologies, Ltd.

 

CONNECTX

 

3409869

 

USA

Mellanox Technologies, Ltd.

 

COOLBOX

 

4511847

 

USA

Mellanox Technologies, Ltd.

 

CORE-DIRECT

 

3907266

 

USA

Mellanox Technologies, Ltd.

 

GPUDIRECT

 

4190775

 

USA

Mellanox Technologies, Ltd.

 

INFINIBRIDGE

 

4878036

 

USA

Mellanox Technologies, Ltd.

 

INFINIHOST

 

2858756

 

USA

Mellanox Technologies, Ltd.

 

INFINISCALE

 

2753934

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX

 

148435

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX

 

2681672

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Care

 

4841308

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Cloudrack

 

263368

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX CLOUDX

 

260842

 

Israel

Mellanox Technologies, Ltd.

 

Mellanox Cloudx

 

262250

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX FEDERAL SYSTEMS

 

4538682

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX HOSTDIRECT

 

262808

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX HOSTDIRECT

 

4872672

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX LOGO

 

4058948

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX MULTI-HOST

 

262807

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX MULTI-HOST

 

4872673

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX OPEN ETHERNET

 

253767

 

Israel

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

MELLANOX OPEN ETHERNET

 

4706145

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX OPENCLOUD

 

259787

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX OPENCLOUD

 

259788

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX OPENCLOUD

 

4834375

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX PEERDIRECT

 

261530

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX PEERDIRECT

 

4801924

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX SCALABLEHPC

 

4424317

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX STORAGEX

 

262234

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX TECHNOLOGIES CONNECT ACCELERATE OUTPERFORM

 

4629210

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX TUNEX

 

261975

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX VIRTUAL MODULAR SWITCH

 

255362

 

Israel

Mellanox Technologies, Ltd.

 

MELLANOX VIRTUAL MODULAR SWITCH

 

4777703

 

USA

Mellanox Technologies, Ltd.

 

METRODX

 

4775512

 

USA

Mellanox Technologies, Ltd.

 

METROX

 

4397687

 

USA

Mellanox Technologies, Ltd.

 

MLNX-OS

 

4165718

 

USA

Mellanox Technologies, Ltd.

 

OPEN ETHERNET

 

254973

 

Israel

Mellanox Technologies, Ltd.

 

OPEN ETHERNET

 

4702121

 

USA

Mellanox Technologies, Ltd.

 

PHYX

 

3759256

 

USA

Mellanox Technologies, Ltd.

 

PLATFORMX

 

265608

 

Israel

Mellanox Technologies, Ltd.

 

PSIPHY

 

263418

 

Israel

Mellanox Technologies, Ltd.

 

SIPHY

 

263414

 

Israel

Mellanox Technologies, Ltd.

 

SWITCHX

 

4026514

 

USA

Mellanox Technologies, Ltd.

 

TESTX

 

4502514

 

USA

Mellanox Technologies, Ltd.

 

THE GENERATION OF OPEN ETHERNET

 

254974

 

Israel

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

THE GENERATION OF OPEN ETHERNET

 

4702122

 

USA

Mellanox Technologies, Ltd.

 

TUNEX

 

26179

 

Israel

Mellanox Technologies, Ltd.

 

UFM

 

4186048

 

USA

Mellanox Technologies, Ltd.

 

UNBREAKABLE-LINK

 

258359

 

Israel

Mellanox Technologies, Ltd.

 

UNBREAKABLE-LINK

 

4839235

 

USA

Mellanox Technologies, Ltd.

 

VIRTUAL PROTOCOL INTERCONNECT

 

3723997

 

USA

Mellanox Technologies TLV Ltd. (currently recorded as owned by Voltaire Ltd.
Company in process of recording name change)

 

VOLTAIRE (and design)

 

119518

 

Israel

Mellanox Technologies TLV Ltd.

 

VOLTAIRE (and design)

 

2420470

 

USA

Mellanox Technologies TLV Ltd. (currently recorded as owned by Voltaire Ltd.;
Company in process of recording name change)

 

Voltaire

 

133692

 

Israel

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Kotura

 

2979685

 

USA

Mellanox Technologies Silicon Photonics Inc. (currently recorded as owned by
Kotura, Inc.; Company in process of recording name change)

 

Kotura and design

 

3186113

 

USA

 

Trademark Applications

 

Registered Owner

 

Mark

 

Application
No.

 

Jurisdiction

Mellanox Technologies, Ltd.

 

25 IS THE NEW 10

 

86794289

 

USA

Mellanox Technologies, Ltd.

 

ACCELIO

 

86083853

 

USA

Mellanox Technologies, Ltd.

 

CLOUDX

 

86189880

 

USA

Mellanox Technologies, Ltd.

 

COMPUSTORX

 

86170426

 

USA

Mellanox Technologies, 

 

CYPU

 

86654323

 

USA

 

--------------------------------------------------------------------------------


 

Ltd.

 

 

 

 

 

 

Mellanox Technologies, Ltd.

 

FPGADIRECT

 

272546

 

Israel

Mellanox Technologies, Ltd.

 

FPGADIRECT

 

86543722

 

USA

Mellanox Technologies, Ltd.

 

HPC-X

 

86304831

 

USA

Mellanox Technologies, Ltd.

 

LINKX

 

86288527

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX CLOUDX

 

86130336

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Cloudx

 

86130336

 

USA

Mellanox Technologies, Ltd.

 

Mellanox NEO

 

86669407

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX OPENCLOUD

 

86093584

 

USA

Mellanox Technologies, Ltd.

 

Mellanox OpenHPC

 

279761

 

Israel

Mellanox Technologies, Ltd.

 

Mellanox OpenHPC

 

86814538

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Socket Direct

 

278438

 

Israel

Mellanox Technologies, Ltd.

 

Mellanox Socket Direct

 

86763701

 

USA

Mellanox Technologies, Ltd.

 

Mellanox Spectrum

 

86640534

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX STORAGEX

 

86170424

 

USA

Mellanox Technologies, Ltd.

 

MELLANOX TUNEX

 

86160937

 

USA

Mellanox Technologies, Ltd.

 

NVMEDIRECT

 

272548

 

Israel

Mellanox Technologies, Ltd.

 

NVMEDIRECT

 

86543720

 

USA

Mellanox Technologies, Ltd.

 

ONE SWITCH. A WORLD OF OPTIONS

 

86640535

 

USA

Mellanox Technologies, Ltd.

 

PLATFORMX

 

86297229

 

USA

Mellanox Technologies, Ltd.

 

PSIPHY

 

86212542

 

USA

Mellanox Technologies, Ltd.

 

SIPHY

 

86212541

 

USA

Mellanox Technologies, Ltd.

 

Spectrum

 

86654162

 

USA

Mellanox Technologies, Ltd.

 

STOREX

 

265301

 

Israel

Mellanox Technologies, Ltd.

 

STOREX

 

86291335

 

USA

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

STPU

 

86654322

 

USA

Mellanox Technologies, Ltd.

 

Switch-EN

 

86584950

 

USA

Mellanox Technologies, Ltd.

 

Switch-IB

 

86300804

 

USA

Mellanox Technologies, Ltd.

 

TUNEX

 

86160935

 

USA

Mellanox Technologies, Ltd.

 

UCX

 

86693167

 

USA

Mellanox Technologies, Ltd.

 

UCX Unified Communication X

 

86693185

 

USA

 

--------------------------------------------------------------------------------


 

Schedule 6(c)

 

Intellectual Property

 

Copyrights and Copyright Applications

 

Registered Owner

 

Title

 

Registration No.

Mellanox Technologies, Ltd.

 

CIM Provider for Linux/ Windows version 2.0.16.

 

TXu001834900

Mellanox Technologies, Ltd.

 

CIM Provider for Vmware version 1.0.

 

TXu001834912

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.1000.

 

TX0007976911

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.2000.

 

TX0007976916

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.3000.

 

TX0007976918

Mellanox Technologies, Ltd.

 

Connect-IB 10.10.4020.

 

TX0007976921

Mellanox Technologies, Ltd.

 

ConnectX2 Firmware version 2.9.

 

TXu001834906

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.10.

 

TXu001834934

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.30.3200.

 

TX0007977400

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.30.8000.

 

TX0007977394

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.31.5050.

 

TX0007977402

Mellanox Technologies, Ltd.

 

ConnectX3 Firmware version 2.32.5000.

 

TX0007976914

Mellanox Technologies, Ltd.

 

Director Plugin.

 

TXu001834941

Mellanox Technologies, Ltd.

 

Fabric Collective Accelerator (FCA) version 3.

 

TXu001836266

Mellanox Technologies, Ltd.

 

HPC-X version 1.0.

 

TX0007977614

Mellanox Technologies, Ltd.

 

HPC-X version 1.2.

 

TX0007977616

Mellanox Technologies, Ltd.

 

Mellanox Fabric Collective Accelerator (FCA) version 2.5.

 

TX0007977589

Mellanox Technologies, Ltd.

 

Mellanox Fabric Collective Accelerator (FCA) version 3.0.

 

TX0007977573

Mellanox Technologies, Ltd.

 

Mellanox Fabric Collective Accelerator (FCA) version 3.1.

 

TX0007977578

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 2.7.1.

 

TXu001834937

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.1.0.

 

TX0007977618

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.5.0.

 

TX0007977617

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.6.0.

 

TX0007977611

Mellanox Technologies, Ltd.

 

Mellanox Firm Tool (MFT) version 3.7.0.

 

TX0007977615

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.1.

 

TXu001834914

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.3.

 

TX0007977517

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.4.

 

TX0007977566

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.5.

 

TX0007977569

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.6.

 

TX0007977571

Mellanox Technologies, Ltd.

 

Mellanox Messaging Accelerator (VMA) version 6.7.

 

TX0007977574

Mellanox Technologies, Ltd.

 

Mellanox Messaging Software (MXM) version 2.

 

TXu001836265

Mellanox Technologies, Ltd.

 

Mellanox OFED version 1.5.3.

 

TXu001834897

Mellanox Technologies, Ltd.

 

Mellanox OFED version 1.8.

 

TXu001836262

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.2.

 

TXu001834944

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.3500.

 

TX0007976900

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.4100.

 

TX0007976904

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.4304.

 

TX0007977515

Mellanox Technologies, Ltd.

 

Mellanox Switch Management System (MLNX_OS) version 3.3.4402.

 

TX0007976906

Mellanox Technologies, Ltd.

 

SDK EN version 4.1.

 

TXu001834930

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.1.

 

TXu001834932

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.000.

 

TX0007977408

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.000.

 

TX0007977512

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.4000.

 

TX0007977412

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.6000.

 

TX0007977415

Mellanox Technologies, Ltd.

 

SwitchX Firmware version 9.2.8000.

 

TX0007977417

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.2000.

 

TX0007976922

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.2500.

 

TX0007976923

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.3000.

 

TX0007976926

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.3500.

 

TX0007977078

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.4000.

 

TX0007977081

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.4500.

 

TX0007976880

Mellanox Technologies, Ltd.

 

SwitchX SDK EN 4.1.4500.

 

TX0007977083

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.2000.

 

TX0007977987

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.2500.

 

TX0007977090

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.3002.

 

TX0007977134

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.3500.

 

TX0007977136

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.4000.

 

TX0007977139

Mellanox Technologies, Ltd.

 

SwitchX SDK VPI 4.1.4005.

 

TX0007977140

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) Appliance version 1.8.0.

 

TX0007977607

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) Appliance version 1.9.0.

 

TX0007977613

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 3.7.

 

TXu001822059

 

--------------------------------------------------------------------------------


 

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 3.8.

 

TXu001834899

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.0.

 

TX0007977612

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.5.

 

TX0007977609

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.6.

 

TX0007977606

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.7.

 

TX0007977592

Mellanox Technologies, Ltd.

 

Unified Fabric Manager (UFM) version 4.8.

 

TX0007977593

Mellanox Technologies, Ltd.

 

Unified parallel C (UPC) version 2.

 

TXu001836264

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.6.

 

TXu001834902

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.6.1.2.

 

TX0007977472

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.10.0.

 

TX0007977484

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.10.1.

 

TX0007977510

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.7.0.

 

TX0007977474

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.8.24.

 

TX0007977475

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.9.0.

 

TX0007977477

Mellanox Technologies, Ltd.

 

Vmware EN Driver version 1.9.9.3.

 

TX0007977480

Mellanox Technologies, Ltd.

 

Vmware IB Driver version 1.8.2.0.

 

TX0007977423

Mellanox Technologies, Ltd.

 

Vmware IB Driver version 1.8.2.4.

 

TX0007977426

Mellanox Technologies, Ltd.

 

WinOF Driver version 3.2.

 

TXu001834910

Mellanox Technologies, Ltd.

 

WinOF version 4.X.

 

TXu001836263

 

--------------------------------------------------------------------------------


 

Schedule 6(d)

 

Intellectual Property

 

Exclusive Copyright Licenses

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6(e)

 

Intellectual Property

 

Filings

 

--------------------------------------------------------------------------------


 

Schedule 6(f)

 

Intellectual Property

 

OCS-Funded Know-How

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of February 22, 2016 (the
“Credit Agreement”), among Mellanox Technologies, Ltd., a public company formed
under the laws of the State of Israel (the “Israeli Borrower” or the “Company”),
Mellanox Technologies, Inc., a California corporation (the “U.S. Borrower” and,
together with the Israeli Borrower, the “Borrowers”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
but not defined herein have the meanings assigned in the Credit Agreement or the
U.S. Collateral Agreement, as applicable.

 

This Certificate is dated as of [  ], 201[ ] and is delivered pursuant to
Section 5.03(b) of the Credit Agreement (this Certificate and each other
Certificate heretofore delivered pursuant to Section 5.03(b) of the Credit
Agreement being referred to as a “Supplemental Perfection Certificate”), and
supplements the information set forth in the Perfection Certificate delivered on
the Closing Date (as supplemented from time to time by the Supplemental
Perfection Certificates delivered after the Closing Date and prior to the date
hereof, the “Prior Perfection Certificate”).

 

As of the date hereof, the undersigned, an Authorized Officer of the Company,
hereby certifies with respect to each Loan Party, solely in his/her official
capacity and not in any individual capacity, to the Administrative Agent and
each other Secured Party as follows:

 

SECTION 1.  Names.

 

(a)                                Set forth on Schedule 1(a) hereto and
Schedule 1(a) to the Prior Perfection Certificate are (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization or
like document, and its company number (if applicable), (ii) each other legal
name such Loan Party has had in the past five years, together with the date of
the relevant name change and (iii) to our knowledge, each other name (including
trade names or similar appellations) used by each Loan Party or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years.

 

(b)                                Except as set forth on Schedule 1(b) hereto
and Schedule 1(b) of the Prior Perfection Certificate, no Loan Party has changed
its identity or corporate structure or entered into a similar reorganization
within the past five years.  Changes in identity or corporate structure would
include mergers, consolidations and acquisitions of all or substantially all of
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of) a Person or other
acquisitions of material assets outside the ordinary course of business, as well
as any change in the form, nature or jurisdiction of organization.  With respect
to any such change that has occurred within the past five years, Schedules
1(b) and 2 hereto and Schedules 1 and 2 of the Prior Perfection Certificate set
forth the information required by Sections 1(a) and 2 of this Supplemental
Perfection Certificate as to each acquiree or constituent party to such merger,
consolidation or acquisition.

 

SECTION 2.  Jurisdictions and Locations. Set forth on Schedule 2 hereto and
Schedule 2 to the Prior Perfection Certificate are (i) the jurisdiction of
organization and the form

 

--------------------------------------------------------------------------------


 

of organization of each Loan Party, (ii) the organizational identification
number, if any, assigned by such jurisdiction, (iii) the address (including, the
county) of the chief executive office of such Loan Party or the registered
office of such Loan Party, if applicable, and (iv) the federal taxpayer
identification number of each Loan Party, if applicable.

 

SECTION 3.  Stock Ownership and other Equity Interests.  Set forth on Schedule 3
hereto and Schedule 3 to the Prior Perfection Certificate is a true and correct
list, for each Loan Party, of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests owned, beneficially or of record, by such Loan Party (other than
Excluded Equity Interests), specifying the issuer and certificate number (if
any) of, and the number, class and percentage of ownership represented by, such
Equity Interests.

 

SECTION 4.  Debt Instruments.  Set forth on Schedule 4 hereto and Schedule 4 to
the Prior Perfection Certificate is a true and correct list, for each Loan
Party, of all promissory notes and other indebtedness evidenced in writing
(other than checks to be deposited in the ordinary course of business) owned by
such Loan Party having, in each case, a value in excess of $7,500,000 (or its
equivalent) in aggregate principal amount, and to the extent applicable,
specifying the creditor and debtor thereunder and the outstanding principal
amount thereof.

 

SECTION 5.  Mortgage Filings.  Set forth on Schedule 5 hereto and Schedule 5 to
the Prior Perfection Certificate is a list of all real property owned by each
Loan Party having a fair market value of $7,500,000 or more (or its equivalent),
together with (a) the exact name of the Loan Party that owns such real property
as such name appears in its certificate of incorporation or other organizational
document, (b) if different from the name identified pursuant to clause (a), the
exact name of the current mortgagor/grantor of such real property reflected in
the records of the filing office or registry for such real property identified
pursuant to the following clause and (c) the filing office or registry in which
a Mortgage with respect to such real property must be filed or recorded in order
for the Administrative Agent to obtain a perfected security interest therein.

 

SECTION 6.  Intellectual Property.

 

(a)                                 Set forth on Schedule 6(a) hereto and
Schedule 6(a) to the Prior Perfection Certificate is a true and correct list,
with respect to each Loan Party, of all Patents owned by such Loan Party applied
for or registered with the United States Patent and Trademark Office or with the
Patent Registrar in Israel, including the name of the registered owner or
applicant, title, and registration, publication or application number, as
applicable.

 

(b)                                 Set forth on Schedule 6(b) hereto and
Schedule 6(b) to the Prior Perfection Certificate is a true and correct list,
with respect to each Loan Party, of all Trademarks owned by such Loan Party
applied for or registered with the United States Patent and Trademark Office or
with the Trademark Registrar in Israel, including the name of the registered
owner or applicant and the registration or application number, as applicable.

 

(c)                                  Set forth on Schedule 6(c) hereto and
Schedule 6(c) to the Prior Perfection Certificate is a true and correct list,
with respect to each Loan Party, of all United States

 

2

--------------------------------------------------------------------------------


 

Copyright registrations owned by such Loan Party, including the name of the
registered owner, title, and the registration or serial number.

 

(d)                                 Set forth on Schedule 6(d) hereto and
Schedule 6(d) to the Prior Perfection Certificate is a true and correct list,
with respect to each Loan Party, of all exclusive Copyright Licenses under which
such Loan Party is a licensee of a Copyright registration thereto, including the
name and address of the licensor under such exclusive Copyright License, the
Copyright title and registration or serial number, and, if the registered owner
of such Copyright is a Person other than the applicable licensor, the name of
the registered owner of such Copyright.

 

(e)                                  Set forth on Schedule 6(e) hereto and
Schedule 6(e) to the Prior Perfection Certificate, in proper form for filing
with the United States Patent and Trademark Office, the United States Copyright
Office, the Companies Registrar in Israel, the Patent Registrar in Israel and
the Trademark Registrar in Israel are, with respect to each Loan Party, all the
filings necessary to preserve, protect and perfect the security interests in the
Trademarks, Patents, Copyrights and Copyright Licenses set forth in Schedule
6(a), Schedule 6(b), Schedule 6(c), and Schedule 6(d), respectively, to this
Supplemental Perfection Certificate and the Prior Perfection Certificate,
including duly signed copies of the Patent Security Agreements, Trademark
Security Agreements and the Copyright Security Agreements, as applicable.

 

(f)                                   Set forth on Schedule 6(f) is a true and
correct list, with respect to each Loan Party, of all copyrights owned and all
patents and trademarks owned, applied for or registered with the United States
Patent and Trademark Office or with the Patent Registrar in Israel or Trademark
Registrar in Israel (as applicable), in each case, to the extent such patents,
trademarks or copyrights form part of the OCS-Funded Know-How of such Loan
Party.

 

SECTION 7.                            Commercial Tort Claims.  Set forth on
Schedule 7 hereto and Schedule 7 to the Prior Perfection Certificate is a true
and correct list of commercial tort claims in excess of $2,500,000 (or its
equivalent) held by any Loan Party, including a brief description thereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

 

MELLANOX TECHNOLOGIES, LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF] SOLVENCY CERTIFICATE

 

February 22, 2016

 

Pursuant to Section 4.01(k) of Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Mellanox Technologies, Ltd., a
public company formed under the laws of the State of Israel (the “Company”),
Mellanox Technologies, Inc., a California corporation, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, the undersigned chief
financial officer of the Company hereby certifies as of the date hereof, solely
on behalf of the Company and not in his/her individual capacity and without
assuming any personal liability whatsoever, that:

 

1.                                      I am familiar with the finances,
properties, businesses and assets of the Company and its Subsidiaries.  I have
reviewed the Loan Documents and such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor.  I have also reviewed the consolidated financial statements of
the Company and its subsidiaries, including projected financial statements and
forecasts relating to income statements and cash flow statements of the Company
and its subsidiaries.

 

2.                                      On the Closing Date, after giving effect
to the Transactions, the Company and its Subsidiaries (on a consolidated basis)
(a) have property with fair value greater than the total amount of their debts
and liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair salable value not
less than the amount that will be required to pay their liability on their debts
as they become absolute and matured, (c) will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured and (d) are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which their property would
constitute an unreasonably small capital.

 

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate as of the date
first written above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN LENDERS THAT

ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel (the “Israeli Borrower” or the “Company”), Mellanox
Technologies, Inc., a California corporation (the “U.S. Borrower” and, together
with the Israeli Borrower, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of either Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to either
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. 
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (b) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN LENDERS THAT

ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel (the “Israeli Borrower” or the “Company”), Mellanox
Technologies, Inc., a California corporation (the “U.S. Borrower” and, together
with the Israeli Borrower, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (c) with respect to the extension
of credit pursuant to the Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of either Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to either Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS
Form W-8BEN or an IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent and (b) the undersigned shall have at
all times furnished the Borrowers and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which any payment is to be made to the undersigned, or in either of the two
calendar years preceding any such payment.

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN PARTICIPANTS

THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel (the “Israeli Borrower” or the “Company”), Mellanox
Technologies, Inc., a California corporation (the “U.S. Borrower” and, together
with the Israeli Borrower, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.  By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN PARTICIPANTS

THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel (the “Israeli Borrower” or the “Company”), Mellanox
Technologies, Inc., a California corporation (the “U.S. Borrower” and, together
with the Israeli Borrower, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (b) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which any payment is to be made to the undersigned, or in either of the two
calendar years preceding any such payment.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF] CLOSING CERTIFICATE OF [LOAN PARTY]

 

[·], 2016

 

Reference is made to the Credit Agreement, dated as of February 22, 2016 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Mellanox Technologies, Ltd., a public company formed under the
laws of the State of Israel, Mellanox Technologies, Inc., a California
corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used and not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

 

Pursuant to Section[s] [4.01(c)][4.01(e) [and 4.01(f)]1] of the Credit
Agreement, the undersigned Authorized Officer of [   ] (the “Company”)
certifies, in the name and on behalf of the Company, and not individually, that:

 

1.             [The Closing (as defined in the Acquisition Agreement) has
occurred, or shall occur substantially simultaneously with the funding of the
Initial Term Loans, in all material respects in accordance with the Acquisition
Agreement, without giving effect to any amendments, consents or waivers thereto
that are materially adverse to the Arrangers or the Lenders, without the prior
consent of the Arrangers.

 

2.             The Specified Representations are true and correct in all
material respects as of the date hereof (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty is true and correct in all material respects as of
the respective date or for the respective period, as the case may be); provided,
that to the extent that any Specified Representation is qualified by or subject
to a “material adverse effect”, “material adverse change” or similar term or
qualification, (a) to the extent such representation relates to EZ Chip and its
Subsidiaries, the definition thereof shall be the definition of “EZ Chip
Material Adverse Effect” for purposes of the making or deemed making of such
Specified Representation on, or as of, the date hereof and (b) the same shall be
true and correct in all respects.  The Specified Acquisition Agreement
Representations are true and correct as of the date hereof.

 

3.             There has not occurred any EZ Chip Material Adverse Effect since
September 30, 2015.]2

 

[4][1].     Attached hereto as Exhibit A is a true, correct and complete copy of
[an extract from the Companies Registrar in Israel together with]3 the
[Certificate of Incorporation] / [Certificate of Formation] / [Certificate of
Organization] / [Articles of Incorporation] of the

 

--------------------------------------------------------------------------------

1                   Applicable to the Israeli Borrower’s certificate only.

 

2                   Applicable to the Israeli Borrower’s certificate only.

 

3                   To be included with respect to the Israeli Loan Parties.

 

--------------------------------------------------------------------------------


 

Company (the “Charter”)[, as certified4 by the Secretary of State of the State
of [·]].  The Charter is in full force and effect on the date hereof, has not
been amended or cancelled and no amendment to the Charter is pending or
proposed.

 

[5][2].     Attached hereto as Exhibit B is a true, correct and complete copy of
the [By-Laws] / [Operating Agreement] of the Company.  Such [By-Laws] /
[Operating Agreement] [have] / [has] not been amended, repealed, modified,
superseded, revoked or restated, and [are] / [is] in full force and effect on
the date hereof and no amendment to such [By-Laws] / [Operating Agreement] is
pending.

 

[6][3].     Attached hereto as Exhibit C is a true, correct and complete copy of
the resolutions (the “Resolutions”) duly adopted by the [board of directors] /
[members] of the Company (the “Authorizing Body”), authorizing the execution,
delivery and performance of each of the Loan Documents to which the Company is a
party and the transactions contemplated thereby.  The Resolutions (i) were duly
adopted by the Authorizing Body and have not been amended, modified, superseded
or revoked in any respect and (ii) are in full force and effect on the date
hereof.

 

[7][4].     Attached hereto as Exhibit D is a good standing certificate for the
Company [from the Secretary of State in the State in which the Company is
[incorporated] / [organized]5].

 

[8].  [All required authorizations and corporate approvals of the Company in
connection with the Transactions to which it is  a party have been obtained by
the Company in accordance with Sections 256(d) and 282 of the Israeli Companies
Law 5759-1999.]6

 

--------------------------------------------------------------------------------

4  Applicable only to the US Loan Parties.

 

5  Applicable only to the US Loan Parties.

 

6  To be included with respect to the Israeli Loan Parties.

 

--------------------------------------------------------------------------------


 

[9][5].     Each individual set forth below is a duly authorized representative
of the Company and is authorized to sign the Loan Documents and all other
agreements, documents and instruments relating thereto on behalf of the
Company.  The signature written below opposite the name of such officer is his
or her genuine signature.

 

Name

 

Office

 

Signature

[ ]

 

[ ]

 

 

[ ]

 

[ ]

 

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

 

 

 

 

Name:

 

 

Title:

 

 

I, a duly authorized signatory of the Company, do hereby certify that the person
whose signature appears immediately above is a duly authorized signatory of the
Company and the signature of such person set forth immediately above is true and
genuine.

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Certificate of Incorporation] / [Certificate of Formation] / [Certificate of
Organization] /

[Articles of Incorporation]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[By-Laws] / [Operating Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Resolutions

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Good Standing Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

 

[FORM OF] GUARANTEE AGREEMENT

 

dated as of

 

February 22, 2016,

 

among

 

MELLANOX TECHNOLOGIES LTD.,

 

MELLANOX TECHNOLOGIES, INC.,

 

THE SUBSIDIARIES OF MELLANOX TECHNOLOGIES LTD.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

 

 

Guarantee

SECTION 2.01.

Guarantee

3

SECTION 2.02.

Guarantee of Payment; Continuing Guarantee

3

SECTION 2.03.

No Limitations

3

SECTION 2.04.

Reinstatement

4

SECTION 2.05.

Agreement to Pay; Subrogation

4

SECTION 2.06.

Information

5

SECTION 2.07.

Keepwell

5

 

 

 

ARTICLE III

 

 

 

Indemnity, Subrogation, Contribution and Subordination

SECTION 3.01.

Indemnity and Subrogation

5

SECTION 3.02.

Contribution and Subrogation

6

SECTION 3.03.

Subordination

6

 

 

 

ARTICLE IV

 

 

 

Miscellaneous

SECTION 4.01.

Notices

6

SECTION 4.02.

Waivers; Amendment

6

SECTION 4.03.

Administrative Agent’s Fees and Expenses; Indemnification

7

SECTION 4.04.

Survival

7

SECTION 4.05.

Counterparts; Effectiveness; Successors and Assigns

7

SECTION 4.06.

Severability

7

SECTION 4.07.

Governing Law; Jurisdiction; Consent to Service of Process

8

SECTION 4.08.

WAIVER OF JURY TRIAL

8

SECTION 4.09.

Headings

8

SECTION 4.10.

Guarantee Absolute

8

SECTION 4.11.

Termination or Release

9

SECTION 4.12.

Additional Subsidiaries

9

SECTION 4.13.

Administrative Agent Appointed Attorney-in-Fact

9

SECTION 4.14.

Secured Cash Management Obligations and Secured Hedging Obligations

9

 

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

Subsidiary Guarantors

 

 

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement

 

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT dated as of February 22, 2016 (this “Agreement”), among the
Borrowers, the Subsidiaries from time to time party hereto and JPMorgan Chase
Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Mellanox Technologies, Ltd., a public company formed
under the laws of the State of Israel (the “Israeli Borrower” or the “Company”),
Mellanox Technologies, Inc., a California corporation (the “U.S. Borrower” and,
together with the Israeli Borrower, the “Borrowers”), the Lenders from time to
time party thereto and JPMCB, as Administrative Agent.  The Lenders have agreed
to extend credit to the Borrowers on the terms and subject to the conditions set
forth in the Credit Agreement.  The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement.  The Subsidiary Guarantors are Affiliates of the Borrowers and
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.  Accordingly,
the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  (a) Each
capitalized term used but not defined herein and defined in the Credit Agreement
shall have the meaning specified in the Credit Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

 

SECTION 1.02.                                   Other Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the Preamble hereto.

 

“Borrowers” has the meaning assigned to such term in the Recitals hereto.

 

“Claiming Party” has the meaning assigned to such term in Section 3.02.

 

“Company” has the meaning assigned to such term in the Recitals hereto.

 

“Contributing Party” has the meaning assigned to such term in Section 3.02.

 

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

 

“Direct Borrower Obligations” means, with respect to each Borrower, any
Obligations of such Borrower in its capacity as a Borrower under the Credit
Agreement, or as a counterparty or direct obligor (or as a guarantor of a
non-Loan Party counterparty or direct obligor) with respect to a Secured Cash
Management Obligation or a Secured Hedging

 

--------------------------------------------------------------------------------


 

Obligation; provided that, for the purposes of determining any Obligations of
any Loan Party pursuant to Section 2.01 of this Agreement, the definition of
“Direct Borrower Obligations” shall not create any guarantee by any Loan Party
of (or grant of security interest by such Loan Party to support, as applicable)
any Excluded Swap Obligations of such Loan Party.

 

“Guarantor Limit” means, with respect to any Person that becomes a Subsidiary
Guarantor after the date hereof, any applicable limit on the guarantee of such
Subsidiary Guarantor as set forth in the Supplement pursuant to which such
Person became a Subsidiary Guarantor.

 

“Guarantors” means, collectively, each Borrower (with respect to Other
Obligations of such Borrower) and each Subsidiary Guarantor.

 

“Indemnified Amount” has the meaning assigned to such term in Section 3.02.

 

“Israeli Borrower” has the meaning assigned to such term in the Recitals hereto.

 

“JPMCB” has the meaning assigned to such term in the Preamble hereto.

 

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedging Obligations (other
than any Excluded Swap Obligation); provided that for the purposes of Article II
of this Agreement, the term “Obligations” as it applies to each Borrower shall
exclude any Direct Borrower Obligations of such Borrower.

 

“Other Obligations” mean, with respect to each Borrower, any and all Obligations
other than Direct Borrower Obligations of such Borrower.

 

“Payment in Full” means when all Loan Document Obligations have been paid in
full (except contingent indemnification and expense reimbursement obligations
and tax gross-up or yield protection obligations which, in each case, survive
the termination of the Loan Documents and in respect of which no claim has been
made) and the Lenders have no further commitment to lend under the Credit
Agreement.

 

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Subsidiary Guarantors” means, collectively, (a) the Subsidiaries identified on
Schedule I and (b) each other Subsidiary that becomes a party to this Agreement
after the Closing Date.

 

2

--------------------------------------------------------------------------------


 

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent.

 

“U.S. Borrower” has the meaning assigned to such term in the Recitals hereto.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.                                   Guarantee.  Each Guarantor
irrevocably and unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, for the benefit
of the Secured Parties, by way of an independent payment obligation, the
punctual payment of the Obligations when due (other than, with respect to any
Loan Party, any Excluded Swap Obligations of such Loan Party).  Each Guarantor
(solely in its capacity as such) further agrees that the Obligations may be
extended or renewed (in the case of the Loan Document Obligations, in accordance
with the terms of the Credit Agreement), in whole or in part, or amended or
modified (in the case of the Loan Document Obligations, in accordance with the
terms of the Credit Agreement), without notice to or further assent from it, and
that it will remain bound by its guarantee hereunder notwithstanding any such
extension, renewal, amendment or modification of any Obligation.  To the maximum
extent permitted by applicable law, each Guarantor waives presentment to, demand
of payment from and protest to the Borrowers or any other Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee hereunder
and notice of protest for nonpayment.

 

SECTION 2.02.                                   Guarantee of Payment; Continuing
Guarantee.  Each Guarantor further agrees that its guarantee hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy,
insolvency, receivership or other similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrowers, any other Loan Party or any other
Person.  Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.

 

SECTION 2.03.                                   No Limitations.  (a) Except for
the termination or release of a Guarantor’s obligations hereunder as expressly
provided in Section 4.11 or any Guarantor Limit, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.  Without
limiting the generality of the foregoing, except for the termination or release
of its obligations hereunder as expressly provided in Section 4.11 or any
Guarantor Limit, to the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the

 

3

--------------------------------------------------------------------------------


 

provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii)  the release of, or any impairment
of or failure to perfect any Lien on or security interest in, any security held
by the Administrative Agent or any other Secured Party for any of the
Obligations; (iv) any default, failure or delay, wilful or otherwise, in the
performance of any of the Obligations; or (v) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than Payment in Full).  Each Guarantor expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in accordance with and subject to the terms of
the Loan Documents in their sole discretion or to release or substitute any one
or more other guarantors or obligors upon or in respect of the Obligations, all
without affecting the obligations of any Guarantor hereunder.  Notwithstanding
anything to the contrary contained herein, to the extent MFS holds a U.S.
facility security clearance and is operating pursuant to a foreign ownership,
control or influence (“FOCI”) mitigation agreement, the terms of such FOCI
mitigation agreement shall control and MFS shall be subject to the requirements
of such FOCI mitigation agreement and the National Industrial Security Program
Operating Manual (“NISPOM”).

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrowers or any other Loan Party or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrowers or any other Loan Party, other than Payment in
Full.  The Administrative Agent (acting on behalf of the Secured Parties) may,
at its election and in accordance with and subject to the terms of the Loan
Documents, foreclose on any security held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrowers or any other Loan Party or exercise any other
right or remedy available to it against the Borrowers or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent Payment in Full shall have occurred.  To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrowers or
any other Loan Party, as the case may be, or any security.

 

SECTION 2.04.                                   Reinstatement.  Each Guarantor
agrees that, unless released pursuant to Section 4.11(b), this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any other Secured Party upon the bankruptcy, insolvency, dissolution,
liquidation or reorganization of the Borrowers, any other Loan Party or
otherwise.

 

SECTION 2.05.                                   Agreement to Pay; Subrogation. 
In furtherance of the foregoing provisions of this Article II and not in
limitation of any other right that the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, but subject to any Guarantor Limit, upon the
failure of the Borrowers or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation.  Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.

 

SECTION 2.06.                                   Information.  Each Guarantor
(a) assumes all responsibility for being and keeping itself informed of the
Borrowers’ and each other Loan Party’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and (b) agrees that none of the Administrative Agent or the
other Secured Parties will have any duty to advise such Guarantor of information
known to it or any of them regarding such circumstances or risks.

 

SECTION 2.07.                                   Keepwell.  Each Qualified
Keepwell Provider hereby jointly and severally absolutely, unconditionally, and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.07 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.07, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
Keepwell Provider under this Section 2.07 shall remain in full force and effect
until Payment in Full.   Each Qualified Keepwell Provider intends that this
Section 2.07 constitute, and this Section 2.07 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE III

 

Indemnity, Subrogation, Contribution and Subordination

 

SECTION 3.01.                                   Indemnity and Subrogation.  In
addition to all such rights of indemnity and subrogation as the Guarantors may
have under applicable law (but subject to Section 3.03), each Guarantor agrees
that in the event a payment in respect of any Obligation shall be made by any
other Guarantor (other than such Guarantor, if such Obligation is of such 
Guarantor) under this Agreement, each Guarantor shall indemnify such other
Guarantor for the full amount of such payment and such Guarantor making such
payment shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

 

5

--------------------------------------------------------------------------------


 

SECTION 3.02.                                   Contribution and Subrogation. 
Each Guarantor (each such Guarantor (other than, in the case of any payment
referred to in this sentence in respect of any Obligation of such Guarantor,
such Guarantor) being called a “Contributing Party”) agrees (subject to
Section 3.03) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any Obligation (other than any such payment made by any
Guarantor in respect of its own Obligations) and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrowers or the
applicable Guarantor, as applicable, as provided in Section 3.01, such
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment (the “Indemnified Amount”), in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Party on the Closing Date and the denominator shall be the aggregate net worth
of all the Contributing Parties on the Closing Date (or, in the case of any
Contributing Party becoming a party hereto pursuant to Section 4.12, the date of
the supplement hereto executed and delivered by such Contributing Party).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall (subject to Section 3.03) be subrogated to the rights of such
Claiming Party under Section 3.01 to the extent of such payment. 
Notwithstanding the foregoing, to the extent that any Claiming Party’s right to
indemnification hereunder arises from a payment made to satisfy Obligations
constituting Swap Obligations, only those Contributing Parties for whom such
Swap Obligations do not constitute Excluded Swap Obligations shall indemnify
such Claiming Party, with the fraction set forth in the second preceding
sentence being modified as appropriate to provide for indemnification of the
entire Indemnified Amount.

 

SECTION 3.03.                                   Subordination.  Notwithstanding
any provision of this Agreement to the contrary, all rights of the Guarantors
under Sections 3.01 and 3.02 and all other rights of indemnity, contribution or
subrogation of the Guarantors in respect of the Obligations under applicable law
or otherwise shall be fully subordinated to Payment in Full.  No failure on the
part of any Guarantor to make the payments required by Sections 3.01 and 3.02
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.  For avoidance of doubt,
nothing herein shall limit or otherwise restrict the payments permitted by
Section 6.08 of the Credit Agreement.

 

ARTICLE IV

 

Miscellaneous

 

SECTION 4.01.                                   Notices.  All communications and
notices to the Administrative Agent and the Borrowers hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Company as provided in Section 9.01 of the Credit Agreement.

 

SECTION 4.02.                                   Waivers; Amendment.  The parties
hereto hereby agree that the provisions of Section 9.02 of the Credit Agreement
are incorporated by reference herein and are applicable to this Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.03.                                   Administrative Agent’s Fees and
Expenses; Indemnification.  (a) The Loan Parties party hereto jointly and
severally agree to reimburse the Administrative Agent for its fees and expenses
incurred hereunder in accordance with Section 9.03(a) of the Credit Agreement as
if each reference therein to the Borrowers were a reference to the Guarantors.

 

(b)                                 The Guarantors jointly and severally agree
to indemnify and hold harmless each Indemnitee in accordance with
Section 9.03(b) of the Credit Agreement as if each reference to the Borrowers
therein were a reference to the Guarantors.

 

(c)                                  Any amounts payable hereunder, including as
provided in Section 4.03(a) or 4.03(b), shall be additional Obligations
guaranteed hereby and secured by the Security Documents.  All amounts due under
Section 4.03(a) or 4.03(b) shall be payable in accordance with
Section 9.03(e) of the Credit Agreement.

 

(d)                                 The parties hereto hereby agree that the
provisions of Section 9.03(d) of the Credit Agreement are incorporated by
reference herein and are applicable to this Agreement.

 

(e)                                  BY ACCEPTING THE BENEFITS OF THIS AGREEMENT
AND THE GUARANTEES CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE
PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY
SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

SECTION 4.04.                                   Survival.  The parties hereto
hereby agree that the provisions of Section 9.05 of the Credit Agreement are
incorporated by reference herein and are applicable to this Agreement.

 

SECTION 4.05.                                   Counterparts; Effectiveness;
Successors and Assigns.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective as to any Loan Party
when a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or any interest herein (and
any attempted assignment or transfer by any Loan Party shall be null and void),
except as expressly contemplated by this Agreement or in accordance with the
Credit Agreement.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 4.06.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality

 

7

--------------------------------------------------------------------------------


 

and enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 4.07.                                   Governing Law; Jurisdiction;
Consent to Service of Process.  (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 The parties hereto hereby agree that the
provisions of Section 9.09 of the Credit Agreement are incorporated by reference
herein and are applicable to this Agreement.

 

SECTION 4.08.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 4.08.

 

SECTION 4.09.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 4.10.                                   Guarantee Absolute.  All rights
of the Administrative Agent hereunder and all obligations of each Loan Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment to or waiver of, or any consent to any departure from,
the Credit Agreement, any other Loan Document, any agreement with respect to any
of the Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on
Collateral, or any release or amendment to or waiver of, or any consent to any
departure from, any guarantee of, all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party in respect of the Obligations or this Agreement
(other than a release of any Guarantor in accordance with Section 4.11). 
Notwithstanding the foregoing, to the extent MFS holds a U.S. facility security
clearance and is operating pursuant to a FOCI mitigation agreement, the
guarantee by MFS hereunder shall be subject to the requirements of such FOCI
mitigation agreement and the NISPOM.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.11.                                   Termination or Release. 
(a) This Agreement and the guarantees made herein, subject to Section 2.04,
shall automatically terminate and be released upon Payment in Full, without any
action on the part of any Person.

 

(b)                                 The guarantees made herein shall also
automatically terminate and be released (in whole or in part) at the time or
times and in the manner set forth in Section 9.14 of the Credit Agreement,
without any action on the part of any Person.

 

(c)                                  In connection with any termination or
release pursuant to this Section 4.11, the Administrative Agent shall execute
and deliver to any Loan Party, at such Loan Party’s expense (subject to
Section 9.03(a) of the Credit Agreement), all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents by the Administrative Agent pursuant to this
Section 4.11 shall be without recourse to or warranty by the Administrative
Agent.

 

SECTION 4.12.                                   Additional Subsidiaries. 
Pursuant to the Credit Agreement, certain Subsidiaries not party hereto on the
Closing Date may be required to enter into this Agreement.  Upon the execution
and delivery by the Administrative Agent and any such Subsidiary of a
Supplement, such Subsidiary shall become a Guarantor hereunder, with the same
force and effect as if originally named as such herein.  The execution and
delivery of any Supplement shall not require the consent of any other Loan
Party.  The rights and obligations of each Loan Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

 

SECTION 4.13.                                   Administrative Agent Appointed
Attorney-in-Fact.  Each Guarantor hereby appoints the Administrative Agent the
attorney-in-fact of such Guarantor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may deem necessary to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest.  The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Guarantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

SECTION 4.14.                                   Secured Cash Management
Obligations and Secured Hedging Obligations.  No Secured Party that obtains the
benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to, any action hereunder other than in its capacity
as a Lender or the Administrative Agent, as applicable, and, in any such case,
only to the extent expressly provided in the Loan Documents, including without
limitation Article VIII of the Credit Agreement.  Each Secured Party not a party
to the Credit Agreement that obtains the benefit of this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, including, without
limitation, under Article VIII of the Credit Agreement.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MELLANOX TECHNOLOGIES, LTD.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

MELLANOX TECHNOLOGIES, INC.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

MELLANOX TECHNOLOGIES DISTRIBUTION LTD.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

MELLANOX TECHNOLOGIES TLV LTD.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

MELLANOX TECHNOLOGIES SILICON PHOTONICS INC.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

 

MELLANOX FEDERAL SYSTEMS, LLC.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

INTEGRITY PROJECT LTD.

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

Schedule I to

the Guarantee Agreement

 

SUBSIDIARY GUARANTORS

 

Subsidiary Name

 

Jurisdiction of Incorporation

Mellanox Technologies Distribution Ltd.

 

Israel

Mellanox Technologies TLV Ltd.

 

Israel

Mellanox Technologies Silicon Photonics Inc.

 

California

Mellanox Federal Systems, LLC

 

Delaware

Integrity Project Ltd.

 

Israel

 

--------------------------------------------------------------------------------


 

Exhibit I to the
Guarantee Agreement

 

SUPPLEMENT NO.    dated as of [  ] (this “Supplement”), to the Guarantee
Agreement dated as of February 22, 2016 (the “Guarantee Agreement”), among
Mellanox Technologies, Ltd., a public company formed under the laws of the State
of Israel (the “Israeli Borrower” or the “Company”), Mellanox
Technologies, Inc., a California corporation (the “U.S. Borrower” and, together
with the Israeli Borrower, the “Borrowers”), each subsidiary of the Company
listed on Schedule I thereto (each such subsidiary individually a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and each Borrower (with respect to Other Obligations of such
Borrower) are referred to collectively herein as the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).

 

A.  Reference is made to the Credit Agreement dated as of February 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the lenders from time to time party
thereto and JPMCB, as Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement referred to therein, as applicable.

 

C.  The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make extensions of credit to the Borrowers under the Credit
Agreement.  Section 4.12 of the Guarantee Agreement provides that additional
Subsidiaries may become Guarantors under the Guarantee Agreement by execution
and delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement [in order to induce the Lenders to make additional
extensions of credit under the Credit Agreement] and as consideration for such
extensions of credit previously made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 4.12 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Guarantor
and a Guarantor under the Guarantee Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby agrees to all
the terms and provisions of the Guarantee Agreement applicable to it in such
capacities.  Each reference to a “Loan Party”, “Subsidiary Guarantor” or
“Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary.  The Guarantee Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

--------------------------------------------------------------------------------


 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary and its jurisdiction of organization.

 

SECTION 5.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses subject to Section 9.03(a) of the Credit
Agreement.

 

[SECTION 10.  [Insert limitations, if any, consistent with the terms as set
forth in the definition of the term “Collateral and Guarantee Requirement” in
the Credit Agreement].]

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

2

--------------------------------------------------------------------------------


 

[NAME OF NEW SUBSIDIARY]

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I

to Supplement No.    to the

Guarantee Agreement

 

SCHEDULE I

 

New Subsidiary Information

 

Name

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF INTERCOMPANY NOTE

 

February 22, 2016

 

Each of the parties identified on Schedule 1 hereto (each, an “Issuer”) hereby
acknowledges that it owes, and promises to pay, when due, to each applicable
party identified on Schedule 2 hereto (each, a “Holder” and, together with the
Issuers, a “Note Party”), in the applicable currency in immediately available
funds, at such location as the applicable Holder shall from time to time
designate, all Indebtedness (as defined in the Credit Agreement (as defined
below)) as may be owing from time to time on and after the date hereof by each
such Issuer to each such applicable Holder, whether owing in consideration of
loans, advances or other extensions of credit, together with interest thereon
(if any) at such rate as may be agreed upon from time to time.

 

Each Issuer shall pay all amounts owing under this Note to the applicable Holder
on demand of such Holder. Each Holder may make demand for all or any subset of
the amounts owing to such Holder under this Note, by all Issuers or any Issuer,
without the consent or permission of any Issuer or other Holder.

 

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership or liquidation
or similar proceeding of any jurisdiction relating to any Issuer, all amounts
owed by such Issuer to each Holder shall become immediately due and payable
without presentment, demand, protest or notice of any kind in connection with
this Note.

 

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind.  If any Default or Event of Default under the Credit
Agreement (as defined below) exists, then no amount owing by any Issuer to any
Holder shall be reduced in any way by any outstanding obligations of the Holder
to such Issuer, whether such obligations are monetary or otherwise.  Each Holder
is hereby authorized to record all Indebtedness owing by the Issuers to such
Holder, all of which shall be evidenced by this Note, and all repayments
thereof, in its books and records in accordance with its usual practice, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein; provided, however, that the failure of any Holder
to record such information shall not affect any Issuer’s obligations hereunder.

 

Each Issuer hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. No delay on the part of any Holder in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or remedy preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Note shall in any event be effective against any party hereto unless the
same shall be in writing and signed and delivered by such party. This Note shall
be construed as a separate agreement with respect to each item of Indebtedness
governed by this Note owed by an Issuer to a Holder and may be amended,
modified, supplemented, waived or released with respect to any such Issuer or
such Holder with respect to such item of Indebtedness without the approval of
any other

 

--------------------------------------------------------------------------------


 

party hereto and without affecting the obligations of any other Issuer or Holder
hereunder.

 

Upon execution and delivery after the date hereof by the Company (as defined
below) or any subsidiary of the Company of a counterpart signature page hereto,
such subsidiary shall become an Issuer and/or Holder, as applicable, hereunder
with the same force and effect as if originally named as an Issuer and/or a
Holder, as applicable, hereunder. The rights and obligations of each Note Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Note Party as a party to this Note.

 

Pursuant to the Credit Agreement, dated as of February 22, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mellanox Technologies, Ltd., a public company formed under
the laws of the State of Israel (the “Company”), Mellanox Technologies, Inc., a
California corporation, the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Agent”), this Note shall be
pledged by the Holders (and each Holder hereby so pledges it) in accordance with
the applicable Security Document (as defined in the Credit Agreement) to secure
the Senior Indebtedness (as defined in Annex A hereto).  The liens and security
interests granted by the Holders in this Note are expressly subject to the terms
of any Intercreditor Agreement (as defined in the Credit Agreement) entered into
pursuant to the terms of the Credit Agreement.

 

This Note, and all of each Issuer’s obligations hereunder, shall be subordinate
and junior to all Senior Indebtedness (as defined in Annex A hereto), regardless
of the tranche(s), class(es) or series of Senior Indebtedness, with respect to
which such Issuer, or the Holder of obligations owed by such Issuer, is
obligated or provides security, on the terms and conditions set forth in Annex A
hereto, which Annex A is incorporated herein by reference and made a part hereof
in its entirety.

 

With respect to any Issuer and any Holder between whom Indebtedness exists as of
the date of this Note (such Indebtedness, “Existing Obligations”), (a) if any
Existing Obligation is evidenced by a promissory note or other instrument or
agreement in existence as of the date hereof (an “Original Note”), it is agreed
to between such Issuer and such Holder that notwithstanding any provision to the
contrary in this Note (other than the following proviso), the Original Note
shall remain in effect in its present form; provided that (i) if and to the
extent the Issuer of such Original Note is a Loan Party (as defined in the
Credit Agreement), then such Original Note is hereby amended so that all of such
Issuer’s obligations under such Original Note shall be subordinate and junior to
all Senior Indebtedness (as defined in Annex A hereto), regardless of the
tranche(s), class(es) or series of Senior Indebtedness, with respect to which
such Issuer, or the Holder of obligations owed by such Issuer, is obligated or
provides security, on the terms and conditions set forth in Annex A hereto,
which Annex A is incorporated herein by reference and made a part of such
Original Note in its entirety and (ii) if and to the extent the Holder of such
Original Note is a Loan Party, then such Original Note shall have been pledged
pursuant to the Collateral Agreements (as defined in the Credit Agreement) to

 

--------------------------------------------------------------------------------


 

the extent required by the Collateral and Guarantee Requirement (as defined in
the Credit Agreement).

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

[               ]

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Intercompany Note]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SUBORDINATION PROVISIONS

 

SECTION 1.01. Subordination of Liabilities. Each Issuer, for itself, and its
successors and assigns, covenants and agrees, and each Holder of the Note to
which this Annex A is attached (the “Note”) by its acceptance thereof likewise
covenants and agrees, that the payment of the principal of, interest on, and all
other amounts owing in respect of, the Note (the “Subordinated Indebtedness”) is
hereby expressly subordinated, to the extent and in the manner hereinafter set
forth, to the prior payment in full in cash of all Senior Indebtedness (as
defined in Section 1.07 of this Annex A). The provisions of this Annex A shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder the same as if their names
were written herein as such, and they and/or each of them may proceed to enforce
such provisions.

 

SECTION 1.02. Issuers Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon, premium, if any, or fees or any
amounts owing in respect thereof) in accordance with the terms of the Credit
Agreement, whether at stated maturity, by acceleration or otherwise, all Senior
Indebtedness shall first be paid in full in cash, before any payment (whether in
cash, property, securities or otherwise) is made on account of the Subordinated
Indebtedness.

 

(b) No Issuer may, directly or indirectly, make any payment of any  Subordinated
Indebtedness or acquire any Subordinated Indebtedness for cash or property until
all Senior Indebtedness has been paid in full in cash if any Default or Event of
Default under the Credit Agreement referred to below or any other issue of
Senior Indebtedness is then in existence or would result therefrom.  Each Holder
hereby agrees that, so long as any such Default or Event of Default exists, it
will not ask, demand, sue for, or otherwise take, accept or receive, any amounts
owing in respect of the Note.

 

(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, any Issuer shall make any payment
on account of (or any Holder receives any payment on account of) the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by such Holder, in trust for
the benefit of, and shall be paid forthwith over and delivered, first, to the
Agent, for application, subject to any Intercreditor Agreement (as defined in
the Credit Agreement) entered into pursuant to the terms of the Credit
Agreement, to the payment of the Obligations (as defined in the Credit
Agreement) (the “Credit Agreement Obligations”), remaining unpaid to the extent
necessary to pay all such Credit Agreement Obligations in full in cash in
accordance with the terms of the Credit Agreement, after giving effect to any
concurrent payment or distribution to or for the holders of such Credit
Agreement Obligations, and second, to the holders of other Senior Indebtedness
or their representative or the trustee under the indenture or other agreement
pursuant to which any instruments evidencing any such

 

--------------------------------------------------------------------------------


 

Senior Indebtedness may have been issued, as their respective interests may
appear, for application, subject to any Intercreditor Agreement (as defined in
the Credit Agreement) entered into pursuant to the terms of the Credit
Agreement, to the payment of all such Senior Indebtedness (after giving effect
to the relative priorities of such Senior Indebtedness) remaining unpaid to the
extent necessary to pay all such Senior Indebtedness in full in cash in
accordance with the terms of such Senior Indebtedness, after giving effect to
any concurrent payment or distribution to or for the holders of such Senior
Indebtedness.

 

SECTION 1.03. Subordination to Prior Payment of All Senior Indebtedness,
Dissolution, Liquidation or Reorganization of Issuers. Upon any distribution of
assets of any Issuer upon dissolution, winding up, liquidation or reorganization
of such Issuer (in each case, except as expressly permitted by the Credit
Agreement), whether in bankruptcy, insolvency or receivership proceedings or
upon an assignment for the benefit of creditors or otherwise:

 

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before any Holder is entitled to receive any payment of any kind or
character on account of the Subordinated Indebtedness;

 

(b) any payment or distributions of assets of such Issuer of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the provisions of this Annex A, shall be paid by the
liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, first, subject to any Intercreditor Agreement (as
defined in the Credit Agreement) entered into pursuant to the terms of the
Credit Agreement, directly to the Agent to the extent necessary to make payment
in full in cash of all Credit Agreement Obligations remaining unpaid after
giving effect to any concurrent payment or distribution to the holders of Credit
Agreement Obligations and second, subject to any Intercreditor Agreement (as
defined in the Credit Agreement) entered into pursuant to the terms of the
Credit Agreement, directly to the holders of other Senior Indebtedness, their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all such Senior Indebtedness remaining unpaid after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness;
and

 

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of such Issuer of any kind
or character, whether they be cash, property or securities, shall be received by
the Holder on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment or distribution shall be
received and held in trust for and shall forthwith be paid over first, subject
to any Intercreditor Agreement (as defined in the Credit Agreement) entered into
pursuant to the terms of the Credit Agreement, to the Agent, for application

 

--------------------------------------------------------------------------------


 

to the payment of the Credit Agreement Obligations until all Credit Agreement
Obligations shall have been paid in full in cash, after giving effect to any
concurrent payment or distribution to the holders of Credit Agreement
Obligations, and second, subject to any Intercreditor Agreement (as defined in
the Credit Agreement) entered into pursuant to the terms of the Credit
Agreement, to the holders of the Senior Indebtedness (after giving effect to the
relative priorities of such Senior Indebtedness) remaining unpaid or unprovided
for or their representative or representatives, or to the trustee or trustees
under any indenture under which any instruments evidencing any such Senior
Indebtedness may have been issued, for application to the payment of such Senior
Indebtedness until all such Senior Indebtedness shall have been paid in full in
cash, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness.

 

Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if the hereafter referenced notice is not given,
each Issuer shall give prompt written notice to the Holder of any dissolution,
winding up, liquidation or reorganization of such Issuer (whether in bankruptcy,
insolvency or receivership proceedings or upon assignment for the benefit of
creditors or otherwise).

 

SECTION 1.04  Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, each Holder shall be subrogated to the rights of the
holders of Senior Indebtedness to receive payments or distributions of assets of
the Issuers applicable to the Senior Indebtedness until all amounts owing on the
Note shall be paid in full, and for the purpose of such subrogation no payments
or distributions to the holders of the Senior Indebtedness by or on behalf of
any Issuer or by or on behalf of any Holder by virtue of this Annex A that
otherwise would have been made to a Holder shall, as between such Issuer, its
creditors other than the holders of Senior Indebtedness, and such Holder, be
deemed to be payment by such Issuer to or on account of the Senior Indebtedness,
it being understood that the provisions of this Annex A are and are intended
solely for the purpose of defining the relative rights of the Holders, on the
one hand, and the holders of the Senior Indebtedness, on the other hand.

 

SECTION 1.05. Obligation of the Issuers Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Issuers
and the Holders, the obligation of each Issuer, which is absolute and
unconditional, to pay to the Holders the principal of and interest on the Note
as and when the same shall become due and payable in accordance with their
terms, or is intended to or shall affect the relative rights of the Holders and
other creditors of the Issuers other than the holders of the Senior
Indebtedness, nor, except as specifically provided herein, shall anything herein
or therein prevent the Holders from exercising all remedies otherwise permitted
by applicable law upon an event of default under the Note, subject to the
rights, if any, under this Annex A of the holders of Senior Indebtedness in
respect of cash, property, or securities of the Issuers received upon the
exercise of any such remedy.  Upon any distribution of assets of an Issuer, each
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to

 

--------------------------------------------------------------------------------


 

the Holders, for the purpose of ascertaining the persons entitled to participate
in such distribution, the holders of the Senior Indebtedness and other
indebtedness of the Issuer, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Annex A.

 

SECTION 1.06. Subordination Rights Not Impaired by Acts or Omissions of the
Issuers or Holders of Senior Indebtedness.  No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of an Issuer or by any act or failure to act in good faith by
any such holder, or by any noncompliance by an Issuer with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.

 

SECTION 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean the
Credit Agreement Obligations.

 

SECTION 1.08. Miscellaneous.  If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by an Issuer or any other person
is rescinded or must otherwise be returned by the holder of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Issuer or such other persons), the
subordination provisions set forth herein shall continue to be effective and be
reinstated, as the case may be, all as though such payment had not been made.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Issuers

 

Mellanox Technologies, Ltd.

Mellanox Technologies, Inc.

Mellanox Technologies Distribution Ltd.

Mellanox Technologies TLV Ltd.

Mellanox Technologies Silicon Photonics Inc.

Mellanox Federal Systems, LLC

Integrity Project Ltd.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Holders

 

Mellanox Technologies, Ltd.

Mellanox Technologies, Inc.

Mellanox Technologies Distribution Ltd.

Mellanox Technologies TLV Ltd.

Mellanox Technologies Silicon Photonics Inc.

Mellanox Federal Systems, LLC

Integrity Project Ltd.

 

--------------------------------------------------------------------------------


 

NOTE POWER

 

For value received, each of the undersigned entities hereby sells, assigns and
transfers unto                             all of its right, title and interest
in that certain Intercompany Note dated [         ], 2016 (as amended,
supplemented or otherwise modified from time to time, the “Note”) and does
hereby irrevocably constitute and appoint                             attorney
to transfer the Note with full power of substitution in the premises.

 

 

Dated:

 

 

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Note Power as of the
day and year first written above.

 

 

[               ]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------